Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 1 of 336
                                                       THOMAS C. HOWELLS


      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK

      --------------------------------------------------

      DARCY M. BLACK,

                                       Plaintiff,

            -vs-

      BUFFALO MEAT SERVICE, INC., doing business
      as BOULEVARD BLACK ANGUS, also known as
      BLACK ANGUS MEATS, also known as
      BLACK ANGUS MEATS & SEAFOOD,
      ROBERT SEIBERT,
      DIANE SEIBERT,
      KEEGAN ROBERTS,

                                       Defendants.

      --------------------------------------------------

                                       Examination Before Trial of

      THOMAS C. HOWELLS, taken pursuant to the Federal Rules of

      Civil Procedure, in the law offices of GRECO TRAPP, PLLC,

      1700 Rand Building, 14 Lafayette Square, Buffalo, New York,

      taken on February 9, 2018, commencing at 9:36 A.M., before

      VALERIE WHITE, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 2 of 336


                                                                         2



 1                              INDEX TO EXHIBITS

 2

 3

 4   Exhibits                                           For Identification

 5   265       Exempt Amounts Under the                           6
               Earnings Test for the years
 6             2000-2018 from
               http://www.ssagov/oact/cola/
 7             rtea.html dated February 8,
               2018 (2pp.) (Not Bates)
 8
     266       OASDI and SSI Programs Rates &                     7
 9             Limits, 2005 (released October
               2004) from
10             https://www.ssa.gov/policy/
               docs/quickfacts/prog_
11             highlights/RatesLimits2005.
               html dated February 8, 2018
12             (2pp.)(Not Bates)

13   267       OASDI and SSI Programs Rates &                     7
               Liits, 2006 (released October
14             2005) from
               https://www.ssa.gov/policy/
15             docs/quickfacts/prog_
               highlights/RatesLimits2006.
16             html date February 8, 2018
               (2pp.)(Not Bates.)
17
     268       OASDI and SSI Programs Rates &                     7
18             Limits, 2007 (released October
               2006) from
19             https://www.ssa.gov/policy/
               docs/quickfacts/prog_
20             highlights/RatesLimits2007.
               html dated February 8, 2018 (2
21             pp.)(Not Bates)

22

23




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 3 of 336


                                                                         3



 1   269       Nelson Schultz, Sr. Payroll                          7
               Pre-Checkwriting Report for
 2             pay period December 27,
               2004-January 2, 2005
 3             (1p.)(DEF0513)

 4   270       Nelson Schultz, Sr. W-2                              8
               R e p o r t 2 0 0 5 (1 p.) ( D E F 2 7 0 8 )
 5
     271       Nelson Schultz, Sr. Payroll                          8
 6             Pre-Checkwriting Report for
               pay periods April 24,
 7             2006-April 30, 2006 and May
               1 , 2 0 0 6 - M a y 7, 2 0 0 6
 8             ( 2 pp . ) ( D E F 1 0 1 4 ;D E F 1 0 2 1 )

 9   272       Nelson Schultz, Sr. W-2                              8
               Report 2006
10             ( 2 pp . ) ( D E F 2 7 1 6 -D E F 2 7 1 7 )

11   273       Nelson Schultz, Sr. Payroll                          8
               Pre-Checkwriting Report for
12             pay periods January 1,
               2 0 0 7 - J a n u a r y 7 , 2 0 0 7 and
13             J a n u a r y 8 , 2 0 0 7 -J a n u a r y 14 ,
               2 0 0 7 ( 2 pp .) ( D E F 1 2 6 7 ;D E F 1 2 7 4 )
14
     274       Nelson Schultz, Sr. W-2                              8
15             Report 2007
               ( 2 pp . ) ( D E F 2 7 2 7 -D E F 2 7 2 8 )
16
     275       Nelson Schultz, Sr. Payroll                          8
17             Pre-Checkwriting Report for
               pay periods January 14,
18             2008-January 20, 2008 and
               J a n u a r y 2 8 , 2 0 0 8 - F e b r u a r y 3,
19             2 0 0 8 ( 2 pp .) ( D E F 1 5 9 9 ;D E F 1 6 1 3 )

20   276       Nelson Schultz, Sr. Payroll                          9
               Pre-Checkwriting Report for
21             pay period June 2, 2008-June
               8 , 2 0 0 8 ( 1p . )( DEF 1 7 4 4 )
22

23




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 4 of 336


                                                                         4



 1   277       Nelson Schultz, Sr. W-2                               9
               Report 2008
 2             ( 2 pp . ) ( D E F 2 7 4 1 -D E F 2 7 4 2 )

 3   278       Christopher Howells Payroll                           9
               Pre-Checkwriting Report for
 4             pay period February 4,
               2 0 0 8 - F e b r u a r y 10 , 2 0 0 8
 5             (1p.)(DEF1617)

 6   279       Christopher Howells W-2                               9
               R e p o r t 2 0 0 8 (1 p.) ( D E F 2 7 3 5 )
 7
     280       Christopher Howells Payroll                           9
 8             Pre-Checking Report for pay
               periods October 26,
 9             2 0 0 9 - N o v e m b e r 1, 2 0 0 9 a n d
               N o v e m b e r 2, 2 0 0 9 - N o v e m b e r 8,
10             2 0 0 9 ( 2 pp .) ( D E F 2 2 6 7 ;D E F 2 2 7 4 )

11   281       Christopher Howells W-2                               9
               R e p o r t 2 0 0 9 (1 p.) ( D E F 2 7 4 6 )
12
     282       Christopher Howells W-2                              10
13             R e p o r t 2 0 1 0 (1 p.) ( D E F 2 7 6 0 )

14   283       Christopher Howells W-2                              10
               R e p o r t 2 0 1 1 (1 p.) ( D E F 2 8 5 3 )
15
     284       Christopher Howells W-2 2012                         10
16             (1p.)(DEF2834)

17   285       Christopher Howells Payroll                          10
               Journal for weeks ending
18             4 / 14 / 13 a n d 5/ 5/1 3
               ( D E F 3 2 1 6 ; DEF 3 2 2 5 )
19
     286       Christopher Howells W-2 2013                         10
20             (1p.)(DEF2818)

21   287       Christopher Howells W-2 2014                         10
               (1p.)(DEF2807)
22
     288       Christopher Howells W-2 2015                         10
23             (1p.)(DEF2784)




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 5 of 336


                                                                          5



 1   289       Christopher Howells W-2 2016                          11
               (1p.)(DEF2774)
 2
     290       Christopher Howells Payroll                           11
 3             Journal for week ending
               6 / 11 / 17 ( DEF 3 8 2 4 )
 4
     291       David Monolopolus Payroll                            108
 5             Pre-Checkwriting Report for
               Pay Periods December 5,
 6             2 0 0 5 - D e c e m b e r 11 , 2 0 0 5 a n d
               D e c e m b e r 12 , 2 0 0 5 - D e c e m b e r
 7             18 , 2 0 0 5
               ( 2 pp . ) ( D E F 0 8 7 8 ;D E F 0 8 6 3 )
 8
     292       D a v i d M o n o l o p o l u s W -2 R e p o r t     110
 9             2 0 0 5 ( 1 p . )( D E F 2 7 0 3 )

10   293       C o r r e s p o n d e n c e to R a n d o l p h C .   117
               Oppenheimer, Esq., from
11             Josephine A. Greco, Esq.,
               d a t e d F e b r u a r y 2, 2 0 1 8 ,
12             enclosing Subpoena, Exhibit A
               and Plaintiff's Notice to
13             Take Deposition of Thomas
               Howells on February 9, 2018
14             ( 8 pp . ) ( N o t B a t e s )

15

16

17

18

19

20

21

22

23




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 6 of 336


                                                                                          6



 1        APPEARANCES:

 2        GRECO TRAPP, PLLC,
          By J O S E P H I N E A . G R E C O , ESQ . ,
 3        and DANIEL PALERMO, ESQ.,
          1700 Rand Building,
 4        14 L a f a y e t t e S q u a r e ,
          Buffalo, New York 14203,
 5        Appearing for the Plaintiff.

 6        BARCLAY DAMON LLP,
          By M E G A N E . B A H A S , E S Q . ,
 7        T h e A v a n t B u i l d i n g ,S u i t e 1 2 0 0 ,
          200 Delaware Avenue,
 8        Buffalo, New York 14202,
          Appearing for the Defendants.
 9
          Present:         Robert Seibert
10                         Kaitlyn Lauberg, Legal Assistant.

11

12

13                ( The f o l l o w i n g s t i p u l a t i o n s w e r e e n t e r e d

14        i n t o by b o t h p a r t i e s . )

15                It is hereby stipulated by and between counsel

16        f o r the r e s p e c t i v e p a r t i e s t h a t t h e o a t h of t h e

17        Referee is waived, that filing and certification

18        of t h e t r a n s c r i p t a r e w a i v e d , a n d t h a t a l l

19        o b j e c t i o n s , e x c e p t as to t h e f o r m of t h e

20        questions, are reserved until the time of trial.

21

22                (W h e r e u p o n , an E x e m p t A m o u n t s U n d e r t h e

23        E a r n i n g s T e s t f o r the y e a r s 2 0 0 0 - 2 0 1 8 f r o m




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 7 of 336


                                                                                                    7



 1        h t t p :/ / w w w . s s a g o v / o a c t / c o l a / r t e a . h t m l d a t e d

 2        F e b r u a r y 8 , 2 0 1 8 ( 2pp . ) (N o t B a t e s ) w a s t h e n

 3        received and marked as Exhibit 265,

 4                 an O A S D I and S S I P r o g r a m s R a t e s & L i m i t s ,

 5        2005 (released October 2004) from

 6        h t t p s : / / w w w . s s a . g o v /p o l i c y / d o c s / q u i c k f a c t s /p r o g _

 7        h i g h l i g h t s / R a t e s L i m i t s 2 0 0 5 . h t m l d a t e d F e b r u a r y 8,

 8        2 0 1 8 ( 2 pp . ) ( N o t B a t e s ) was t h e n r e c e i v e d a n d

 9        m a r k e d as E x h i b i t 266 ,

10                 an O A S D I and S S I P r o g r a m s R a t e s & L i i t s ,

11        2006 (released October 2005) from

12        h t t p s : / / w w w . s s a . g o v /p o l i c y / d o c s / q u i c k f a c t s /p r o g _

13        highlights/RatesLimits2006.html date February 8,

14        2 0 1 8 ( 2 pp . ) ( N o t B a t e s . ) w a s t h e n r e c e i v e d and

15        m a r k e d as E x h i b i t 267 ,

16                 an O A S D I and S S I P r o g r a m s R a t e s & L i m i t s ,

17        2007 (released October 2006) from

18        h t t p s : / / w w w . s s a . g o v /p o l i c y / d o c s / q u i c k f a c t s /p r o g _

19        h i g h l i g h t s / R a t e s L i m i t s 2 0 0 7 . h t m l d a t e d F e b r u a r y 8,

20        2 0 1 8 ( 2 p p . ) ( N o t B a t e s ) w a s t h e n r e c e i v e d and

21        m a r k e d as E x h i b i t 268 ,

22                 a Nelson Schultz, Sr. Payroll

23        Pre-Checkwriting Report for pay period December




                                     Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 8 of 336


                                                                                            8



 1        27 , 2 0 0 4 - J a n u a r y 2 , 2 0 0 5 ( 1 p .) (D E F 0 5 1 3 ) w a s t h e n

 2        received and marked as Exhibit 269,

 3                a Nelson Schultz, Sr. W-2 Report 2005

 4        ( 1 p . )( DEF 2 7 0 8 ) w a s t h e n r e c e i v e d a n d m a r k e d a s

 5        Exhibit 270,

 6                a Nelson Schultz, Sr. Payroll

 7        Pre-Checkwriting Report for pay periods April 24,

 8        2 0 0 6 -A p r i l 30 , 2 0 0 6 a n d M a y 1, 2 0 0 6 -M a y 7, 2 0 0 6

 9        ( 2 pp .) ( D E F 1 0 1 4 ;D E F 1 0 2 1 ) w a s t h e n r e c e i v e d and

10        m a r k e d as E x h i b i t 271 ,

11                a Nelson Schultz, Sr. W-2 Report 2006

12        ( 2 pp .) ( D E F 2 7 1 6 -D E F 2 7 1 7 ) w a s t h e n r e c e i v e d and

13        m a r k e d as E x h i b i t 272 ,

14                a Nelson Schultz, Sr. Payroll

15        Pre-Checkwriting Report for pay periods January

16        1, 2007-January 7, 2007 and January 8,

17        2 0 0 7 -J a n u a r y 1 4 , 2 0 0 7 ( 2 pp . ) (D E F 1 2 6 7 ; D E F 1 2 7 4 ) w a s

18        then received and marked as Exhibit 273,

19                a Nelson Schultz, Sr. W-2 Report 2007

20        ( 2 pp .) ( D E F 2 7 2 7 -D E F 2 7 2 8 ) w a s t h e n r e c e i v e d and

21        m a r k e d as E x h i b i t 274 ,

22                a Nelson Schultz, Sr. Payroll

23        Pre-Checkwriting Report for pay periods January




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 9 of 336


                                                                                           9



 1        14 , 2 0 0 8 - J a n u a r y 2 0 , 2 0 0 8 a n d J a n u a r y 28 ,

 2        2 0 0 8 -F e b r u a r y 3, 2 0 0 8 ( 2 pp . ) (D E F 1 5 9 9 ; D E F 1 6 1 3 ) w a s

 3        then received and marked as Exhibit 275,

 4                a Nelson Schultz, Sr. Payroll

 5        Pre-Checkwriting Report for pay period June 2,

 6        2 0 0 8 -J u n e 8 , 2 0 0 8 (1p . ) ( D E F 1 7 4 4 ) w a s t h e n

 7        received and marked as Exhibit 276,

 8                a Nelson Schultz, Sr. W-2 Report 2008

 9        ( 2 pp .) ( D E F 2 7 4 1 -D E F 2 7 4 2 ) w a s t h e n r e c e i v e d and

10        m a r k e d as E x h i b i t 277 ,

11                a Christopher Howells Payroll

12        Pre-Checkwriting Report for pay period February

13        4 , 2 0 0 8 - F e b r u a r y 1 0 , 2 0 0 8 ( 1 p. )( D E F 1 6 1 7 ) w a s t h e n

14        received and marked as Exhibit 278,

15                a Christopher Howells W-2 Report 2008

16        ( 1 p . )( DEF 2 7 3 5 ) w a s t h e n r e c e i v e d a n d m a r k e d a s

17        Exhibit 279,

18                a Christopher Howells Payroll Pre-Checking

19        R e p o r t f o r pay p e r i o d s O c t o b e r 26 , 2 0 0 9 - N o v e m b e r

20        1 , 2 0 0 9 a n d N o v e m b e r 2 , 2 0 0 9 -N o v e m b e r 8, 2 0 0 9

21        ( 2 pp .) ( D E F 2 2 6 7 ;D E F 2 2 7 4 ) w a s t h e n r e c e i v e d and

22        m a r k e d as E x h i b i t 280 ,

23                a Christopher Howells W-2 Report 2009




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 10 of 336


                                                                                         10



 1        ( 1 p . )( DEF 2 7 4 6 ) w a s t h e n r e c e i v e d a n d m a r k e d a s

 2        Exhibit 281,

 3                a Christopher Howells W-2 Report 2010

 4        ( 1 p . )( DEF 2 7 6 0 ) w a s t h e n r e c e i v e d a n d m a r k e d a s

 5        Exhibit 282,

 6                a Christopher Howells W-2 Report 2011

 7        ( 1 p . )( DEF 2 8 5 3 ) w a s t h e n r e c e i v e d a n d m a r k e d a s

 8        Exhibit 283,

 9                a Christopher Howells W-2 2012

10        ( 1 p . )( DEF 2 8 3 4 ) w a s t h e n r e c e i v e d a n d m a r k e d a s

11        Exhibit 284,

12                a Christopher Howells Payroll Journal for

13        w e e k s e n d i n g 4 /1 4 / 13 a n d 5 / 5 /1 3 ( D E F 3 2 1 6 ;D E F 3 2 2 5 )

14        w a s t h e n r e c e i v e d and m a r k e d a s E x h i b i t 2 8 5 ,

15                a Christopher Howells W-2 2013

16        ( 1 p . )( DEF 2 8 1 8 ) w a s t h e n r e c e i v e d a n d m a r k e d a s

17        Exhibit 286,

18                a Christopher Howells W-2 2014

19        ( 1 p . )( DEF 2 8 0 7 ) w a s t h e n r e c e i v e d a n d m a r k e d a s

20        Exhibit 287,

21                a Christopher Howells W-2 2015

22        ( 1 p . )( DEF 2 7 8 4 ) w a s t h e n r e c e i v e d a n d m a r k e d a s

23        Exhibit 288,




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 11 of 336


                                                                                         11



 1                 a Christopher Howells W-2 2016

 2        ( 1 p . )( DEF 2 7 7 4 ) w a s t h e n r e c e i v e d a n d m a r k e d a s

 3        Exhibit 289,

 4                 and a Christopher Howells Payroll Journal

 5        f o r w e e k e n d i n g 6 / 11 / 17 (D E F 3 8 2 4 ) w a s t h e n

 6        received and marked as Exhibit 290, for

 7        i d e n t i f i c a t i o n .)

 8

 9   MS. BAHAS:          Read and sign, thirty days.

10   MS. GRECO:          I n a d d i t i o n t o t h a t , we 'r e p a y i n g o u r o w n

11        from our perspective.

12   MS. BAHAS:          A n d we h a v e a s t a n d i n g o b j e c t i o n to t h a t .

13

14                       T H O M A S           C.        H O W E L L S,

15          152 W e s t G r i m s b y R o a d , B u f f a l o , N e w Y o r k 1 4 2 2 3 ,

16                      after being duly called and sworn,

17                                  testified as follows:

18

19   EXAMINATION BY MS. GRECO:

20

21   Q.   G o o d m o r n i n g , Mr . H o w e l l s .

22   A.   Good morning.

23   Q.   I'm Josephine Greco and I represent Darcy Black




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 12 of 336


                                                                                        12



 1        in a n a c t i o n a g a i n s t B l a c k A n g u s M e a t s a n d t h e

 2        owners.       T h i s is a d e p o s i t i o n .    Have you ever

 3        b e e n in o n e b e f o r e ?

 4   A.   Never.

 5   Q.   H a v e y o u e v e r b e e n in a n y c o u r t p r o c e e d i n g

 6        before?

 7   A.   Never.

 8   Q.   Some ground rules just to help you out and the

 9        c o u r t r e p o r t e r a n d me a n d e v e r y b o d y w h o r e a d s t h e

10        transcript.          A s you a n s w e r q u e s t i o n s , t h e c o u r t

11        r e p o r t e r is g o i n g t o t a k e d o w n e v e r y t h i n g y o u

12        say.     T h e r e a s o n f o r t h a t , i f t h e t i m e c o m e s we

13        go t o t r i a l , y o u h a v e a d e p o s i t i o n t h a t ' s t y p e d

14        up , y o u r t e s t i m o n y is t y p e d up a n d t h a t c o u l d be

15        u s e d at t r i a l or at o t h e r l e g a l m a t t e r s .         So your

16        t e s t i m o n y is u n d e r o a t h , i t ' s a F e d e r a l C o u r t

17        p r o c e e d i n g , y o u ' re s w o r n t o t e l l the t r u t h .       We

18        w a n t to m a k e s u r e t h a t w e h a v e a g o o d r e c o r d ,

19        t h a t m e a n s t h a t the t r a n s c r i p t is a c c u r a t e .       The

20        b e s t w a y for t h a t t o h a p p e n is , y o u h a v e to m a k e

21        oral responses.             So t h e c o u r t r e p o r t e r c a n ' t t a k e

22        d o w n a n o d o f t h e h e a d o r ah - h u h , so y o u h a v e to

23        articulate your answers whatever that might be;




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 13 of 336


                                                                                       13



 1        y e s , no , s o m e e x p l a n a t i o n or s o m e t h i n g .   Whatever

 2        y o u r a n s w e r is , it is , b u t y o u h a v e to s p e a k it .

 3        All right?

 4   A.   Sure.

 5   Q.   In a d d i t i o n to t h a t , it ' s h a r d f o r t h e c o u r t

 6        r e p o r t e r to t a k e d o w n w h a t 's b e i n g s a i d if we

 7        interrupt each other.                 S o y o u r j o b i s to l e t me

 8        a s k the q u e s t i o n , l e t me f i n i s h i t a n d t h e n y o u

 9        l i s t e n to it a n d s e e if y o u can a n s w e r i t .            If

10        y o u don ' t u n d e r s t a n d it , l e t me k n o w a n d I' ll t r y

11        to r e p h r a s e it .     T h e i d e a is f o r me to p o s e a

12        q u e s t i o n , y o u to u n d e r s t a n d the q u e s t i o n a n d t h e n

13        a n s w e r to t h e b e s t of y o u r a b i l i t y .      All right?

14   A.   Okay.

15   Q.   Is t h e r e any r e a s o n y o u c a n n o t t e s t i f y t r u t h f u l l y

16        and accurately today?

17   A.   T h e r e 's n o r e a s o n , no .

18   Q.   A n y m e d i c a t i o n y o u ' re on o r a n y t h i n g t h a t m i g h t

19        affect your testimony?

20   A.   I t a k e s o m e p i l l s b u t I d o n ' t t h i n k it ' s g o i n g t o

21        a f f e c t a n y t h i n g I s a y or d o .

22   Q.   Y o u can r e a d w i t h t h e m a n d d r i v e w i t h t h e m a n d

23        live your life with them?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 14 of 336


                                                                                      14



 1   A.   Yes.

 2   Q.   Mr . H o w e l l s , w h a t ' s y o u r d a t e o f b i r t h ?

 3   A.   11 / 2 4 /4 1 .

 4   Q.   11 - -

 5   A.   24 / 4 1 .

 6   Q.   H o w old a r e y o u t o d a y ?

 7   A.   Seventy-six.

 8   Q.   A n d did t h e r e c o m e a t i m e w h e n y o u r e t i r e d f o r

 9        Social Security purposes?

10   A.   Yes.

11   Q.   When was that?

12   A.   W h e n I w a s s i x t y -t w o .

13   Q.   W h i c h w o u l d be , for t h e r e c o r d , 1 1 / 2 4 / 2 0 0 3 ?

14   A.   I d o n 't r e m e m b e r t h e d a t e or t h e y e a r .

15   Q.   B u t w h a t e v e r i t is , t h a t ' s t h e y e a r t h a t y o u

16        retired.          And when you retired, were you aware of

17        t h e i n c o m e r e d u c t i o n r u l e s r e l a t i v e to t h e

18        receipt of Social Security retirement and

19        earnings?

20   A.   Yes, I was.

21   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

22        265.         For the record, this is the Social Security

23        O A S D I a n d S S I p r o g r a m r a t e s and l i m i t s f o r t h e




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 15 of 336


                                                                                           15



 1        year 2005 from the Social Security website.                                     Do

 2        you recognize this document?

 3   A.   No .

 4   Q.   L e t me s h o w y o u the s e c o n d p a g e - - a c t u a l l y t h e

 5        first page.           D o you s e e w h e r e i t s a y s e a r n i n g s

 6        t e s t a n n u a l e x e m p t i o n a m o u n t s a n d it s a y s u n d e r

 7        f u l l r e t i r e m e n t age , t w e l v e t h o u s a n d d o l l a r s ?

 8        It ' s t h e f i r s t p a g e .     It ' s a b o u t six o r s e v e n

 9        l i n e s f r o m t h e b o t t o m on y o u r w a y up .         It says

10        earnings test annual exemption amounts.

11   A.   Yes.

12   Q.   Do y o u r e c a l l t h a t in 2 0 0 5 , if y o u w e r e r e t i r e d

13        f o r S o c i a l S e c u r i t y p u r p o s e s a n d you e a r n e d l e s s

14        t h a n t w e l v e t h o u s a n d d o l l a r s , y o u w o u l d not h a v e

15        to b e t a x e d on t h e m o n e y ?

16   MS. BAHAS:         Object to the form.

17   BY MS. GRECO:

18   Q.   Strike that.            If y o u w e r e r e t i r e d f o r S o c i a l

19        Security purposes and you earned less than twelve

20        t h o u s a n d d o l l a r s , y o u w o u l d not h a v e t o pay

21        a n y t h i n g b a c k to S o c i a l S e c u r i t y , is t h a t t r u e ?

22   A.   I wasn't familiar with any of that because I

23        worked a little part-time and whatever it was, it




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 16 of 336


                                                                                      16



 1        was.

 2   Q.   So e v e n t h o u g h y o u r e t i r e d a t s i x t y - t w o , y o u h a v e

 3        no f a m i l i a r i t y w h a t t h e r u l e s w e r e ?

 4   MS. BAHAS:        Object to the form.

 5   THE WITNESS:         I k n o w y o u c o u l d m a k e s o m u c h , b u t it

 6        w a s n ' t t h a t it b o t h e r e d me .

 7   BY MS. GRECO:

 8   Q.   Do y o u h a v e a n y r e a s o n t o b e l i e v e t h a t t h i s

 9        government document is inaccurate?

10   A.   I h a v e no r e a s o n to b e l i e v e it is n o t at a l l , no .

11   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d - - l o o k i n g at

12        t h i s E x h i b i t - - I' m s o r r y .    See w h e r e it s a y s

13        annual retirement earnings test exempt amounts?

14   A.   Yes.

15   Q.   Y o u see f r o m t h e y e a r s 2 0 0 0 to 2 0 1 8 ?

16   A.   Yes.

17   Q.   Do y o u a l s o s e e t h e r e 's s o m e t h i n g t h a t s a y s

18        higher amount?

19   A.   Yes.

20   Q.   W e r e y o u e v e r a w a r e t h a t i f you e a r n e d m o r e t h a n

21        t h e h i g h e r a m o u n t a f t e r y o u had r e t i r e d , t h a t

22        t h e r e w o u l d be - - s t r i k e t h a t .     Were you ever

23        a w a r e i f you e a r n e d m o r e t h a n t h e l o w e r a m o u n t ,




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 17 of 336


                                                                                     17



 1        for every two dollars you earned, you would have

 2        to p a y o n e d o l l a r b a c k ?

 3   MS. BAHAS:        Object to the form.

 4   THE WITNESS:           Yes.

 5   BY M S . G R E C O :

 6   Q.   Were you ever aware if you earned more than the

 7        higher amount, for every three dollars you

 8        earned, you would pay one dollar back?

 9   MS. BAHAS:        Object to the form.

10   THE WITNESS:           Yes.

11   BY MS. GRECO:

12   Q.   So y o u w e r e a w a r e o f t h a t ?

13   A.   Yes.

14   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

15        266.      F o r t h e r e c o r d , t h i s i s t h e O A S D I and S S I

16        program rates limit for 2005.                    I w e n t to go b a c k

17        to E x h i b i t 2 6 5 , it w a s t h e e x e m p t a m o u n t s u n d e r

18        the earnings test for the years 2000 to 2018 from

19        the Social Security website, okay.                        I think I

20        m i s s t a t e d t h a t b e f o r e a n d I w a n t it to b e c l e a r .

21        D i d you e v e r s e e t h a t d o c u m e n t b e f o r e ?

22   A.   No .

23   Q.   And again, for the earnings test annual exempt




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 18 of 336


                                                                                         18



 1        amount for twelve thousand dollars for the year

 2        2 0 0 5 , d o you h a v e a n y r e a s o n to b e l i e v e t h a t

 3        that's not accurate?

 4   A.   No .

 5   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

 6        267.     F o r t h e r e c o r d , it i s the O A S D I a n d S S I

 7        program rates and limits for the year 2006 from

 8        t h e S o c i a l S e c u r i t y w e b s i t e and I 'd l i k e to r e f e r

 9        y o u to t h e p o r t i o n t h a t s a y s e a r n i n g s t e s t a n n u a l

10        exempt amounts under full retirement age, twelve

11        thousand, four hundred and eighty dollars.                                Do

12        y o u see t h a t ?

13   A.   Yes.

14   Q.   Do y o u h a v e a n y r e a s o n t o b e l i e v e t h a t ' s n o t

15        accurate?

16   A.   No .

17   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

18        268.     For the record, this is an OASDI and SSI

19        program rates and limits for the year 2007 from

20        t h e SSA d o c k o f w e b s i t e s a n d it i n d i c a t e s , l o o k

21        at t h e d o c u m e n t , t h a t t h e e a r n i n g s t e s t a n n u a l

22        e x e m p t a m o u n t u n d e r f u l l r e t i r e m e n t a g e was

23        twelve thousand, nine hundred and sixty dollars.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 19 of 336


                                                                                   19



 1        Do y o u s e e t h a t ?

 2   A.   Yes.

 3   Q.   Do y o u h a v e a n y r e a s o n t o b e l i e v e t h a t i s n ' t

 4        true?

 5   A.   No .

 6   Q.   F o r the r e c o r d , w h a t is y o u r r a c e ?

 7   A.   My w h a t ?

 8   Q.   Your race.

 9   A.   I'm white.

10   Q.   A n d you ' r e a m a l e , r i g h t ?

11   A.   Yes.

12   Q.   C a n you t e l l m e a b o u t y o u r e d u c a t i o n a l

13        background?          D i d y o u go to h i g h s c h o o l i n

14        Buffalo?

15   A.   Yes, I did.

16   Q.   W h e r e d i d y o u go ?

17   A.   Bishop Fallon.

18   Q.   Is t h a t F a l l o n , F- A -L -L- O - N?

19   A.   Yes.

20   Q.   Is t h a t S o u t h B u f f a l o ?

21   A.   No , it w a s o n M a i n S t r e e t in B u f f a l o .

22   Q.   D i d you g r a d u a t e h i g h s c h o o l ?

23   A.   No .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 20 of 336


                                                                                       20



 1   Q.   W h y not ?

 2   A.   Because I didn't enjoy school.

 3   Q.   W h a t w e r e t h e c i r c u m s t a n c e s u n d e r w h i c h you l e f t

 4        high school?

 5   A.   Why I left?

 6   Q.   Yes.

 7   A.   Because I wanted a car and my father said I can't

 8        have a car unless you pay for it.                        So I quit

 9        s c h o o l , g o t a j o b , b o u g h t a car .

10   Q.   H o w old w e r e y o u w h e n y o u q u i t s c h o o l ?

11   A.   Seventeen.

12   Q.   W h a t w a s the l a s t g r a d e in s c h o o l y o u c o m p l e t e d ?

13   A.   I q u i t t w o m o n t h s b e f o r e m y f i n a l e x a m s in my

14        senior year.

15   Q.   Up u n t i l t h e n , w e r e y o u p a s s i n g ?

16   A.   Yes.

17   Q.   D i d you e v e r g e t a G E D ?

18   A.   No .

19   Q.   D i d you e v e r a t t e m p t to g e t a G E D ?

20   A.   No .

21   Q.   D i d you h a v e a n y e m p l o y m e n t w h e n you w e r e i n h i g h

22        school before you left?

23   A.   Yes.     I u s e d t o -- I' ve a l w a y s w o r k e d .         When I




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 21 of 336


                                                                                      21



 1        was twelve years old I worked for a meat market

 2        delivering.          I had paper routes.

 3   Q.   So l e t ' s t a l k a b o u t y o u r l a s t j o b y o u h a d b e f o r e

 4        you quit school.

 5   A.   I w a s w o r k i n g at a m e a t m a r k e t d e l i v e r i n g o n

 6        Saturdays.

 7   Q.   A n d w h a t do y o u m e a n by d e l i v e r i n g o n S a t u r d a y s ?

 8   A.   Deliver meat.            I h a d a b i c y c l e w i t h a b a s k e t in

 9        t h e f r o n t a n d I ' d g o to h o m e s i n the

10        neighborhood.

11   Q.   D i d you h a v e a n y s p e c i a l t r a i n i n g to b e a b l e to

12        deliver the meat?

13   A.   No .

14   Q.   A n d t h e n w h e n y o u g r a d u a t e d h i g h s c h o o l -- I' m

15        sorry, strike that.               When you left high school,

16        w h a t d i d you d o e m p l o y m e n t -w i s e ?

17   A.   I got a job.           I worked for Your Host Restaurant,

18        Sher-Del Foods.             It w a s t h e s a m e c o m p a n y , S -H -E - R

19        d a s h D- E - L , F o o d s .

20   Q.   Where was that located?

21   A.   2646 Delaware.

22   Q.   What position did you hold?

23   A.   Well, when I started there, I was a meat grinder




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 22 of 336


                                                                                   22



 1        a n d a f t e r a w h i l e , I was p l a n t m a n a g e r .

 2   Q.   So w h e n y o u s t a r t e d t h e r e , y o u w e r e a m e a t

 3        grinder?

 4   A.   Correct.

 5   Q.   Is t h a t s o m e t h i n g t h a t y o u h a d to go t o s c h o o l

 6        for?

 7   A.   No , t h e y t a u g h t me t h e r e .

 8   Q.   Who taught you?

 9   A.   H i s n a m e was R i c h a r d May .

10   Q.   What position did he hold?

11   A.   He w a s t h e m a n a g e r at t h e t i m e .

12   Q.   W a s he a b u t c h e r ?

13   A.   Y e s , he w a s .

14   Q.   H o w l o n g did i t t a k e him t o t e a c h y o u to g r i n d

15        meat?

16   A.   Not that long.

17   Q.   I ' m a l i t t l e I t a l i a n g i r l w h o m a d e s a u s a g e as a

18        young kid.

19   A.   Two, three weeks.

20   Q.   So y o u w o u l d , if y o u t a u g h t s o m e o n e to g r i n d

21        m e a t , i t t a k e s t w o to t h r e e w e e k s ?

22   A.   Correct.

23   Q.   W a s it a l l t y p e s of m e a t o r j u s t one t y p e o f m e a t




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 23 of 336


                                                                                       23



 1        t h a t y o u l e a r n e d h o w to g r i n d ?

 2   A.   Usually ground beef or pork.                       Other than that,

 3        no , n o t h i n g e l s e .

 4   Q.   W h a t do y o u l e a r n i n g r i n d i n g m e a t ?

 5   A.   W h a t do y o u m e a n ?

 6   Q.   Do y o u h a v e to h a v e s p e c i a l s k i l l s b e f o r e y o u c a n

 7        learn to grind meat -- strike that.                         Before you

 8        learned to grind meat, did you need any special

 9        s k i l l s or t h e y j u s t t a u g h t y o u w h a t y o u n e e d e d ?

10   A.   T h e y t a u g h t me .

11   Q.   A n d did t h a t b e c o m e y o u r f u l l -t i m e j o b d u t i e s ,

12        g r i n d i n g m e a t a f t e r y o u w e r e t a u g h t h o w to g r i n d

13        it ?

14   A.   I w a s g r i n d i n g m e a t a n d t h e n I d i d o r d e r s u p and

15        t h e n I w a n t e d to l e a r n h o w t o c u t m e a t a n d t h e y

16        t a u g h t me t h a t .

17   Q.   J u s t so I ' m c l e a r , g r i n d i n g m e a t , t h e n o r d e r s up ?

18   A.   I was doing orders for restaurants.

19   Q.   Then you said a third thing.                       Grinding meat,

20        o r d e r s up - -

21   A.   A n d t h e y t a u g h t me h o w t o c u t m e a t t h e r e .

22   Q.   So w e t a l k e d a b o u t g r i n d i n g m e a t .

23   A.   Correct.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 24 of 336


                                                                                     24



 1   Q.   J u s t so w e ' r e c l e a r , t h a t ' s the a c t u a l g r i n d i n g

 2        of i t ?     Did you learn anything else?

 3   A.   I u s e d to t a k e i t b a c k t o t h e p e o p l e t h a t w a s

 4        r u n n i n g t h e p a t t y m a c h i n e s a n d I put t h e m e a t in

 5        the patty machines and I did run patty machines,

 6        n o t v e r y o f t e n b u t I was c a p a b l e of d o i n g t h a t .

 7   Q.   Anything else that went with grinding the meat?

 8   A.   No .

 9   Q.   N o w , l e t ' s t a l k a b o u t o r d e r s up .   What does that

10        mean?

11   A.   We d o o r d e r s f o r r e s t a u r a n t s , s o I w o u l d be

12        i n v o l v e d in t h a t a l s o .

13   Q.   C a n you t e l l m e how y o u w e r e i n v o l v e d in t h a t ?

14   A.   If w e h a d a t i c k e t in f r o n t of us , s o m e t h i n g l i k e

15        t h i s , t h e y w a n t two o f t h i s , t h r e e o f t h a t , f o u r

16        of t h a t , we ' d do it u p a n d t h e n o u r d r i v e r s w o u l d

17        deliver it.

18   Q.   W h e n y o u say d o it up , d o y o u m e a n y o u w o u l d

19        a c t u a l l y cut t h a t m e a t o r y o u w o u l d go a n d l o c a t e

20        the meat, pack it up?

21   A.   M o s t of i t w a s i n t h e f r e e z e r , so we d r a w i t out

22        of t h e f r e e z e r .

23   Q.   If i t w a s n ' t i n the f r e e z e r , w h a t w o u l d you d o ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 25 of 336


                                                                                         25



 1   A.   C u t it .

 2   Q.   W e r e y o u a b l e to c u t it y o u r s e l f at t h a t t i m e ?

 3   A.   At t h a t t i m e , no .

 4   Q.   W h o w o u l d c u t it ?

 5   A.   T h e r e w e r e t h r e e or f o u r o t h e r b u t c h e r s t h e r e .

 6   Q.   Then you said there came a time when you learned

 7        to c u t m e a t .

 8   A.   Correct.

 9   Q.   D i d you h a v e a n y s p e c i a l s c h o o l o r t r a i n i n g o r

10        a n y t h i n g o u t s i d e of t h e w o r k s i t e to l e a r n h o w t o

11        cut meat?

12   A.   I l e a r n e d f r o m a c o u p l e of o l d t i m e r s .

13   Q.   By t h a t , you m e a n b u t c h e r s ?

14   A.   Correct.

15   Q.   H o w was i t d e t e r m i n e d t h a t y o u w o u l d l e a r n to c u t

16        meat?

17   A.   Because I asked.

18   Q.   Okay.        A n d w h e n you a s k e d , w h o h a d t h e a u t h o r i t y

19        to s a y y e s o r no t h a t y o u w o u l d b e a b l e to do it ?

20   A.   Richard May.

21   Q.   W h a t w a s his p o s i t i o n ?

22   A.   He w a s t h e m a n a g e r , p l a n t m a n a g e r .

23   Q.   A n d if he h a d s a i d no , t h e n you w o u l d n o t h a v e




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 26 of 336


                                                                                        26



 1        b e e n a b l e to l e a r n ?

 2   A.   I guess not.           He d i d n 't s a y no , s o I c o u l d n 't

 3        tell you.

 4   Q.   He w a s t h e u l t i m a t e d e c i s i o n - m a k e r t h e r e at t h a t

 5        time?

 6   A.   Yes.

 7   Q.   A n d how l o n g d i d it t a k e y o u to l e a r n to c u t

 8        meat?

 9   A.   Oh , q u i t e a w h i l e .     T w o , t h r e e , f o u r y e a r s to

10        l e a r n h o w to c u t e v e r y t h i n g .   You learn every

11        day.     You still learn.

12   Q.   That's what I'm trying to find out.                          W a s it t h e y

13        w o u l d t e a c h y o u one t h i n g , y o u w o u l d d o it a n d

14        t h e n t h e y t e a c h you a n o t h e r t h i n g or - -

15   MS. BAHAS:        Object to the form.

16   BY MS. GRECO:

17   Q.   - - w o u l d it t a k e y o u t h r e e y e a r s b e f o r e you c o u l d

18        do a n y m e a t c u t t i n g o n y o u r own ?

19   MS. BAHAS:        Object to the form.

20   BY MS. GRECO:

21   Q.   I d o n 't u n d e r s t a n d t h e i n d u s t r y , I' m t r y i n g t o

22        find out from you.               Go ahead.

23   A.   W h a t e v e r we w e r e w o r k ing o n , w h e t h e r w e w e r e




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 27 of 336


                                                                                        27



 1        c u t t i n g c h i c k e n s up , you ' d l e a r n how t o cut

 2        c h i c k e n s up .   If we w e r e c u t t i n g s t r i p l o i n s , y o u

 3        l e a r n e d h o w to c u t s t r i p l o i n s .     Just working

 4        w i t h t h e s t u f f , you l e a r n h o w t o do it .

 5   Q.   So a t t h a t t i m e , w a s t h a t y o u r e x c l u s i v e j o b ,

 6        m e a t c u t t i n g o r w e r e you d o i n g it a l o n g w i t h y o u r

 7        other duties and learning a little at a time?

 8   A.   No .    When I started cutting meat, I stayed and

 9        cut meat.

10   Q.   So i t w a s a c t u a l l y a c h a n g e in j o b p o s i t i o n f o r

11        you?

12   A.   Correct.

13   Q.   It w a s y o u r u n d e r s t a n d i n g t h a t y o u w e r e b e i n g

14        trained -- strike that.                    Is there a difference

15        between a butcher and meat cutter back then?

16   A.   No .

17   Q.   W a s it y o u r u n d e r s t a n d i n g y o u w e r e b e i n g t r a i n e d

18        to b e c o m e - - s t r i k e t h a t .     It was your

19        understanding that you were a meat cutter in

20        training?

21   A.   Yes.

22   Q.   D i d you d o a n y o t h e r j o b s at Y o u r H o s t

23        Restaurant?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 28 of 336


                                                                                        28



 1   A.   I never worked for Your Host, Sher-Del Foods.                                  We

 2        were a commissary for Your Host Restaurants.                                  It

 3        w a s the s a m e c o m p a n y .     S h e r - Del F o o d s a n d Y o u r

 4        H o s t w a s the s a m e c o m p a n y .

 5   Q.   What's a commissary?

 6   A.   We h a d f o r t y - o n e r e s t a u r a n t s , s o we w o u l d p r e p a r e

 7        t h e f o o d at t h e c o m m i s s a r y f o r t h e f o r t y -o n e

 8        restaurants.

 9   Q.   So y o u w e r e t h e c o r e b u t c h e r s h o p , s o to s p e a k ,

10        for those restaurants.

11   A.   It w a s t h e s a m e c o m p a n y .      Sher-Del and Your Host

12        w a s one c o m p a n y .

13   Q.   Okay.      So m o r e a c c u r a t e l y t h e n , i t w a s S h e r -D e l

14        Foods that you worked directly with?

15   A.   Correct.

16   Q.   D i d you p e r f o r m any o t h e r j o b s w h i l e y o u w e r e at

17        S h e r - D e l F o o d s o t h e r t h a n g r i n d i n g , o r d e r s up a n d

18        cutting meat?

19   A.   I was plant manager.

20   Q.   Okay.      W h e n d i d you b e c o m e p l a n t m a n a g e r ?

21   A.   To b e h o n e s t w i t h y o u , I c o u l d n 't t e l l y o u w h e n .

22        Maybe five, six years after I started there.

23   Q.   What year did you start there?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 29 of 336


                                                                                       29



 1   A.   I s t a r t e d w h e n I w a s e i g h t e e n , so .

 2   Q.   In a p p r o x i m a t e l y 19 59 or 1 9 6 0 , w o u l d t h a t b e

 3        generally accurate?

 4   A.   Yes.

 5   Q.   A n d you s a i d a p p r o x i m a t e l y f i v e y e a r s l a t e r ,

 6        a p p r o x i m a t e l y 1 9 6 5 is w h e n y o u w e r e t h e p l a n t

 7        manager?

 8   A.   Approximately, yes.

 9   Q.   H o w did y o u b e c o m e t h e p l a n t m a n a g e r ?

10   A.   W e l l , I s h o w e d a n i n t e r e s t i n m o s t e v e r y t h i n g in

11        t h e p l a n t a n d so we h a d a b a k e r y and a k i t c h e n

12        there.       I d i d n ' t k n o w h o w to b a k e a n d I d i d n ' t

13        know anything about the cooking in the kitchen,

14        but I was there every day and I overseen the

15        o p e r a t i o n o t h e r t h a n the m e a t r o o m .

16   Q.   Y o u s a i d you o v e r s a w the o p e r a t i o n o t h e r t h a n t h e

17        meat room.           Who oversaw the meat room?

18   A.   Me , m y s e l f .

19   Q.   Okay.      I'm confused.            So y o u o v e r s a w t h e m e a t

20        room plus baking and cooking?

21   A.   Correct.

22   Q.   B u t you y o u r s e l f n e v e r b a k e d or c o o k e d ?

23   A.   Correct.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 30 of 336


                                                                                       30



 1   Q.   So o t h e r p e o p l e u n d e r y o u p e r f o r m e d t h o s e j o b s .

 2   A.   Correct.         T h e r e was a f o r e m a n i n the k i t c h e n and

 3        a f o r e m a n in t h e b a k e r y a n d I o v e r s e e n t h e m , l i k e

 4        I did the timecards and stuff like that.

 5   Q.   D i d the f o r e m a n in t h e k i t c h e n a n d b a k e r y r e p o r t

 6        d i r e c t l y to y o u ?

 7   A.   If t h e y h a d a p r o b l e m or s o m e t h i n g , y e s .

 8   Q.   W h o did y o u r e p o r t to ?

 9   A.   Richard May.

10   Q.   A n d his p o s i t i o n ?

11   A.   At t h a t t i m e , o n c e I t o o k m a n a g e r , h e w a s v i c e

12        president.

13   Q.   Vice president?

14   A.   Of t h e c o m p a n y .

15   Q.   Some companies have multiple vice presidents.                                    He

16        was exclusive vice president?

17   A.   Correct.

18   Q.   H o w l o n g did y o u h o l d t h a t p o s i t i o n f o r ?

19   A.   U n t i l w e c l o s e d in '9 0 .

20   Q.   So y o u w e r e t h e r e a p p r o x i m a t e l y t w e n t y - f i v e

21        years?

22   A.   Yes.

23   Q.   A n d you h e l d t h a t p l a n t m a n a g e r p o s i t i o n t h a t




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 31 of 336


                                                                                       31



 1        whole time?

 2   A.   A f t e r t h e f i v e , six y e a r s at f i r s t , y e s .

 3   Q.   From 1965 --

 4   A.   W h e n we c l o s e d , I w a s s t i l l p l a n t m a n a g e r .

 5   Q.   In 1 9 9 0 ?

 6   A.   Correct.

 7   Q.   So , and a g a i n , w a s Mr . M a y s t i l l y o u r b o s s at

 8        that time?

 9   A.   Correct.

10   Q.   D i d the c o m p a n y c l o s e a n d r e o p e n s o m e w h e r e e l s e

11        or j u s t w e n t o u t of b u s i n e s s ?

12   A.   W e n t o u t of b u s i n e s s .

13   Q.   F o r the r e c o r d , you w e r e a p l a n t m a n a g e r f o r

14        twenty-five years, but actually worked for the

15        company almost thirty years?

16   A.   Correct.

17   Q.   As a p l a n t m a n a g e r , w e r e y o u t r a i n e d w i t h r e g a r d

18        to t h e p o l i c i e s and p r o c e d u r e s of t h e c o m p a n y ?

19   A.   Yes.

20   Q.   A n d as t h e p l a n t m a n a g e r , d i d t h e y h a v e an

21        employee handbook?

22   A.   Yes, they did.

23   Q.   A n d w e r e you f a m i l i a r w i t h t h e e m p l o y e e h a n d b o o k ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 32 of 336


                                                                                           32



 1   A.   Yes, I was.

 2   Q.   W a s p a r t of y o u r j o b the r e s p o n s i b i l i t y to

 3        e n f o r c e t h e p o l i c i e s in t h e e m p l o y e e h a n d b o o k ?

 4   A.   If s o m e o n e c a m e to me w i t h a p r o b l e m , y e s , I

 5        w o u l d t a k e c a r e if it , a n d i f I c o u l d n ' t t a k e

 6        c a r e of i t , I w o u l d g o t o Mr . M a y .

 7   Q.   If y o u o b s e r v e d s o m e o n e v i o l a t i n g t h e p o l i c i e s o f

 8        t h e c o m p a n y , w o u l d it h a v e b e e n y o u r

 9        responsibility to take action?

10   A.   Yes.

11   Q.   At t h a t c o m p a n y , d i d i n d i v i d u a l s h a v e a s s i g n e d

12        work hours?

13   A.   Yes.

14   Q.   So w e r e t h e y g i v e n s c h e d u l e s ?

15   A.   Yes.

16   Q.   D i d you c r e a t e t h o s e s c h e d u l e s ?

17   A.   Yes.      W e l l , s e e , a l o t o f it t h e g o v e r n m e n t

18        created too because we only could work from seven

19        to t h r e e - t h i r t y f r e e .   A n y t h i n g b e f o r e s e v e n or

20        a f t e r t h r e e - t h i r t y we w o u l d h a v e to p a y the

21        g o v e r n m e n t o v e r t i m e , so we h a d a f e d e r a l

22        i n s p e c t o r in o u r b u i l d i n g a l l d a y .

23   Q.   W h a t do y o u m e a n y o u ' d h a v e to p a y t h e g o v e r n m e n t




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 33 of 336


                                                                                        33



 1        overtime?

 2   A.   Y o u get e i g h t h o u r s f r e e w i t h t h e g o v e r n m e n t .

 3        A n y t h i n g b e f o r e s e v e n o' c l o c k o r a f t e r

 4        t h r e e -t h i r t y , y o u w o u l d h a v e to p a y o v e r t i m e .   So

 5        we d i d n ' t w a n t t o p a y o v e r t i m e , s o m o s t l y

 6        everything in the building was scheduled seven to

 7        t h r e e -t h i r t y .

 8   Q.   Were you ever faced with a situation where one or

 9        more individuals was regularly late for work?

10   A.   Yes.

11   Q.   A n d w h a t did y o u do i n t h o s e c i r c u m s t a n c e s ?

12   A.   Send them home for the day, number one.                              If i t

13        h a p p e n e d o n c e or t w i c e , no , but i f i t w a s

14        p e r s i s t e n t a n d t h e n a f t e r a w h i l e we w o u l d n 't

15        t o l e r a t e it , t h e y ' d b e g o n e .

16   Q.   As t h e p l a n t m a n a g e r , w a s it i m p o r t a n t f o r y o u t o

17        have your work force there on time?

18   A.   Y e s , it w a s .

19   Q.   As p a r t o f b e i n g a p l a n t m a n a g e r , d i d y o u e v e r

20        h a v e to - - s t r i k e t h a t .       D o you k n o w w h a t

21        progressive discipline is?

22   A.   Y e s , we w o u l d do t h a t .

23   Q.   Y o u had a p o l i c y at t h a t c o m p a n y ?




                                     Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 34 of 336


                                                                                       34



 1   A.   Y e s , we d i d .

 2   Q.   D i d you h a v e a p o l i c y at t h a t c o m p a n y f o r

 3        progressive discipline?

 4   A.   Yes.

 5   Q.   Could you tell me what it was?

 6   A.   T h r e e t i m e s a n d you w e r e d o n e .

 7   Q.   What does that mean?

 8   A.   If y o u w e r e l a t e l i k e t h r e e t i m e s or y o u d i d

 9        s o m e t h i n g t h r e e t i m e s , a f t e r t h e t h i r d t i m e , you

10        were done.

11   Q.   D i d you e n f o r c e t h a t p o l i c y ?

12   A.   Y e s , we d i d .

13   MS. BAHAS:        Let her finish her question before you

14        answer.

15   BY MS. GRECO:

16   Q.   W i t h r e g a r d to y o u r w o r k h o u r s , w e r e a n y b r e a k s

17        p r o v i d e d for t h e e m p l o y e e s , t h a t w o u l d b e b r e a k s

18        whether it be any type of break including a lunch

19        break?

20   A.   Yes.

21   Q.   C a n you t e l l m e how t h a t w a s at t h a t c o m p a n y ?

22   A.   T h e y w o u l d g e t a f i f t e e n - m i n u t e b r e a k in t h e

23        morning, half hour for lunch and a fifteen-minute




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 35 of 336


                                                                                           35



 1        b r e a k a t u s u a l l y t w o o'c l o c k .

 2   Q.   And were they paid for those breaks?

 3   A.   The breaks they were, but not their lunch.

 4   Q.   A n d so w o u l d t h e y c l o c k o u t for t h e i r l u n c h ?

 5   A.   No , b e c a u s e we f e d t h e m t h e r e , so t h e y w o u l d n 't

 6        leave the building.

 7   Q.   Would they work while they ate?

 8   A.   No .    We h a d a r o o m b i g g e r t h a n t h i s , a l u n c h

 9        room.

10   Q.   A n d was i t y o u r u n d e r s t a n d i n g t h e l a w r e q u i r e d

11        t h e y h a v e t h i r t y m i n u t e s t o eat w i t h o u t

12        interruption?

13   MS. BAHAS:        Object to the form.

14   THE WITNESS:          Yes, they did.

15   BY MS. GRECO:

16   Q.   As a p l a n t m a n a g e r , a n d y o u s a i d you w e r e

17        o v e r s e e n by g o v e r n m e n t a l i n s p e c t o r s , w a s it y o u r

18        u n d e r s t a n d i n g t h a t an e m p l o y e e w a s e n t i t l e d t o

19        their thirty minute lunch break and even though

20        you provided food, they would have a thirty

21        minute break?

22   MS. BAHAS:        Object to the form.

23   BY MS. GRECO:




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 36 of 336


                                                                                       36



 1   Q.   Y o u can a n s w e r .

 2   A.   Yes.

 3   Q.   A n d the s a m e t h i n g w i t h t h e i r f i f t e e n m i n u t e

 4        breaks, were they entitled to have those fifteen

 5        minute breaks?

 6   A.   Yes.

 7   Q.   A n d w e r e you r e s p o n s i b l e f o r e n f o r c i n g a n d m a k i n g

 8        sure that that happened?

 9   A.   Yes.     W e w o u l d a l l go on a b r e a k at t h e s a m e

10        time.

11   Q.   T e l l me h o w t h a t w o r k e d .

12   A.   W e l l , w e had m o r n i n g d e l i v e r i e s , o k a y .   O n c e we

13        g o t our m o r n i n g d e l i v e r i e s o u t , t h e r e w a s m y s e l f

14        or t h e o t h e r o n e w o u l d y e l l c o f f e e , we ' d a l l go

15        u p s t a i r s to t h e b r e a k r o o m .    We 'd t a k e o u r

16        f i f t e e n m i n u t e s and w e h a d a b a k e r y r i g h t t h e r e ,

17        so w e 'd h a v e b a k e g o o d s a n d c o f f e e a n d t h a t 's t h e

18        way that would work.                A n d l u n c h , we p r o v i d e d a

19        lunch every day.             T h e g i r l s in t h e k i t c h e n w o u l d

20        cook something different every day.                          But their

21        p a y was b a s e d on t h a t t o o , t h a t w e f e d t h e m .

22   Q.   M e a n i n g y o u m i g h t n o t -- w e l l , d i d y o u d o c k t h e m ?

23   A.   No , no .     I mean, once they got hired, they knew




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 37 of 336


                                                                                      37



 1        c o m i n g in t h a t w e w e r e g o i n g to f e e d t h e m .

 2   Q.   A n d t h e n t h e y k n e w y o u w e r e g o i n g to f e e d t h e m

 3        a n d you k n e w t h a t t h i r t y m i n u t e s t h a t t h e y w e r e

 4        f r e e , t h e y w e r e g o i n g to b e h a v i n g t h e i r l u n c h ?

 5   A.   Correct.

 6   Q.   And would the same thing happen, someone would

 7        s a y l u n c h w h e n i t ' s r e a d y a n d e v e r y b o d y go

 8        together?

 9   A.   E v e r y d a y we ' d g o a t t w e l v e o 'c l o c k .

10   Q.   So f r o m t w e l v e t o t w e l v e - t h i r t y ?

11   A.   Correct.

12   Q.   W i t h r e g a r d to y o u r s e c o n d b r e a k , h o w w o u l d t h a t

13        happen, the coffee break?

14   A.   It w a s t w o o ' c l o c k , y o u j u s t t o o k a b r e a k .

15   Q.   D i d you e v e r h a v e a n y m a n a g e r b e l o w y o u -- s t r i k e

16        that.      W h e n y o u w e r e the p l a n t m a n a g e r , w e r e you

17        the direct manager over the butcher shop portion?

18   A.   Correct.        I s t i l l w o r k e d i n the b u t c h e r s h o p .

19   Q.   So y o u w e r e a w o r k i n g p l a n t m a n a g e r ?

20   A.   Correct.

21   Q.   M e a n i n g y o u w o r k e d in t h e b u t c h e r s h o p p l u s y o u

22        oversaw?

23   A.   I m e a n , I w o r k e d in t h e b u t c h e r s h o p a n d t h e r e




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 38 of 336


                                                                                         38



 1        w e r e g o o d p e o p l e in t h e b a k e r y a n d g o o d p e o p l e i n

 2        the kitchen.           I didn't really have any headaches

 3        so I d i d n ' t r e a l l y h a v e to g o u p s t a i r s .      I mean,

 4        I d i d b u t I d i d n 't h a v e to .

 5   Q.   So i f , f o r e x a m p l e , s o m e o n e , t h e p e r s o n t h a t ran

 6        t h e b a k e r y w o u l d n o t a l l o w t h e i r e m p l o y e e s to

 7        take a lunch break, would that have been

 8        something you would have been responsible for

 9        e n f o r c i n g a n d m a k i n g s u r e it h a p p e n e d ?

10   A.   Y e s , b u t it n e v e r h a p p e n e d .

11   Q.   B u t if it d i d , t h a t w o u l d be y o u r r e s p o n s i b i l i t y

12        to m a k e s u r e t h e l a w was f o l l o w e d ?

13   A.   Yes.

14   Q.   Did individuals take smoke breaks?

15   A.   Yes.

16   Q.   Did individuals take smoke breaks when you were

17        the plant manager at Sher-Del Foods?

18   A.   Yes.

19   Q.   A n d how d i d t h a t w o r k ?

20   A.   S m o k e d r i g h t u p in t h e b r e a k r o o m .

21   Q.   A n d did t h e y o n l y t a k e t h e m at t h e i r f i f t e e n

22        m i n u t e b r e a k s or d i d t h e y t a k e t h e m o t h e r w i s e ?

23   A.   No , we d i d n ' t h a v e a p r o b l e m w i t h t h a t .      They




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 39 of 336


                                                                                         39



 1        t o o k t h e m on t h e i r b r e a k s .    We d i d n ' t h a v e a

 2        problem with that.

 3   Q.   So i f s o m e o n e w a n t e d to s m o k e , t h e y w o u l d s m o k e

 4        d u r i n g t h e i r f i f t e e n m i n u t e s in t h e m o r n i n g o r

 5        t h e i r t h i r t y m i n u t e l u n c h or f i f t e e n m i n u t e s at

 6        t h e end ?

 7   A.   Correct.

 8   Q.   Did your company work Monday through Friday?

 9   A.   And Saturdays too.

10   MS. BAHAS:         Object to the form.

11   BY MS. GRECO:

12   Q.   S t r i k e t h a t q u e s t i o n , I' ll a s k a b e t t e r q u e s t i o n .

13        What was your normal workweek when you were the

14        p l a n t m a n a g e r at S h e r -D e l F o o d s ?

15   A.   Well, Monday through Friday, okay.                         B u t t h e n if

16        we g o t b u s y or s o m e t h i n g l i k e t h a t , we ' d h a v e to

17        w o r k on a S a t u r d a y , b u t we t r i e d to s t a y a w a y

18        f r o m t h a t , b e c a u s e a g a i n , we w o u l d h a v e had t o

19        p a y the g o v e r n m e n t .

20   Q.   W h e n y o u s a i d p a y i n g the g o v e r n m e n t , y o u m e a n

21        y o u ' d h a v e t o p a y t i m e a n d a h a l f to t h e

22        employees?

23   A.   No .    T i m e a n d a h a l f to t h e e m p l o y e e s p l u s p a y




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 40 of 336


                                                                                       40



 1        the government.

 2   Q.   W h a t do y o u m e a n by p a y t h e g o v e r n m e n t ?

 3   A.   Y o u got f o r t y h o u r s a w e e k f r o m t h e g o v e r n m e n t ,

 4        it ' s s t i l l t h a t way t o d a y .        You g o t f o r t y h o u r s a

 5        week free.          A n y t h i n g a f t e r f o r t y , y o u h a v e to

 6        pay.      L i k e y o u w a n t t o b r i n g an i n s p e c t o r i n on a

 7        S a t u r d a y , y o u h a v e to p a y h i m f o r f o u r h o u r s

 8        minimum.

 9   Q.   So y o u r s h o p h a d to h a v e a g o v e r n m e n t i n s p e c t o r

10        there?

11   A.   Y o u did n o t s t a r t i n the m o r n i n g u n l e s s the

12        g o v e r n m e n t i n s p e c t o r was t h e r e .

13   Q.   Is t h a t b e c a u s e it w a s a c o m m i s s a r y ?

14   A.   No .    We w e r e f e e d i n g a l o t o f p e o p l e a n d it w a s

15        g o o d , t h e y w e r e a n o t h e r s e t of e y e s f o r you , it

16        w a s g o o d to h a v e t h e m .

17   Q.   W h e n y o u s a i d y o u w e r e f e e d i n g a lot o f p e o p l e ,

18        you mean through your restaurants?

19   A.   Correct.

20   Q.   So t h a t w a s a r e q u i r e m e n t b e c a u s e y o u w e r e t h e - -

21        y o u d e s c r i b e d it as t h e c o m m i s s a r y f o r a l l t h e

22        Your Host Restaurants?

23   A.   Correct.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 41 of 336


                                                                                      41



 1   Q.   So i f y o u w e n t o v e r f o r t y h o u r s , you 'd n o t o n l y

 2        h a v e to p a y t i m e a n d a h a l f to y o u r e m p l o y e e s ,

 3        y o u ' d h a v e t o p a y t h e g o v e r n m e n t i n s p e c t o r to be

 4        there too?

 5   A.   Correct.

 6   Q.   W e r e y o u t r a i n e d as a p l a n t m a n a g e r w i t h r e g a r d

 7        to d i s c r i m i n a t i o n ?

 8   A.   Yes.

 9   Q.   W e r e y o u t r a i n e d as a p l a n t m a n a g e r w i t h r e g a r d

10        to h a r a s s m e n t ?

11   A.   Yes.

12   Q.   W e r e y o u t r a i n e d as a p l a n t m a n a g e r w i t h r e g a r d

13        to a h o s t i l e e n v i r o n m e n t ?

14   A.   Yes.

15   Q.   W e r e y o u t r a i n e d as a p l a n t m a n a g e r w i t h r e g a r d

16        to r e t a l i a t i o n ?

17   A.   Yes.

18   Q.   A n d did y o u h a v e a n y of t h o s e i s s u e s a r i s e w h i l e

19        y o u w e r e the p l a n t m a n a g e r a t S h e r - D e l F o o d s ?

20   A.   To b e h o n e s t w i t h y o u , I c a n ' t r e c a l l a n y .

21   Q.   Is t h a t s o m e t h i n g y o u w o u l d h a v e h a n d l e d or y o u

22        w o u l d h a v e p a s s e d u p to y o u r b o s s w h o w a s t h e

23        v i c e p r e s i d e n t o f S h e r -D e l F o o d s or b e f o r e t h a t




                                     Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 42 of 336


                                                                                         42



 1        when you were the --

 2   MS. BAHAS:         Object to the form.

 3   BY MS. GRECO:

 4   Q.   Strike that.            W h e n y o u w e r e the p l a n t m a n a g e r , i f

 5        t h e r e w a s an i s s u e r e g a r d i n g d i s c r i m i n a t i o n ,

 6        harassment, retaliation, hostile work

 7        e n v i r o n m e n t , w a s t h a t s o m e t h i n g t h a t y o u as p l a n t

 8        manager would refer to the vice president of

 9        Sher-Del Foods?

10   MS. BAHAS:         Object to the form.

11   THE WITNESS:          Yes.       I w o u l d go t o t h e v i c e p r e s i d e n t ,

12        yes.

13   BY MS. GRECO:

14   Q.   D i d the c o m p a n y h a v e a h u m a n r e s o u r c e s d e p a r t m e n t

15        on p r e m i s e s ?

16   A.   No .

17   Q.   So a l l h u m a n r e s o u r c e m a t t e r s w e r e h a n d l e d by

18        e i t h e r t h e v i c e p r e s i d e n t or t h e p l a n t m a n a g e r ?

19   A.   Yes.

20   Q.   H o w w e r e i n d i v i d u a l s g i v e n t i m e o f f at S h e r -D e l

21        Foods when you were the plant manager?

22   A.   T h e y a s k e d f o r a d a y off , we g i v e it t o t h e m .

23        T h e r e w a s no p r o b l e m t h e r e .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 43 of 336


                                                                                         43



 1   Q.   W h a t if i t w a s t h e d a y a f t e r T h a n k s g i v i n g a n d

 2        m a n y of y o u r e m p l o y e e s a s k e d f o r the d a y o f f ,

 3        w o u l d t h e r e h a v e to b e a d e t e r m i n a t i o n a s t o who

 4        w a s e n t i t l e d t o t a k e it o f f ?

 5   A.   No , b e c a u s e t h a t r e a l l y n e v e r h a p p e n e d .    I mean,

 6        people back when I worked there and everything,

 7        t h e y p r e t t y m u c h s h o w e d up f o r w o r k e v e r y d a y .

 8        T h e y d i d n ' t a s k for a l o t of t i m e o f f .             It w a s n ' t

 9        a problem.

10   Q.   D i d y o u r job d u t i e s i n c l u d e e v a l u a t i n g e m p l o y e e s

11        w h e n y o u w e r e at S h e r -D e l F o o d s ?

12   A.   Yes.

13   Q.   C a n you t e l l m e w h a t the p r o c e s s was t h e r e f o r

14        evaluation of employees?

15   A.   W e l l , w h a t w e w o u l d d o , if a n e m p l o y e e s h o w e d

16        i n t e r e s t or a n y t h i n g , we ' d m a k e , try t o m a k e m e a t

17        c u t t e r s o u t of t h e m .     I b e t you I t r a i n e d , w h e n I

18        was there, five, six, seven kids.                          T h e r e 's a

19        c o u p l e of t h e m - - t h e y w e r e k i d s to me .            There

20        w e r e a c o u p l e of t h e m w h o w o r k f o r T o p s t o d a y .

21   Q.   A n d was t h e t r a i n i n g the s a m e w a y y o u r e c e i v e d

22        it , t h e y d i d n ' t h a v e to h a v e a s p e c i a l

23        b a c k g r o u n d , j u s t s h o w an i n t e r e s t a n d y o u w o u l d




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 44 of 336


                                                                                      44



 1        show them?

 2   A.   Correct.

 3   Q.   D i d you h a v e t o get p e r m i s s i o n f r o m a n y o n e to be

 4        a b l e to t r a i n s o m e o n e as a m e a t c u t t e r ?

 5   A.   Yes.

 6   Q.   W h o did y o u h a v e to g e t p e r m i s s i o n f r o m ?

 7   A.   Richard May.

 8   Q.   W i t h r e g a r d to e v a l u a t i n g e m p l o y e e s as t o t h e i r

 9        j o b p e r f o r m a n c e , w o u l d t h a t be d o n e on a r e g u l a r

10        basis?       B y t h a t , I m e a n a n n u a l l y or bi a n n u a l l y ?

11   MS. BAHAS:        Object to the form.

12   THE WITNESS:         Yes.      See , we w e r e a u n i o n s h o p , so

13        t h e y w o u l d g e t t h e i r r a i s e s w i t h the u n i o n .    The

14        whole company was union.

15   BY MS. GRECO:

16   Q.   W h e n y o u say r a i s e s w i t h t h e u n i o n , y o u m e a n --

17   A.   So m u c h t h i s y e a r , so m u c h t h e n e x t y e a r .

18   Q.   So i t w a s s e t in t h e c o n t r a c t w h a t t h e i r r a i s e s

19        would be?

20   A.   Correct.

21   Q.   A n d t h e n t h i s w a y i t was a p p l i e d a c r o s s the b o a r d

22        to e v e r y o n e r e g a r d l e s s o f t h e i r r a c e o r sex o r

23        national origin?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 45 of 336


                                                                                           45



 1   A.   Oh , yes .        I m e a n , m e a t c u t t e r s w o u l d b e in o n e

 2        c a t e g o r y , c o o k s in a n o t h e r , b a k e r s i n a n o t h e r ,

 3        t h e g i r l s t h a t w o r k e d in t h e r e s t a u r a n t or m e n

 4        t h a t w o r k e d in t h e r e s t a u r a n t s , e i t h e r / o r .

 5   Q.   A n d did y o u e v e r t r a i n a w o m a n to be a m e a t

 6        cutter?

 7   A.   No .

 8   Q.   D i d you e v e r t r a i n a n y o n e o t h e r t h a n a C a u c a s i a n

 9        m a l e to b e a m e a t c u t t e r ?

10   A.   Yes.

11   Q.   Who?

12   MS. BAHAS:         I s t h i s d u r i n g S h e r - Del ?

13   MS. GRECO:         Yes.

14   THE WITNESS:           His name was Eddie Brown.                     I n f a c t , he

15        w o r k e d t h e r e , I bet t w e n t y y e a r s .

16   BY M S . G R E C O :

17   Q.   A n d w h a t was h i s r a c e ?

18   A.   He w a s a b l a c k m a n .

19   Q.   Was Richard May a white male?

20   A.   Yes.

21   Q.   Y o u s a i d t h e r e w a s an i n d i v i d u a l who h e a d e d t h e

22        b a k e r y an d a n o t h e r i n d i v i d u a l w h o h e a d e d t h e --

23   A.   Kitchen.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 46 of 336


                                                                                       46



 1   Q.   Kitchen.         During the time you were the plant

 2        m a n a g e r , was i t the s a m e i n d i v i d u a l or d i d t h e y

 3        change?

 4   A.   It w a s t h e s a m e .

 5   Q.   A n d the p e r s o n w h o h e a d e d t h e b a k e r y , c a n y o u

 6        t e l l me t h e g e n d e r a n d r a c e of t h e i n d i v i d u a l ?

 7   A.   He w a s a w h i t e m a l e .

 8   Q.   A n d the p e r s o n t h a t h e a d e d t h e k i t c h e n , can y o u

 9        t e l l me - -

10   A.   S h e was a w h i t e m a l e .

11   Q.   You mean female?

12   A.   Female, I'm sorry.

13   Q.   That's okay.            Y o u s a i d t h a t the a m o u n t o f r a i s e s

14        w e r e s e t in t h e u n i o n c o n t r a c t , b u t w e r e t h e r e

15        e v a l u a t i o n s d o n e of e m p l o y e e s ?

16   A.   Yes.

17   Q.   A n d who w o u l d do t h e e v a l u a t i o n s ?

18   A.   Richard May and myself.

19   Q.   And what form did the evaluation take -- strike

20        that.       How much were individuals evaluated?

21   A.   I would say every six months.

22   Q.   W a s t h a t d o n e o r a l l y or in w r i t i n g ?

23   A.   Orally.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 47 of 336


                                                                                        47



 1   Q.   A n d how w o u l d t h a t be d o n e , w o u l d t h e y b e c a l l e d

 2        i n t o a m e e t i n g w i t h t h e t w o of y o u ?

 3   A.   Yes.

 4   Q.   A n d if t h e r e w e r e a n y j o b p e r f o r m a n c e i s s u e s ,

 5        w o u l d t h e y b e a d d r e s s e d at t h a t t i m e ?

 6   A.   Yes.

 7   Q.   D i d you e v e r h a v e i n d i v i d u a l s t h a t w e r e t o l d t h e y

 8        h a d job p e r f o r m a n c e i s s u e s a n d d i d n o t r e c t i f y

 9        them?

10   A.   No .

11   Q.   So w h e n y o u h a d t h o s e e v a l u a t i o n s , i f y o u t o l d

12        someone they had a job performance issue, they

13        w o u l d r e c t i f y it ?

14   A.   Yes.

15   Q.   W i t h r e g a r d to i n d i v i d u a l s w h o s h o w e d up l a t e

16        three times, for example, they would just be

17        fired?

18   A.   Right.

19   Q.   T h e y w o u l d n ' t w a i t f o r t h e e v a l u a t i o n or a n y t h i n g

20        like that?

21   A.   T h e y ' d be g o n e .

22   Q.   H o w w o u l d an i n d i v i d u a l g e t a j o b at S h e r -D e l

23        Foods?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 48 of 336


                                                                                       48



 1   A.   T h e y ' d p u t a n a p p l i c a t i o n in .

 2   Q.   W o u l d p o s i t i o n s be a d v e r t i s e d ?

 3   A.   I d o n 't t h i n k so .        I mean, people would just come

 4        in a n d p u t a n a p p l i c a t i o n in .          I don 't t h i n k we

 5        e v e r e v e n p u t it in t h e n e w s p a p e r .        I' m not s u r e

 6        t h o u g h , b u t I d o n ' t t h i n k so .

 7   Q.   D i d you e v e r r e m e m b e r p o s t i n g a s i g n s a y i n g h e l p

 8        w a n t e d or a n y t h i n g of t h a t n a t u r e ?

 9   A.   No .

10   Q.   W h e n an i n d i v i d u a l c a m e in a n d a p p l i e d f o r a job ,

11        w o u l d t h e y h a v e an o p p o r t u n i t y to do o t h e r j o b s ?

12   A.   Yes.

13   Q.   A n d if an i n d i v i d u a l s h o w e d i n i t i a t i v e , for

14        e x a m p l e , s h o w i n g an i n t e r e s t in d o i n g o t h e r j o b

15        duties, is that something that would be important

16        to y o u as a p l a n t m a n a g e r ?

17   A.   Correct.

18   Q.   W h y w o u l d t h a t b e i m p o r t a n t to y o u ?

19   A.   T h e y c o u l d d o a l i t t l e m o r e , t h e y 're g o o d

20        e m p l o y e e s to h a v e a n d y o u c o u l d g i v e t h e m m o r e

21        s t u f f t o do .

22   Q.   W h e n S h e r - D e l F o o d s c l o s e d , w e r e you i n a

23        p o s i t i o n to t a k e a r e t i r e m e n t f r o m t h e c o m p a n y ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 49 of 336


                                                                                        49



 1   A.   No .    I had no retirement.

 2   Q.   So t h e c o m p a n y d i d n 't h a v e a r e t i r e m e n t p l a n ?

 3   A.   No .

 4   Q.   D i d the c o m p a n y h a v e h e a l t h i n s u r a n c e ?

 5   A.   At f i r s t t h e y d i d n ' t, b u t t h e n a f t e r a w h i l e t h e y

 6        did.

 7   Q.   C a n you t e l l m e how t h e h e a l t h i n s u r a n c e w o r k e d ?

 8   A.   To b e h o n e s t w i t h y o u , I d o n ' t k n o w , b u t it w a s

 9        Blue Cross and Blue Shield.                     I don't remember how

10        it w o r k ed .

11   Q.   W e r e y o u g i v e n t h e o p p o r t u n i t y to p a r t i c i p a t e in

12        it ?

13   A.   Yes.

14   Q.   Was everyone given the opportunity to participate

15        in i t ?

16   A.   Yes.

17   Q.   A l l the b e n e f i t s t h a t w e r e t h e r e , w a s e v e r y o n e

18        g i v e n a n o p p o r t u n i t y to p a r t i c i p a t e in i t ?

19   MS. BAHAS:        Object to the form.

20   BY MS. GRECO:

21   Q.   Strike that.           Was there any other benefit other

22        than health insurance?                 Was there sick time?

23   A.   I d o n 't t h i n k so , n o .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 50 of 336


                                                                                           50



 1   Q.   Was there vacation time?

 2   A.   Yes.

 3   Q.   What was vacation policy?

 4   A.   To b e h o n e s t w i t h y o u , I d o n ' t k n o w .          After so

 5        many years you get a week.                      I d o n 't k n o w .      I

 6        don't remember exactly how it worked.

 7   Q.   Is t h a t s o m e t h i n g t h a t t h e c o m p a n y m a d e the

 8        e m p l o y e e s a w a r e of , w h a t t h e i r v a c a t i o n p o l i c y

 9        was?

10   A.   Oh , yes .       It w a s in t h e i r u n i o n c o n t r a c t .

11   Q.   W a s t h a t a p p l i e d f a i r l y to e v e r y o n e ?

12   A.   Yes.

13   MS. BAHAS:         Object to the form.

14   BY MS. GRECO:

15   Q.   By t h a t , I m e a n , if t h e r u l e w a s you h a d to w o r k

16        a y e a r to g e t a w e e k v a c a t i o n , t h e n t h a t 's w h a t

17        an e m p l o y e e w o u l d h a v e t o w o r k ?

18   A.   Correct.

19   Q.   And that's true regardless if they were a male, a

20        f e m a l e , A f r i c a n A m e r i c a n , A s i a n , w h a t e v e r , is

21        that true?

22   A.   Yes.

23   Q.   Was there any special kind of disability




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 51 of 336


                                                                                        51



 1        i n s u r a n c e o t h e r t h a n the k i n d y o u g e t t h r o u g h N e w

 2        York State that's required on employees?

 3   A.   I d o n 't t h i n k so .

 4   Q.   W a s t h e r e l i f e i n s u r a n c e a v a i l a b l e a s an e m p l o y e e

 5        benefit?

 6   A.   I c o u l d n ' t t e l l you .

 7   Q.   H o w w e r e you p a i d a t S h e r - D e l F o o d s , w a s it b y

 8        c h e c k o r - - w a s it a c o m p u t e r i z e d c h e c k or

 9        w r i t t e n c h e c k or w a s it in c a s h ?

10   A.   T h e y h a d a m a i n o f f i c e , p r o b a b l y ten o r t w e l v e

11        p e o p l e t h a t w o r k e d in t h e m a i n o f f i c e a n d o u r

12        c h e c k s w o u l d c o m e o u t of t h e m a i n o f f i c e .

13        E v e r y b o d y g o t p a i d by c h e c k .

14   Q.   H o w w o u l d an i n d i v i d u a l be s e l e c t e d , f o r e x a m p l e ,

15        to b e a m e a t c u t t e r ?

16   A.   To s h o w s o m e i n t e r e s t .

17   MS. BAHAS:        A t S h e r - Del F o o d s ?

18   BY MS. GRECO:

19   Q.   Still Sher-Del Foods.                  The questions I've been

20        a s k i n g a r e a b o u t S h e r -D e l F o o d s , all r i g h t ?

21   A.   Correct.

22   Q.   In t h a t S h e r - D e l F o o d s , w h a t w e r e t h e j o b

23        categories that were associated with the butcher




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 52 of 336


                                                                                       52



 1        shop portion?

 2   MS. BAHAS:        Object to the form.

 3   BY MS. GRECO:

 4   Q.   Strike that.           Is t h a t w h a t y o u c a l l e d - - y o u s a i d

 5        there was bakery.               T h e r e w a s --

 6   A.   Kitchen.

 7   Q.   K i t c h e n , and w h a t w a s t h e o t h e r o n e ?

 8   A.   The meat room.

 9   Q.   The meat room, okay.                What were the job titles

10        a s s o c i a t e d w i t h the m e a t r o o m a t S h e r - D e l F o o d s ?

11   A.   We e i t h e r h a d m e a t c u t t e r s o r h e l p e r s or p e o p l e

12        t h a t r a n the p a t t y m a c h i n e o r t h e s l i c e r s .

13   Q.   So w h a t w a s a h e l p e r ?

14   A.   T h e y ' d g e t u s s t u f f , put s t u f f a w a y .

15   Q.   C o u l d a h e l p e r b e t r a i n e d to be a m e a t c u t t e r ?

16   A.   I ' m s u r e t h e y c o u l d h a v e , b u t t o my k n o w l e d g e , I

17        never trained one.

18   Q.   B u t you c o u l d h a v e ?

19   A.   If s o m e o n e s h o w e d a n i n t e r e s t , I w o u l d h a v e .

20   Q.   Okay.      And how about a person that worked doing

21        padding?

22   A.   Doing what?

23   Q.   You said there was meat cutter, helper, padding




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 53 of 336


                                                                                      53



 1        and slicers?

 2   A.   Patties, running a patty machine.

 3   Q.   D i d you e v e r t r a i n a n y o n e w h o r a n t h e p a t t y

 4        machine?

 5   A.   Yes.

 6   Q.   A n d w h e n the p e r s o n w a s h i r e d , d i d t h a t p e r s o n

 7        p r e v i o u s l y w o r k as a h e l p e r ?

 8   A.   Usually they would start out there, yes.

 9   Q.   So w h a t w o u l d be t h e p r o g r e s s i o n r e l a t i v e t o

10        b e i n g a m e a t c u t t e r a t S h e r - Del F o o d s ?

11   MS. BAHAS:        Object to the form.

12   THE WITNESS:           Like I said, we didn't need that many

13        meat cutters.           T h e r e w e r e t h r e e o r f o u r of us .

14        It ' s n o t l i k e , i f y o u w e r e t h e r e and y o u r a n a

15        p a t t y m a c h i n e we w e r e g o i n g to m a k e y o u a m e a t

16        cutter.       We d i d n 't n e e d t h a t m a n y , a n d t h e o n e s

17        we h a d , w e w e r e q u i t e h a p p y w i t h .    S o it w a s n 't

18        l i k e we w e r e a l w a y s b r i n g i n g t h e m , b u t I d i d

19        t r a i n a b o u t f i v e or s i x p e o p l e to be m e a t

20        cutters.

21   BY M S . G R E C O :

22   Q.   W h a t I' m t r y i n g to f i n d o u t is , w h a t j o b d i d t h e y

23        p e r f o r m b e f o r e , did y o u j u s t h i r e t h e m o f f t h e




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 54 of 336


                                                                                      54



 1        s t r e e t or w e r e t h e y a c t u a l l y w o r k i n g t h e r e

 2        already when you got permission to train them?

 3   A.   We h i r e d t h e m o f f t h e s t r e e t .

 4   Q.   So y o u n e v e r t o o k s o m e o n e w h o w a s a h e l p er a n d

 5        t h e n we n t to w o r k t h e p a t t y m a c h i n e a n d t h e n s a i d

 6        t h e y s h o w e d an i n i t i a t i v e a n d t h e n y o u d e c i d e d - -

 7   A.   Yes.

 8   Q.   That's what I'm trying to find out.

 9   A.   Correct.

10   Q.   I t h o u g h t y o u h a d s a i d t h a t you l o o k e d a t t h e i r

11        initiative.          I f t h e y had i n i t i a t i v e , t h e n y o u

12        w o u l d a s k p e r m i s s i o n to be a b l e t o t r a i n t h e m if

13        you needed a meat cutter?

14   A.   Yes.

15   Q.   Would those individuals start either as a helper

16        or d o i n g p a t t i e s or o n t h e s l i c e r or s o m e

17        combination?

18   A.   Correct.

19   Q.   T h e n t h e y w o u l d be , i f t h e y had t h e i n i t i a t i v e

20        and desire, could become a meat slicer if you

21        n e e d e d it ?

22   A.   Yes.

23   Q.   I'm sorry.          You know I meant, meat cutter?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 55 of 336


                                                                                       55



 1   A.   Yes.

 2   Q.   A n d not a s l i c e r .

 3   A.   Yes.

 4   Q.   So w h a t d i d y o u do a f t e r y o u l e f t S h e r - D e l F o o d s

 5        in a p p r o x i m a t e l y 1 9 9 0 ?

 6   A.   I w e n t to w o r k f o r I s e n b e r g M e a t s .

 7   Q.   I think that's Andrew Isenberg's father's

 8        company?

 9   A.   It w a s .     A n d y u s e d to c o m e i n t h e r e .

10   Q.   H o w l o n g did y o u w o r k at I s e n b e r g M e a t s ?

11   A.   To b e h o n e s t w i t h y o u , I c o u l d n 't t e l l y o u , b u t

12        U.S. Foods bought them out and everybody that

13        w o r k e d f o r I s e n b e r g w e n t t o U .S . F o o d s .

14   Q.   So a p p r o x i m a t e l y h o w l o n g d i d y o u w o r k f o r

15        Isenberg Meats?

16   A.   Oh , I w o u l d s a y , s e v e n , e i g h t , n i n e , t e n y e a r s

17        maybe.

18   Q.   A n d t h e n is t h a t w h e n it w a s b o u g h t o u t by U. S.

19        Foods?

20   A.   Correct.         I don't know the exact dates or

21        a n y t h i n g , b u t it w a s b o u g h t out b y U .S . F o o d s .

22   Q.   A n d you s a i d y o u w e r e t h e r e s e v e n to t e n y e a r s a t

23        I s e n b e r g M e a t s , t h e n it w a s b o u g h t o u t b y U .S .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 56 of 336


                                                                                       56



 1        F o o d s , a n d t h e n did y o u w o r k f o r U. S . F o o d s ?

 2   A.   Yes, that's where I retired from.

 3   Q.   H o w l o n g did y o u w o r k at U .S . - - s t r i k e t h a t .

 4        W h e n d i d you r e t i r e ?

 5   A.   I was sixty-two.

 6   Q.   So a s s u m i n g t h a t y o u w e r e s i x t y -t w o on N o v e m b e r

 7        24 th , 2 0 0 3 , t h a t w o u l d h a v e b e e n w h e n y o u

 8        retired?

 9   A.   Correct.

10   Q.   A g a i n , u s i n g y o u r a p p r o x i m a t e d a t e s , i f you

11        s t a r t e d w o r k i n g for I s e n b e r g M e a t s i n

12        approximately 1990, you would have worked there,

13        y o u s a i d , a p p r o x i m a t e l y s e v e n t o ten y e a r s f r o m

14        1 9 9 0 to 1 9 9 7 o r 2 0 0 0 , a n d if y o u r e t i r e d in

15        N o v e m b e r in , a p p r o x i m a t e l y N o v e m b e r 24 th of 2 0 0 3 ,

16        y o u w o u l d h a v e w o r k e d f o r U. S . F o o d s f o r

17        approximately three to five years?

18   MS. BAHAS:        Object to the form.

19   BY MS. GRECO:

20   Q.   Y o u can a n s w e r .

21   A.   Correct.

22   Q.   Was that about right?

23   A.   Yes.     The only thing I can tell you, I don't know




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 57 of 336


                                                                                        57



 1        dates, but the only thing I know, I retired when

 2        I was sixty-two.

 3   Q.   Did Isenberg Meats have a retirement plan?

 4   A.   They had a 401-K, but I wasn't really -- I didn't

 5        h a v e m u c h in i t .

 6   Q.   A n d t h e n how a b o u t U. S. F o o d s ?

 7   A.   G r e a t e s t c o m p a n y in t h e w o r l d t o w o r k f o r .     They

 8        had everything.

 9   Q.   L e t ' s g o b a c k to I s e n b e r g M e a t s .    Who was the

10        h e a d of I s e n b e r g M e a t s ?

11   A.   Mort and Freddie Isenberg.

12   Q.   What position did Freddie Isenberg hold?

13   A.   He r a n t h e m e a t r o o m and M o r t r a n t h e o f f i c e , a n d

14        Freddie also was a meat cutter.                        He ' d c u t m e a t

15        a l l day .

16   Q.   A n d w h a t p o s i t i o n d i d y o u h o l d at I s e n b e r g M e a t s ?

17   A.   I was a meat cutter only.

18   Q.   How many meat cutters did they have?

19   A.   About six.

20   Q.   W e r e t h e r e a n y p o l i c i e s , p r o c e d u r e s at - - s t r i k e

21        that.      Were there -- strike that.                     Was Isenberg

22        Meats a butcher shop?

23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 58 of 336


                                                                                      58



 1   Q.   A n d w h a t job p o s i t i o n s d i d i t h a v e a t I s e n b e r g

 2        Meats?

 3   MS. BAHAS:        Object to the form.

 4   BY MS. GRECO:

 5   Q.   Y o u can a n s w e r .

 6   A.   Well, they had meat cutters there and they had

 7        people that did orders up and they had people

 8        that run roll stock machines.

 9   Q.   Roll stock?

10   A.   Correct.           They would take a steak and they would

11        c r y o f r a c t e a c h s t e a k and i t w o u l d go o u t in b o x e s

12        a l l c r y o f r a c t , s o y o u 'd h a v e s h e l f l i f e w i t h it .

13   Q.   Any other positions?

14   A.   They had some office people.

15   Q.   H o w was t h e m e a t d e l i v e r e d ?

16   A.   Semis.

17   Q.   So w h o w o u l d p a c k t h e t r u c k s ?

18   A.   No .    Y o u s a i d h o w w a s it d e l i v e r e d .    They deliver

19        to o u r p l a c e i n s e m i s .

20   Q.   H o w did y o u r p l a c e d e l i v e r i t ?    How did Isenberg

21        M e a t d i s t r i b u t e its f o o d ?

22   A.   In t r u c k s .

23   Q.   H o w did t h e f o o d g e t i n t o t h e t r u c k s ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 59 of 336


                                                                                      59



 1   A.   T h e p e o p l e t h a t w e r e p u t t i n g o r d e r s up , t h e r e 's

 2        maybe four or five people doing orders up, they

 3        would load the trucks.

 4   Q.   W o u l d t h e y p a c k the m e a t s ?

 5   A.   A f t e r w e cut t h e m - - we ' d h a v e an o r d e r for s a y

 6        t h i s r e s t a u r a n t and w e w o u l d s e n d it b a c k t o the

 7        roll stock machine.                Everything got roll stocked.

 8        T h e n it w e n t i n the c o o l er a n d t h e n t h e y w o u l d

 9        g e t the o r d e r f o r m a n d t h e y w o u l d - - l i k e i f

10        s o m e b o d y w a n t e d t w e n t y s t r i p s t e a k s or t e n

11        f i l l e t s o r s o m e t h i n g , t h e y w o u l d go in a n d do t h e

12        o r d e r s up a n d p a c k t h e m .

13   Q.   So t h e p e o p l e w h o r a n t h e r o l l s t o c k m a c h i n e w e r e

14        t h e p e o p l e w h o t o o k t h e p l a c e o f w r a p p e r s i n the

15        b u t c h e r s h o p , is t h a t t r u e ?

16   MS. BAHAS:        Object to the form.

17   THE WITNESS:          Yes.

18   BY MS. GRECO:

19   Q.   M e a t c o m e s i n a n d t h e n t h e m e a t c u t t e r s cut t h e

20        meat?

21   A.   Correct.        We d i d n ' t w r a p a n y t h i n g .

22   Q.   It w o u l d t h e n go to t h e r o l l s t o c k p e o p l e t h a t

23        r a n the r o l l s t o c k m a c h i n e ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 60 of 336


                                                                                      60



 1   A.   Correct.

 2   Q.   A n d the m e a t s w o u l d b e w r a p p e d by t h e m a c h i n e , s o

 3        to s p e a k ?

 4   A.   Correct.

 5   Q.   T h e n t h e y w o u l d be p l a c e d f r o m t h e r e i n f r e e z e r s ?

 6   A.   C o r r e c t , or c o o l e r s .

 7   Q.   Or c o o l e r s .    Then the individuals would pack

 8        those pursuant to the orders?

 9   A.   Correct.

10   Q.   Then those people that packed it would also put

11        it o n t h e t r u c k ?

12   A.   Correct.

13   Q.   A n d w h e n you w e r e e m p l o y e d t h e r e as a m e a t

14        cutter, were there any other individuals that

15        were hired after you were hired as a meat cutter?

16   A.   Yes.

17   Q.   N o w we ' re o n l y o n I s e n b e r g M e a t s .

18   A.   Correct.

19   Q.   D i d you t r a i n a n y o f t h e m ?

20   A.   No .    Y o u d i d n ' t get t r a i n e d at I s e n b e r g .      You

21        c a m e in q u a l i f i e d o r he w o u l d n ' t t a k e y o u .

22   Q.   That selection process was done by Fred Isenberg,

23        correct?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 61 of 336


                                                                                            61



 1   A.   Correct.         You had to take a test when you went in

 2        there.

 3   Q.   What would the test entail, what would you have

 4        to b e a b l e t o do ?

 5   A.   C u t a t e n d e r l o i n up , p o r t i o n it t o c e r t a i n s i z e s ,

 6        or y o u ' d h a v e to do a p r i m e rib a n d f a b r i c a t e it .

 7        T h a t ' s t h e o n l y way y o u g o t the j o b t h e r e .

 8   Q.   W h a t do y o u m e a n by f a b r i c a t e i t ?

 9   A.   It w o u l d c o m e in in a b i g g e r p i e c e a n d y o u ' d

10        b r e a k i t d o w n to a s m a l l e r p i e c e for a

11        restaurant.

12   Q.   Did they have any policies, procedures at

13        Isenberg Meats?

14   A.   I d o n 't k n o w i f t h e y had a n y p o l i c i e s or

15        p r o c e d u r e s o r a n y t h i n g , b u t t h e y t o o k no b u l l .           I

16        mean, I never had a problem with them, but

17        w h a t e v e r h a p p e n e d , if s o m e t h i n g h a p p e n e d , p e o p l e

18        w o u l d g o in t h e o f f i c e .       I never heard an outcome

19        so I w o u l d n ' t k n o w .

20   Q.   D i d t h e y h a v e an e m p l o y e e h a n d b o o k ?

21   A.   No .

22   Q.   Did they have individuals that were routinely

23        late for work -- strike that.                         Did they have




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 62 of 336


                                                                                          62



 1        individuals who were late for work on more than

 2        three occasions?

 3   A.   No .

 4   Q.   W h y not ?

 5   A.   B e c a u s e t h e y w o u l d n 't t o l e r a t e it .

 6   Q.   W o u l d i t be d i s r u p t i v e t o y o u a s a m e a t c u t t e r i f

 7        i n d i v i d u a l s w e r e a r r i v i n g to w o r k l a t e ?

 8   A.   It w o u l d n ' t b o t h e r me b e c a u s e I h a d my j o b to do

 9        a n d if t h i s g u y w a s n ' t t h e r e or t h i s g u y , i t

10        w o u l d n ' t b o t h e r me , n o .

11   Q.   If m e a t h a d to b e w r a p p e d a n d t h e p e o p l e t h a t

12        w e r e r u n n i n g t h e w r a p p e r m a c h i n e s d i d n ' t s h o w up

13        on t i m e , w o u l d t h a t a f f e c t t h e m e a t c u t t e r ?

14   A.   Freddie Isenberg would go back there and wrap.

15   Q.   So i t w o u l d a f f e c t h i m d i r e c t l y ?

16   A.   Yes.

17   Q.   A n d he w o u l d n ' t t o l e r a t e i t ?

18   A.   No .

19   Q.   W e r e t h e r e e m p l o y e e s ' b e n e f i t s at I s e n b e r g M e a t s ?

20   A.   We g o t a v a c a t i o n .      Other than that, no.                  You

21        d i d n ' t g e t s i c k d a y s , no , n o t h i n g l i k e t h a t .

22   Q.   Was there health insurance available?

23   A.   Yes, I think there was, yes.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 63 of 336


                                                                                         63



 1   Q.   W e r e y o u a l l o w e d to p a r t i c i p a t e i n i t ?

 2   A.   Yes.

 3   Q.   W a s e v e r y o n e a l l o w e d to p a r t i c i p a t e in i t ?

 4   A.   Yes.

 5   Q.   W i t h r e g a r d to s c h e d u l e s , w h o w o u l d m a k e t h e

 6        schedules?

 7   A.   It w a s - - t h e r e was r e a l l y n o s c h e d u l e s m a d e .

 8        Again, that's federal meat inspection.                              It w a s

 9        s e v e n t o t h r e e - t h i r t y M o n d a y t h r o u g h F r i d a y , no

10        S a t u r d a y s at a l l .

11   Q.   A n d did i n d i v i d u a l s a r r i v e f o r w o r k on t i m e ?

12   A.   Yes.

13   Q.   If t h e y d i d n ' t , it w a s a d d r e s s e d ?

14   A.   T h e y j u s t d i d n ' t do i t .

15   Q.   And they would work till three-thirty, were there

16        a n y b r e a k s g i v e n at I s e n b e r g M e a t s ?

17   A.   Yes.      W e had a b r e a k in t h e m o r n i n g .           We h a d h a l f

18        h o u r b r e a k a t l u n c h , and t h e y w o u l d l o c k t h e

19        d o o r , y o u d o n ' t get i n .       I f we w e n t o u t , we

20        c o u l d n ' t get i n t i l l t w e l v e - t h i r t y i n t h e

21        building.

22   Q.   W h a t a b o u t a n a f t e r n o o n b r e a k , w a s t h e r e an

23        afternoon break?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 64 of 336


                                                                                        64



 1   A.   I d o n 't t h i n k so .

 2   Q.   Y o u t h i n k t h e r e was a f i f t e e n m i n u t e m o r n i n g ?

 3   A.   In t h e m o r n i n g w e g o t a t w e n t y or t w e n t y -f i v e

 4        minute break.            B e c a u s e o n c e we c a m e b a c k f r o m

 5        l u n c h , we w e r e o n l y t h e r e f o r a c o u p l e m o r e

 6        hours, three hours more.

 7   Q.   So y o u w o u l d h a v e a t w e n t y t o t w e n t y -f i v e m i n u t e

 8        b r e a k i n the m o r n i n g ?

 9   A.   Correct.

10   Q.   And a half hour lunch?

11   A.   Correct.

12   Q.   A n d e v e r y b o d y go es to l u n c h at t h e s a m e t i m e ?

13   A.   Correct.

14   Q.   A n d you s a i d t h e y l o c k e d t h e d o o r if y o u w e n t

15        out?

16   A.   Yes.      T h e y h a d a l u n c h r o o m t h e r e w h i c h you c o u l d

17        e a t if y o u b r o u g h t s o m e t h i n g , b u t m o s t o f u s

18        g u y s , e s p e c i a l l y in t h e s u m m e r , w e w o u l d s i t

19        a c r o s s t h e s t r e e t i n our c a r s a n d h a v e o u r l u n c h ,

20        we ' d l e a v e t h e b u i l d i n g .

21   Q.   A n d t h e n you c o m e b a c k i n --

22   A.   T h e d o o r d i d n ' t get o p e n u n t i l t w e l v e - t h i r t y .

23   Q.   And what about the morning break, the one --




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 65 of 336


                                                                                          65



 1   A.   M o s t e v e r y o n e - - we d i d n ' t h a v e m u c h t i m e s o we

 2        stayed right there inside.

 3   Q.   B u t you w e r e a l l o w e d to t a k e a b r e a k ?

 4   A.   Yes, everyone took a break.

 5   Q.   A n d w h e n you t o o k a b r e a k , y o u w e r e on y o u r

 6        b r e a k , y o u w e r e n 't i n t e r r u p t e d by t h e c o m p a n y ?

 7   A.   Never.

 8   Q.   A n d t h e y had a m e a t i n s p e c t o r o n p r e m i s e s ?

 9   A.   Government meat inspector, yes.

10   MS. BAHAS:        Object to the form.

11   BY MS. GRECO:

12   Q.   Government meat inspector?

13   A.   He h a d an o f f i c e r i g h t i n t h e b u i l d i n g .

14   Q.   Was there a union at Isenberg Meats?

15   A.   No .

16   Q.   I d i d n ' t ask y o u , h o w m a n y e m p l o y e e s w e r e t h e r e

17        at - -

18   A.   Sher-Del?

19   Q.   Yes, Sher-Del.

20   A.   W h e n we w e r e g o i n g s t r o n g in o u r b u i l d i n g , we

21        p r o b a b l y had s i x t y e m p l o y e e s .

22   Q.   A n d at I s e n b e r g M e a t s , a p p r o x i m a t e l y h o w m a n y

23        employees?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 66 of 336


                                                                                      66



 1   A.   T w e n t y at t h e m o s t .

 2   Q.   At I s e n b e r g M e a t s , d i d t h e y cut d e e r ?

 3   A.   No .

 4   Q.   At S h e r - D e l F o o d s , d i d t h e y cut d e e r ?

 5   A.   Yes.

 6   Q.   When they did deer, was that done during the

 7        n o r m a l s e v e n t o t h r e e -t h i r t y t i m e ?

 8   A.   No , n e v e r .

 9   Q.   W h e n w a s the d e e r d o n e ?

10   A.   At n i g h t .

11   Q.   C a n you t e l l m e how t h a t w a s d o n e ?

12   A.   We h a d a s e p a r a t e r o o m o f f t o t h e s i d e w i t h a

13        c o o l e r a n d w e c u t t h e d e e r i n t h e r e , b u t we

14        d i d n ' t do m a n y .     If w e d i d t h i r t y a y e a r , t h a t

15        was a lot.          We d i d t h e m m o s t ly f o r f r i e n d s a n d I

16        d o n ' t t h i n k we e v e r c h a r g e d a n y b o d y .   It w a s j u s t

17        for friends, mostly my friends.

18   Q.   So a t S h e r - D e l , did y o u h a v e to k e e p t h e d e e r

19        processing and cutting and butchering separate

20        from the meat?

21   A.   It w a s s e p a r a t e , y e s .

22   Q.   W h y d o e s it h a v e to b e s e p a r a t e ?

23   A.   F i r s t o f all , y o u c a n 't h a v e h a i r in t h e




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 67 of 336


                                                                                        67



 1        b u i l d i n g , in t h e p r o c e s s i n g a r e a , y o u c a n 't h a v e

 2        hair.

 3   Q.   Anything else?

 4   A.   No .

 5   Q.   Is t h e r e - - c a n you u s e t h e s a m e t a b l e s and t h e

 6        s a m e r o o m to p a c k a g e d e e r m e a t as y o u u s e d to

 7        package other meat other than deer meat?

 8   A.   No .

 9   Q.   W h y not ?

10   A.   W e l l , f i r s t of a l l , e v e r y t h i n g we w o r k e d on a t

11        S h e r - D e l F o o d , i t h a d to b e g o v e r n m e n t i n s p e c t e d

12        and deer processing is not government inspected.

13   Q.   So w h a t d o e s t h a t m e a n ?     W h a t I 'm t r y i n g to t h i n k

14        is , if y o u w o r k e d s e v e n to t h r e e and y o u d i d

15        processing of regular meats, non-deer meat and

16        t h e n y o u w a n t e d to do t h e t h i r t y d e e r a y e a r t h a t

17        a r e d o n e , w o u l d you - - w o u l d t h e y be w r a p p e d in

18        the same rooms that the regular meat was wrapped?

19   MS. BAHAS:         Object to the form.

20   THE WITNESS:          No , a l l s e p a r a t e .   See, you couldn't do

21        it i n t h a t r o o m , n u m b e r o n e , is b e c a u s e -- we

22        u s e d to b r e a k a l l o u r o w n b e e f in t h e r e .         We used

23        to h a v e t h e s w i n g i n g b e e f in t h e r e a n d y o u




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 68 of 336


                                                                                     68



 1        couldn't have the deer in there with the swinging

 2        beef.        The meat inspector, he would just close

 3        y o u up .     You j u s t d o n 't do s t u f f l i k e t h a t u n d e r

 4        t h e f e d e r a l g o v e r n m e n t , y o u j u s t don 't d o i t and

 5        y o u don ' t e v e n t r y to do i t .

 6   BY M S . G R E C O :

 7   Q.   Was there any law at that time about that you had

 8        to g i v e t h e h u n t e r b a c k t h e e x a c t m e a t t h a t t h e y

 9        gave you?

10   MS. BAHAS:         Object to the form.

11   BY MS. GRECO:

12   Q.   Do y o u u n d e r s t a n d w h a t I ' m s a y i n g ?   If I c a m e in

13        w i t h a d e e r a n d the c o u r t r e p o r t e r c a m e in w i t h a

14        d e e r a n d we b r o u g h t i t i n to y o u , w o u l d you h a v e

15        to g i v e t h e c o u r t r e p o r t e r b a c k h e r d e e r a n d g i v e

16        me b a c k m y d e e r ?     B y t h a t I m e a n , c o u l d you g i v e

17        me h e r d e e r m e a t ?

18   MS. BAHAS:         Object to the form.

19   BY MS. GRECO:

20   Q.   Y o u can a n s w e r .

21   A.   W h e n y o u b r i n g y o u r d e e r i n to us , y o u f i l l o u t

22        an o r d e r f o r m a n d w h a t y o u w a n t a n d t h a t o r d e r

23        f o r m s t a y s w i t h the d e e r .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 69 of 336


                                                                                     69



 1   Q.   We ' r e t a l k i n g a b o u t S h e r - D e l n o w .

 2   A.   Both places.

 3   Q.   S h e r - D e l now .

 4   A.   Yes, and that would stay with the deer.                          When you

 5        p i c k e d y o u r d e e r up w h e n i t was d o n e , y o u w o u l d

 6        have your ticket back.                   So I h a v e no r e a s o n t o

 7        g i v e y o u her d e e r o r v i c e - v e r s a .

 8   Q.   D i d you m a k e s a u s a g e at S h e r - D e l out o f d e e r

 9        meat?

10   A.   Correct.

11   Q.   So h o w w o u l d y o u e n s u r e y o u w e r e g i v i n g me my

12        deer meat back in sausage and the court reporter

13        h e r s b a c k in s a u s a g e ?

14   A.   If y o u w a n t e d t e n p o u n d s o f s a u s a g e w h e n I' m

15        d o i n g y o u r d e e r , I w o u l d d o y o u r ten p o u n d s o f

16        sausage.

17   Q.   Y o u w o u l d n ' t c o m i n g l e it ?

18   A.   No .

19   Q.   What was your understanding -- you know what I

20        m e a n by c o m i n g l e , a d d h e r d e e r m e a t to m i n e f o r

21        p u r p o s e s in m a k i n g s a u s a g e ?

22   A.   I j u s t w o u l d n ' t do it , i t i s n 't r i g h t .

23   Q.   Is t h a t i n v i o l a t i o n of l a w , if y o u k n o w , a s a




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 70 of 336


                                                                                     70



 1        butcher?

 2   MS. BAHAS:         Object to the form.

 3   THE WITNESS:           I d o n ' t k n o w i f it is o r n o t .          I

 4        c o u l d n ' t t e l l y o u , b u t I h a v e n o r e a s o n to g i v e

 5        y o u h e r s or v i c e -v e r s a .    I have no reason.               Why

 6        w o u l d I w a n t t o do t h a t .

 7   BY M S . G R E C O :

 8   Q.   So y o u ' re s a y i n g it 's n o t an i s s u e t o m a k e

 9        s a u s a g e o u t of t h e p e r s o n s o w n d e e r m e a t ?

10   MS. BAHAS:         Object to the form.

11   THE WITNESS:           No .

12   BY MS. GRECO:

13   Q.   D i d you m a k e d e e r j e r k y at S h e r -D e l F o o d s ?

14   A.   No .

15   Q.   Is i t h a r d t o m a k e d e e r j e r k y ?

16   A.   Y o u h a v e to h a v e a s m o k e r .     We d i d n ' t h a v e a

17        smoker.

18   Q.   D i d you u s e t h e s a m e g r i n d e r s f o r d e e r m e a t a s

19        y o u did f o r o t h e r m e a t s at S h e r -D e l F o o d s ?

20   A.   No .

21   Q.   W h y not ?

22   A.   We d i d n ' t h a v e t o .     We had separate grinders.

23   Q.   Was there anything that said you couldn't mix the




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 71 of 336


                                                                                       71



 1        t w o m e a t s , m e a n i n g y o u c o u l d n 't u s e t h e s a m e

 2        g r i n d e r f o r d e e r m e a t a n d n o n -d e e r m e a t ?

 3   A.   W h e n we g o t t h r o u g h a t t h r e e - t h i r t y in o u r r o o m

 4        at S h e r - D e l , w e had a c l e a n u p c r e w c o m e in a n d

 5        clean.       S o I d i d n ' t w a n t t o h o l d t h e m up .         So we

 6        w o u l d b e in a s e p a r a t e r o o m d o i n g t h e d e e r .

 7   Q.   A n d you s a i d y o u d i d n 't t h i n k t h a t p e o p l e w e r e

 8        charged.        D i d p e o p l e j u s t v o l u n t e e r to d o i t ?

 9   A.   I cut them and another friend of mine, we cut

10        t h e m , w e got a f e w d o l l a r s , m a y b e t w e n t y -f i v e ,

11        thirty dollars.             This was a long time ago.

12   Q.   W h a t I' m t r y i n g to f i n d o u t , if y o u g o t a f e w

13        d o l l a r s , did t h a t g o to S h e r - D e l or d i d S h e r - Del

14        a l l o w y o u to u s e t h e r o o m ?

15   A.   Y e s , t h e y a l l o w e d m e to u s e t h e i r r o o m .

16   Q.   So y o u s a i d y o u did a p p r o x i m a t e l y t h i r t y d e e r .

17   A.   If t h a t m a n y .

18   Q.   A n d you s a i d - - who w o u l d be i n v o l v e d in t h e

19        p r o c e s s i n g , y o u or a n y o n e e l s e or j u s t y o u ?

20   A.   One friend of mine, Donnie Schwartz.

21   Q.   D i d you e v e r a s k F r e d d i e I s e n b e r g or M o r t

22        I s e n b e r g if y o u c o u l d do d e e r m e a t o n t h e i r

23        premises?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 72 of 336


                                                                                        72



 1   A.   I wasn't that dumb.

 2   Q.   Why?

 3   A.   You just wouldn't do that, okay.                         If y o u k n o w

 4        F r e d d i e a n d y o u k n o w M o r t , y o u j u s t w o u l d n ' t do

 5        that.      F i r s t o f all , t h e y ' d h a v e you c o m m i t t e d .

 6   Q.   Why would they have you committed?

 7   A.   B e c a u s e y o u ' re a s k i n g s o m e t h i n g t h a t y o u k n o w t h e

 8        answer already.

 9   Q.   H o w a b o u t if y o u w a n t e d t i m e o f f at I s e n b e r g

10        Meats, how would you request that?

11   A.   You would just ask him.                   L i k e a s far a s v a c a t i o n s

12        or s o m e t h i n g l i k e t h a t , l i k e a w e e k b e f o r e a n d a

13        week after the holiday it was a no-no, don't even

14        a s k b e c a u s e y o u ' re n o t g o i n g to g e t it .         Other

15        t h a n t h a t , i f y o u w a n t e d a d a y or s o m e t h i n g , you

16        just ask them.

17   Q.   A r e you a h u n t e r ?

18   A.   No .

19   Q.   W h e n y o u s t o p p e d w o r k i n g a t S h e r - Del F o o d s , d i d

20        you stop cutting meat for friends?

21   A.   Oh , yes .      I h a d no p l a c e t o do it .

22   Q.   T h e n y o u s a i d at s o m e p o i n t , w h a t e v e r y o u

23        t e s t i f i e d to , U . S. F o o d s b o u g h t I s e n b e r g M e a t s .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 73 of 336


                                                                                         73



 1   A.   Correct.

 2   Q.   And what happened when U.S. Foods bought Isenberg

 3        M e a t s a s far a s y o u r p o s i t i o n ?

 4   A.   T h e y t o o k e v e r y e m p l o y e e f r o m I s e n b e r g t o U .S .

 5        Foods and I was a meat cutter there too.

 6   Q.   D i d you h o l d a n y p o s i t i o n o t h e r t h a n m e a t c u t t e r

 7        there?

 8   A.   No .

 9   Q.   D i d you h a v e a n y s u p e r v i s o r y r o l e at a n y of t h e

10        p l a c e s y o u w o r k e d u p to U . S. F o o d s , m e a n i n g

11        through U.S. Foods?

12   A.   Never.

13   Q.   O t h e r t h a n t h e o r i g i n a l e m p l o y e r you h a d w h e r e

14        y o u w e r e the p l a n t m a n a g e r ?

15   A.   Never.

16   Q.   So j u s t t h e p l a n t m a n a g e r w h e n y o u w e r e a

17        supervisor for all those years?

18   A.   Correct.

19   Q.   D i d t h e y h a v e a n y e m p l o y m e n t b e n e f i t s at U. S.

20        Foods?

21   A.   Yes.

22   Q.   W h a t b e n e f i t s do y o u r e c a l l ?

23   A.   T h e y h a d 401 - K .     They had dental, they had health




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 74 of 336


                                                                                     74



 1        insurance, vision, five sick days, personal days,

 2        t w o or t h r e e , I ' m n o t s u r e , p l u s v a c a t i o n .   I 'm

 3        n o t s u r e how i t w o r k e d , b u t w h e n I l e f t t h e r e , I

 4        believe I was getting three weeks.

 5   Q.   A n d w e r e you g i v e n an e m p l o y e e h a n d b o o k ?

 6   A.   No .

 7   Q.   H o w did y o u f i n d o u t a b o u t t h e s e b e n e f i t s ?

 8   A.   W h e n y o u got h i r e d t h e r e , y o u w e n t i n t h e o f f i c e .

 9        In f a c t , it w a s Irv I s e n b e r g , h e was t h e r e t o o

10        a n d you w o u l d go in a n d s i t w i t h him a n d he 'd

11        spend four or five hours with you explaining

12        everything.

13   Q.   What position did Irv Isenberg hold?

14   A.   At U . S. F o o d ?

15   Q.   No .    D i d Irv I s e n b e r g h o l d a n y p o s i t i o n at

16        Isenberg Meats?

17   A.   Freddie was the boss, Freddie and Mort and Irv

18        was there.

19   Q.   B u t you d i d n ' t d e a l w i t h h i m at I s e n b e r g M e a t s o r

20        d i d he go t h r o u g h y o u r b e n e f i t s a t I s e n b e r g M e a t s

21        too?

22   A.   No , I d i d n ' t h a v e t o d e a l w i t h I r v .

23   Q.   So d i d I r v I s e n b e r g a s s u m e a p o s i t i o n at --




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 75 of 336


                                                                                           75



 1        strike that.           D i d I r v I s e n b e r g g e t a p o s i t i o n at

 2        U . S . F o o d s a f t e r U . S. F o o d s p u r c h a s e d I s e n b e r g

 3        Meats?

 4   A.   Yes.

 5   Q.   What position --

 6   A.   T h e y a l l did .      F r e d d i e w e n t t h e r e a n d so d i d

 7        Mort.

 8   Q.   What was Freddie Isenberg's position?

 9   A.   I d o n 't k n o w .     I f w e had a p r o b l e m , we w e n t t o

10        Freddie.         Us g u y s f r o m I s e n b e r g , if we h a d a

11        p r o b l e m , we w e n t to F r e d d i e .      What his position

12        w a s , I d o n ' t k n o w , b u t h e h a n d l e d w h a t e v e r we

13        brought to his attention.                    Mort stayed in the

14        office and so did Irv stay in the office.

15   Q.   Okay.      So is i t f a i r to s a y w h e n you w e n t t o U. S .

16        Foods, Irv Isenberg sat down with you and told

17        y o u a b o u t a l l t h e b e n e f i t s t h a t c o u l d be

18        a v a i l a b l e to y o u ?

19   A.   He g a v e u s t h e r u l e s on h o w U .S . F o o d s w o r k s.

20   Q.   So o t h e r t h a n b e n e f i t s , d i d he t a l k to y o u a b o u t

21        work rules?

22   A.   Yes.

23   Q.   D i d you h a v e a U .S . - - s t r i k e t h a t .          What was the




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 76 of 336


                                                                                       76



 1        title of that person again?

 2   A.   Federal meat inspector.

 3   Q.   D i d you h a v e a f e d e r a l m e a t i n s p e c t o r at U. S.

 4        Foods also?

 5   A.   Yes.

 6   Q.   W h a t w e r e y o u r h o u r s of w o r k at U .S . F o o d s ?

 7   A.   Seven to three-thirty.

 8   Q.   W a s t h a t M o n d a y to F r i d a y ?

 9   A.   Yes.     N o S a t u r d a y s at a l l .

10   Q.   D i d you w o r k S a t u r d a y s a t I s e n b e r g M e a t s ?

11   A.   No , n e v e r .

12   Q.   A n d w e r e you g i v e n a n y b r e a k at w o r k d u r i n g t h e

13        d a y at U . S . F o o d s ?

14   A.   Yes.

15   Q.   When were they?

16   A.   Y o u had a t w e n t y m i n u t e b r e a k i n the m o r n i n g .

17        Y o u w o u l d h a v e a h a l f h o u r l u n c h and y o u w o u l d

18        h a v e a f i f t e e n m i n u t e b r e a k in t h e a f t e r n o o n .

19   Q.   Were you paid for your lunch break?

20   A.   No , I d o n ' t t h i n k s o , no .

21   Q.   D i d you p u n c h in a n d out o r w e r e t h e r e n o

22        timecards?

23   A.   There was timecards.                W e l l , you p u n c h e d in in t h e




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 77 of 336


                                                                                      77



 1        m o r n i n g a n d p u n c h e d o u t at n i g h t .

 2   Q.   D i d you h a v e t o p u n c h o u t at l u n c h ?

 3   A.   No .

 4   Q.   Y o u w e r e j u s t d o c k e d for - - s t r i k e t h a t .     I f you

 5        c a m e in a t s e v e n a n d l e f t at t h r e e - t h i r t y - -

 6   A.   You'd get paid for eight hours.

 7   Q.   Y o u r t i m e c a r d w o u l d p h y s i c a l l y s h o w an e i g h t and

 8        a h a l f h o u r p e r i o d b u t y o u 'd be p a i d f o r e i g h t

 9        hours?

10   A.   Correct.

11   Q.   H o w m a n y e m p l o y e e s w e r e at U . S. F o o d s l o c a t i o n - -

12        strike that.           W a s U .S . F o o d s a b i g g e r c o m p a n y

13        t h a n j u s t t h e a r e a -- s t r i k e t h a t .     W h e n U. S.

14        Foods bought Isenberg Meats, did that become a

15        l o c a t i o n for U . S . F o o d s ?

16   MS. BAHAS:        Object to the form.

17   BY MS. GRECO:

18   Q.   Do y o u u n d e r s t a n d w h a t I ' m s a y i n g ?

19   A.   W e l l --

20   Q.   O n e of t h e i r p l a n t s o r o n e o f t h e i r m e a t m a r k e t s

21        or w h a t e v e r y o u c a l l it ?

22   MS. BAHAS:        Object to the form.

23   BY MS. GRECO:




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 78 of 336


                                                                                        78



 1   Q.   Strike that.           C a n y o u e x p l a i n t o me w h a t w a s the

 2        r e s u l t of U . S . F o o d s t a k i n g o v e r I s e n b e r g M e a t s ?

 3   A.   It d o u b l e d t h e i r b u s i n e s s .

 4   Q.   B u t w e r e you s t i l l at t h e s a m e l o c a t i o n ?

 5   A.   No .    We w e r e o n L a k e A v e n u e in B l a s d e l l .

 6   Q.   D i d U .S . F o o d s h a v e a l o c a t i o n in B u f f a l o p r i o r

 7        to t a k i n g o v e r I s e n b e r g M e a t s ?

 8   A.   T h e y h a d - - I f o r g e t the n a m e o f the c o m p a n y , b u t

 9        t h e r e w a s a c o m p a n y , I b e l i e v e it w a s d o w n t o w n .

10        I c a n 't t h i n k of it .         And then they built this

11        b u i l d i n g , U . S . F o o d s , b r a n d - new s t a t e of t h e art

12        building, and then this one meat company that

13        t h e y b o u g h t o u t w e n t in t h i s b u i l d i n g a n d t h e n w e

14        w e n t in t h e b u i l d i n g .     And if you bought meats at

15        a restaurant or anything like that, you bought

16        f r o m I s e n b e r g , b e c a u s e t h e y had t h e b l a c k a n g u s

17        program.         T h e b l a c k a n g u s p r o g r a m w o r k e d at - -

18        it ' s a m i l e r a d i u s .       I think the next black angus

19        p l a n t w o u l d be l i k e n i n e t y m i l e s a w a y .    So y o u

20        h a d to b u y f r o m I s e n b e r g , b u t t h e y w e r e g r e a t

21        p e o p l e to do b u s i n e s s w i t h .     They were honest,

22        they were good people.

23   Q.   A n d so U . S . F o o d s b o u g h t i t so t h e y c o u l d h a v e




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 79 of 336


                                                                                         79



 1        that ability --

 2   A.   That black angus program.

 3   Q.   U . S . F o o d s b o u g h t i t so t h e y c o u l d b e a b l e to

 4        provide the black angus meats within that ninety

 5        mile radius?

 6   A.   Correct.

 7   Q.   D i d the t w o p r i o r c o m p a n i e s t h a t U. S . F o o d s t o o k

 8        o v e r , I s e n b e r g M e a t s and t h e o t h e r c o m p a n y , d i d

 9        t h e e m p l o y e e s i n t e r m i x o r w e r e t h e y r u n as

10        b a s i c a l l y t w o s h o p s w i t h i n t h e U. S. F o o d s

11        company?

12   A.   One shop.

13   Q.   So y o u i n t e r t w i n e d w i t h t h e o t h e r e m p l o y e e s ?

14   A.   Correct.

15   Q.   A n d how m a n y p e o p l e w o r k e d w h e n y o u w e r e at U .S .

16        Foods?

17   A.   I w o u l d s a y in t h e w h o l e p l a n t , t h e r e w a s

18        p r o b a b l y f o r t y , f o r t y -f i v e p e o p l e .

19   Q.   D i d you r e c e i v e any t r a i n i n g r e g a r d i n g

20        d i s c r i m i n a t i o n , h a r a s s m e n t , r e t a l i a t i o n or

21        h o s t i l e w o r k e n v i r o n m e n t w h i l e w o r k i n g f o r U. S.

22        Foods?

23   A.   Yes.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 80 of 336


                                                                                       80



 1   Q.   W h a t t y p e of t r a i n i n g d i d y o u r e c e i v e ?

 2   A.   F r o m I r v I s e n b e r g , he w e n t o v e r e v e r y t h i n g w i t h

 3        us .

 4   Q.   A n d why d i d y o u r e t i r e ?

 5   A.   B e c a u s e I d i d n ' t w a n t to w o r k a n y l o n g e r

 6        full-time.

 7   Q.   At t h e t i m e t h a t y o u r e t i r e d , o t h e r t h a n S o c i a l

 8        S e c u r i t y r e t i r e m e n t , did y o u h a v e a n y o t h e r

 9        r e t i r e m e n t t h a t you w e r e r e c e i v i n g ?

10   A.   I had some IRA's and stuff like that.

11   Q.   B u t o t h e r t h a n t h a t , did y o u h a v e a n y r e g u l a r

12        retirement from a company?

13   A.   F r o m U. S . F o o d s , I g o t a p e n s i o n f r o m t h e r e ,

14        which I'm still getting.

15   Q.   That was based on your approximate --

16   A.   They even went back to my years with Isenberg.

17        T h e y p i c k e d a l l our y e a r s up t o o .

18   Q.   So w h e n t h e y t o o k o v e r I s e n b e r g M e a t s , t h e y

19        assumed --

20   A.   So i f I h a d n i n e y e a r s i n at I s e n b e r g , I h a d n i n e

21        y e a r s i n w h e n I s t a r t e d t h e r e w i t h U .S . F o o d s .

22   Q.   So y o u r e c e i v e d a p e n s i o n b a s e d o n y o u r s e r v i c e

23        n o t o n l y at U . S . F o o d s b u t a l s o a t I s e n b e r g




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 81 of 336


                                                                                      81



 1        Meats.

 2   A.   Correct.          B u t I don 't b e l i e v e I g o t t h a t u n t i l I

 3        was sixty-five.             I d i d n ' t g e t i t at s i x t y -t w o .

 4   Q.   Is i t b e c a u s e y o u c h o s e n o t to t a k e it a t

 5        s i x t y -t w o or y o u n e e d e d to m e e t s o m a n y y e a r s ?

 6   A.   It c o u l d h a v e b e e n .     I d i d n ' t c h o o s e i t , b u t it

 7        h a d to be so m a n y y e a r s .

 8   Q.   So y o u w e r e n ' t e n t i t l e d to t a k e i t u n t i l y o u hit

 9        a c e r t a i n a g e or h a d so m a n y y e a r s o f s e r v i c e ?

10   A.   Yes.

11   Q.   So y o u c o u l d n ' t t a k e it u n t i l y o u w e r e

12        s i x t y -f i v e ?

13   A.   Yes.

14   Q.   At U . S. F o o d s , w e r e i n d i v i d u a l s a l l o w e d to be

15        late for work?

16   A.   S o m e t i m e t h e y w o u l d c o m e i n l a t e but t h e y

17        wouldn't tolerate it.

18   Q.   T e l l me w h a t y o u m e a n by t h a t .

19   A.   A l l of a s u d d e n t h e y ' d c o m e in l a t e , o n c e , t w i c e ,

20        something like that and then you wouldn't see

21        them anymore.            W h a t g o t s a i d or w h a t h a p p e n e d , I

22        c o u l d n ' t t e l l y o u , b u t t h e y w e r e n 't t h e r e .

23   Q.   A n d w h e n you w e n t t o U.S . F o o d s , w e r e t h e b r e a k s




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 82 of 336


                                                                                       82



 1        t a k e n a t the s a m e t i m e , e v e r y b o d y t o o k t h e m a t

 2        t h e s a m e t i m e or w e r e t h e y d o n e a t d i f f e r e n t

 3        times?

 4   A.   No .    L u n c h w a s t a k e n at d i f f e r e n t t i m e s b e c a u s e

 5        t h e r e w a s t o o m a n y of us f o r t h e l u n c h r o o m , so

 6        s o m e w o u l d g o at t w e l v e a n d t w e l v e - t h i r t y ,

 7        something like that.

 8   Q.   B u t w e r e you a l l o w e d to t a k e t h e t h i r t y m i n u t e

 9        lunch break?

10   A.   Oh , s u r e .

11   Q.   A n d w i t h r e g a r d to t h e t w o o t h e r b r e a k s , y o u s a i d

12        there was a twenty minute break and a fifteen

13        minute break, were they regularly scheduled or

14        d i d you t a k e t h e m a s you n e e d e d t h e m ?

15   A.   No .    E v e r y t h i n g was s c h e d u l e d .   Y o u d i d n 't do as

16        you needed anything there.

17   Q.   During your twenty minute break, were you allowed

18        to h a v e y o u r t w e n t y m i n u t e b r e a k ?

19   A.   Oh , s u r e .

20   Q.   Is t h e r e a u n i o n at U .S. F o o d s ?

21   A.   T h e r e 's a u n i o n at U. S. F o o d s , b u t w h e r e I

22        worked, there was no union.                      I worked for

23        Stockyard Meats, okay.                  T h e y c h a n g e d t h e n a m e of




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 83 of 336


                                                                                        83



 1        it t o S t o c k y a r d .    I t was s t i l l U. S. F o o d s .        My

 2        p a y c h e c k c a m e f r o m U. S. F o o d s b u t t h e r e was n o

 3        u n i o n t h e r e , b u t U . S. F o o d s is a l l u n i o n , i f t h a t

 4        makes sense.

 5   Q.   All right.           J u s t so I 'm c l e a r .     Isenberg Meats

 6        w a s p u r c h a s e d by U . S. F o o d s but c a l l e d S t o c k y a r d

 7        Foods?

 8   A.   Stockyard Meats.              T h a t 's w h a t i t ' s s t i l l c a l l e d

 9        today.

10   Q.   A n d w h e n you r e t i r e d , w a s F r e d d i e I s e n b e r g s t i l l

11        at t h e h e l m ?

12   A.   No .

13   Q.   He h a d r e t i r e d b e f o r e y o u ?

14   A.   T h e y f o r c e d h i m out .

15   Q.   When did they force him out?

16   A.   He w a s o n l y t h e r e m a y b e a c o u p l e y e a r s .      Mort

17        didn't last that long.

18   MS. GRECO:        Do you want to take a break now?

19               Under the rules, once a witness starts to

20        testify, they cannot talk about their testimony

21        with anyone until they finish their testimony and

22        t h e n y o u can d o w h a t you c h o o s e , but w e w o u l d a s k

23        y o u to f o l l o w t h a t r u l e .       And I have a question,




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 84 of 336


                                                                                       84



 1        a r e you r e p r e s e n t i n g him p e r s o n a l l y ?

 2   MS. BAHAS:        Yes.

 3   MS. GRECO:        Okay.

 4               (W h e r e u p o n , a s h o r t r e c e s s w a s t h e n t a k e n .)

 5   BY MS. GRECO:

 6   Q.   N o w , up u n t i l t h e t i m e y o u r e t i r e d , d i d you w o r k

 7        a n y w h e r e o t h e r t h a n t h e p l a c e s y o u t o l d me ?

 8   A.   No .

 9   Q.   So a f t e r you r e t i r e d f r o m U. S . F o o d s , w h i c h w a s

10        c a l l e d S t o c k y a r d M e a t s , d i d you e v e r w o r k a f t e r

11        that?

12   A.   J u s t f o r Bob .

13   Q.   So w h e n d i d y o u b e g i n w o r k i n g - - w e l l , w h e r e was

14        it t h a t y o u w o r k e d a n d w h e n did y o u s t a r t w o r k i n g

15        there?

16   A.   I c o u l d n ' t t e l l you t h e y e a r , I d o n ' t k n o w .      I

17        maybe started six months after, a year after.                                   I

18        really don't know.

19   Q.   So y o u u n d e r s t a n d , we w e r e g i v e n s o m e d o c u m e n t s

20        as p a r t o f t h i s l a w s u i t f r o m B l a c k A n g u s M e a t s ,

21        a n d w h e n we w e r e g i v e n t h e m , a n y t i m e we 're

22        g e t t i n g a d o c u m e n t f r o m t h e m , i f it s a y s D E F w i t h

23        a number, 0033, that means that document was




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 85 of 336


                                                                                           85



 1        p r o v i d e d us by D e f e n d a n t , t h a t ' s B l a c k A n g u s

 2        Meats, etcetera.               A n d t h a t 's t h e n u m b e r , m e a n i n g

 3        t h a t ' s n u m b e r a h u n d r e d - t h i r t y - t h r e e , t h e r e 's a

 4        h u n d r e d - t h i r t y - t w o d o c u m e n t s a h e a d o f it a n d m o r e

 5        after it.          So from these documents we learn

 6        c e r t a i n i n f o r m a t i o n , so I h a v e q u e s t i o n s .

 7                D o y o u r e c a l l s t a r t i n g to w o r k a t B l a c k

 8        A n g u s M e a t s in 1 9 99 ?

 9   A.   If t h a t ' s w h a t t h e d o c u m e n t s s a y , y e s .

10   Q.   L e t me s h o w y o u E x h i b i t 2 0 9 , w h i c h i s a d o c u m e n t

11        t h a t w a s p r o v i d e d t o us by D e f e n d a n t .         You see

12        the number on the bottom DEF0049.                            T h i s was

13        p r o v i d e d by D e f e n d a n t to t h e E E O C , w h i c h is t h e

14        f e d e r a l a g e n c y i n v o l v e d in t h i s c a s e .      And

15        b e c a u s e t h e y h a v e n o t g i v e n us a l l e m p l o y m e n t

16        r e c o r d s , t h i s is a d o c u m e n t t h a t we h a v e t h a t

17        tells us when you started working there.                                  I f you

18        go t o t h e s e c o n d p a g e , w h i c h is B a t e s n u m b e r ,

19        t h a t ' s t h e n u m b e r o n the b o t t o m , DEF 0 0 5 0 , i t

20        s a y s -- d o y o u s e e w h e r e y o u r n a m e a s T o m

21        H o w e l l s , is t h a t h o w you s a y it ?

22   A.   Yes.

23   Q.   It s a y s r a c e , C a u c a s i a n .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 86 of 336


                                                                                       86



 1   A.   Correct.

 2   Q.   Gender, male.

 3   A.   Correct.

 4   Q.   D a t e of h i r e , 8 / 15 / 99 .

 5   A.   Correct.

 6   Q.   So m y q u e s t i o n t o y o u is , d o e s t h a t h e l p y o u

 7        r e m e m b e r t h a t y o u s t a r t e d w o r k i n g t h e r e in 19 99 ?

 8   A.   It d o e s n ' t h e l p me r e m e m b e r , b u t if D i a n e

 9        s u b m i t t e d t h i s , she 's v e r y t h o r o u g h , I w o u l d say

10        t h a t ' s it .

11   Q.   Does that help you recall that you were working

12        t h e r e b e f o r e y o u r e t i r e d f r o m U .S . F o o d s a l s o

13        known as Stockyard Meats?

14   A.   Yes.

15   Q.   You recall now working there before you stopped

16        working at Stockyard Meats?

17   A.   Correct.

18   Q.   W e r e y o u w o r k i n g at I s e n b e r g M e a t s w h e n you

19        s t a r t e d w o r k i n g at B l a c k A n g u s M e a t s a l s o o r was

20        it a l r e a d y U . S . -- s t r i k e t h a t .     When you started

21        at B l a c k A n g u s M e a t s, w e r e y o u a l s o w o r k i n g a t

22        I s e n b e r g M e a t s o r a t U.S . F o o d s s l a s h S t o c k y a r d

23        Meats?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 87 of 336


                                                                                          87



 1   A.   No , U .S . F o o d s .

 2   Q.   A n d it s a y s h e r e t h a t y o u r s t a r t i n g p a y r a t e was

 3        f i f t e e n d o l l a r s an h o u r .     Do y o u r e c a l l t h a t

 4        being accurate?

 5   A.   No , I d o n ' t k n o w w h a t I w a s m a k i n g t h e n .         I

 6        c o u l d n ' t e v e n t e l l y o u w h a t I 'm m a k i n g n o w to be

 7        honest.

 8   Q.   Do y o u k n o w w h a t y o u w e r e l a s t m a k i n g w h e n y o u

 9        w o r k e d at U . S . F o o d s ?

10   A.   Probably seventeen, eighteen dollars an hour.

11   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

12        1 4 1 , w h i c h f o r t h e r e c o r d is t h e W- 4 p a r e n , 1 9 9 8

13        paren, employee withholding allowance certificate

14        s i g n e d by T h o m a s C . H o w e l l s on t h e f i r s t p a g e

15        w h i c h i s B a t e s D E F 0 1 7 4 , a n d a l s o s i g n e d by T h o m a s

16        Howells on DEF0173.                  Do y o u r e c o g n i z e t h o s e t w o

17        s i g n a t u r e s o n t h e f i r s t p a g e a n d on t h e t h i r d

18        p a g e to b e y o u r s ?

19   A.   Y e s , t h e y ' re m i n e .

20   Q.   Would this be consistent with you beginning work

21        -- strike that.              T h e r e 's n o d a t e on t h i s .         Do y o u

22        r e c a l l if y o u c o m p l e t e d t h i s in 1 9 9 8 o r 19 9 9 , or

23        don't you remember?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 88 of 336


                                                                                         88



 1   A.   I h a v e no c l u e .

 2   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

 3        1 4 2 , w h i c h f o r t h e r e c o r d is t h e B l a c k A n g u s

 4        Meats payroll checking report for the pay period

 5        1 / 24 / 2 0 0 5 to 1 / 3 0 / 2 0 0 5 , a n d I w o u l d l i k e to

 6        d i r e c t y o u t o w h e r e y o u r n a m e i s , w h e r e it s a y s

 7        you worked sixteen hours and made a hundred

 8        ninety-two dollars.                Do y o u see t h a t ?

 9   A.   N o t yet .

10   Q.   If y o u go t h e s e c o n d n a m e d o w n , y o u s e e H o w e l l s ,

11        Thomas?

12   A.   Okay.

13   Q.   A n d do y o u s e e w h e r e it s a y s r e g u l a r h o u r l y p a y ,

14        a n d on t h e h o u r s it s a y s s i x t e e n h o u r s ?

15   A.   Correct.

16   Q.   A n d it s a y s a m o u n t a h u n d r e d - n i n e t y - t w o ?

17   A.   Correct.

18   Q.   A n d do y o u h a v e any r e a s o n t o b e l i e v e t h a t t h o s e

19        hours and amount are wrong?

20   A.   No .

21   Q.   T h i s is t h e f i r s t p a y r o l l p e r i o d we w e r e g i v e n i n

22        d i s c o v e r y by B l a c k A n g u s M e a t s .    If y o u w o r k e d

23        s i x t e e n h o u r s a n d y o u 're p a i d a




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 89 of 336


                                                                                            89



 1        h u n d r e d - n i n e t y - t w o d o l l a r s , do y o u r e c o g n i z e t h a t

 2        as b e i n g t w e l v e d o l l a r s an h o u r ?

 3   A.   Y e s , I w o u l d s a y so , yes .

 4   Q.   Okay.       Do y o u e v e r r e c a l l b e i n g p a i d t w e l v e

 5        d o l l a r s a n h o u r as a m e a t c u t t e r at B l a c k A n g u s

 6        Meats?

 7   A.   To b e h o n e s t w i t h y o u , I d o n ' t k n o w w h a t I m a d e

 8        there per hour.              I s t i l l d o n ' t.

 9   Q.   Y o u n e v e r h a d a n y k n o w l e d g e of w h a t y o u m a d e per

10        hour the whole time you worked there?

11   A.   I never looked.

12   Q.   Well, you were a long time plant manager, right?

13   A.   Correct.

14   Q.   So w h e n y o u w e r e h i r e d a t B l a c k A n g u s M e a t s , did

15        you know what your hourly rate was?

16   A.   I p r o b a b l y d i d , but i t 's b e e n s o l o n g a g o , I j u s t

17        don't remember what it was.

18   Q.   L e t ' s a s s u m e y o u s t a r t e d w o r k i n g on or a b o u t

19        A u g u s t 15 of 1 9 9 9 .

20   A.   Okay.

21   Q.   A n d six y e a r s l a t e r , f i v e a n d a h a l f y e a r s l a t e r ,

22        in J a n u a r y o f 2 0 0 5 , w e r e y o u m a k i n g t w e l v e

23        dollars an hour?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 90 of 336


                                                                                       90



 1   MS. BAHAS:        Object to the form.                Asked and answered.

 2   BY MS. GRECO:

 3   Q.   Y o u can a n s w e r .

 4   A.   I just don't recall.

 5   Q.   G o i n g b a c k w h e r e it s a y s y o u r s t a r t i n g p a y w a s

 6        f i f t e e n d o l l a r s an h o u r , d o you e v e r r e c a l l

 7        having a decrease in your hourly rate?

 8   A.   No .

 9   Q.   Do y o u k n o w w h y t h a t w o u l d i n d i c a t e t h a t y o u m a d e

10        f i f t e e n d o l l a r s an h o u r w h e n y o u s t a r t e d ?

11   MS. BAHAS:        Object to the form.

12   BY MS. GRECO:

13   Q.   And your payroll record would show you were

14        m a k i n g t w e l v e d o l l a r s an h o u r i n the p a y p e r i o d

15        ending January 30, 2005?

16   MS. BAHAS:        Object to the form.

17   THE WITNESS:         I h a v e no c l u e .

18   BY MS. GRECO:

19   Q.   As a p a s t m a n a g e r , w o u l d t h a t b e c o n c e r n i n g t o

20        you?

21   MS. BAHAS:        Object to the form.

22   THE WITNESS:         M a y b e if I k n e w a b o u t i t o r s o m e t h i n g

23        like that, I would have questioned it, but I




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 91 of 336


                                                                                       91



 1        w a s n ' t a w a r e o f it .

 2   BY MS. GRECO:

 3   Q.   So w h a t I ' m t r y i n g to f i n d o u t is , i s t h e r e

 4        anything that would help you remember -- strike

 5        that.      I served a Notice of Deposition and a

 6        s u b p o e n a on y o u , y o u ' re r e p r e s e n t e d by c o u n s e l .

 7        D i d you p r o d u c e the d o c u m e n t s t h a t w e r e r e q u i r e d

 8        by t h e s u b p o e n a ?

 9   MS. BAHAS:         W e p r o v i d e d t h e s u b p o e n a to Mr . H o w e l l s

10        a n d i n s t r u c t e d h i m to f o l l o w t h e i n s t r u c t i o n s on

11        the subpoena.

12   BY MS. GRECO:

13   Q.   D i d you b r i n g a n y d o c u m e n t s w i t h you t o d a y ?

14   A.   No , I d i d n ' t .

15   Q.   W h y not ?

16   A.   B e c a u s e I r e a l l y d o n ' t k n o w w h e r e t h e y a r e to be

17        honest with you.

18   Q.   Y o u don ' t k n o w w h e r e any o f the d o c u m e n t s a r e ?

19   A.   I never kept a pay stub, okay.

20   Q.   A r e you s t i l l w o r k i n g at B l a c k A n g u s M e a t s t o d a y ?

21   A.   Correct.

22   Q.   Y o u h a v e no p a y s t u b s e v e n t o d a y ?

23   A.   W h e n I c a s h my c h e c k e v e r y F r i d a y , I t h r o w t h e




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 92 of 336


                                                                                     92



 1        s t u b a w a y , I d o n 't k e e p t h e s t u b s .     My W -2' s, my

 2        t a x l a d y has a l l my W -2' s , s h e k e e p s t h e m .

 3   Q.   So y o u h a v e no d o c u m e n t s f r o m B l a c k A n g u s M e a t s

 4        at a l l ?

 5   A.   A l l I w o u l d h a v e w o u l d b e my W- 2' s, b u t I m y s e l f

 6        don't have them.

 7   Q.   Do y o u k n o w h o w m a n y h o u r s y o u w o r k e d w h e n y o u

 8        started at Black Angus Meats?

 9   A.   I t h i n k , I t h i n k , I 'm n o t a h u n d r e d p e r c e n t , I

10        think when I started there I was only working

11        S a t u r d a y s , b u t I 'm n o t p o s i t i v e .

12   Q.   W a s t h e r e a - - B l a c k A n g u s M e a t s is a m e a t s h o p

13        l i k e I s e n b e r g M e a t s , isn ' t t h a t t r u e ?

14   A.   No , c o m p l e t e l y d i f f e r e n t .

15   Q.   B u t it ' s a m e a t s h o p , i s n ' t t h a t t r u e ?

16   A.   It ' s a m e a t s h o p , y e s .

17   Q.   It s e l l s m e a t , d o e s n ' t i t ?

18   A.   Correct.

19   Q.   A n d as l o n g as y o u ' ve b e e n t h e r e , h a s it a l w a y s

20        had a full-time butcher?

21   A.   At w h e r e ?

22   Q.   Black Angus Meats.

23   A.   No , not a l w a y s a f u l l -t i m e .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 93 of 336


                                                                                     93



 1   Q.   H a s it h a d p e o p l e - - h a v e y o u e v e r r e c e i v e d a n y

 2        f o r m of c o m p e n s a t i o n , a n y k i n d of p a y ?

 3   A.   I d o n 't u n d e r s t a n d .

 4   Q.   W h a t I' m s a y i n g , h a v e y o u e v e r b e e n p a i d in c a s h ?

 5   A.   Never.

 6   Q.   H a v e y o u e v e r b e e n p a i d in a n y o t h e r w a y at B l a c k

 7        Angus Meats?

 8   A.   Never.

 9   Q.   A n d so y o u ' r e s a y i n g t h a t w h a t e v e r t h e i r p a y

10        r e c o r d s s h o w f o r t h e a m o u n t of m o n e y t h a t y o u

11        earned, that's how many hours you worked there?

12   MS. BAHAS:        Object to the form.

13   BY MS. GRECO:

14   Q.   Is t h a t w h a t y o u 're s a y i n g ?

15   A.   Yes.

16   Q.   So i f i t s h o w e d you w e r e o n l y w o r k i n g s e v e n h o u r s

17        a w e e k , t h a t w o u l d be a c c u r a t e ?

18   MS. BAHAS:        Object to the form.

19   THE WITNESS:          Correct.

20   BY MS. GRECO:

21   Q.   A n d y o u r job a t B l a c k A n g u s M e a t s in n o n -d e e r

22        season, you would work at the butcher block?

23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 94 of 336


                                                                                    94



 1   Q.   And that's out in the open to the public?

 2   MS. BAHAS:        Object to the form.

 3   THE WITNESS:           Yes.   I can see the public, they can

 4        s e e me , y e s .

 5   BY M S . G R E C O :

 6   Q.   So i f I c a m e i n t o B l a c k A n g u s M e a t s a n d I w e n t t o

 7        t h e f r o z e n f i s h c o u n t e r a r e a , c o u l d I s e e y o u at

 8        the butcher block?

 9   A.   Yes.

10   Q.   A n d if I had a q u e s t i o n a b o u t t h e c u t of m e a t or

11        if I w a n t e d s o m e t h i n g s p e c i a l , l i k e I j u s t h a d a

12        fifteen pound prime rib from a place I went and I

13        w a n t e d to t a l k t o y o u a b o u t , I w o u l d b e a b l e to

14        t a l k to y o u as t h e m a i n m e a t c u t t e r ?

15   A.   Correct.

16   Q.   A n d w h e n you w e r e h i r e d at B l a c k A n g u s M e a t s , w h o

17        hired you?

18   A.   I d o n 't r e c a l l , but I w o u l d a s s u m e i t w a s B o b .

19   MS. BAHAS:        Don't assume.          Y o u 'r e u n d e r o a t h .

20   THE WITNESS:           I would say Bob.

21   BY MS. GRECO:

22   Q.   H o w did y o u b e c o m e a w a r e t h a t t h e r e w a s a

23        position?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 95 of 336


                                                                                     95



 1   A.   I k n e w a s a l e s m a n , G a r y L a R u s s o a n d he u s e d t o

 2        s e l l us w h e n I w a s w i t h S h e r - D e l and h e s o l d

 3        B l a c k A n g u s a n d he t o l d me a b o u t it .

 4   Q.   A n d o n c e you s t a r t e d at B l a c k A n g u s , d i d y o u

 5        butcher deer?

 6   A.   Yes.

 7   Q.   A n d was t h a t f r o m t h e f i r s t y e a r you s t a r t e d ?

 8   A.   Yes.

 9   Q.   And before you started at Black Angus, were they

10        butchering deer?

11   A.   Yes.

12   Q.   So G a r y L a R u s s o -- s t r i k e t h a t .    How d i d y o u

13        become aware through Gary LaRusso that Black

14        Angus was hiring?

15   A.   W h a t I b e l i e v e , it w a s l i k e G a r y was a s a l e s m a n ,

16        he ' d c o m e i n t o o u r p l a c e a n d t h e n he w o u l d go to

17        B l a c k A n g u s as a s a l e s m a n a n d h e t o l d me if I

18        e v e r l e a v e S h e r - Del o r a n y t h i n g l i k e t h a t , t h a t I

19        a l w a y s c o u l d p r o b a b l y p i c k u p a j o b at B l a c k

20        Angus if I wanted to.

21   Q.   When you retired -- strike that.                      So a s s u m i n g y o u

22        began working there in approximately 1999, what

23        hours were you working at Black Angus Meats?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 96 of 336


                                                                                       96



 1   A.   It v a r i e d e v e r y w e e k .

 2   Q.   W e l l , l e t ' s s t a r t 1 9 9 9 , at t h a t t i m e y o u w e r e

 3        w o r k i n g a t U . S . F o o d s k n o w n as S t o c k y a r d M e a t s ,

 4        right?

 5   A.   Correct.

 6   Q.   A n d t h o s e h o u r s of w o r k w e r e --

 7   A.   Seven to three-thirty.

 8   Q.   Okay.      That was Monday through Friday?

 9   A.   Correct.

10   Q.   D i d you e v e r g o to B l a c k A n g u s M e a t s - - d u r i n g

11        the time that you worked at Stockyard Meats also

12        k n o w n a s U . S . F o o d s - - f r o m now o n w e ' ll c a l l it

13        S t o c k y a r d M e a t s , d i d you e v e r s t a r t at B l a c k

14        A n g u s b e f o r e s e v e n o' c l o c k i n t h e m o r n i n g ?

15   A.   No .

16   Q.   D i d you e v e r w o r k a t B l a c k A n g u s a f t e r

17        t h r e e -t h i r t y i n the a f t e r n o o n ?

18   A.   I might have, yes.

19   Q.   And what were your hours of that?

20   A.   Where?

21   Q.   At B l a c k A n g u s M e a t s .

22   A.   Like I said, they varied.                    I d i d n 't h a v e a s e t

23        schedule there.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 97 of 336


                                                                                    97



 1   Q.   Y o u s a i d you i n t e r v i e w e d w i t h , y o u b e l i e v e it w a s

 2        Bob?

 3   A.   It w o u l d h a v e h a d t o h a v e b e e n B o b .

 4   Q.   C a n you t e l l m e w h a t you r e c a l l f r o m t h e

 5        interview?

 6   A.   No .    I just don't remember.

 7   Q.   D i d you t a l k a b o u t a n y e m p l o y m e n t b e n e f i t s ?

 8   A.   No .

 9   Q.   Were you offered any employee benefits?

10   A.   No , j u s t p a i d v a c a t i o n .

11   Q.   A n d w h a t was y o u r p a i d v a c a t i o n b a s e d on ?

12   A.   W e l l , o n the a m o u n t o f h o u r s I w o r k e d , t h e y

13        averaged that out.               Like if I worked fifteen,

14        twenty hours a week, I would get like twenty

15        hours paid vacation.

16   Q.   Did they offer you health insurance?

17   A.   No .

18   Q.   At a n y t i m e t h a t y o u w o r k e d at B l a c k A n g u s M e a t s ,

19        did they offer you health insurance?

20   A.   No .    It w a s t h e r e i f I w a n t e d i t .

21   Q.   B u t you c h o s e n o t t o t a k e it ?

22   A.   Correct.

23   Q.   Why?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 98 of 336


                                                                                        98



 1   A.   I d i d n ' t n e e d it , b e c a u s e r i g h t a f t e r t h a t I was

 2        on M e d i c a r e .

 3   Q.   W e l l , w h e n y o u r e t i r e d i n 1 9 6 2 , w e r e y o u on

 4        Medicare?

 5   A.   No .

 6   Q.   I ' m s o r r y , w h e n you r e t i r e d w h e n you w e r e

 7        s i x t y -t w o , w e r e you o n M e d i c a r e ?

 8   A.   No .

 9   Q.   W h a t d i d you d o for h e a l t h i n s u r a n c e t h e n ?

10   A.   I didn't.

11   Q.   W h a t do y o u m e a n y o u d i d n ' t?

12   A.   I didn't have any.

13   Q.   So y o u w e n t f r o m s i x t y -t w o t o s i x t y - f i v e y e a r s

14        old without health insurance?

15   A.   Correct.

16   Q.   W e r e y o u o f f e r e d t h e o p p o r t u n i t y to h a v e h e a l t h

17        i n s u r a n c e at B l a c k A n g u s M e a t s d u r i n g t h a t t i m e ?

18   A.   C o r r e c t , yes .

19   Q.   W h a t d i d you d e c i d e ?

20   A.   N o t to t a k e it .

21   Q.   D i d y o u r s p o u s e h a v e h e a l t h i n s u r a n c e at t h a t

22        time?

23   A.   My w i f e w a s d e c e a s e d .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 99 of 336


                                                                                       99



 1   Q.   Y o u s a i d you d o n 't r e m e m b e r a n y t h i n g a b o u t t h e

 2        interview with Mr. Seibert.

 3   A.   No , I d o n ' t .

 4   Q.   Do y o u r e c a l l , w e r e y o u h i r e d a t the t i m e o f the

 5        interview?

 6   A.   I believe I was, yes.

 7   Q.   Were you told what your hourly rate was?

 8   A.   To m y k n o w l e d g e , I d o n 't k n o w .    I don't remember.

 9   Q.   Based on your life experience, would you have

10        accepted a job without knowing what your hourly

11        rate was?

12   MS. BAHAS:        Object to the form.

13   BY MS. GRECO:

14   Q.   I ' m j u s t a s k i n g you .

15   A.   I d i d n ' t - - if y o u c a n u n d e r s t a n d t h i s , I d i d n ' t

16        go t o B l a c k A n g u s - - I d i d n ' t n e e d t h e m o n e y .

17        N o t t h a t I ' m r i c h , b u t I d i d n 't n e e d t h e m o n e y .

18        I w e n t t h e r e t o get u p i n t h e m o r n i n g a n d h a v e

19        s o m e t h i n g to d o .

20   Q.   B u t you w e r e w o r k i n g f u l l - t i m e at t h a t t i m e ,

21        w e r e n 't y o u ?

22   A.   Where?

23   Q.   At t h e t i m e y o u w e n t to B l a c k A n g u s M e a t s .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 100 of 336


                                                                                          100



  1   A.   B e f o r e I r e t i r e d - - b e f o r e I g o t my S o c i a l

  2        S e c u r i t y I w a s , but o n c e I g o t my S o c i a l

  3        S e c u r i t y , I d i d n 't n e e d my f u l l -t i m e w o r k .

  4   Q.   We ' r e b a c k i n 1 9 9 9 b e f o r e y o u r e t i r e d w h i l e y o u

  5        w e r e w o r k i n g a t U. S . F o o d s o r S t o c k y a r d M e a t s .

  6   A.   Correct.

  7   Q.   So t h a t ' s w h a t I 'm a s k i n g y o u .        I n 1 9 9 9 w h e n you

  8        s t a r t e d w o r k i n g at B l a c k A n g u s M e a t s w h i l e y o u

  9        were still employed full-time at Stockyard Meats.

 10   A.   I just don't remember what my starting pay was.

 11        I just don't remember.

 12   Q.   Is t h e r e a n y t h i n g t h a t w o u l d h e l p y o u r e m e m b e r ?

 13   A.   I d o n 't t h i n k so .

 14   Q.   A n d how m a n y h o u r s w e r e y o u w o r k i n g at B l a c k

 15        Angus Meats?

 16   A.   I ' ve n e v e r w o r k e d o v e r t w e n t y , t w e n t y - t w o ,

 17        twenty-four hours a week.                     So it could have been

 18        ten, fifteen, twenty.

 19   Q.   A n d how w o u l d it be d e t e r m i n e d h o w m a n y h o u r s y o u

 20        worked?

 21   A.   Well, there was other meat cutters there.                                  I

 22        wasn't the only meat cutter there.

 23   Q.   In 1 9 9 9 , who w a s t h e o t h e r m e a t c u t t e r ?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 101 of 336


                                                                                          101



  1   A.   T h e r e w a s a m a n t h e r e by t h e n a m e of N e l s o n

  2        Schultz.         Bob was a meat cutter.                    That's about

  3        it .

  4   Q.   Do y o u r e c a l l a n y o t h e r m e a t c u t t e r s w h i l e y o u

  5        were employed?

  6   A.   Do I w h a t ?

  7   Q.   Any other meat cutters while you were employed at

  8        Black Angus Meats?

  9   A.   No .

 10   Q.   When I say meat cutters, I include those people

 11        that cut meat, cut deer?

 12   A.   No .

 13   Q.   Do y o u k n o w an i n d i v i d u a l by t h e n a m e of D a v i d

 14        Monolopolus?

 15   A.   Y e s , I do .

 16   Q.   H a s he e v e r w o r k e d at B l a c k A n g u s M e a t s ?

 17   A.   I t h i n k h e d i d w o r k t h e r e l a s t f e w y e a r s at d e e r

 18        season, yes.

 19   Q.   Do y o u r e c a l l D a v i d M o n o l o p o l u s w o r k i n g t h e r e

 20        when Darcy Black worked there?

 21   A.   No , I d o n ' t .

 22   Q.   Do y o u r e c a l l w o r k i n g s i d e b y s i d e w i t h Mr .

 23        M o n o l o p o l u s at B l a c k A n g u s M e a t s ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 102 of 336


                                                                                  102



  1   MS. BAHAS:        Object to the form.

  2   BY MS. GRECO:

  3   Q.   Y o u can a n s w e r , c u t t i n g d e e r m e a t ?

  4   A.   In t h e l a s t c o u p l e y e a r s , y e s .

  5   Q.   W h e n y o u say t h e l a s t c o u p l e y e a r s , do y o u k n o w

  6        w h a t y e a r s t h e y are ?

  7   A.   Maybe the last three years.

  8   Q.   By t h a t , you m e a n 2 0 0 0 - - w h e n do y o u b e l i e v e it

  9        started?

 10   A.   I would say '15.

 11   Q.   ' 1 5 , '1 6 and ' 17 ?

 12   A.   Yes.

 13   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 0 5 ?

 14   A.   No .

 15   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 0 6 ?

 16   A.   No .

 17   Q.   D u r i n g d e e r s e a s o n I' m t a l k i n g a b o u t .

 18   A.   No .

 19   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 0 7 ?

 20   A.   No .

 21   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 0 8 ?

 22   A.   No .

 23   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 0 9 ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 103 of 336


                                                                                      103



  1   A.   No .

  2   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 1 0 ?

  3   A.   No .

  4   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 1 1 ?

  5   A.   No .

  6   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 1 2 ?

  7   A.   No .

  8   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 1 3 ?

  9   A.   No .

 10   Q.   Do y o u r e c a l l h i m w o r k i n g t h e r e i n 2 0 1 4 ?

 11   A.   No .

 12   Q.   Y o u s a i d you d o r e c a l l h i m w o r k i n g t h e r e in ' 15 ?

 13   A.   T h e l a s t m a y b e t h r e e to f o u r y e a r s , t w o to t h r e e

 14        years.       I'm just not sure.

 15   Q.   W h a t w a s his p o s i t i o n ?

 16   A.   He w a s a m e a t c u t t e r .

 17   Q.   H i s f u l l - t i m e j o b w a s s o m e w h e r e e l s e , w a s i t not ?

 18   A.   Yes.

 19   Q.   W h e r e w a s t h a t f u l l -t i m e j o b ?

 20   A.   M a r k e t In T h e S q u a r e .

 21   Q.   D o e s he s t i l l w o r k at M a r k e t In T h e S q u a r e ?

 22   A.   No .

 23   Q.   W h e n d i d he s t o p w o r k i n g t h e r e ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 104 of 336


                                                                                      104



  1   A.   I d o n 't k n o w t h e d a t e s .

  2   Q.   Do y o u k n o w h o w he c a m e to w o r k a t B l a c k A n g u s

  3        Meats?

  4   A.   No , I d o n ' t .

  5   Q.   N o w , y o u s a i d y o u b e l i e v e he w o r k e d t h e r e t h e

  6        last three or four years.

  7   A.   Yes.

  8   Q.   A n d let ' s go b a c k t o , l e t ' s s t a r t w i t h 2 0 1 7 .       Did

  9        he w o r k t h e r e in 2 0 1 7 ?

 10   A.   Yes, deer season.

 11   Q.   A n d w h a t did h e do d u r i n g d e e r s e a s o n ?

 12   A.   He w a s a m e a t c u t t e r .

 13   Q.   What were his hours?

 14   A.   He ' d c o m e in a t n i g h t .

 15   Q.   W h a t ' s t h a t , w h a t d o e s a t n i g h t m e a n t o you ?

 16   A.   M a y b e f i v e , s i x o' c l o c k .

 17   Q.   How long would he work for?

 18   A.   Two, three hours.

 19   Q.   A n d how m a n y d a y s d i d he d o t h a t d u r i n g d e e r

 20        season?

 21   A.   Deer season, the first two weeks there was deer

 22        to c u t .     After the first two weeks there was very

 23        f e w d e e r to c u t .      S o m a y b e h e 'd c o m e i n f o u r or




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 105 of 336


                                                                                    105



  1        f i v e d a y s in t h e f i r s t w e e k .

  2   Q.   How about the second week?

  3   A.   C o u l d h a v e b e e n f o u r or f i v e d a y s .

  4   Q.   H o w m a n y d e e r w o u l d c o m e i n on t h e f i r s t d a y of

  5        deer season?          Somebody testified several hundred.

  6        C a n you t e l l m e y o u r b e s t e s t i m a t e h o w m a n y d e e r

  7        would come in?

  8   MS. BAHAS:        Object to the form.

  9   BY MS. GRECO:

 10   Q.   Y o u can a n s w e r .

 11   A.   U s e d to b e a l o t .      Y o u j u s t don 't h a v e t h e

 12        hunters anymore.            I f we g e t s i x t y , s e v e n t y d e e r

 13        o p e n i n g d a y , t h a t ' s a l o t of d e e r .

 14   Q.   When was -- have you worked with Mark Leible?

 15   A.   Yes.

 16   Q.   Is h e i n v o l v e d w i t h - - h e ' s an e m p l o y e e at B l a c k

 17        Angus Meats?

 18   A.   Correct.

 19   Q.   W o u l d h e be a w a r e o f how m a n y d e e r c a m e in on

 20        opening day?

 21   MS. BAHAS:        Object to the form.

 22   BY MS. GRECO:

 23   Q.   Y o u can a n s w e r .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 106 of 336


                                                                                         106



  1   A.   He d i d n ' t t a k e d e e r i n .     He would once in a

  2        while.

  3   Q.   Y o u t h i n k he ' d k n o w t h e d i f f e r e n c e b e t w e e n s i x t y

  4        d e e r a n d a h u n d r e d f i f t y d e e r o r two h u n d r e d

  5        deer?

  6   MS. BAHAS:        Object to the form.

  7   BY M S . G R E C O :

  8   Q.   Y o u can a n s w e r .

  9   A.   He s h o u l d .

 10   Q.   H o w l o n g d o e s it t a k e to b u t c h e r a d e e r ?

 11   A.   Two people, ten minutes.

 12   Q.   D i d you e v e r r e c a l l o p e n i n g day o f s h o t g u n s e a s o n

 13        t a k i n g in a h u n d r e d -t h i r t y t o a h u n d r e d - s i x t y

 14        d e e r in a d a y ?

 15   A.   Yes.

 16   Q.   In t h e y e a r 2 0 1 7 , w e r e y o u t a k i n g in a

 17        hundred-thirty to a hundred-sixty deer in a day?

 18   A.   I w o u l d s a y no .

 19   Q.   W h e n is t h e l a s t t i m e y o u do r e c a l l t a k i n g in a

 20        hundred-thirty to a hundred-sixty deer on opening

 21        day?

 22   A.   Three, four years ago.

 23   Q.   Y o u s a i d t h a t in 2 0 1 7 , M r . M o n o l o p o l u s w o r k e d t w o




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 107 of 336


                                                                                       107



  1        to t h r e e h o u r s d u r i n g t h e w e e k a day .

  2   A.   If I w o u l d l e a v e , h e w o u l d c o m e i n .       I c o u l d n 't

  3        s a y for s u r e h o w l o n g he w o u l d s t a y t h e r e a t

  4        night.

  5   Q.   Do y o u r e c a l l w o r k i n g s i d e b y s i d e b y h i m c u t t i n g

  6        deer meat?

  7   A.   I have, yes.

  8   Q.   A n d you r e c a l l s t a y i n g l a t e d o i n g d e e r m e a t w i t h

  9        him?

 10   A.   N o t l a t e , no .

 11   Q.   D i d you e v e r w o r k o n S a t u r d a y a t B l a c k A n g u s

 12        Meats?

 13   A.   Yes.

 14   Q.   D i d Mr . M o n o l o p o l u s e v e r w o r k o n S a t u r d a y a t

 15        Black Angus Meats?

 16   A.   F i r s t t w o w e e k s of d e e r s e a s o n , y e s .

 17   Q.   A n d how m a n y h o u r s a w e e k w o u l d h e w o r k on

 18        Saturdays?

 19   A.   Like I said, he would come in after work.

 20   Q.   On S a t u r d a y s ?

 21   A.   Correct.

 22   Q.   D i d he w o r k on S a t u r d a y s a t M a r k e t I n T h e S q u a r e ?

 23   A.   Correct.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 108 of 336


                                                                                        108



  1   Q.   D i d he w o r k - - h o w m a n y d a y s a w e e k d i d he w o r k

  2        at M a r k e t In T h e S q u a r e ?

  3   A.   S i x to s e v e n .     He was the manager.

  4   Q.   Would you know of any reason why Black Angus

  5        M e a t s w o u l d h a v e no p a y r e c o r d s f o r Mr .

  6        M o n o l o p o l u s f o r the y e a r 2 0 1 7 ?

  7   A.   No .

  8   Q.   Do y o u k n o w of a n y r e a s o n w h y B l a c k A n g u s M e a t s

  9        would have no pay records for Mr. Monolopolus for

 10        the year 2016?

 11   A.   No .

 12   Q.   Do y o u k n o w of a n y r e a s o n w h y B l a c k A n g u s M e a t s

 13        would have no pay records for Mr. Monolopolus for

 14        the year 2015?

 15   A.   No .

 16   Q.   Do y o u k n o w of a n y r e a s o n w h y B l a c k A n g u s M e a t s

 17        h a s no p a y r e c o r d s f o r M r . M o n o l o p o l u s f o r t h e

 18        year 2014?

 19   A.   No .

 20   MS. GRECO:        C a n y o u m a r k t h i s as E x h i b i t 2 91 , p l e a s e ?

 21

 22               (W h e r e u p o n , D a v i d M o n o l o p o l u s P a y r o l l

 23        Pre-Checkwriting Report for Pay Periods December




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 109 of 336


                                                                                             109



  1        5, 2005-December 11, 2005 and December 12,

  2        2 0 0 5 -D e c e m b e r 18 , 2 0 0 5 ( 2p p . )( DEF 0 8 7 8 ; D E F 0 8 6 3 )

  3        w a s t h e n r e c e i v e d and m a r k e d a s E x h i b i t 2 9 1 , f o r

  4        i d e n t i f i c a t i o n .)

  5

  6   BY MS. GRECO:

  7   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

  8        291, which are the Black Angus pre-checkwriting

  9        r e p o r t s f o r t h e pay p e r i o d s 12 / 5/ 2 0 0 5 to

 10        12 / 1 1 /2 0 0 5 a n d 1 2 / 1 2 / 2 0 0 5 to 12 /1 8 / 2 0 0 5 .      Look at

 11        t h e n u m b e r s on t h e b o t t o m , y o u s e e t h e y ' re

 12        DEF0878 to DEF0863.                   Do y o u r e c a l l M r .

 13        Monolopolus working at Black Angus Meats during

 14        the year 2005?

 15   MS. BAHAS:          Object to the form.                 Asked and answered.

 16   BY MS. GRECO:

 17   Q.   Y o u can a n s w e r .          Y o u see h i s n a m e h e r e o n t h e p a y

 18        records?          Do y o u s e e his n a m e , D a v i d M o n o l o p o l u s ,

 19        t h e f i r s t s h e e t on t h e b o t t o m ?

 20   A.   I d o n 't r e m e m b e r h i m w o r k i n g t h e r e , no .

 21   Q.   Do y o u h a v e a n y r e a s o n t o b e l i e v e t h e s e p a y r o l l

 22        records are inaccurate?

 23   A.   I h a v e no r e a s o n to .




                                     Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 110 of 336


                                                                                            110



  1   Q.   I ' ll s h o w y o u w h a t ' s b e e n m a r k e d -- s t r i k e t h a t .

  2        C a n you m a r k t h i s a s E x h i b i t 2 9 2 .

  3

  4                (W h e r e u p o n , D a v i d M o n o l o p o l u s W - 2 R e p o r t

  5        2 0 0 5 ( 1 p . ) ( DEF 2 7 0 3 ) w a s t h e n r e c e i v e d a n d m a r k e d

  6        as E x h i b i t 292 , f o r i d e n t i f i c a t i o n . )

  7

  8   BY MS. GRECO:

  9   Q.   B e f o r e we g e t to t h i s , g o i n g b a c k to E x h i b i t 291 ,

 10        do y o u r e c o g n i z e t h a t Mr . M o n o l o p o l u s , a c c o r d i n g

 11        to t h i s r e c o r d , was m a k i n g t w e l v e d o l l a r s a n

 12        hour?

 13   A.   I h a v e no i d e a w h a t a n y b o d y m a d e .

 14   Q.   Do y o u h a v e a n y r e c o l l e c t i o n of M r . M o n o l o p o l u s

 15        w o r k i n g i n 2 0 0 5 at B l a c k A n g u s M e a t s ?

 16   MS. BAHAS:         Objection, asked and answered.

 17   BY MS. GRECO:

 18   Q.   Y o u can a n s w e r .

 19   A.   No , I d o n ' t .

 20   Q.   Do y o u h a v e a n y r e c o l l e c t i o n of M r . M o n o l o p o l u s

 21        w o r k i n g i n 2 0 0 6 at B l a c k A n g u s M e a t s ?

 22   MS. BAHAS:         Objection, asked and answered.

 23   THE WITNESS:          No , I don ' t .




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 111 of 336


                                                                                              111



  1   BY MS. GRECO:

  2   Q.   L e t me s h o w y o u w h a t ' s b e b e e n m a r k e d as E x h i b i t

  3        292.      T h e r e c o r d is t h e B l a c k A n g u s M e a t s W -2

  4        r e p o r t r e l a t i v e to D a v i d M o n o l o p o l u s f o r t h e y e a r

  5        2 0 0 5 w h i c h d e m o n s t r a t e s he e a r n e d s e v e n h u n d r e d

  6        eighty-six dollars for the year.                           Do y o u s e e

  7        that?

  8   A.   Y e s , I do .

  9   Q.   Do y o u h a v e a n y r e a s o n t o b e l i e v e t h a t i n t h e

 10        year 2005 when he worked at Black Angus Meats

 11        t h a t t h e a m o u n t s e v e n h u n d r e d a n d e i g h t y -s i x

 12        d o l l a r s i s i n a c c u r a t e r e l a t i v e to r e p r e s e n t i n g

 13        h i m on t h e t i m e he s p e n t t h e r e ?

 14   MS. BAHAS:         Object to the form.

 15   THE WITNESS:           I ' m n o t a w a r e of h i m w o r k i n g t h e r e

 16        then.

 17   BY M S . G R E C O :

 18   Q.   W h e n is t h e f i r s t t i m e y o u m e t D a v i d M o n o l o p o l u s ?

 19   A.   P r o b a b l y ten y e a r s a g o .

 20   Q.   A n d how d i d y o u m e e t him ?

 21   A.   I u s e d to go i n M a r k e t I n T h e S q u a r e a n d

 22        s o m e t i m e s w h e n I n e e d e d s o m e t h i n g , I 'd c a l l h i m

 23        a n d t h a t ' s h o w I m e t him .




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 112 of 336


                                                                                       112



  1   Q.   Y o u m e a n for y o u r o w n p e r s o n a l c o n s u m p t i o n ?

  2   A.   Yes.

  3   Q.   Y o u k n e w he w a s a b u t c h e r ?

  4   A.   Correct.

  5   Q.   Do y o u k n o w h o w he c a m e to B l a c k A n g u s M e a t ?

  6   A.   I h a v e no i d e a .

  7   Q.   A n d w h e n you f i r s t s a w h i m a t B l a c k A n g u s M e a t s ,

  8        y o u a l r e a d y k n e w w h o he w a s ?

  9   A.   Yes.

 10   Q.   A n d was h e a t r a i n e d m e a t c u t t e r ?

 11   A.   Yes.

 12   Q.   A n d do y o u k n o w how h e c a m e to be h i r e d at B l a c k

 13        Angus Meats?

 14   A.   No .

 15   MS. BAHAS:        Object to the form.

 16   BY MS. GRECO:

 17   Q.   D i d a n y o n e t e l l you w h e n h e s t a r t e d w o r k i n g a t

 18        B l a c k A n g u s M e a t s h o w he c a m e t o be t h e r e ?

 19        Y o u ' re c u t t i n g m e a t , a n e w p e r s o n c o m e s in

 20        cutting meat with you, does anybody tell you

 21        anything about him?

 22   A.   He n e v e r cut m e a t w h i l e I w a s t h e r e .

 23   Q.   Do y o u r e c a l l b e i n g i n t h e d e e r r o o m c u t t i n g m e a t




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 113 of 336


                                                                                      113



  1        s i d e by s i d e w i t h h i m ?

  2   A.   That's something different, that's in the deer

  3        room.      As f a r as c u t t i n g m e a t u p f r o n t , n e v e r .

  4   Q.   W h e n I s a y B l a c k A n g u s M e a t s , I i n c l u d e the

  5        non-deer meat and the deer meat or any other kind

  6        of g a m e t h a t t h e y c u t , e l k , b e a r , g o o s e , a n y of

  7        that.

  8   A.   Okay.

  9   Q.   So m y q u e s t i o n t o y o u is , d i d y o u e v e r c u t m e a t

 10        s i d e by s i d e w i t h M r . M o n o l o p o l u s at B l a c k A n g u s

 11        Meats?

 12   A.   Yes.

 13   Q.   A n d is it f a i r t o s a y t h a t y o u p e r s o n a l l y - -

 14        strike that.          Did you ever socialize, did you

 15        ever socialize with Mr. Monolopolus?

 16   A.   Never.

 17   Q.   Not friends with him?                Did you ever make him

 18        a w a r e t h e r e w a s a p o s s i b l e p o s i t i o n at B l a c k

 19        Angus Meats?

 20   MS. BAHAS:        Object to the form.

 21   BY MS. GRECO:

 22   Q.   Y o u can a n s w e r .

 23   A.   No .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 114 of 336


                                                                                          114



  1   Q.   D i d he e v e r t e l l y o u how h e c a m e to h e a r t h e r e

  2        was a position at Black Angus Meats?

  3   A.   No .

  4   Q.   A n d do y o u h a v e any i d e a h o w o l d Mr . M o n o l o p o l u s

  5        is ?

  6   MS. BAHAS:        Object to the form.

  7   THE WITNESS:         I w o u l d s a y r i g h t now h e ' s a b o u t f i f t y .

  8   BY MS. GRECO:

  9   Q.   Is i t f a i r t o s a y t h a t d u r i n g t h e t i m e t h a t M r .

 10        M o n o l o p o l u s w a s w o r k i n g in t h e d e e r r o o m , t h a t

 11        o t h e r p e o p l e w h o w e r e w o r k i n g i n or a b o u t t h a t

 12        a r e a w o u l d b e a b l e to o b s e r v e h i m b e i n g t h e r e

 13        physically?

 14   A.   Yes.

 15   Q.   Do y o u k n o w if a n y e m p l o y e e s or o t h e r i n d i v i d u a l s

 16        t o o k p i c t u r e s of i n d i v i d u a l s in t h e d e e r r o o m ?

 17   A.   N o t to my k n o w l e d g e .

 18   Q.   Do y o u k n o w if M r . M o n o l o p o l u s e v e r w o r k e d at

 19        Black Angus Meats during the time Darcy Black

 20        worked there?           I s h o w e d y o u the t w o p a y s t u b s f o r

 21        2 0 0 5 , a t any t i m e i n a d d i t i o n t o t h a t ?

 22   MS. BAHAS:        Object to the form.

 23   BY MS. GRECO:




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 115 of 336


                                                                                        115



  1   Q.   Y o u can a n s w e r .

  2   A.   I d o n 't k n o w .

  3   Q.   Is t h e r e a n y t h i n g t h a t w o u l d h e l p y o u r e m e m b e r ?

  4   A.   No .

  5   Q.   Did Black Angus Meats have schedules for its

  6        employees?

  7   A.   Yes.

  8   Q.   A n d if y o u w e r e s c h e d u l e d to w o r k to c u t d e e r ,

  9        w o u l d t h a t b e on t h e s c h e d u l e ?

 10   A.   No .

 11   Q.   D i d any o f t h e i n d i v i d u a l s w h o w o r k e d c u t t i n g

 12        d e e r or r a c k i n g d e e r , d i d t h e y a p p e a r on t h e

 13        schedule?

 14   A.   No .

 15   Q.   So i f D a r c y B l a c k w a s w r a p p i n g d e e r m e a t , s h e

 16        w o u l d n o t a p p e a r on t h e s c h e d u l e ?

 17   A.   S h e w o u l d be o n the s c h e d u l e , o k a y .       A n d t h e n it

 18        w o u l d h a v e d e e r n e x t to it .       B u t the m e a t

 19        c u t t e r s , it w a s w h e n e v e r w e c o u l d g e t t h e m .

 20   Q.   W h a t do y o u m e a n by w h e n e v e r we c o u l d g e t t h e m ?

 21   A.   A lot of time they weren't available.                           Like a

 22        D a v e or a B o b , i f h e was d e l i v e r i n g or s o m e t h i n g

 23        like that.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 116 of 336


                                                                                       116



  1   Q.   Mr . S e i b e r t t e s t i f i e d to w h a t h i s j o b d u t i e s w e r e

  2        during that time period.                  So my q u e s t i o n to y o u

  3        is , is t h e r e a n y o n e e l s e ?     I m e a n , w e s h o w e d you

  4        Mr . M o n o l o p o l u s and y o u t h e n , y o u r e m e m b e r y e s ,

  5        he ' s a d e e r c u t t e r , b e e n t h e r e a n d l e f t .    When

  6        y o u s a i d he w a s t h e r e in 2 0 1 7 , w h e n I a s k e d y o u

  7        a b o u t m e a t c u t t e r s , w h y d i d n ' t y o u t e l l me a b o u t

  8        him?

  9   MS. BAHAS:        Object to the form.

 10   BY MS. GRECO:

 11   Q.   Y o u can a n s w e r .    I remind you, you're under oath.

 12   A.   I h a v e no r e a s o n to l i e to y o u .

 13   Q.   You forgot he worked there?

 14   MS. BAHAS:        Object to the form.

 15   THE WITNESS:           I just don't recall.              If I said it,

 16        t h e n -- I ' m n o t h e r e to l i e .

 17   BY M S . G R E C O :

 18   Q.   Y o u don ' t r e c a l l w h o you w o r k e d w i t h - - how l o n g

 19        a g o was d e e r s e a s o n ?

 20   A.   Oh , I k n o w w h o I w o r k e d w i t h t h i s y e a r .

 21   Q.   B u t you k n o w y o u w o r k e d w i t h h i m ?

 22   A.   Yes.

 23   Q.   B u t w h e n I a s k e d y o u who t h e m e a t c u t t e r s w e r e ,




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 117 of 336


                                                                                              117



  1        y o u d i d n ' t t e l l me t h a t , r i g h t ?

  2   A.   M a y b e I d i d n ' t , I d o n 't k n o w .        You're confusing

  3        me a l i t t l e b i t h e r e and t h a t d o e s n ' t t a k e m u c h .

  4   Q.   Do y o u w o r k w i t h k n i v e s ?

  5   A.   Yes.

  6   Q.   A n d you t h i n k it 's i m p o r t a n t to b e a b l e to h a v e

  7        y o u r w i t s a b o u t you w h e n y o u ' re w o r k i n g w i t h

  8        sharp objects?

  9   MS. BAHAS:         Object to the form.

 10   THE WITNESS:          Yes.

 11   BY MS. GRECO:

 12   Q.   C a n you p e r f o r m y o u r job s a t i s f a c t o r i l y ?

 13   A.   I think I can.

 14   Q.   Do y o u h a v e a n y r e a s o n t o b e l i e v e y o u c a n 't .

 15   A.   No .

 16

 17                (W h e r e u p o n , C o r r e s p o n d e n c e t o R a n d o l p h C .

 18        O p p e n h e i m e r , E s q . , f r o m J o s e p h i n e A . G r e c o , E s q .,

 19        dated February 2, 2018, enclosing Subpoena,

 20        E x h i b i t A a n d P l a i n t i f f ' s N o t i c e to T a k e

 21        D e p o s i t i o n of T h o m a s H o w e l l s o n F e b r u a r y 9 , 2 0 1 8

 22        ( 8 pp .) ( N o t B a t e s ) was t h e n r e c e i v e d a n d m a r k e d as

 23        Exhibit 293, for identification.)




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 118 of 336


                                                                                           118



  1   BY MS. GRECO:

  2   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

  3        2 9 3 , w h i c h w a s p r o v i d e d to y o u r c o u n s e l .       It's

  4        our enclosed letter to Mr. Oppenheimer enclosing

  5        t h e s u b p o e n a t o t e s t i f y t o d a y a n d t h e n o t i c e to

  6        take the deposition.                  Did you ever receive these

  7        documents?

  8   A.   Yes.

  9   Q.   A n d let m e a s k y o u so y o u c a n t e s t i f y u n d e r o a t h ,

 10        do y o u h a v e a n y W- 2 s t a t e m e n t s , 1 0 9 9 f o r m s or

 11        other tax documentation received from Black Angus

 12        M e a t s f o r t h e p e r i o d J a n u a r y 1, 2 0 0 4 t o the

 13        present in your possession?

 14   A.   N o t in my p o s s e s s i o n .       T h e y ' re w i t h my t a x

 15        people.

 16   Q.   Do y o u h a v e a n y p e r s o n n e l d o c u m e n t s in y o u r

 17        p o s s e s s i o n i n c l u d i n g job a p p l i c a t i o n s , w o r k

 18        schedules, timecards, performance reviews, notice

 19        of p a y i n c r e a s e s or b o n u s , w o r k p l a c e p o l i c i e s ,

 20        d i s c i p l i n e r e c o r d s , t r a n s f e r or p r o m o t i o n o r

 21        demotion records, job descriptions or anything

 22        from Black Angus Meats or any other Defendants

 23        f r o m J a n u a r y 1 st , 2 0 0 4 t o t h e p r e s e n t ?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 119 of 336


                                                                                         119



  1   MS. BAHAS:         Object to the form.

  2   BY MS. GRECO:

  3   Q.   Y o u can a n s w e r .

  4   A.   No .

  5   Q.   Do y o u h a v e a n y d o c u m e n t s r e f l e c t i n g s a l a r y

  6        c o m p e n s a t i o n , w a g e s a n d b e n e f i t s w h e t h e r by

  7        c h e c k , c a s h or l i k e k i n d b e n e f i t s p a i d t o y o u by

  8        D e f e n d a n t s B l a c k A n g u s M e a t s or i t s t h r e e o w n e r s

  9        from January 2004 through the present including

 10        pay stubs, paychecks, receipts, annual earning

 11        statements?

 12   A.   No .

 13   Q.   D i d you e v e r r e c e i v e in a n y e n v e l o p e f r o m B l a c k

 14        Angus Meats cash?

 15   A.   Never.

 16   Q.   Do y o u k n o w h o w Mr . M o n o l o p o l u s w a s p a i d f o r the

 17        w o r k he d i d f o r B l a c k A n g u s M e a t s in 2 0 1 7 ?

 18   A.   T h e o n l y t h i n g I c a n t h i n k o f , he u s e d t o b r i n g

 19        s o m e d e e r in f o r h i s f r i e n d s .       If t h a t h a d

 20        a n y t h i n g to do w i t h i t o r n o t , I don 't k n o w .

 21   Q.   B u t he d i d t h e s a m e w o r k y o u d i d w h e n he c a m e in

 22        to c u t d e e r ?

 23   MS. BAHAS:         Object to the form.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 120 of 336


                                                                                        120



  1   THE WITNESS:           Pardon?

  2   BY M S . G R E C O :

  3   Q.   W h e n y o u w e r e c u t t i n g d e e r , he w o u l d c u t d e e r ?

  4   MS. BAHAS:        Objection to form.

  5   THE WITNESS:           He w o u l d c u t d e e r for h i s f r i e n d s t o o .

  6   BY MS. GRECO:

  7   Q.   It m i g h t be to o -- d i d y o u c u t d e e r f o r y o u r

  8        friends?

  9   A.   No .

 10   Q.   A l t h o u g h at y o u r o t h e r j o b , you a c t u a l l y u s e d

 11        t h e i r d e e r r o o m for y o u r f r i e n d s ' d e e r .   When you

 12        w e r e at B l a c k A n g u s M e a t s , y o u n e v e r c u t a d e e r

 13        for your friends?

 14   A.   No .

 15   MS. BAHAS:        Object to the form.

 16   BY M S . G R E C O :

 17   Q.   Do y o u k n o w of a n y r e l a t i o n s h i p b e t w e e n B l a c k

 18        A n g u s M e a t s or a n y of i t s p r i n c i p a l s a n d Mr .

 19        Monolopolus regarding his compensation for

 20        working as a meat cutter?

 21   MS. BAHAS:        Object to the form.

 22   THE WITNESS:           No .

 23   BY MS. GRECO:




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 121 of 336


                                                                                        121



  1   Q.   D i d Mr . M o n o l o p o l u s e v e r d i s c u s s it w i t h y o u ?

  2   A.   Never.

  3   Q.   D i d Mr . S e i b e r t e v e r d i s c u s s it w i t h y o u ?

  4   MS. BAHAS:        Object to the form.

  5   BY M S . G R E C O :

  6   Q.   Y o u can a n s w e r .

  7   A.   No .

  8   Q.   D i d a n y o n e d i s c u s s Mr . M o n o l o p o l u s w i t h you p r i o r

  9        to t o d a y ?

 10   A.   No .

 11   Q.   D i d you e v e r t e l l a n y o n e y o u w o r k ed w i t h Mr .

 12        Monolopolus -- did you ever tell anyone relative

 13        to t h i s a c t i o n , w h e t h e r it 's Mr . S e i b e r t or

 14        a n y o n e t h a t w o r k ed at B l a c k A n g u s M e a t s or

 15        a n y t h i n g t h a t y o u w o r k ed w i t h M r . M o n o l o p o l u s at

 16        Black Angus Meats?

 17   MS. BAHAS:        Object to the form.

 18   BY M S . G R E C O :

 19   Q.   Y o u can a n s w e r .

 20   A.   No .

 21   Q.   W h a t e x a c t l y d i d y o u o b s e r v e Mr . M o n o l o p o l u s do

 22        w h e n he w a s w o r k i n g a t B l a c k A n g u s M e a t s ?

 23   A.   Cut deer.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 122 of 336


                                                                                        122



  1   Q.   D i d you e v e r c o l l e c t m o n e y r e l a t i v e to h u n t e r s

  2        b r i n g i n g d e e r to B l a c k A n g u s M e a t s t o be

  3        butchered?

  4   A.   From who?

  5   Q.   From the customer.

  6   A.   No , n e v e r .

  7   Q.   Do y o u k n o w w h o c o l l e c t e d t h e m o n e y ?

  8   A.   It w a s w r i t t e n o n a n i n v o i c e a n d it w o u l d b e p a i d

  9        f o r up f r o n t .

 10   Q.   W a s it h a n d w r i t t e n on t h e i n v o i c e ?

 11   A.   Yes.

 12   Q.   Or w e r e t h e y c o m p u t e r g e n e r a t e d ?

 13   A.   No , h a n d w r i t t e n .

 14   Q.   Do y o u k n o w if t h e r e was a s e p a r a t e c a s h r e g i s t e r

 15        f o r d e e r m e a t as o p p o s e d t o the o t h e r m e a t s a n d

 16        p r o d u c t s s o l d at B l a c k A n g u s M e a t s ?

 17   A.   Yes, there was.

 18   Q.   D i d you e v e r r u n t h a t c a s h r e g i s t e r ?

 19   A.   I ' ve n e v e r r u n a n y r e g i s t e r t h e r e .

 20   Q.   Do y o u k n o w w h o t o o k in t h e m e a t for t h e d e e r

 21        that were processed at Black Angus Meats?

 22   A.   Y o u m e a n who r a n g t h e m o u t ?        There was a couple

 23        people that might have done that, mostly Diane.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 123 of 336


                                                                                        123



  1   Q.   Anybody else you observed, you personally

  2        observed other than Diane?

  3   A.   Yes.      Debbie would, Keegan.                  O t h e r t h a n t h a t , no .

  4   Q.   Do y o u k n o w an i n d i v i d u a l by t h e n a m e of -- l e t

  5        me g o t h r o u g h t h e s e w i t h y o u .         Let me show you

  6        w h a t ' s b e e n m a r k e d as E x h i b i t 1 4 3 .    F o r the

  7        r e c o r d , t h i s i s a B l a c k A n g u s M e a t s W- 2 r e p o r t

  8        f o r the y e a r 2 0 0 5 f o r T h o m a s C. H o w e l l s

  9        indicating his wages, tips and other compensation

 10        was four thousand, four hundred seventy dollars.

 11        Do y o u r e c o g n i z e t h a t d o c u m e n t ?

 12   A.   No , I d o n ' t .

 13   Q.   Do y o u k n o w h o w m a n y h o u r s y o u w o r k e d in t h e y e a r

 14        2 0 0 5 at B l a c k A n g u s M e a t s ?

 15   A.   I h a v e no c l u e .

 16   Q.   When you received your W-2, would you have known

 17        at t h a t t i m e h o w m a n y h o u r s you w o r k e d a t B l a c k

 18        Angus Meats?

 19   A.   No .

 20   Q.   W o u l d y o u h a v e h a d an i d e a o f h o w m u c h m o n e y you

 21        would have earned at Black Angus Meats?

 22   A.   No .

 23   Q.   If y o u w o r k e d e n o u g h h o u r s t o m a k e t e n t h o u s a n d




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 124 of 336


                                                                                            124



  1        a n d t h e y g a v e y o u a W -2 f o r f o u r t h o u s a n d

  2        dollars, would that have concerned you?

  3   MS. BAHAS:         Object to the form.

  4   THE WITNESS:           T h e y w o u l d n ' t do t h a t .

  5   BY MS. GRECO:

  6   Q.   I ' m s u r e you w o u l d a l s o s a y t h a t t h e y w o u l d , if

  7        Mr . M o n o l o p o l u s was w o r k i n g t h e r e , t h e y w o u l d

  8        i s s u e h i m W - 2 ' s and p a y c h e c k s , r i g h t ?

  9   MS. BAHAS:         Object to the form.

 10   BY MS. GRECO:

 11   Q.   W o u l d n ' t you b e l i e v e t h a t to be t r u e ?

 12   A.   Yes.

 13   Q.   So w h a t I ' m a s k i n g y o u t h e n is n o t w h a t you

 14        b e l i e v e , but w h a t y o u k n o w .            I' m s a y i n g w h e n you

 15        r e c e i v e d y o u r W - 2 f o r t h e y e a r 2 0 0 5 , w a s it

 16        a c c u r a t e to t h e b e s t of y o u r k n o w l e d g e ?

 17   A.   Yes.

 18   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

 19        144.      For the record, this is the Black Angus

 20        M e a t s W - 2 r e p o r t f o r the y e a r 2 0 0 6 f o r T h o m a s

 21        Howells.          Showing the second page, wages, tips

 22        and other compensation for six thousand, four

 23        h u n d r e d , s e v e n t y -o n e d o l l a r s .     When you received




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 125 of 336


                                                                                            125



  1        y o u r W- 2 for t h e y e a r 2 0 0 6 , did y o u c o n s i d e r it

  2        to b e a c c u r a t e b a s e d on t h e a m o u n t o f t i m e y o u

  3        had worked?

  4   A.   Yes.      I didn't work that much.

  5   Q.   W e l l , y o u e a r n e d , a c c o r d i n g to t h i s d o c u m e n t , y o u

  6        e a r n e d s i x t h o u s a n d , f o u r h u n d r e d a n d s e v e n t y -o n e

  7        dollars.

  8   MS. BAHAS:         Object to the form.

  9   BY MS. GRECO:

 10   Q.   U n l e s s I ' m r e a d i n g it w r o n g .

 11   MS. BAHAS:         Was that a question?

 12   BY MS. GRECO:

 13   Q.   No .    I' m s a y i n g , do y o u s e e t h i s d o c u m e n t w h e r e

 14        it s a y s s i x t h o u s a n d , f o u r h u n d r e d s e v e n t y - o n e

 15        dollars?

 16   A.   Yes.

 17   Q.   Is t h a t c o n s i s t e n t -- if y o u r e c e i v e d a W-2 t h a t

 18        s a i d w h a t a p p e a r e d to be a w r o n g n u m b e r to y o u ,

 19        what would you have done?

 20   A.   I would have went to management.

 21   Q.   D i d you a t a n y t i m e c o n t a c t m a n a g e m e n t r e g a r d i n g

 22        a n y p e r c e i v e d e r r o r i n y o u r W -2 f o r t h e y e a r 2 0 0 6

 23        for Black Angus Meats?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 126 of 336


                                                                                        126



  1   A.   I h a d n o r e a s o n to .

  2   Q.   I ' ll s h o w y o u w h a t ' s b e e n m a r k e d as E x h i b i t 1 4 5 .

  3        F o r the r e c o r d , t h i s is t h e B l a c k A n g u s M e a t s

  4        payroll pre-checkwriting report for the period

  5        e n d i n g 1 / 7 / 0 7 a n d 1 /1 4 /0 7 .    This shows that on --

  6        strike that.           Do y o u r e c a l l r e c e i v i n g a pay r a i s e

  7        t h a t w a s e f f e c t i v e d u r i n g t h e w e e k 1 /7 / 0 7 t o

  8        1 / 14 / 07 ?

  9   A.   I do n o t r e m e m b e r t h a t .

 10   Q.   Do y o u r e c a l l g e t t i n g a p a y i n c r e a s e f r o m t w e l v e

 11        d o l l a r s a n h o u r to t h i r t e e n d o l l a r s an h o u r i n

 12        the year 2007?

 13   A.   No .

 14   Q.   B a s e d o n y o u r e x p e r i e n c e a s a m e a t c u t t e r , do y o u

 15        r e c a l l r e c e i v i n g t h i r t e e n d o l l a r s an h o u r - -

 16        strike that.           In 2 0 0 7 , h o w m a n y y e a r s h a d y o u h a d

 17        experience as a meat cutter?

 18   A.   Probably forty-five.

 19   Q.   A n d do y o u r e c a l l b e i n g p a i d t h i r t e e n d o l l a r s an

 20        h o u r by B l a c k A n g u s M e a t s to be a m e a t c u t t e r in

 21        2007?

 22   MS. BAHAS:           Object to the form.              Asked and answered.

 23   BY MS. GRECO:




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 127 of 336


                                                                                         127



  1   Q.   Y o u can a n s w e r .

  2   A.   If t h a t ' s w h a t i t s a y s , t h a t ' s w h a t I w a s

  3        getting.

  4   Q.   Okay.      Did you ever ask for a raise?

  5   A.   Never.

  6   Q.   L e t ' s g o to E x h i b i t 1 4 6 , w h i c h is t h e W - 2 f o r t h e

  7        y e a r 2 0 0 7 i n d i c a t i n g you e a r n e d n i n e t h o u s a n d

  8        twelve dollars and twenty-five cents.                            Do you

  9        r e c a l l r e c e i v i n g t h a t a m o u n t of m o n e y in t h e y e a r

 10        2007?

 11   A.   I d o n 't r e c a l l , but i f t h a t ' s w h a t i t s a y s ,

 12        that's what I must have got.

 13   Q.   W o u l d y o u be a b l e t o get y o u r r e c o r d s f r o m y o u r

 14        accountant?

 15   MS. BAHAS:        Object to the form.

 16   BY MS. GRECO:

 17   Q.   We d o n ' t h a v e t h e a c t u a l W -2 ' s.       You s a i d y o u r

 18        accountant keeps your tax records.                          Y o u don 't

 19        k e e p t h e m at y o u r h o u s e ?

 20   A.   No .    Because my accountant, I was going with a

 21        l a d y t h a t p a s s e d a w a y , o k a y , a n d she w a s a C P A ,

 22        a n d her t w o k i d s , h e r s o n a n d d a u g h t e r - i n -l a w

 23        took the business over.                  S o I j u s t t a k e my t a x e s




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 128 of 336


                                                                                           128



  1        to t h e m a n d t h e y t e l l me w h a t I o w e or i f I 'm

  2        getting something back and they keep everything.

  3   Q.   A n d t h e y k e e p y o u r t a x r e c o r d s?

  4   A.   Yes.

  5   Q.   So i f w e r e q u e s t e d , y o u h a v e t h e a u t h o r i t y to g e t

  6        them from your CPA, do you not?

  7   A.   Correct.

  8   Q.   A n d do y o u r e c a l l i n the y e a r 2 0 0 7 g e t t i n g a W- 2

  9        for nine thousand, twelve dollars and twenty-five

 10        cents?

 11   A.   I d o n 't r e c a l l t h e a m o u n t , n o .

 12   Q.   D i d you h a v e a n y r e a s o n to b e l i e v e t h a t you w e r e

 13        not being paid for all the hours that you worked

 14        at B l a c k A n g u s M e a t s in 2 0 0 7 w h e n y o u r e c e i v e d

 15        y o u r W- 2 ?

 16   A.   No .

 17   Q.   So b a s e d on y o u r t e s t i m o n y , you b e l i e v e it w a s

 18        accurate when you received it?

 19   A.   Correct.

 20   Q.   S h o w y o u w h a t ' s b e e n m a r k e d as E x h i b i t 1 4 7 .       For

 21        t h e r e c o r d , it i s t h e p a y r o l l p r e -c h e c k w r i t i n g

 22        r e p o r t f o r t h e p a y p e r i o d s e n d i n g 1 / 27 / 0 8 a n d

 23        10 / 9 / 08 - - I ' m s o r r y , 1/ 27 /0 8 a n d 2 / 3/ 08 r e l a t i v e




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 129 of 336


                                                                                         129



  1        to T o m H o w e l l s .     Do y o u r e c a l l r e c e i v i n g a p a y

  2        r a i s e t o f o u r t e e n d o l l a r s an h o u r in t h e w e e k

  3        ending 2/3/08?

  4   A.   No , I d o n ' t .

  5   Q.   Do y o u r e c a l l at t h e t i m e r e c e i v i n g f o u r t e e n

  6        d o l l a r s a n h o u r at B l a c k A n g u s M e a t s ?

  7   A.   No , I d o n ' t .

  8   Q.   So i t 's y o u r t e s t i m o n y t h a t you h a v e n o

  9        r e c o l l e c t i o n a t any t i m e w h a t y o u r h o u r l y r a t e

 10        w a s at B l a c k A n g u s M e a t s , is t h a t t r u e ?

 11   A.   I d o n 't k n o w w h a t i t is t o d a y .

 12   Q.   So y o u h a v e no i d e a w h a t y o u r h o u r l y r a t e i s ?

 13   A.   No .

 14   Q.   Is t h a t n o r m a l f o r y o u t o w o r k f o r s o m e o n e a n d

 15        n o t k n o w w h a t y o u ' r e g e t t i n g p a i d by t h e h o u r ?

 16   MS. BAHAS:        Object to the form.

 17   THE WITNESS:           No .     I 'm h a p p y w i t h w h a t t h e y pay m e .

 18        I ' m h a p p y to g e t up a n d go t o w o r k .             I make a few

 19        b u c k s a n d t h a t ' s w h a t I' m h a p p y w i t h .

 20   BY M S . G R E C O :

 21   Q.   When you worked another full-time job, you

 22        w e r e n 't g e t t i n g up to go t o B l a c k A n g u s M e a t s ,

 23        were you?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 130 of 336


                                                                                         130



  1   MS. BAHAS:         Object to the form.

  2   BY MS. GRECO:

  3   Q.   F o r the s i x y e a r s b e f o r e y o u r e t i r e d , or f i v e

  4        y e a r s o r w h a t e v e r i t was f r o m U .S . F o o d s , y o u n o t

  5        o n l y w o r k e d at U .S . F o o d s b u t y o u a l s o w e n t a n d

  6        w o r k ed at B l a c k A n g u s M e a t s .

  7   A.   Correct.

  8   Q.   Y o u d i d n ' t n e e d B l a c k A n g u s M e a t s to g e t up i n

  9        the morning, did you?

 10   A.   No .

 11   Q.   In t h o s e y e a r s , you h a v e n o r e c o l l e c t i o n of w h a t

 12        y o u e a r n e d o r w h a t t h e y h i r e d y o u at ?

 13   A.   No .

 14   Q.   Do y o u h a v e a n y r e a s o n t o b e l i e v e y o u w e r e

 15        earning anything different than fourteen dollars

 16        an h o u r d u r i n g t h e t i m e p e r i o d b e g i n n i n g 2/ 3/ 08 ?

 17   A.   No .

 18   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

 19        148.      For the record, this is a payroll,

 20        pre-checkwriting payroll report for the period

 21        e n d i n g 10 / 19 / 0 8 and 1 0 /2 6 / 08 at B l a c k A n g u s M e a t s

 22        r e l a t i v e to T h o m a s H o w e l l s .   Do y o u r e c a l l , M r .

 23        H o w e l l s , r e c e i v i n g a r a i s e t o f i f t e e n d o l l a r s an




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 131 of 336


                                                                                          131



  1        h o u r f o r the w e e k e n d i n g O c t o b e r 26 t h , 2 0 0 8 ?

  2   A.   No , I d o n ' t .

  3   Q.   G e t t i n g a d o l l a r r a i s e a n h o u r , w o u l d t h a t be

  4        s i g n i f i c a n t to y o u ?

  5   A.   Yes.

  6   Q.   Do y o u h a v e a n y t h i n g t h a t w o u l d h e l p y o u r e f r e s h

  7        your recollection?

  8   A.   No .

  9   Q.   Do y o u k n o w if , in f a c t , y o u w e r e m a k i n g f i f t e e n

 10        d o l l a r s a n h o u r b e g i n n i n g O c t o b e r 26 th , 2 0 0 8 ?

 11   A.   No .

 12   Q.   S h o w y o u w h a t ' s b e e n m a r k e d as E x h i b i t 1 4 9 , w h i c h

 13        is a W- 2 r e p o r t f r o m the y e a r 2 0 0 8 f o r T h o m a s

 14        Howells.        S h o w s he m a d e t h i r t e e n t h o u s a n d , s i x

 15        hundred forty-six dollars and thirty cents.                                   Do

 16        y o u h a v e any r e a s o n t o b e l i e v e t h a t ' s i n a c c u r a t e ?

 17   A.   No .

 18   Q.   D i d you r e c e i v e y o u r W-2 f o r t h a t y e a r ?

 19   A.   I'm sure.

 20   Q.   D i d you e v e r c o m p l a i n t h a t t h e r e was a n e r r o r

 21        m a d e in t h e W - 2 for 2 0 0 8 ?

 22   A.   No .

 23   Q.   Y o u u n d e r s t a n d i t w o u l d be y o u r o b l i g a t i o n




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 132 of 336


                                                                                          132



  1        l e g a l l y i f t h e r e w a s an e r r o r t o b r i n g i t t o the

  2        a t t e n t i o n of y o u r e m p l o y e r ?

  3   MS. BAHAS:         Object to the form.

  4   THE WITNESS:          Yes.

  5   BY MS. GRECO:

  6   Q.   And that would include all your services for deer

  7        m e a t a n d non - d e e r m e a t ?

  8   A.   Yes.

  9   Q.   S h o w y o u w h a t ' s b e e n m a r k e d as E x h i b i t 1 5 0 .     For

 10        t h e r e c o r d , it i s a B l a c k A n g u s M e a t s W - 2 r e p o r t

 11        f o r the y e a r 2 0 0 9 r e f l e c t i n g T h o m a s H o w e l l s

 12        e a r n e d t w e n t y - o n e t h o u s a n d , two h u n d r e d

 13        eighty-two dollars and seventy-five cents.                                Do

 14        y o u k n o w how o l d y o u w e r e in 2 0 0 9 ?

 15   A.   I m u s t h a v e b e e n s i x t y -f i v e , s i x t y - s i x .

 16   Q.   W e r e y o u at f u l l r e t i r e m e n t age t h a t y e a r ?

 17   A.   Yes.

 18   Q.   So a t f u l l r e t i r e m e n t a g e , y o u c o u l d e a r n a n y

 19        a m o u n t a n d n o t h a v e t o p a y m o n e y b a c k to S o c i a l

 20        Security?

 21   MS. BAHAS:         Object to the form.

 22   BY MS. GRECO:

 23   Q.   W h e n y o u ' re f u l l r e t i r e m e n t age , you 'r e a l l o w e d




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 133 of 336


                                                                                            133



  1        to e a r n w h a t e v e r y o u w a n t e d and y o u w o u l d n ' t h a v e

  2        to p a y a n y m o n e y b a c k of t h e S o c i a l S e c u r i t y

  3        retirement you received, isn't that true?

  4   MS. BAHAS:        Object to the form.

  5   THE WITNESS:          Yes.

  6   BY MS. GRECO:

  7   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

  8        151.      L e t me s h o w y o u a W - 2 r e p o r t f o r t h e y e a r

  9        2 0 1 0 of B l a c k A n g u s r e l a t i v e to y o u w h i c h s h o w s

 10        wages, tips and other compensation of twenty

 11        thousand, nine hundred forty-seven dollars and

 12        fifty cents.           Do y o u r e c a l l r e c e i v i n g a W-2 f o r

 13        the year 2010 from Black Angus Meats?

 14   A.   I w o u l d h a v e h a d to b e c a u s e I d i d my t a x e s .

 15   Q.   D i d you e v e r s a y t h a t t h e W- 2 f o r t h e y e a r 2 0 1 0

 16        at B l a c k A n g u s w a s i n a c c u r a t e ?

 17   A.   Never.

 18   Q.   Do y o u h a v e a n y r e a s o n t o b e l i e v e it t o be

 19        inaccurate?

 20   A.   No .

 21   Q.   C a n you t e l l m e why y o u w e n t f r o m e a r n i n g n i n e

 22        t h o u s a n d d o l l a r s in 2 0 0 8 t o e a r n i n g t w e n t y - o n e

 23        t h o u s a n d in 2 0 0 9 at B l a c k A n g u s M e a t s ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 134 of 336


                                                                                        134



  1   MS. BAHAS:        Object to the form.

  2   THE WITNESS:           Must have worked more hours.

  3   BY M S . G R E C O :

  4   Q.   Do y o u r e c a l l t h e r e b e i n g a n y r e a s o n f o r y o u to

  5        work more hours?

  6   A.   I d o n 't k n o w w h a t y e a r s , b u t t h e r e w a s a n o t h e r

  7        m e a t c u t t e r t h e r e a n d he t o o k s i c k a n d I d i d p i c k

  8        up a f e w of h i s h o u r s .

  9   Q.   T h a t w a s Mr . S c h u l t z , r i g h t ?

 10   A.   Correct.

 11   Q.   Do y o u r e c a l l w h e n Mr . S c h u l t z l e f t B l a c k A n g u s

 12        Meats?

 13   A.   I h a v e no i d e a .

 14   Q.   A n d he w a s s i c k for s o m e t i m e p r i o r to l e a v i n g

 15        B l a c k A n g u s M e a t s , w a s n ' t he ?

 16   A.   No , I d o n ' t t h i n k s o .       He might have had health

 17        i s s u e s b u t h e s h o w e d up f o r w o r k e v e r y d a y .

 18   Q.   D i d n ' t he h a v e c a n c e r ?

 19   A.   No .    He ' s s t i l l a r o u n d t o d a y .

 20   Q.   D i d he h a v e p r o s t a t e c a n c e r , if y o u k n o w ?

 21   MS. BAHAS:        Object to the form.

 22   BY MS. GRECO:

 23   Q.   M a y b e t h a t w i l l h e l p you r e f r e s h y o u r




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 135 of 336


                                                                                       135



  1        recollection.

  2   A.   I d o n 't , I d o n ' t k n o w .

  3   Q.   D i d he w o r k on a d a i l y b a s i s at B l a c k A n g u s

  4        Meats?

  5   A.   Not every day, no.

  6   Q.   Do y o u k n o w h o w m a n y h o u r s h e w o r k e d - -

  7   A.   I h a v e no c l u e .

  8   Q.   -- a week?

  9   A.   I h a v e no c l u e .       He 'd c o m e i n e a r l y in t h e

 10        morning and leave.               I h a v e n o c l u e w h a t he

 11        worked.

 12   Q.   A n d you w o u l d r e p l a c e h i m w h e n he l e f t ?

 13   A.   No .    W h e n he l e f t , t h e w o r k was d o n e t h a t h a d to

 14        be d o n e t h a t d a y .

 15   Q.   If M r . S c h u l t z w a s o n l y m a k i n g a l i m i t e d a m o u n t

 16        of m o n e y - - s t r i k e t h a t .    Y o u t e s t i f i e d b a s e d on

 17        your knowledge that Mr. Schultz was the only meat

 18        cutter there when he worked there.

 19   MS. BAHAS:        Object to the form.

 20   THE WITNESS:         Bob was a meat cutter.

 21   BY MS. GRECO:

 22   Q.   I understand.            Mr. Seibert has testified about

 23        w h a t h i s job d u t i e s w e r e .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 136 of 336


                                                                                    136



  1   A.   You just asked me.

  2   Q.   Do y o u r e c a l l a t i m e w h e n Mr . S c h u l t z w o u l d l e a v e

  3        a n d you w o u l d c o m e in a n d y o u w o u l d t a k e o v e r as

  4        a meat cutter?

  5   A.   No .

  6   Q.   D i d you e v e r s e e Mr . S c h u l t z w h e n y o u c a m e i n t o

  7        work?

  8   A.   No .    I k n o w Mr . S c h u l t z a n d I h a d b e e n i n t h e r e

  9        w h e n he w a s t h e r e , b u t I n e v e r c o m e in a f t e r him .

 10   Q.   H o w did y o u k n o w Mr . S c h u l t z ?

 11   A.   From Black Angus.

 12   Q.   T h a t ' s w h e r e y o u m e t him ?

 13   A.   Correct.

 14   Q.   A n d you m e t h i m w h e n you s t a r t e d w o r k i n g t h e r e ?

 15   A.   Yes.

 16   Q.   H a d you e v e r w o r k ed w i t h h i m w h e n y o u s t a r t e d

 17        working there?

 18   A.   I ' m s u r e I w o r k e d w i t h h i m a d a y h e r e or d a y

 19        there, but I really don't recall.                      It wasn't

 20        much.      There was only a small table.                   T w o o f us

 21        c o u l d n ' t e v e n w o r k at t h e t a b l e .

 22   Q.   W a s the d e e r t a b l e b i g g e r ?

 23   A.   In t h e b a c k ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 137 of 336


                                                                                            137



  1   MS. BAHAS:         Object to the form.

  2   BY MS. GRECO:

  3   Q.   For cutting deer meat?

  4   A.   Oh , yes .

  5   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

  6        152.      T h i s i s a W- 2 f r o m B l a c k A n g u s M e a t s f o r

  7        Mr . T h o m a s H o w e l l s .    T h i s r e c o r d -- so f a r

  8        e x c l u s i v e l y we ' v e b e e n t a l k i n g a b o u t T h o m a s

  9        Howells.         W a g e s and t i p s a n d o t h e r c o m p e n s a t i o n

 10        f o r t w e n t y - o n e t h o u s a n d , t w o h u n d r e d e i g h t y -t w o

 11        d o l l a r s a n d s e v e n t y -f i v e c e n t s .   Did y o u r e c e i v e

 12        t h a t W- 2 ?

 13   A.   I'm sure I did.

 14   Q.   B a s e d o n the h o u r s y o u w o r k e d t h a t y e a r , d o e s

 15        that accurately reflect your earnings?

 16   A.   I would say yes.

 17   Q.   Do y o u k n o w ?

 18   A.   I ' m not a h u n d r e d p e r c e n t s u r e , b u t t h a t 's w h a t

 19        it s a y s , I ' m s u r e t h a t 's w h a t i t is .

 20   Q.   All right.           A n d you 'r e s u r e t h a t ' s w h a t it w a s

 21        because that's consistent with the hours you

 22        b e l i e v e y o u w o r k ed at t h a t t i m e , is t h a t f a i r to

 23        say?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 138 of 336


                                                                                             138



  1   A.   Yes.

  2   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s y o u r W- 2

  3        f o r the y e a r - - it ' s E x h i b i t 1 5 3 for t h e y e a r

  4        2 0 1 2 r e f l e c t i n g t h a t you h a d w a g e s , t i p s a n d

  5        o t h e r c o m p e n s a t i o n of e i g h t e e n t h o u s a n d , s i x

  6        h u n d r e d f o r t y - o n e d o l l a r s a n d t w e n t y -f i v e c e n t s .

  7        Do y o u r e c a l l r e c e i v i n g t h a t W- 2?

  8   A.   I d o n 't r e c a l l b u t I' m s u r e I d i d .

  9   Q.   Does that accurately reflect your wages, tips,

 10        o t h e r c o m p e n s a t i o n or a n y w o r k t h a t y o u did a t

 11        Black Angus Meats?

 12   A.   Yes.

 13   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t 1 4 4

 14        w h i c h i s the p a y r o l l r e c o r d for B u f f a l o M e a t

 15        S e r v i c e s , I n c . f o r t h e p a y p e r i o d e n d i n g 4/ 21 /13

 16        a n d 4 /2 8 / 13 .     Do y o u r e c a l l e v e r r e c e i v i n g a

 17        r a i s e t o s i x t e e n d o l l a r s a n h o u r for t h e w e e k

 18        ending 5/5/13?

 19   A.   No .

 20   Q.   A n d do y o u r e c a l l d i s c u s s i o n w i t h a n y o n e

 21        regarding a raise?

 22   A.   No .

 23   Q.   W o u l d i t be f a i r to s a y if y o u r i n c o m e w e n t u p ,




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 139 of 336


                                                                                           139



  1        y o u w o u l d n ' t k n o w a n y t h i n g a b o u t it ?

  2   A.   No .

  3   Q.   So y o u w o u l d j u s t r e c e i v e a p a y c h e c k a n d h a v e no

  4        i d e a if y o u r w a g e s i n c r e a s e d ?

  5   A.   No , b e c a u s e I n e v e r k n e w e x a c t l y how m a n y h o u r s I

  6        worked.        I ' d c o m e , do my w o r k a n d l e a v e .           I never

  7        k n e w if I w o r k ed t w e n t y h o u r s a w e e k o r

  8        t w e n t y - t w o h o u r s or s i x t e e n .      I d i d n 't k e e p t r a c k

  9        of i t .

 10   Q.   Do y o u k n o w w h e r e t h e t i m e c a r d s a r e k e p t ?

 11   A.   Yes.

 12   Q.   Do y o u k n o w t h e r u l e a b o u t h o w l o n g y o u ' re

 13        s u p p o s e d to m a i n t a i n t i m e c a r d s?

 14   MS. BAHAS:         Object to the form.

 15   BY MS. GRECO:

 16   Q.   Y o u w e r e a p l a n t m a n a g e r , as a p l a n t m a n a g e r of

 17        i n d i v i d u a l s w h o had t i m e c a r d s ?

 18   A.   No , b e c a u s e w h e n I d i d t h e t i m e c a r d s a t S h e r - Del

 19        F o o d s , t h e t i m e c a r d s w e n t to o u r m a i n o f f i c e .

 20        What they did with them from there, how long they

 21        kept them, I have no clue.

 22   Q.   W h a t d i d you d o w h e n you d i d t h e t i m e c a r d s ?

 23   MS. BAHAS:         Objection to form.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 140 of 336


                                                                                       140



  1   THE WITNESS:         I s e n t t h e m to t h e o f f i c e .

  2   BY MS. GRECO:

  3   Q.   D i d you h a v e t o m a k e s u r e p e o p l e w e r e a c t u a l l y

  4        c l o c k i n g in a n d c l o c k i n g o u t ?

  5   A.   Yes.

  6   Q.   D i d you m a i n t a i n a t i m e c a r d w h e n you w o r k e d a t

  7        Black Angus Meats?

  8   A.   Yes.

  9   Q.   W o u l d y o u w r i t e on t h a t t i m e c a r d or w a s t h e r e a

 10        time clock?

 11   A.   I think when I first started there, there was a

 12        t i m e c l o c k , b u t t h e r e h a s n 't b e e n o n e in y e a r s ,

 13        b u t I c o u l d be w r o n g on t h a t t o o .        T h e r e 's n o n e

 14        there now and there hasn't been one there.

 15   Q.   A n d you w o u l d w r i t e i n w h e n you s t a r t e d w o r k and

 16        when you ended work?

 17   A.   Correct.

 18   Q.   Y o u w o u l d do t h a t o n a d a i l y b a s i s ?

 19   A.   Correct.

 20   Q.   So y o u w o u l d k n o w h o w m a n y h o u r s you w o r k ed w h e n

 21        you looked at your timecard every day, correct?

 22   MS. BAHAS:        Object to the form.

 23   BY MS. GRECO:




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 141 of 336


                                                                                     141



  1   Q.   Y o u can a n s w e r .    Assuming you put your hours

  2        down.

  3   A.   Y e s , I p u t m y h o u r s d o w n , b u t i f I s t a r t e d at

  4        s e v e n o r e i g h t a n d l e f t at t h r e e , I d i d n 't f i g u r e

  5        it o u t .    I had no reason to.

  6   Q.   D i d you g e t a n y b r e a k s a t B l a c k A n g u s M e a t s ?

  7   A.   Yes.

  8   Q.   W h a t w e r e y o u r b r e a k s -- s t r i k e t h a t .   When did

  9        you learn you would be getting any breaks at

 10        Black Angus Meats?

 11   A.   First day I started there.

 12   Q.   What were you told?

 13   A.   Y o u get t w o f i f t e e n -m i n u t e b r e a k s a n d a h a l f h o u r

 14        break.

 15   Q.   Were you paid for your lunch break there?

 16   A.   No .

 17   Q.   So i f y o u w o r k e d e i g h t a n d a h a l f h o u r s , y o u

 18        would be paid for eight hours?

 19   A.   Correct.

 20   Q.   A n d did y o u t a k e y o u r l u n c h b r e a k ?

 21   A.   Yes.

 22   Q.   Did everyone else take their lunch break?

 23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 142 of 336


                                                                                         142



  1   Q.   D i d you o b s e r v e t h e m t a k i n g t h e i r l u n c h b r e a k ?

  2   MS. BAHAS:        Object to the form.

  3   THE WITNESS:         I seen people take breaks.                    I can ' t s a y

  4        if t h i s o n e , t h a t o n e or t h i s o n e t o o k i t a t the

  5        same time.           I was up front.           A lot of them worked

  6        in t h e b a c k .     W h a t t h e y d i d , I h a v e no c l u e .

  7   BY MS. GRECO:

  8   Q.   Do y o u r e c a l l t a k i n g a l u n c h b r e a k w i t h o t h e r

  9        i n d i v i d u a l s w h e r e y o u w o u l d eat a t B l a c k A n g u s

 10        Meats?

 11   A.   Yes.

 12   Q.   Was that daily?            L i k e y o u t o l d us a b o u t the o t h e r

 13        c o m p a n y y o u w o r k e d at w h e r e t h e y g a v e y o u a h a l f

 14        h o u r a n d e v e r y b o d y a t e t o g e t h e r a n d y o u w e r e not

 15        paid for that time.               Was t h a t h o w it w a s at B l a c k

 16        Angus Meats?

 17   MS. BAHAS:        Object to the form.

 18   THE WITNESS:         T h e f o o d , t h e y w o u l d n 't m a k e f o o d e v e r y

 19        d a y , b u t w h e n t h e y d i d m a k e f o o d , it w a s p u t in

 20        the back.        A n d w h e n t h e f o o d w a s put i n the b a c k ,

 21        whoever put the food back there, they would say

 22        t h e f o o d is b a c k t h e r e .    If I didn't go back

 23        r i g h t a w a y , if I w e n t b a c k t e n m i n u t e s l a t e r , I




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 143 of 336


                                                                                     143



  1        would go back and eat.

  2   BY M S . G R E C O :

  3   Q.   And take your half hour break?

  4   A.   Correct.

  5   Q.   W o u l d y o u m a r k y o u r l u n c h on y o u r t i m e c a r d ?

  6   A.   No .

  7   Q.   So i f I w a s to g e t y o u r t i m e c a r d , I w o u l d s e e f o r

  8        t h a t d a y - - if I w a s to s e e y o u r t i m e c a r d s , I

  9        w o u l d s e e t h a t d a i l y a h a l f h o u r was d e d u c t e d f o r

 10        your lunch.

 11   A.   Correct.

 12   Q.   Y o u s a i d you g o t t w o f i f t e e n - m i n u t e b r e a k s ?

 13   A.   Correct.

 14   Q.   When would you start work?

 15   A.   Sometimes six, sometimes seven.

 16   Q.   And when would you leave work?

 17   A.   Three, two-thirty, two.

 18   Q.   And when would you take your first break,

 19        generally?

 20   A.   Seven, eight o'clock.                 I mean, there was coffee

 21        t h e r e a l l t h e t i m e , y o u ' d g e t a c u p of c o f f e e a n d

 22        y o u had i t n e x t to y o u .

 23   Q.   B u t you w e r e w o r k i n g d u r i n g t h a t t i m e , w e r e y o u




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 144 of 336


                                                                                       144



  1        not?

  2   A.   Correct.

  3   Q.   B u t w h e n you t o o k y o u r b r e a k , t h a t w a s y o u r

  4        non-work time?

  5   A.   Correct.

  6   Q.   I d o n 't n e e d a n e x a c t t i m e , but a p p r o x i m a t e l y

  7        when would you take your first break?

  8   A.   Approximately two hours after I got there.

  9   Q.   Approximately when would you take your lunch?

 10   A.   Roughly around noon.

 11   Q.   And then when would you take your second break,

 12        not a lunch break, but your second short break?

 13   A.   One-thirty.

 14   Q.   A n d w h e n you t o o k y o u r b r e a k s , w h e r e w o u l d y o u

 15        take them?

 16   A.   If i t w a s n i c e , I' d g o o u t s i d e .      If it w a s n 't

 17        nice, I'd stay inside.

 18   Q.   Was there a break room at Black Angus Meats?

 19   A.   It w a s n ' t v e r y b i g , b u t t h e r e w a s a r o o m .

 20   Q.   W h e n y o u s t a r t e d at B l a c k A n g u s M e a t s , w e r e y o u

 21        t o l d by a n y o n e y o u w o u l d h a v e t h e s e t w o

 22        fifteen-minute breaks and a lunch break?

 23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 145 of 336


                                                                                         145



  1   Q.   W h o t o l d you t h a t ?

  2   A.   Bob.

  3   Q.   W h o w o u l d y o u t a k e y o u r l u n c h b r e a k w i t h --

  4   MS. BAHAS:        Object to the form.

  5   BY MS. GRECO:

  6   Q.   -- if anyone at Black Angus Meats?

  7   A.   Whoever was back there at the time.

  8   Q.   So y o u w o u l d t a k e y o u r l u n c h b r e a k s o m e t i m e s in

  9        the break room?

 10   A.   Correct.

 11   Q.   Where was the break room located?

 12   A.   Well, it's in the main room.                     It's right near the

 13        meat block.

 14   Q.   D i d you o p e n B l a c k A n g u s M e a t s in t h e m o r n i n g ?

 15        Do y o u o p e n B l a c k A n g u s M e a t s i n the m o r n i n g ?

 16   A.   I h a v e a key , y e s .

 17   Q.   Y o u s a i d s o m e t i m e s y o u 'd s t a r t at s i x o ' c l o c k .

 18        W h o w o u l d be t h e r e at s i x o' c l o c k ?

 19   A.   Nobody.

 20   Q.   W h e n d i d you s t a r t -- w e l l , w h e n did y o u f i r s t

 21        g e t a k e y to B l a c k A n g u s M e a t s ?

 22   A.   Maybe I was there five, six, seven years,

 23        something like that.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 146 of 336


                                                                                         146



  1   Q.   W h e n D a r c y B l a c k w o r k e d at B l a c k A n g u s M e a t s , d i d

  2        you have a key?

  3   A.   Yes.

  4   Q.   A n d w h e n she w o r k e d s e v e n to t h r e e - t h i r t y s h i f t ,

  5        w o u l d y o u a l r e a d y b e t h e r e w h e n s h e g o t t h e r e at

  6        seven?

  7   A.   The days I was there, I would always be there

  8        a h e a d o f her .

  9   Q.   A n d who w o u l d a r r i v e a f t e r y o u g o t t h e r e w h e n e v e r

 10        y o u got t h e r e s o m e t i m e a p p r o x i m a t e l y a r o u n d s i x

 11        o'clock?

 12   A.   No o n e w o u l d r e a l l y c o m e i n u n t i l s e v e n .

 13   Q.   Who would come in at seven?

 14   A.   Usually Darcy when she worked and usually Debbie.

 15   Q.   A n d w h a t w o u l d y o u do w h e n y o u f i r s t s t a r t e d ,

 16        w h e n y o u got t h e r e at s i x o' c l o c k in t h e m o r n i n g ,

 17        what were your job duties?

 18   A.   I'd start setting the counter up.

 19   Q.   What does that mean?

 20   A.   G e t t i n g t h e m e a t s r e a d y f o r the d a y .

 21   Q.   Would that entail cutting meats?

 22   A.   If n e e d b e , y e s .

 23   Q.   C a n you e x p l a i n t h a t to me ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 147 of 336


                                                                                    147



  1   A.   S o m e t i m e you c o u l d u s e s o m e of t h e m e a t f r o m the

  2        d a y b e f o r e , so y o u p u t t h a t in .       If y o u had t o

  3        c u t new , you ' d c u t n e w .

  4   Q.   H o w l o n g d o e s it t a k e to s e t up a c o u n t e r ?

  5   A.   I can set a counter up in two hours.

  6   Q.   A n d t h e n w h a t w o u l d y o u do a f t e r t h a t ?

  7   A.   I w o u l d g e t s o m e s t o c k r e a d y f o r the g i r l s to

  8        wrap.

  9   Q.   What does that mean?

 10   A.   I w o u l d c u t e x t r a s t u f f so w e 'd h a v e i t for t h e

 11        b e g i n n i n g of t h e m o n t h .

 12   Q.   Okay.      A n d w h e n you s a y c u t e x t r a s t u f f , w h a t a r e

 13        we t a l k i n g a b o u t ?

 14   A.   I w o u l d c u t s i r l o i n s, s t r i p s , p o r k c h o p s ,

 15        w h a t e v e r m e a t t h e r e i s t h a t we s e l l t h e r e , I

 16        would get ready.

 17   Q.   Okay.      A n d a f t e r y o u cut i t , w h a t w o u l d h a p p e n t o

 18        it ?

 19   A.   It w o u l d get w r a p p e d .         It would go in the cooler

 20        a n d t h e n I w o u l d l e a v e t h e g i r l s, if I l e f t , I

 21        w o u l d l e a v e t h e m a l i s t on w h a t t o w r a p and w h a t

 22        n o t to w r a p .

 23   Q.   So y o u w o u l d c u t t h e m e a t a n d l e a v e it i n t h e




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 148 of 336


                                                                                       148



  1        c o o l e r a n d s o m e o n e e l s e w o u l d g o in t h e c o o l e r t o

  2        w r a p it ?

  3   A.   Correct.

  4   Q.   A n d you w o u l d l e a v e a l i s t w h a t t o d o w i t h it ,

  5        h o w to w r a p it ?

  6   A.   No , not h o w to w r a p i t .         I would leave a list

  7        w h a t ' s to be w r a p p e d and w h a t 's n o t to b e

  8        wrapped.

  9   Q.   T h e n w h a t w o u l d you d o a f t e r y o u cut t h e e x t r a

 10        stuff?

 11   A.   Go h o m e .

 12   Q.   H o w l o n g d o e s it t a k e to c u t t h e e x t r a s t u f f ?

 13   A.   Three, four hours.

 14   Q.   A n d t h e n is t h a t y o u r d a i l y r o u t i n e ?

 15   A.   When I was there, yes.

 16   Q.   So n o w l e t ' s t a l k a b o u t w h a t w o u l d h a p p e n d u r i n g

 17        deer season.          You would still do your normal

 18        daily routine?

 19   A.   I w o u l d s e t t h e c o u n t e r up a n d t h e n u s u a l l y M a r k

 20        or s o m e o n e e l s e w o u l d f i n i s h t h e c o u n t e r a n d I' d

 21        go b a c k a n d c u t s o m e d e e r , y e s .

 22   Q.   W h e n y o u say y o u w o u l d g o b a c k a n d c u t s o m e d e e r ,

 23        w h e r e w o u l d y o u go ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 149 of 336


                                                                                            149



  1   A.   We h a v e a s e p a r a t e p r o c e s s i n g i n the b a c k .

  2   Q.   We ' r e g o i n g to c o m e b a c k t o t h a t , b u t f i r s t w e ' r e

  3        g o i n g t o f i n i s h the i n c o m e t h i n g .       Let me show

  4        you what's been marked as Exhibit 155.                               Let m e

  5        show you Exhibit 155 which is the W-2 for the

  6        y e a r 2 0 1 3 f r o m B l a c k A n g u s S e r v i c e s , I n c . t o you

  7        w h i c h s h o w s y o u e a r n e d t w e n t y -o n e t h o u s a n d , s i x

  8        h u n d r e d t h i r t y - f o u r d o l l a r s and f o r t y - f i v e c e n t s .

  9   A.   Okay.

 10   Q.   D i d you r e c e i v e t h a t W-2 ?

 11   A.   I'm sure I did.

 12   Q.   D i d you f i l e i t w i t h y o u r f e d e r a l t a x a n d s t a t e

 13        taxes?

 14   A.   Sure, yes.

 15   Q.   W h e n y o u r e c e i v e d i t , d i d it r e f l e c t t h e h o u r s

 16        t h a t y o u did a n y t h i n g at B l a c k A n g u s M e a t s as

 17        w e l l as t h e h o u r l y r a t e y o u w e r e b e i n g p a i d ?

 18   MS. BAHAS:         Object to the form.

 19   BY MS. GRECO:

 20   Q.   Y o u can a n s w e r .

 21   A.   W h a t e v e r I w o r k e d a n d I p u t on my t i m e c a r d at

 22        Black Angus, they paid me for.

 23   Q.   W h a t if y o u d i d n 't p u t i t on y o u r t i m e c a r d , d i d




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 150 of 336


                                                                                            150



  1        y o u e v e r do t h i n g s t h e r e t h a t y o u d i d n ' t p u t on

  2        your timecard?

  3   A.   I h a v e no r e a s o n to .

  4   Q.   I a s k e d i f y o u d i d , n o t if y o u h a d a r e a s o n t o .

  5   A.   No , I d i d n ' t .

  6   Q.   So a n y t h i n g y o u did a t B l a c k A n g u s M e a t -- a r e

  7        y o u t e s t i f y i n g u n d e r o a t h t h a t a n y t h i n g you d i d

  8        at B l a c k A n g u s M e a t s was r e f l e c t e d i n y o u r t i m e

  9        records?

 10   A.   Yes.

 11   Q.   Do y o u h a v e a n y r e a s o n t o b e l i e v e t h a t t h i s i s

 12        in a c c u r a t e ?

 13   A.   No .

 14   Q.   L e t me s h o w y o u E x h i b i t 1 5 6 , w h i c h i s a W-2 f r o m

 15        B l a c k A n g u s M e a t s t o you , T h o m a s H o w e l l s , f o r t h e

 16        y e a r 2 0 1 4 w h i c h r e f l e c t s t w e n t y -t w o t h o u s a n d ,

 17        eighty-eight dollars.                  D o e s t h a t r e f l e c t a l l of

 18        t h e - - a n y s e r v i c e s t h a t y o u d i d at B l a c k A n g u s

 19        Meats during that year?

 20   A.   Yes.

 21   Q.   I ' ll s h o w y o u E x h i b i t 1 5 7 .      Is t h i s y o u r W- 2 for

 22        t h e y e a r 2 0 1 5 f r o m B l a c k A n g u s M e a t s t o Tom

 23        H o w e l l s w h i c h i n d i c a t e s y o u m a d e w a g e s , t i p s and




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 151 of 336


                                                                                            151



  1        o t h e r c o m p e n s a t i o n of t w e n t y t h o u s a n d , n i n e

  2        hundred ninety-five dollars.                         Does that reflect

  3        a l l of t h e w o r k , v o l u n t e e r o r o t h e r w i s e , t h a t y o u

  4        d i d at B l a c k A n g u s M e a t s d u r i n g t h a t t i m e p e r i o d ?

  5   MS. BAHAS:         Object to the form.

  6   THE WITNESS:           I d i d n 't v o l u n t e e r f o r a n y t h i n g , so I

  7        got paid.

  8   BY MS. GRECO:

  9   Q.   Does that reflect it?

 10   A.   Yes.

 11   Q.   D i d you r e c e i v e t h a t W-2 ?

 12   A.   I'm sure I did.

 13   Q.   D i d you f i l e y o u r t a x e s f o r the y e a r 2 0 1 5 ?

 14   A.   Yes.

 15   Q.   L e t me s h o w y o u E x h i b i t 1 5 8 , w h i c h i s y o u r W- 2

 16        from Black Angus Meats for Thomas Howells for the

 17        year 2016 which shows wages, tips and other

 18        c o m p e n s a t i o n o f t w e n t y -o n e t h o u s a n d , t h r e e

 19        h u n d r e d a n d o n e d o l l a r a n d t w e n t y -e i g h t c e n t s .

 20        D o e s t h a t a c c u r a t e l y r e f l e c t t h e a m o u n t of w o r k

 21        t h a t y o u p e r f o r m e d at B l a c k A n g u s M e a t s in t h a t

 22        year?

 23   MS. BAHAS:         Object to the form.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 152 of 336


                                                                                       152



  1   THE WITNESS:         Yes.

  2   BY MS. GRECO:

  3   Q.   L e t me s h o w y o u E x h i b i t 1 5 9 , w h i c h i s t h e l a s t

  4        pay record we received for you, which

  5        demonstrates that you were earning sixteen

  6        d o l l a r s a n h o u r , p a y p e r i o d end i n g 6 /2 5 / 17 , i s

  7        that accurate?

  8   A.   Yes.

  9   Q.   H a v e y o u had a p a y r a i s e s i n c e J u n e 25 , 2 0 1 7 ?

 10   A.   I d o n 't k n o w .

 11   Q.   S i t t i n g h e r e , y o u c a n 't t e l l me i f y o u r e c e i v e d a

 12        pay raise?

 13   A.   To m y k n o w l e d g e , no .

 14   Q.   L e t me a s k y o u t h i s .      We t a l k e d a b o u t v a r i o u s p a y

 15        raises that were reflected in the record.                             How

 16        d i d you b e c o m e a w a r e of t h e m ?

 17   MS. BAHAS:        Object to the form.

 18   BY MS. GRECO:

 19   Q.   Y o u can a n s w e r .

 20   A.   I d o n 't k n o w .      M a y b e if B o b or D i a n e m a y h a v e

 21        c o m e to m e a n d s a i d i t , I w o u l d k n o w .

 22   Q.   Would they normally do that?

 23   A.   They have.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 153 of 336


                                                                                      153



  1   Q.   Were you ever evaluated for your work

  2        performance?

  3   A.   No , not t o m y k n o w l e d g e .

  4   Q.   Did they ever tell you anything when they gave

  5        you a pay raise?

  6   A.   No .

  7   Q.   D i d you f i n d t h a t o d d a f t e r all y o u r y e a r s of

  8        management?

  9   MS. BAHAS:        Object to the form.

 10   THE WITNESS:         No .

 11   BY MS. GRECO:

 12   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

 13        236.     D o you r e c o g n i z e t h a t p i c t u r e ?

 14   A.   Yes.

 15   Q.   W h a t is i t ?

 16   A.   It ' s B l a c k A n g u s M e a t s .

 17   Q.   H a v e y o u e v e r s e e n t h e h e l p w a n t e d s i g n in t h e

 18        w i n d o w at B l a c k A n g u s M e a t s ?

 19   A.   Yes.

 20   Q.   Were you aware -- where the butcher block was

 21        l o c a t e d , did y o u e v e r s e e i n d i v i d u a l s c o m e in a n d

 22        request applications?

 23   A.   Yes.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 154 of 336


                                                                                        154



  1   Q.   D u r i n g t h e t i m e t h a t you w o r k ed a t B l a c k A n g u s

  2        Meats, have there been any butchers that were,

  3        other than -- strike that.                    During the time you

  4        w o r k ed at B l a c k A n g u s M e a t s , w e r e t h e r e any m e a t

  5        cutters other than Caucasian males?

  6   A.   No .

  7   Q.   D u r i n g t h e t i m e you w o r k ed a t B l a c k A n g u s M e a t s ,

  8        d i d you e v e r s e e an A f r i c a n A m e r i c a n i n d i v i d u a l

  9        requesting an application for employment?

 10   A.   Yes.

 11   Q.   A n d can y o u g i v e me a n e s t i m a t e o f h o w m a n y

 12        African American individuals requested employment

 13        a p p l i c a t i o n s i n the y e a r 2 0 1 7 ?

 14   A.   No .    T h e o n l y t h i n g I c a n t e l l y o u i s if y o u c o m e

 15        in a n d a s k f o r a n a p p l i c a t i o n , y o u g o t a n

 16        application.           Y o u f i l l e d i t out , s o m e p e o p l e t o o k

 17        them home, some people filled them out there.

 18        W h e n t h e y h a d t h e m f i l l e d o u t , we 'd t a k e t h e m

 19        i n t o t h e o f f i c e and t h e o f f i c e w o u l d g o f r o m

 20        there.       T h e y w o u l d l o o k it o v e r .

 21   Q.   Y o u , d i d you y o u r s e l f e v e r r e c e i v e a n a p p l i c a t i o n

 22        that was completed?

 23   A.   No .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 155 of 336


                                                                                        155



  1   Q.   D i d you y o u r s e l f e v e r b r i n g an a p p l i c a t i o n in t h e

  2        back?

  3   A.   Never.

  4   Q.   W h o w e r e the a p p l i c a t i o n s b r o u g h t to ?

  5   A.   Either Diane, Bob or Keegan.

  6   Q.   A n d do y o u k n o w w h e r e t h e i r o f f i c e i s l o c a t e d ?

  7   A.   Yes.

  8   Q.   A n d f r o m w h e r e t h e i r o f f i c e is l o c a t e d , can t h e y

  9        l o o k o u t the w i n d o w a n d s e e ?

 10   A.   No .

 11   Q.   C o u l d t h e y s t a n d up a n d s e e you t h r o u g h the

 12        window?

 13   MS. BAHAS:        Object to the form.

 14   THE WITNESS:           T h e y w o u l d h a v e to c o m e o v e r t o t h e

 15        w i n d o w to s e e me .      T h e c h a i r s a n d s t u f f in t h e r e ,

 16        no , t h e y c o u l d n ' t s e e me .

 17   BY M S . G R E C O :

 18   Q.   C a n you s e e y o u r w o r k s t a t i o n i f you 'r e in t h e i r

 19        office?

 20   A.   K e e g a n ' s o f f i c e , y e s , b u t n o t D i a n e ' s or B o b ' s.

 21   Q.   Has Keegan always had that office?

 22   A.   Yes.

 23   Q.   When you started working, was Keegan Roberts a




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 156 of 336


                                                                                        156



  1        m a n a g e r w h e n y o u s t a r t e d w o r k i n g in 1 9 9 9 ?

  2   A.   I d o n 't e v e n t h i n k K e e g a n w a s t h e r e .

  3   Q.   So m y q u e s t i o n i s - - s t r i k e t h a t .      Let me show

  4        you Exhibit 237.             D o you r e c o g n i z e t h a t d o c u m e n t ?

  5   A.   Yes.

  6   Q.   W h a t is i t ?

  7   A.   It ' s t h e m e a t r o o m .

  8   Q.   A n d in t h a t d o c u m e n t , c a n y o u r e c o g n i z e w h e r e y o u

  9        worked?

 10   A.   Y e s - - I can ' t s e e it h e r e , no .            See w h e r e t h i s

 11        is , I 'm a r o u n d t h e c o r n e r h e r e .

 12   Q.   S e e w h e r e t h e c i r c l e is ?     Is t h a t t h e a r e a w h e r e

 13        the butcher block is?

 14   A.   Y e s , b u t you c a n 't s e e i t f r o m t h i s p i c t u r e .

 15   Q.   L o o k i n g a t t h i s p i c t u r e , y o u c a n see w h e r e --

 16   A.   T h e r e 's t h e w i n d o w w h e r e K e e g a n 's o f f i c e is .

 17   Q.   W h e r e i t is n o w ?     A t t h a t p o i n t , is t h a t t h e

 18        o f f i c e w h e r e - - w e l l , d i d D i a n e S e i b e r t and

 19        R o b e r t S e i b e r t s h a r e an o f f i c e w h e n y o u s t a r t e d

 20        in 1 9 9 9 ?

 21   MS. BAHAS:          Object to the form.

 22   THE WITNESS:          Yes.

 23   BY MS. GRECO:




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 157 of 336


                                                                                          157



  1   Q.   W a s t h a t the o f f i c e t h e y s h a r e d ?

  2   A.   No .

  3   Q.   Where did they work?

  4   A.   There was another office over here.

  5   Q.   So w h o w a s i n t h i s o f f i c e ?

  6   A.   T h i s o n e , w e l l , at t h a t t i m e , t h e r e w a s a n o t h e r

  7        lady that was there.                 S h e w a s t h e m a n a g e r a t the

  8        time.

  9   Q.   A r e n ' t t h o s e r o o m s i n t e r c o n n e c t e d w h e r e you s a i d

 10        Keegan Roberts now works and Diane works?

 11   MS. BAHAS:        Object to the form.

 12   THE WITNESS:          They're connected.

 13   BY MS. GRECO:

 14   Q.   So i f y o u go i n t o t h a t o f f i c e w h e r e t h e w i n d o w

 15        is - -

 16   A.   Y o u can ' t g e t in .        There's only one door.

 17   Q.   T h e r e 's o n e d o o r to g e t in .         H o w do y o u get i n ?

 18   A.   T h e r e 's a d o o r - - t h e r e ' s a d o o r r i g h t h e r e , o v e r

 19        here, okay.

 20   Q.   W h e n y o u say h e r e , y o u m e a n - -

 21   A.   Here's Keegan's office.                   There's a door right

 22        o v e r in h e r e , b u t y o u d o n ' t see i t i n t h e

 23        picture.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 158 of 336


                                                                                      158



  1   Q.   T h e r e 's a d o o r w h e n y o u w a l k in a n d t h e n y o u w a l k

  2        i n t o t h e o f f i c e w h e r e y o u s a y K e e g a n R o b e r t s is

  3        now?

  4   A.   You would walk in what I would call the main

  5        office first and you'd make a left and that would

  6        be K e e g a n ' s o f f i c e .

  7   Q.   W h o ' s i n the m a i n o f f i c e ?

  8   A.   Diane and Bob.

  9   Q.   So t h a t ' s w h a t I 'm s a y i n g .      D i a n e a n d B o b a r e in

 10        the main office?

 11   A.   Correct.

 12   Q.   T h a t ' s w h e r e t h e d e s k is ?

 13   A.   T h e r e 's t w o d e s k s i n t h e r e .

 14   Q.   T w o d e s k s in t h e o f f i c e w h e r e D i a n e a n d Bob a r e ?

 15   A.   Correct.

 16   Q.   A n d t h e n you g o to y o u r l e f t , a n d is t h e r e a d o o r

 17        y o u h a v e to o p e n to g e t to t h e a r e a w h e r e K e e g a n

 18        Roberts is?

 19   A.   T h e r e 's a d o o r t h e r e but i t ' s n e v e r s h u t .

 20   Q.   So t h e n y o u c o u l d j u s t w a l k i n t o the a r e a w h e r e

 21        K e e g a n R o b e r t s w o r k ed or w h o e v e r was t h e m a n a g e r

 22        at t h e t i m e , i s t h a t t r u e ?

 23   MS. BAHAS:        Object to the form.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 159 of 336


                                                                                        159



  1   THE WITNESS:           If y o u w a n t e d to .     I h a d n o r e a s o n to

  2         w a l k in t h e r e .

  3   BY M S . G R E C O :

  4   Q.    I ' m not a s k i n g y o u to .       I'm trying to describe

  5         w h a t it l o o k s l i k e .

  6   A.    Okay.

  7   Q.    So w h e n a n i n d i v i d u a l w o u l d get t h e a p p l i c a t i o n ,

  8         t h e y w o u l d w a l k i n t o w h e r e D i a n e was , if y o u

  9         know?

 10   MS. BAHAS:         Object to the form.

 11   BY MS. GRECO:

 12   Q.    Do y o u k n o w ?

 13   A.    Yes.

 14   Q.    W e l l , h o w do y o u k n o w ?

 15   A.    B e c a u s e I w o u l d see t h e m g o in .

 16   Q.    Would you see them from the window?

 17   MS . B A H A S :   O b j e c t to t h e f o r m .    What window?

 18   BY MS. GRECO:

 19   Q.    O n c e t h e y w e n t i n , do y o u k n o w w h e r e t h e y w e n t ?

 20   A.    W h o e v e r w a s t h e r e , if B o b w a s t h e r e , t h e y 'd g o i n

 21         to B o b .    If D i a n e w a s t h e r e , t h e y 'd go i n t o

 22         Diane.

 23   Q.    I w a n t to k n o w w h a t y o u s a w s t a n d i n g a t the




                                     Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 160 of 336


                                                                                        160



  1        butcher block.             You w o u l d s e e t h e p e r s o n go i n ?

  2   MS. BAHAS:         Object to the form.

  3   THE WITNESS:           I would see them go in.                   Who they

  4        t a l k e d to , I d o n 't k n o w .

  5   BY M S . G R E C O :

  6   Q.   I ' m a s k i n g w h a t you o b s e r v e d , w h a t y o u w i t n e s s e d .

  7        So y o u w o u l d s e e an e m p l o y e e t a k e t h e a p p l i c a t i o n

  8        a n d go in t h e d o o r w a y t h a t l e d to t h e o f f i c e of

  9        Diane or Robert Seibert?

 10   MS. BAHAS:         Object to the form.

 11   BY MS. GRECO:

 12   Q.   Y o u can a n s w e r .

 13   A.   Yes.

 14   Q.   B u t you w o u l d n ' t h e a r t h e i r c o n v e r s a t i o n ?

 15   A.   No .

 16   Q.   A n d you w o u l d n ' t k n o w if t h e y g o t up a n d w a l k e d

 17        to t h e w i n d o w to l o o k o u t s i d e ?

 18   MS. BAHAS:         Object to the form.

 19   THE WITNESS:           No .

 20   BY M S . G R E C O :

 21   Q.   A n d you n e v e r d i s c u s s e d a p p l i c a t i o n s w i t h - - did

 22        y o u e v e r d i s c u s s e m p l o y m e n t a p p l i c a t i o n s of

 23        anyone, other than yourself, with Robert Seibert?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 161 of 336


                                                                                         161



  1   A.   No .

  2   Q.   D i d you e v e r d i s c u s s e m p l o y m e n t a p p l i c a t i o n s of

  3        anyone other than yourself with Diane Seibert?

  4   A.   No .

  5   Q.   D i d you e v e r d i s c u s s e m p l o y m e n t a p p l i c a t i o n s of

  6        anyone other than yourself with --

  7   A.   Keegan?

  8   Q.   Keegan Roberts?

  9   A.   No .

 10   Q.   D i d you e v e r d i s c u s s e m p l o y m e n t a p p l i c a t i o n s at

 11        Black Angus Meats for anyone other than yourself

 12        w i t h a n y e m p l o y e e s of B l a c k A n g u s M e a t s i n c l u d i n g

 13        Debbie Negrych or anyone else?

 14   A.   No .

 15   Q.   It ' s f a i r to s a y , y o u d o n ' t k n o w w h a t D i a n e

 16        S e i b e r t m i g h t h a v e s a i d to t h e e m p l o y e e who

 17        b r o u g h t t h e a p p l i c a t i o n in ?

 18   A.   It ' s n o n e of m y b u s i n e s s .

 19   Q.   How many African American individuals have you

 20        w o r k e d w i t h at B l a c k A n g u s M e a t s ?

 21   A.   One that I can recall.

 22   Q.   Who's that?

 23   A.   Frank.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 162 of 336


                                                                                          162



  1   Q.   Is t h a t F r a n k l i n B e n n e t t ?

  2   A.   I d o n 't k n o w h i s l a s t n a m e .

  3   Q.   Do y o u k n o w if M r . B e n n e t t s t a r t e d w o r k i n g a f t e r

  4        Darcy Black left Black Angus Meats?

  5   A.   I d o n 't k n o w .

  6   Q.   Do y o u k n o w if M r . B e n n e t t - - d o you k n o w h o w

  7        many hours Mr. Bennett worked at Black Angus

  8        Meats?

  9   A.   No .

 10   Q.   A s s u m i n g in t h e y e a r 2 0 1 0 Mr . B e n n e t t e a r n e d ,

 11        a c c o r d i n g to t h e B l a c k A n g u s M e a t s r e c o r d , t w o

 12        hundred forty dollars, would you agree with me he

 13        didn't work very much?

 14   MS. BAHAS:        Object to the form.

 15   BY MS. GRECO:

 16   Q.   If y o u k n o w .

 17   A.   I h a v e no i d e a w h a t a n y b o d y w o r k s or w h a t a n y b o d y

 18        makes.

 19   Q.   Y o u ' re t h e r e , my q u e s t i o n to y o u is , w o u l d Mr .

 20        Bennett be there regularly when you were there or

 21        w a s he j u s t a v e r y c a s u a l , o c c a s i o n a l e m p l o y e e ?

 22   MS. BAHAS:        Object to the form.

 23   THE WITNESS:          T h e o n l y t h i n g I c a n t e l l y o u , I' ve




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 163 of 336


                                                                                        163



  1        s e e n h i m t h e r e a n d I' ve s e e n h i m w o r k i n g t h e r e .

  2        W h a t he d o e s , I don 't k n o w .

  3   BY M S . G R E C O :

  4   Q.   Do y o u k n o w if h e s t a r t e d w o r k in D e c e m b e r of

  5        2010?

  6   A.   I h a v e no c l u e .

  7   Q.   Do y o u r e c a l l h i m w o r k i n g at a n y t i m e d u r i n g the

  8        time Darcy Black was there?

  9   A.   No .

 10   Q.   C a n you n a m e a n y m i n o r i t y e m p l o y e e , by t h a t I

 11        m e a n s o m e o n e w h o is n o n - C a u c a s i a n t h a t w o r k e d at

 12        Black Angus Meats during the time Darcy Black was

 13        there?

 14   MS. BAHAS:        Object to the form.

 15   THE WITNESS:           No .

 16   BY MS. GRECO:

 17   Q.   Do y o u k n o w w h a t t y p e of w o r k F r a n k l i n B e n n e t t - -

 18        d o e s F r a n k l i n B e n n e t t s t i l l w o r k at B l a c k A n g u s

 19        Meats?

 20   A.   Yes.

 21   Q.   W h a t t y p e of w o r k d o e s h e do n o w ?

 22   A.   Does whatever they ask him to.

 23   Q.   D o e s he c u t m e a t ?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 164 of 336


                                                                                         164



  1   A.   No .

  2   Q.   D o e s he p a c k m e a t ?

  3   A.   He h a s .

  4   Q.   Do y o u k n o w w h e n he s t a r t e d to p a c k m e a t ?

  5   A.   No c l u e .

  6   Q.   F a i r to s a y t h e o n l y t h i n g y o u ' d be a w a r e o f w h a t

  7        he d i d is w h e t h e r o r not h e cut m e a t ?

  8   MS. BAHAS:          Object to the form.

  9   BY MS. GRECO:

 10   Q.   Y o u can a n s w e r .

 11   A.   Y e s , I k n o w he d i d n 't c u t m e a t .

 12   Q.   Do y o u k n o w if a n y m i n o r i t y a p p l i c a n t , b y t h a t , I

 13        m e a n a n y o n e w h o was n o n - C a u c a s i a n w e r e a c t u a l l y

 14        i n t e r v i e w e d by a n y o n e at B l a c k A n g u s M e a t s ?

 15   MS. BAHAS:          Object to the form.

 16   BY MS. GRECO:

 17   Q.   You personally know?

 18   A.   No .

 19   Q.   How long have you known the Seiberts?

 20   A.   Since I started working there.

 21   Q.   Do y o u do a n y t h i n g s o c i a l l y w i t h the S e i b e r t s ?

 22   A.   T h e y u s e d to h a v e a p a r t y at t h e i r h o u s e e v e r y

 23        year that I'd attend.                 O t h e r t h a n t h a t , no .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 165 of 336


                                                                                       165



  1   Q.   Do t h e y s t i l l h a v e t h e p a r t y e v e r y y e a r ?

  2   A.   No .

  3   Q.   W h e n d i d t h e y s t o p h a v i n g it ?

  4   A.   Maybe three, four years ago.

  5   Q.   D i d you e v e r s e e D a r c y B l a c k at a p a r t y at t h e

  6        Seiberts' house?

  7   A.   Yes.

  8   Q.   Do y o u k n o w h o w m a n y t i m e s ?

  9   A.   I s e e n h e r o n c e I' m s u r e o f .

 10   Q.   A n d w h a t was t h a t p a r t y ?

 11   A.   It w a s l i k e a p i g r o a s t .

 12   Q.   Do y o u h a v e a n y r e c o l l e c t i o n of s e e i n g h e r a n y

 13        other time at the Seiberts?

 14   A.   No .

 15   Q.   A n d are y o u a p e r s o n a l f r i e n d o f K e e g a n R o b e r t s ?

 16   A.   I know him.         I don't socialize with him.                    I know

 17        him.

 18   Q.   H o w do y o u k n o w him ?

 19   A.   Through Black Angus.

 20   Q.   Okay.      A n d o t h e r t h a n k n o w i n g h i m at w o r k , do y o u

 21        do a n y t h i n g w i t h h i m o u t s i d e of w o r k ?

 22   A.   I ' ve h a d a d r i n k w i t h h i m o n c e or t w i c e , b u t

 23        o t h e r t h a n t h a t , no .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 166 of 336


                                                                                      166



  1   Q.   W h a t do y o u m e a n by a d r i n k ?

  2   A.   G o n e to a b a r w i t h h i m .

  3   Q.   After work?

  4   A.   Yes.

  5   Q.   D i d you t w o go a l o n e or w i t h o t h e r p e o p l e ?

  6   A.   I think it was just us.

  7   Q.   Do y o u k n o w w h e n t h e l a s t t i m e y o u d i d t h a t o r d o

  8        y o u r e c a l l t h e o n e or t w o t i m e s t h a t y o u d i d

  9        that?

 10   A.   It ' s y e a r s .

 11   Q.   Do y o u k n o w N i c o l e S e i b e r t ?

 12   A.   Yes.

 13   Q.   A n d has s h e w o r k e d t h e e n t i r e t i m e a t B l a c k A n g u s

 14        Meats while you worked there from 1999?

 15   A.   Yes.     I c a n r e m e m b e r her s t a r t i n g t h e r e , y e s .

 16   Q.   D i d she w o r k t h e r e f u l l - t i m e at a n y p o i n t ?

 17   A.   At o n e p o i n t s h e d i d .

 18   Q.   Was that after she left her other job?

 19   MS. BAHAS:        Object to the form.

 20   BY MS. GRECO:

 21   Q.   Do y o u k n o w ?

 22   A.   I d o n 't k n o w .    I would say yes.

 23   Q.   Do y o u k n o w a p e r s o n by t h e n a m e of W i l l i a m




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 167 of 336


                                                                                          167



  1        Frase, F-R-A-S-E?

  2   A.   Yes.

  3   Q.   D o e s he h a v e a n i c k n a m e ?

  4   A.   Turtle.

  5   Q.   Do y o u k n o w w h e n T u r t l e , W i l l i a m F r a s e s t a r t e d

  6        working at Black Angus Meats?

  7   A.   No , I d o n ' t .

  8   Q.   Do y o u k n o w if h e w o r k e d t h e r e p r i o r t o 2 0 1 0 --

  9        I'm sorry.           Do y o u k n o w if h e w o r k e d t h e r e p r i o r

 10        to J u l y 2 6 th , 2 0 0 9 ?

 11   A.   No , I d o n ' t .

 12   Q.   D i d he w o r k in t h e p a c k r o o m ?

 13   A.   Yes.

 14   Q.   D i d he w o r k in t h e p a c k r o o m d u r i n g t h e t i m e

 15        D a r c y B l a c k w o r k e d in t h e p a c k r o o m ?

 16   A.   I would say yes.

 17   Q.   D i d he s t a r t w o r k a t s e v e n o ' c l o c k i n t h e

 18        morning?

 19   A.   Yes.

 20   Q.   A n d so y o u s a i d w h e n you w o u l d o p e n at s i x , a t

 21        t h e t i m e w h e n Mr . F r a s e w a s c o m i n g i n at s e v e n

 22        o ' c l o c k i n t h e m o r n i n g , do y o u r e c a l l w h o e l s e

 23        w a s c o m i n g i n at s e v e n o ' c l o c k in t h e m o r n i n g ?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 168 of 336


                                                                                       168



  1   A.   Debbie.

  2   Q.   W a s D a r c y B l a c k c o m i n g i n at t h a t t i m e t o o ?

  3   A.   I believe Darcy's starting time was also seven

  4        o ' c l o c k , yes .

  5   Q.   D i d S e a n R o u n d s t a r t at s e v e n o 'c l o c k ?

  6   A.   No .

  7   Q.   When did Sean Round start?

  8   A.   I h a v e no c l u e , but i t w a s n ' t s e v e n o' c l o c k .

  9   Q.   Do y o u k n o w if h e w a s s c h e d u l e d t o w o r k f r o m

 10        s e v e n o ' c l o c k in t h e m o r n i n g w h e n he s t a r t e d ?

 11   A.   I r e a l l y don ' t k n o w h i s s c h e d u l e , b u t he w a s a

 12        d r i v e r so he w o r k e d a l o t at n i g h t .

 13   Q.   D i d he s t a r t a s a d r i v e r ?

 14   A.   I d o n 't t h i n k so , n o .

 15   Q.   D i d he s t a r t a s a p a c k e r ?

 16   A.   Yes.

 17   Q.   D i d he a l s o w o r k t h e f r o n t c o u n t e r ?

 18   A.   Yes.

 19   Q.   D i d he a l s o do w r a p p i n g ?

 20   A.   Yes.

 21   Q.   There came a time when he did driving?

 22   A.   Yes.

 23   Q.   Do y o u r e c a l l a n y t h i n g e l s e he d i d ?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 169 of 336


                                                                                      169



  1   A.   No .

  2   Q.   W a s he e v e r t r a i n e d t o b e a m e a t c u t t e r ?

  3   A.   No .

  4   Q.   W a s J a m i e L a p r e s s e v e r t r a i n e d to be a m e a t

  5        cutter?

  6   A.   Yes.     I ' v e w o r k e d w i t h J a m i e a n d I' v e s h o w e d him

  7        a l o t a n d I w o r k ed w i t h h i m d a y s , y e s .

  8   Q.   L e t ' s g o b a c k to t h e y e a r 2 0 0 9 .     Was J a m i e

  9        Lapress a meat cutter then?

 10   A.   He w a s l e a r n i n g .

 11   Q.   Do y o u k n o w at w h a t s t a g e he w a s in 2 0 0 9 ?

 12   A.   C e r t a i n t h i n g s h e c o u l d do .

 13   Q.   Do y o u r e c a l l s p e c i f i c a l l y i n 2 0 0 9 w h a t he c o u l d

 14        do ?

 15   A.   Yes.     H e c o u l d - - w e cut a l o t of c h i c k e n s .           Like

 16        he w a s t h e r e l a t e r t h a n m y s e l f at n i g h t .      If

 17        s o m e o n e c o m e i n and t h e y w a n t e d a s t r i p s t e a k or

 18        a Porterhouse, he could cut that.

 19   Q.   D i d you t e a c h h i m h o w to d o t h a t ?

 20   A.   Yes.

 21   Q.   W e r e y o u a w a r e o f D a r c y B l a c k b e i n g a b l e to c u t

 22        chickens?

 23   A.   I never seen her cut chicken.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 170 of 336


                                                                                           170



  1   Q.   W e r e y o u a w a r e o f D a r c y B l a c k b e i n g a b l e to c u t

  2        strip steaks?

  3   A.   Never seen her do it.

  4   Q.   Were you aware of Darcy Black learning to do that

  5        by w a t c h i n g ?

  6   A.   To m y k n o w l e d g e , no .

  7   Q.   D i d you e v e r t e a c h h e r t o do a n y t h i n g r e l a t i v e t o

  8        meat cutting?

  9   A.   No .

 10   Q.   D i d you e v e r t e a c h h e r t o m a k e c u b e s t e a k s ?

 11   A.   No .

 12   Q.   Y o u h a v e no r e c o l l e c t i o n o f t e a c h ing h e r h o w to

 13        make cube steaks?

 14   MS. BAHAS:         Objection.          Asked and answered.

 15   BY MS. GRECO:

 16   Q.   W o u l d y o u a g r e e w i t h me if D a r c y B l a c k c o u l d

 17        b u t t e r f l y c h i c k e n s , t h a t t h a t 's s o m e t h i n g a m e a t

 18        cutter does?

 19   MS. BAHAS:         Object to the form.

 20   THE WITNESS:           Usually.

 21   BY M S . G R E C O :

 22   Q.   W o u l d y o u a g r e e w i t h me t h a t if D a r c y B l a c k k n e w

 23        h o w to m a k e c u b e s t e a k s in t h e c u b e m a c h i n e ,




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 171 of 336


                                                                                         171



  1        that's something a meat cutter did?

  2   MS. BAHAS:        Object to the form.

  3   BY MS. GRECO:

  4   Q.   Y o u can a n s w e r .

  5   A.   I m e a n , a n y b o d y -- I m e a n , a n y t i m e t h e c u b e

  6        s t e a k s a r e m a d e , t h e y 're c u t , j u s t l i k e t a k i n g

  7        this and dropping it through the cuber.                            It 's n o t

  8        m a k i n g it .    I w o u l d m a k e t h e m , no o n e e l s e w o u l d .

  9   Q.   Who would use the cubing machine?

 10   A.   I do .

 11   Q.   Do y o u e v e r r e c a l l t e a c h i n g D a r c y B l a c k how t o

 12        u s e the c u b e m a c h i n e ?

 13   A.   No .

 14   Q.   If D a r c y B l a c k u s e d t h e c u b e m a c h i n e , s h e w o u l d

 15        be d o i n g the j o b of a m e a t c u t t e r , i s n ' t t h a t

 16        true because that's what you did?

 17   MS. BAHAS:        Object to the form.

 18   THE WITNESS:            Yes.

 19   BY MS. GRECO:

 20   Q.   Were you aware of Darcy Black cutting a strip

 21        steak for a customer when you were not there?

 22   A.   No .

 23   Q.   W o u l d y o u a g r e e w i t h me t h a t c u t t i n g a s t r i p




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 172 of 336


                                                                                        172



  1        s t e a k , if s h e c o u l d c u t a s t r i p s t e a k , t h a t 's o n e

  2        of t h e f u n c t i o n s of a m e a t c u t t e r ?

  3   MS. BAHAS:        Object to the form.

  4   THE WITNESS:         Yes.

  5   BY MS. GRECO:

  6   Q.   Were you aware of Darcy Black cutting boneless

  7        m e a t s u c h as m a k i n g b o n e l e s s p o r k c h o p s ?

  8   A.   No .

  9   Q.   W e r e y o u a w a r e o f D a r c y B l a c k - - is it f a i r t o

 10        s a y if D a r c y B l a c k w a s c u t t i n g b o n e l e s s p o r k

 11        chops, that that was a job of a meat cutter?

 12   MS. BAHAS:        Object to the form.

 13   THE WITNESS:         Yes.

 14   BY MS. GRECO:

 15   Q.   Were you aware of Darcy Black cutting pork roast

 16        other than the three pound roast that you kept on

 17        the counter?

 18   MS. BAHAS:        Object to the form.

 19   THE WITNESS:         No .

 20   BY MS. GRECO:

 21   Q.   If D a r c y B l a c k c u t b o n e l e s s p o r k r o a s t , w o u l d

 22        t h a t be f a i r t o say t h a t ' s t h e j o b o f a m e a t

 23        cutter?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 173 of 336


                                                                                      173



  1   MS. BAHAS:        Object to the form.

  2   THE WITNESS:          Yes.

  3   BY MS. GRECO:

  4   Q.   Do y o u r e c a l l l e a v i n g b o n e l e s s m e a t on a r a c k in

  5        t h e c o o l e r s o if it w a s n e c e s s a r y , i t c o u l d b e

  6        cut into a steak?

  7   A.   No .

  8   Q.   Well, when the meat cutter isn't there and a

  9        customer wants meat cut, what happens?

 10   A.   Jamie is there.

 11   Q.   Do y o u r e c a l l w h a t t i m e J a m i e L a p r e s s w a s n o t

 12        cutting any meat?

 13   A.   I d o n 't u n d e r s t a n d y o u r q u e s t i o n .

 14   Q.   Do y o u r e c a l l a n y t i m e w h e n D a r c y B l a c k was

 15        providing meat cutting services to customers

 16        after you were not there?

 17   A.   T h e o n l y t h i n g I c o u l d s a y o n t h a t i s t h e r e 's no

 18        r e a s o n f o r h e r t o d o it b e c a u s e J a m i e w a s a l w a y s

 19        there.

 20   Q.   Really?

 21   A.   He w a s a l w a y s t h e r e a t n i g h t , h e c l o s e d .

 22   Q.   W h a t t i m e w o u l d he c o m e in ?

 23   A.   Noon.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 174 of 336


                                                                                       174



  1   Q.   W e r e y o u a l w a y s t h e r e up t o n o o n ?

  2   A.   U s u a l l y , yes .

  3   Q.   Y o u w o u l d s t a r t at a p p r o x i m a t e l y six o ' c l o c k and

  4        y o u w o u l d a l w a y s be t h e r e at n o o n ?

  5   A.   The days I was there, yes.

  6   Q.   W h a t a b o u t t h e d a y s y o u w e r e n 't t h e r e ?

  7   A.   Mark was there.

  8   Q.   H o w do y o u k n o w t h a t D a r c y B l a c k n e v e r c u t m e a t

  9        for a fact?

 10   A.   I d o n 't .    Y o u a s k e d m e i f I e v e r a s k e d h e r to c u t

 11        meat.

 12   Q.   No , I d i d n ' t .

 13   A.   W h a t d i d you a s k me ?

 14   Q.   I s a i d do y o u k n o w if s h e e v e r d i d i t .

 15   A.   To m y k n o w l e d g e , no .

 16   Q.   A n d do y o u r e c a l l h e r a s k i n g y o u to h a v e t h e

 17        o p p o r t u n i t y to c u t m e a t ?

 18   A.   No , but I w o u l d n 't be t h e p e r s o n to a s k .

 19   Q.   Do y o u r e c a l l e v e r t e l l i n g D a r c y B l a c k t h a t t h a t

 20        w o u l d n o t be s o m e t h i n g y o u w o u l d d e c i d e -- s t r i k e

 21        that.      Do y o u e v e r r e c a l l t e l l i n g D a r c y B l a c k

 22        that you couldn't teach her that because you

 23        can't go above your authority?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 175 of 336


                                                                                       175



  1   MS. BAHAS:        Object to the form.

  2   THE WITNESS:           If y o u 're a s k i n g m e d i d D a r c y ask m e t o

  3        cut meat?

  4   BY M S . G R E C O :

  5   Q.   Yes.

  6   A.   To m y k n o w l e d g e , no , she n e v e r a s k e d m e t h a t .

  7   Q.   Do y o u r e c a l l e v e r t e l l i n g h e r t h a t y o u c o u l d n ' t

  8        t e a c h h e r to c u t m e a t b e c a u s e t h a t w o u l d be g o i n g

  9        above your authority?

 10   A.   If s h e a s k e d m e t h a t , I w o u l d h a v e t o l d her t h a t ,

 11        yes.

 12   Q.   So t h a t a n s w e r s o u n d s l i k e a r e s p o n s e y o u w o u l d

 13        have made?

 14   MS. BAHAS:        Object to the form.

 15   BY MS. GRECO:

 16   Q.   Y o u can a n s w e r .

 17   A.   I would have said that, yes.

 18   Q.   Do y o u r e c a l l D a r c y B l a c k -- is i t h a r d to m a k e

 19        sausage?

 20   MS. BAHAS:        Object to the form.

 21   THE WITNESS:           I ' ve n e v e r m a d e it at B l a c k A n g u s .

 22   BY MS. GRECO:

 23   Q.   So w h e n y o u w e r e t h e r e , w h o was m a k i n g s a u s a g e ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 176 of 336


                                                                                     176



  1   A.   U s u a l l y J a m i e or M a r k .

  2   Q.   A n d t h e r e w a s a t i m e w h e n M a r k L e i b l e w a s n o t at

  3        B l a c k A n g u s M e a t s , i s n 't t h a t t r u e ?

  4   A.   Correct.

  5   Q.   W h e n he w a s n o t at B l a c k A n g u s M e a t s , w h o w a s

  6        making sausage?

  7   A.   Jamie.

  8   Q.   So J a m i e L a p r e s s w a s m a k i n g s a u s a g e at B l a c k

  9        Angus Meats during the time period Mark Leible

 10        w a s not t h e r e , i s t h a t w h a t you b e l i e v e ?

 11   A.   Yes.

 12   Q.   Did Jamie Lapress have any performance problems?

 13   MS. BAHAS:         Object to the form.

 14   THE WITNESS:           Meaning what?

 15   BY M S . G R E C O :

 16   Q.   M e a n i n g w a s he o n t i m e t o w o r k ?

 17   A.   N o t all t h e t i m e , n o .

 18   Q.   W o u l d h e c o m e in w h e n y o u w e r e t h e r e ?

 19   A.   Sometimes.

 20   Q.   W e l l , t h a t ' s w h a t I 'm t r y i n g to f i n d o u t .    When

 21        y o u - - y o u s a i d you w o u l d l e a v e a t w h a t t i m e ?

 22   A.   R o u g h l y t w e l v e o 'c l o c k .

 23   Q.   A n d was t h a t s c h e d u l e d a t s o m e p o i n t - -




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 177 of 336


                                                                                       177



  1        originally there was a time when Jamie Lapress

  2        w a s s c h e d u l e d to be a t w o r k at s e v e n o ' c l o c k in

  3        the morning.

  4   MS. BAHAS:        Object to the form.

  5   THE WITNESS:           Never.

  6   BY MS. GRECO:

  7   Q.   Y o u don ' t r e m e m b e r t h a t ?

  8   A.   Never.

  9   Q.   If I t e l l y o u he t e s t i f i e d t h a t t h e r e w a s a t i m e

 10        he w a s s c h e d u l e d to c o m e i n at s e v e n a . m ., w o u l d

 11        y o u say t h a t y o u d o n ' t r e m e m b e r ?

 12   MS. BAHAS:        Object to the form.

 13   BY M S . G R E C O :

 14   Q.   Y o u can a n s w e r .

 15   A.   It m i g h t h a v e b e e n o n e d a y o r t w o d a y s o r

 16        something like that.                 B u t J a m i e w a s t h e c l e a n -up

 17        guy.      H e c l o s e d at n i g h t a n d t h e y w o u l d n 't a s k

 18        h i m to c o m e in a t s e v e n o ' c l o c k i n t h e m o r n i n g .

 19        M a y b e t h e r e w a s one o r t w o t i m e s if t h e y h a d a

 20        s p e c i a l o r d e r or s o m e t h i n g l i k e t h a t .   They asked

 21        h i m on a r e g u l a r b a s i s , no .

 22   Q.   A n d you w o u l d l e a v e a t n o o n w h e n he c a m e in

 23        there?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 178 of 336


                                                                                     178



  1   A.   Approximately, yes.

  2   Q.   A n d is it f a i r t o s a y t h a t - - w e l l , he t e s t i f i e d

  3        he w a s s p o k e n to s e v e n t y t i m e s by K e e g a n R o b e r t s ,

  4        over seventy times about being late.                          Does that

  5        s u r p r i s e you ?

  6   MS. BAHAS:        Object to the form.

  7   THE WITNESS:         D o e s w h a t s u r p r i s e me ?

  8   BY MS. GRECO:

  9   Q.   T h a t J a m i e L a p r e s s w a s l a t e to w o r k a n d s p o k e n t o

 10        over seventy times because of it?

 11   MS. BAHAS:        Object to the form.

 12   THE WITNESS:         I w o u l d s a y it p r o b a b l y w a s t r u e .

 13   BY MS. GRECO:

 14   Q.   So i t 's f a i r t o say t h a t e i t h e r y o u w o r k e d l a t e r

 15        than twelve o'clock or Mr. Lapress -- strike

 16        that.      So y o u w o u l d s a y t h a t w a s t r u e , a n d w h a t

 17        d i d B l a c k A n g u s M e a t s do a b o u t t h i s c h r o n i c

 18        problem with Mr. Lapress?

 19   MS. BAHAS:        Object to the form.

 20   BY MS. GRECO:

 21   Q.   Y o u can a n s w e r i f y o u k n o w .

 22   A.   Y e s , I do k n o w .      Jamie had a starting time.                   He

 23        was a little bit late, but Jamie never had a




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 179 of 336


                                                                                       179



  1        quitting time.            So if he c a m e i n ten o r f i f t e e n

  2        m i n u t e s l a t e , he 'd s t a y at n i g h t t i l l e i g h t ,

  3        nine, ten o'clock.

  4   Q.   W h e n do c u s t o m e r s l e a v e B l a c k A n g u s M e a t s ?

  5   A.   Store closes at seven.

  6   Q.   So i f h e has a s t a r t i n g t i m e at n o o n a n d he c o m e s

  7        in a t o n e - -

  8   A.   No , he w a s n e v e r t h a t l a t e .

  9   Q.   H o w do y o u k n o w if y o u w e r e n ' t t h e r e ?

 10   A.   Because I know.

 11   Q.   Because you were there?

 12   A.   No , I w a s n ' t t h e r e .     I w o u l d be t o l d .

 13   Q.   Who would tell you?

 14   A.   Somebody there.             It 's a s m a l l p l a c e .      Everyone

 15        knows everybody.

 16   Q.   D i d you e v e r c o m p l a i n t h a t M r . L a p r e s s w a s n 't

 17        c o m i n g to w o r k o n t i m e ?

 18   A.   It w a s n ' t my b u s i n e s s to .

 19   Q.   W e r e y o u e v e r s u r p r i s e d t h a t no a c t i o n w a s t a k e n

 20        r e g a r d i n g h i s f a i l u r e n o t to be t h e r e on t i m e ?

 21   MS. BAHAS:        Object to the form.

 22   THE WITNESS:          It w a s n o n e of m y b u s i n e s s .

 23   BY MS. GRECO:




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 180 of 336


                                                                                        180



  1   Q.   A n d you p r e v i o u s l y t e s t i f i e d t h a t y o u r h o u r s of

  2        w o r k , y o u w o u l d l e a v e at t w o or t h r e e o ' c l o c k ?

  3   MS. BAHAS:        Object to the form.                  I d o n ' t b e l i e v e he

  4        t e s t i f i e d to t h a t .

  5   THE WITNESS:            My h o u r s v a r i e d e v e r y w e e k .   E v e r y day

  6        they varied.

  7   BY   MS . G R E C O :

  8   Q.   Every day they varied?

  9   A.   Yes.

 10   Q.   So c o u l d you p i c k y o u r o w n h o u r s ?

 11   A.   I ' d c o m e in e v e r y m o r n i n g a n d w h e n m y w o r k w a s

 12        done, I'd leave.

 13   Q.   A n d was B l a c k A n g u s a b u s y p l a c e -- s t r i k e t h a t .

 14        How many employees are at Black Angus Meats?

 15   A.   Maybe twelve, fifteen.

 16   Q.   So a p p r o x i m a t e l y t h e s i z e of I s e n b e r g M e a t s ?

 17   MS. BAHAS:        Object to the form.                  He d i d n 't t e s t i f y t o

 18        that.

 19   BY MS. GRECO:

 20   Q.   You testified how many people were at Isenberg

 21        Meats.

 22   A.   It ' s c l o s e .     Maybe three, four employees either

 23        way, yes.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 181 of 336


                                                                                             181



  1   Q.   How many meat cutters were at Isenberg Meat?

  2   A.   Six.      S e e , y o u d o n ' t s e e m to u n d e r s t a n d --

  3   MS. BAHAS:        T h e r e ' s not a q u e s t i o n .

  4   MS. GRECO:        C o u l d we t a k e a l u n c h b r e a k n o w ?

  5               (W h e r e u p o n , a s h o r t r e c e s s w a s t h e n t a k e n

  6        for lunch.)

  7   BY MS. GRECO:

  8   Q.   F o r the r e c o r d , I h a v e h a n d e d t o the o p p o s i n g

  9        c o u n s e l E x h i b i t 269 , w h i c h i s t h e p a y r o l l

 10        p r e - c h e c k w r i t i n g r e p o r t f o r the D e c e m b e r 27 , 2 0 0 4

 11        to J a n u a r y 2 , 2 0 0 5 , D E F 0 5 1 3 .

 12               E x h i b i t 270 i s a W - 2 r e p o r t f o r N e l s o n

 13        Schultz for the year 2005.

 14               E x h i b i t 27 1 i s t h e p r e - c h e c k w r i t i n g r e p o r t

 15        f o r pay p e r i o d A p r i l 24 , 2 0 0 6 t o A p r i l 3 0 , 2 0 0 6

 16        a n d May 1 , 2 0 0 6 to M a y 7 , 2 0 0 6 .

 17               E x h i b i t 27 2 , the W - 2 r e p o r t f o r N e l s o n

 18        Schultz for the year 2006.

 19               E x h i b i t 273 , the p a y r o l l pre - c h e c k w r i t i n g

 20        r e p o r t f o r p a y p e r i o d s J a n u a r y 1, 2 0 0 7 t o J a n u a r y

 21        7 , 2 0 0 7 a n d J a n u a r y 8 , 2 0 0 7 to J a n u a r y 1 4 , 2 0 0 7 .

 22               E x h i b i t 274 , the W - 2 r e p o r t f o r 2 0 0 7 for

 23        Nelson Schultz.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 182 of 336


                                                                                        182



  1               E x h i b i t 275 , the p a y r o l l pre - c h e c k w r i t i n g

  2        r e p o r t s f o r t h e pay p e r i o d s J a n u a r y 14 , 2 0 0 8 to

  3        J a n u a r y 2 0 , 2 0 0 8 a n d J a n u a r y 28 , 2 0 0 8 to F e b r u a r y

  4        3, 2008.

  5               E x h i b i t 276 , the p a y r o l l pre - c h e c k w r i t i n g

  6        r e p o r t f o r t h e p a y p e r i o d J u n e 2, 2 0 0 8 t o J u n e 8 ,

  7        2008 for Nelson Schultz.

  8               A n d E x h i b i t 2 77 , w h i c h is t h e W- 2 r e p o r t f o r

  9        the year 2008 from Nelson Schultz.

 10               Do you recall that Nelson Schultz last

 11        w o r k e d on or a b o u t J u n e 2 0 0 8 ?

 12   A.   I d o n 't k n o w .

 13   Q.   W o u l d t h a t b e in c o n s i s t e n t w i t h y o u r

 14        recollection?

 15   MS. BAHAS:        Object to the form.                Asked and answered.

 16   BY MS. GRECO:

 17   Q.   Do y o u k n o w w h a t t h a t m e a n s ?      D o e s t h a t --

 18   A.   I k n o w he ' s b e e n g o n e a w h i l e .       How long, I don't

 19        know.

 20   Q.   W o u l d y o u h a v e a n y k n o w l e d g e as t o t h e n u m b e r of

 21        h o u r s t h a t M r . S c h u l t z w o r k e d w h i l e he w a s at

 22        Black Angus Meats?

 23   A.   I h a v e no i d e a .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 183 of 336


                                                                                        183



  1   Q.   D i d you e v e r w o r k a t the s a m e t i m e M r . S c h u l t z

  2        w o r k ed at B l a c k A n g u s M e a t s , m e a n i n g o n the s a m e

  3        day during the same time period?

  4   A.   I w o u l d s a y no .

  5   Q.   D i d Mr . S c h u l t z e v e r t r a i n y o u in a n y w a y ?

  6   A.   No .

  7   Q.   A r e you m a r r i e d ?

  8   A.   Pardon?

  9   Q.   A r e you m a r r i e d ?

 10   A.   No .

 11   Q.   Were you married before?

 12   A.   Yes.

 13   Q.   A n d I b e l i e v e y o u s a i d y o u 'r e a w i d o w e r ?

 14   A.   Yes.

 15   Q.   W h o w e r e you m a r r i e d to ?

 16   A.   W h o was I m a r r i e d t o ?            H e r n a m e w as A r l e n e

 17        R e g a l l a , R - E - G - A -L - L- A.

 18   Q.   A n d w h e n did y o u g e t m a r r i e d ?

 19   A.   W h e n I w a s e i g h t e e n , so w h e n e v e r t h a t w a s .

 20   Q.   A n d w e r e you c o n t i n u o u s l y m a r r i e d u n t i l y o u r w i f e

 21        died?

 22   A.   Yes.

 23   Q.   When was that that she was deceased?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 184 of 336


                                                                                     184



  1   A.   A b o u t ' 91 .

  2   Q.   A n d you h a v e n o t r e m a r r i e d ?

  3   A.   No .

  4   Q.   Do y o u h a v e a n y c h i l d r e n ?

  5   A.   Three.

  6   Q.   A n d w h a t are t h e i r n a m e s ?

  7   A.   Debra, Christopher and Patrick.

  8   Q.   A n d w h a t is D e b r a ' s d a t e o f b i r t h ?

  9   A.   I d o n 't k n o w .    I t ' s J a n u a r y 11 , I k n o w .

 10   Q.   Do y o u k n o w h o w old s h e is n o w ?

 11   A.   She's right around fifty-eight.

 12   Q.   A n d how a b o u t C h r i s t o p h e r , d o y o u k n o w h i s d a t e

 13        of b i r t h ?

 14   A.   Y e s , I c a n ' t f o r g e t t h a t o n e , 9 /1 1 .

 15   Q.   Do y o u k n o w w h a t y e a r ?

 16   A.   No , not o f f h a n d .

 17   Q.   Do y o u k n o w h o w old h e i s ?

 18   A.   About forty-two.

 19   Q.   A n d how a b o u t P a t r i c k , d o y o u k n o w h i s d a t e o f

 20        birth?

 21   A.   11 / 3 .

 22   Q.   A n d how o l d is h e ?

 23   A.   Fifty, fifty-one.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 185 of 336


                                                                                   185



  1   Q.   Was Arlene, your wife, ever employed at Black

  2        Angus Meats?

  3   A.   No .

  4   Q.   W a s she e v e r e m p l o y e d at a n y c o m p a n y t h a t

  5        involved meat products?

  6   A.   No .

  7   Q.   Is D e b r a e m p l o y e d ?

  8   A.   Pardon?

  9   Q.   Debra your daughter?

 10   A.   No , she ' s r e t i r e d .

 11   Q.   Where did she work before?

 12   A.   S h e was a n u r s e .

 13   Q.   A n d did s h e go t o s c h o o l r i g h t a f t e r h i g h s c h o o l

 14        and right into nursing?

 15   A.   Correct.

 16   Q.   D i d she e v e r w o r k a t B l a c k A n g u s M e a t s a t a n y

 17        time?

 18   A.   Never.

 19   Q.   How about Christopher?

 20   A.   Y e s , he d i d w o r k t h e r e .

 21   Q.   But does Christopher have a trade?

 22   A.   I t a u g h t him h o w to c u t m e a t .

 23   Q.   So h a s he b e e n a m e a t c u t t e r h i s w h o l e l i f e ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 186 of 336


                                                                                           186



  1   A.   No .

  2   Q.   So l e t ' s go b a c k w a r d s .      P a t r i c k , did h e g r a d u a t e

  3        h i g h s c h o o l - - C h r i s t o p h e r , did C h r i s t o p h e r

  4        graduate high school?

  5   A.   Yes.

  6   Q.   W h a t d i d he b e c o m e e m p l o y e d d o i n g ?

  7   A.   He w o r k s for U . S . F o o d s .

  8   Q.   Where you worked?

  9   A.   Yes.

 10   Q.   So w h e n d i d he s t a r t w o r k i n g at U .S . F o o d s ?

 11   A.   He ' s b e e n t h e r e a b o u t s e v e n t e e n , e i g h t e e n y e a r s .

 12   Q.   A n d was h e o n e o f t h e m e a t c u t t e r s t h a t you

 13        trained at U.S. Foods?

 14   A.   No .

 15   MS. BAHAS:         I d o n ' t b e l i e v e he t r a i n e d a n y m e a t

 16        cutters at U.S. Foods.

 17   BY M S . G R E C O :

 18   Q.   D i d you t r a i n a n y m e a t c u t t e r s at U . S. F o o d s ?

 19   A.   No .

 20   Q.   D i d a n y o n e e l s e t h e r e t r a i n m e a t c u t t e r s at U .S .

 21        Foods?

 22   A.   No .    They come in as meat cutters.

 23   Q.   I remember that.              Y o u s a i d h e 's w o r k ed t h e r e




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 187 of 336


                                                                                       187



  1        s e v e n t e e n or e i g h t e e n y e a r s ?

  2   A.   Yes.

  3   Q.   D i d he s t a r t w o r k i n g t h e r e i n h i s t w e n t i e s ?

  4   A.   If t h a t ' s w h a t s e v e n t e e n , e i g h t e e n y e a r s is , yes .

  5   Q.   So w h e r e did h e w o r k b e f o r e he w o r k e d t h e r e ?

  6   A.   He w o r k e d f o r t h e C i t y o f B u f f a l o .

  7   Q.   Doing what?

  8   A.   He w o r k e d on t h e M a y o r 's i m p a c t t e a m .

  9   Q.   D i d he w o r k as a m e a t c u t t e r ?

 10   A.   No .

 11   Q.   W h a t d i d he do i n t h e M a y o r ' s i m p a c t t e a m ?

 12   A.   W h a t e v e r t h e y w a n t e d him t o do .         Clean up

 13        n e i g h b o r h o o d s or s o m e t h i n g l i k e t h a t .

 14   Q.   H o w l o n g did h e w o r k t h e r e ?

 15   A.   I d o n 't k n o w .      Two, three, four years.                  I d o n 't

 16        know.

 17   Q.   W h e r e d i d he w o r k b e f o r e t h a t ?

 18   A.   I d o n 't k n o w .

 19   Q.   Or d i d he go r i g h t t h e r e a f t e r h i g h s c h o o l ?

 20   A.   He m i g h t h a v e w e n t t h e r e r i g h t a f t e r h i g h s c h o o l .

 21   Q.   D i d he h a v e a n y job a s a m e a t c u t t e r p r i o r to

 22        U.S. Foods?

 23   A.   No .




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 188 of 336


                                                                                          188



  1   Q.   So f a i r t o s a y h e h a d no j o b e x p e r i e n c e as a m e a t

  2        c u t t e r w h e n he w a s h i r e d a t U .S . F o o d s ?

  3   A.   No .    W h e n he w a s h i r e d a t U. S . F o o d s , he w o r k e d

  4        in t h e f i s h d e p a r t m e n t .

  5   Q.   H o w l o n g did h e w o r k in t h e f i s h d e p a r t m e n t ?

  6   A.   He ' s s t i l l i n t h e r e n o w .      He ' s a m e a t c u t t e r

  7        there and fish department, he works both.                                In

  8        fact, he runs the fish department.

  9   Q.   Y o u s a i d he s t a r t e d i n t h e f i s h d e p a r t m e n t ?

 10   A.   Yes.

 11   Q.   As w h a t ?

 12   A.   S o r t er , h a n d l e r .

 13   Q.   A n d t h e n you s a i d t h e r e c a m e a t i m e w h e n he - -

 14        strike that.            Is t h e f i s h d e p a r t m e n t s e p a r a t e

 15        from the meat department?

 16   A.   Yes.

 17   Q.   A n d you s a i d t h e r e c a m e a t i m e w h e n he w e n t t o

 18        w o r k f o r the m e a t d e p a r t m e n t ?

 19   A.   Correct.         He w o r k s b o t h .     He ' ll g o i n in t h e

 20        m o r n i n g a n d do h i s f i s h t h i n g a n d t h e n h e 'l l go

 21        in t h e m e a t r o o m .

 22   Q.   In t h e a f t e r n o o n ?

 23   A.   Correct.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 189 of 336


                                                                                     189



  1   Q.   W h e n d i d t h a t s t a r t t h a t h e s t a r t e d g o i n g i n the

  2        meat room?

  3   A.   Say five, six years ago.

  4   Q.   D i d he h a v e a n y m e a t c u t t i n g e x p e r i e n c e w i t h any

  5        c o m p a n y p r i o r to d o i n g m e a t c u t t i n g at U .S.

  6        Foods?

  7   A.   No .    He u s e d t o c o m e in to m e a t A n g u s w h e n I

  8        worked there.           H e d i d w o r k a t A n g u s b u t he w o u l d

  9        c o m e in o n a S a t u r d a y or s o m e t h i n g l i k e t h a t and

 10        I w o u l d s h o w h i m d i f f e r e n t t h i n g s to d o .   Like

 11        w h e n y o u w o r k at U . S. F o o d s , y o u u s u a l l y w o r k on

 12        one item.        S o he w o u l d c o m e in to me a n d s a y dad ,

 13        t h e y ' re t e a c h i n g me o n t h i s , w o u l d y o u s h o w m e ,

 14        so I w o u l d s h o w him .       So I r e a l l y t a u g h t h i m the

 15        m e a t b u s i n e s s , b u t I t a u g h t it to h i m at A n g u s .

 16   Q.   W a s he an e m p l o y e e at B l a c k A n g u s M e a t s ?

 17   A.   Yes.

 18   Q.   So y o u t a u g h t h i m t o be a m e a t c u t t e r w h i l e h e

 19        worked for Black Angus Meats?

 20   A.   Yes.

 21   Q.   W h a t w a s he d o i n g f o r B l a c k A n g u s M e a t s -- w e l l ,

 22        d i d you h a v e t o get p e r m i s s i o n to t e a c h him t o b e

 23        a m e a t c u t t e r on p a i d t i m e ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 190 of 336


                                                                                        190



  1   A.   No , it w a s n ' t on p a i d t i m e , it w a s o n h i s o w n

  2        time.      I a s k e d B o b if I c o u l d t e a c h C h r i s i f he ' d

  3        c o m e in , l i k e on a S a t u r d a y , he 'd c o m e i n f o r

  4        o n e or t w o h o u r s a n d I w o u l d t e a c h h i m d i f f e r e n t

  5        things.

  6   Q.   That's what I'm asking.                   W a s he a n e m p l o y e e a t

  7        Black Angus Meats at that time?

  8   A.   Yes.

  9   Q.   W a s he p a i d f o r his t i m e ?

 10   A.   W h e n I t a u g h t h i m h o w to c u t m e a t t h e r e ?

 11   Q.   Yes.

 12   A.   No .

 13   Q.   So h e v o l u n t e e r e d ?

 14   MS. BAHAS:        Object to the form.

 15   BY M S . G R E C O :

 16   Q.   I ' m t r y i n g t o f i g u r e out h o w it w o r k e d .        Why

 17        don't you tell me how that worked.

 18   A.   I'm trying to.

 19   Q.   H o w m a n y h o u r s a w e e k -- s t r i k e t h a t .     P r i o r to

 20        y o u t e a c h i n g h i m h o w to c u t m e a t , w h a t , if

 21        a n y t h i n g , d i d he do a t B l a c k A n g u s M e a t s ?

 22   A.   He w a i t e d on t h e c o u n t e r .

 23   Q.   W h e n d i d he s t a r t w a i t i n g on t h e c o u n t e r ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 191 of 336


                                                                                             191



  1   A.   F r o m t h e day h e s t a r t e d w o r k i n g t h e r e .

  2   Q.   W h e n d i d he s t a r t w o r k i n g t h e r e ?

  3   A.   I c o u l d n ' t t e l l you .

  4   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

  5        2 7 8 , w h i c h f o r t h e r e c o r d is t h e pre -c h e c k w r i t i n g

  6        r e p o r t f o r t h e p a y p e r i o d F e b r u a r y 4 , 2 0 0 8 to

  7        F e b r u a r y 10 , 2 0 0 8 f o r C h r i s t o p h e r H o w e l l s .     Does

  8        t h a t -- f o r t h e r e c o r d , t h i s is t h e f i r s t p a y

  9        p e r i o d t h a t we w e r e g i v e n f o r M r . H o w e l l s .         So my

 10        q u e s t i o n to y o u is , d o e s t h a t h e l p r e f r e s h y o u r

 11        r e c o l l e c t i o n w h e n C h r i s t o p h e r s t a r t e d w o r k i n g at

 12        Black Angus Meats?

 13   A.   No .

 14   Q.   L e t me s h o w y o u the c h a r t in f r o n t o f y o u ,

 15        E x h i b i t 2 09 t h a t w a s p r o v i d e d t o us by B l a c k

 16        Angus Meats.            I ' d l i k e y o u t o g o to t h e s e c o n d

 17        page.       Do y o u s e e w h e r e it s a y s C h r i s t o p h e r

 18        H o w e l l s , C a u c a s i a n m a l e , d a t e o f h i r e 2 / 1/0 8 ?

 19   A.   Yes.

 20   Q.   Do y o u s e e i t s a y s h i s h i r i n g r a t e i s e l e v e n

 21        dollars an hour?

 22   A.   Yes.

 23   Q.   Y o u see i t s a y s he w o r k e d f r o n t c o u n t e r , v e n i s o n




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 192 of 336


                                                                                           192



  1         g r i n d er a n d m e a t c u t t e r .    Is it f a i r t o say w h e n

  2         he s t a r t e d a t B l a c k A n g u s M e a t s h e w a s n o t a

  3         v e n i s o n g r i n d e r or m e a t c u t t e r ?

  4   A.    Y e s , he w o r k e d d e e r s e a s o n .

  5   Q.    W h e n he s t a r t e d at B l a c k A n g u s M e a t s , w a s h e a

  6         meat cutter?

  7   A.    No .

  8   Q.    So i s i t f a i r to s a y , if h e s t a r t e d on o r a b o u t

  9         F e b r u a r y 1 , 2 0 0 8 , h e was n o t a m e a t c u t t e r at

 10         that time?

 11   A.    No .

 12   Q.    Is t h a t f a i r t o say o r n o t ?

 13   A.    Yes.

 14   Q.    B e c a u s e h e w a s w o r k i n g t h e f r o n t c o u n t e r a n d you

 15         hadn't taught him yet, right?

 16   MS . B A H A S :   O b j e c t to t h e f o r m .

 17   THE WITNESS:           Yes.

 18   BY M S . G R E C O :

 19   Q.    He w a s w o r k i n g t h e f r o n t c o u n t e r , a n d do y o u k n o w

 20         w h a t h i s h o u r l y r a t e of p a y was a t t h a t t i m e ?

 21   A.    No .

 22   Q.    L o o k i n g a t t h a t E x h i b i t 2 7 8 , w h i c h i s in f r o n t o f

 23         y o u , it s h o w s t h a t C h r i s t o p h e r H o w e l l s w o r k e d




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 193 of 336


                                                                                        193



  1        twenty point five hours and earned two hundred

  2        and forty-six dollars.                 Do y o u r e c o g n i z e t h a t as

  3        twelve dollars an hour?

  4   A.   Yes.     H e ' d c o m e in a f t e r w o r k b e c a u s e he s t i l l

  5        w o r k e d at U . S . F o o d s .

  6   Q.   So i s i t y o u r r e c o l l e c t i o n h e w o u l d w o r k

  7        f u l l - t i m e at U . S . F o o d s a n d w o r k t w e n t y p o i n t

  8        five hours a week at Black Angus Meats at that

  9        time?

 10   MS. BAHAS:        Object to the form.

 11   BY MS. GRECO:

 12   Q.   If y o u k n o w ?

 13   A.   It w o u l d v a r y .

 14   Q.   W h o w o u l d m a k e h i s s c h e d u l e up ?

 15   A.   Diane.

 16   Q.   A n d he w a s a f r o n t c o u n t e r p e r s o n , y o u s a i d

 17        initially?

 18   A.   Yes.

 19   Q.   A n d for h o w l o n g w a s he on t h e f r o n t c o u n t e r ?

 20   A.   As l o n g a s h e w o r k e d t h e r e .

 21   Q.   Okay.      W a s t h a t his m a i n j o b ?

 22   A.   Yes.

 23   Q.   So y o u n e v e r t r a i n e d him t o be a m e a t c u t t e r




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 194 of 336


                                                                                    194



  1        there?

  2   MS. BAHAS:        Object to the form.

  3   BY MS. GRECO:

  4   Q.   Y o u t r a i n e d h i m to be a m e a t c u t t e r f o r s o m e w h e r e

  5        else, is that true?

  6   MS. BAHAS:        Object to the form.

  7   THE WITNESS:           I d i d n 't t r a i n h i m to b e a m e a t c u t t e r .

  8        He d i d n ' t w a n t t o b e a m e a t c u t t e r a t B l a c k

  9        Angus.       H e w a n t e d m e to t e a c h h i m h o w to be a

 10        m e a t c u t t e r f o r U. S . F o o d s .

 11   BY M S . G R E C O :

 12   Q.   So t e a c h i n g h i m to be a m e a t c u t t e r w a s s e p a r a t e

 13        f r o m h i s job a t B l a c k A n g u s M e a t s ?

 14   A.   Yes.

 15   Q.   A n d at B l a c k A n g u s M e a t s , he w a s on t h e f r o n t

 16        counter?

 17   A.   Correct.

 18   Q.   W a s he on t h e f r o n t c o u n t e r the w h o l e t i m e he

 19        worked there?

 20   A.   He u s e d t o g r i n d .

 21   Q.   W h e n d i d he s t a r t g r i n d i n g m e a t ?

 22   A.   F r o m t h e day h e w o r k e d t h e r e .

 23   Q.   D i d he k n o w h o w to g r i n d m e a t b e f o r e h e w e n t to




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 195 of 336


                                                                                        195



  1        Black Angus Meats?

  2   A.   I s h o w e d him .

  3   Q.   L i s t e n to t h e q u e s t i o n .   Before he started

  4        w o r k i n g a t B l a c k A n g u s M e a t s in 2 0 0 8 , in F e b r u a r y

  5        2 0 0 8 , d i d he k n o w h o w to g r i n d m e a t ?

  6   MS. BAHAS:        Object to the form.

  7   THE WITNESS:           He h a d n e v e r g r o u n d i t b e f o r e , so I 'd

  8        s a y no .

  9   BY M S . G R E C O :

 10   Q.   That's what I'm trying to find out.                         Maybe

 11        s o m e b o d y e l s e t a u g h t him , I don 't k n o w , t h a t ' s

 12        w h y I 'm a s k i n g y o u .

 13                S o w h e n he s t a r t e d w o r k t h e r e , h e w a s a

 14        f r o n t c o u n t e r p e r s o n and h a d no e x p e r i e n c e

 15        c u t t i n g m e a t o r g r i n d i n g m e a t , is t h a t f a i r t o

 16        say?

 17   MS. BAHAS:        Object to the form.

 18   THE WITNESS:           Yes.

 19   BY MS. GRECO:

 20   Q.   And then there came a time when you taught him

 21        h o w to g r i n d m e a t ?

 22   A.   Correct.

 23   Q.   H o w l o n g a f t e r h e s t a r t e d w o r k i n g at B l a c k A n g u s




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 196 of 336


                                                                                       196



  1        M e a t s d i d y o u t e a c h h i m h o w to g r i n d m e a t ?

  2   A.   Maybe two weeks.

  3   Q.   W a s it h a r d to t e a c h him h o w to g r i n d m e a t ?

  4   MS. BAHAS:        Object to the form.

  5   THE WITNESS:         No .

  6   BY MS. GRECO:

  7   Q.   E v e n t h o u g h he w a s o n l y w o r k i n g o n a l i m i t e d

  8        p a r t - t i m e b a s i s -- e v e n t h o u g h he w a s w o r k i n g on

  9        a l i m i t e d p a r t - t i m e b a s i s , w h y d i d y o u t e a c h him

 10        to g r i n d m e a t ?

 11   MS. BAHAS:        Object to the form.

 12   BY MS. GRECO:

 13   Q.   Y o u can a n s w e r .

 14   A.   B e c a u s e h e w a s t h e r e and I k n o w h e ' d d o a g o o d

 15        job.

 16   Q.   D i d you a s k p e r m i s s i o n o f a n y o f the o w n e r s o f

 17        B l a c k A n g u s M e a t s w h e t h e r y o u c o u l d t e a c h h i m to

 18        grind meat?

 19   A.   Yes.

 20   Q.   W h o did y o u a s k ?

 21   A.   Bob.

 22   Q.   W h a t d i d he s a y ?

 23   A.   Yes.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 197 of 336


                                                                                          197



  1   Q.    A n d did y o u t e a c h h i m d u r i n g r e g u l a r w o r k i n g

  2         h o u r s w h i l e C h r i s t o p h e r w a s w o r k i n g to g r i n d

  3         meat?

  4   A.    Yes.

  5   Q.    A n d you k n e w a t t h a t t i m e t h a t he d i d n o t w a n t t o

  6         c o n t i n u e w o r k i n g at B l a c k A n g u s M e a t s ?

  7   MS. BAHAS:         Object to the form.

  8   BY MS. GRECO:

  9   Q.    Y o u can a n s w e r .     B u t his g o a l w a s to c u t m e a t at

 10         t h e job h e h a d w i t h U .S. F o o d s , r i g h t ?

 11   MS . B A H A S :   O b j e c t to t h e f o r m .

 12   THE WITNESS:           I ' ll a n s w e r it t h i s w a y .       To w o r k a t

 13         B l a c k A n g u s M e a t s , t h e r e w a s n 't a f u l l - t i m e j o b

 14         there.       H e w a s n ' t g o i n g to q u i t h i s f u l l -t i m e j o b

 15         w i t h a l l k i n d of b e n e f i t s to c o m e to B l a c k A n g u s

 16         for part-time work.

 17   BY M S . G R E C O :

 18   Q.    Y o u a l s o t o l d us U . S. F o o d s had g r e a t b e n e f i t s .

 19   A.    They did.

 20   Q.    A n d he a l r e a d y h a d a job t h e r e , r i g h t ?

 21   A.    Correct.

 22   Q.    A n d t h a t ' s w h y y o u r e c o m m e n d e d he g e t a job

 23         there, isn't that true?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 198 of 336


                                                                                      198



  1   A.   I got him the job there.

  2   Q.   I understand.           S o w h a t I ' m s a y i n g is , it w a s his

  3        g o a l a n d y o u r s t o b e a b l e to g e t him a b e t t e r j o b

  4        at U . S. F o o d s , i s n ' t t h a t t r u e , t o b e u l t i m a t e l y

  5        a meat cutter there?

  6   MS. BAHAS:        Object to the form.

  7   THE WITNESS:         Yes.

  8   BY MS. GRECO:

  9   Q.   Is h e a m e a t c u t t e r t h e r e n o w ?

 10   A.   Part-time meat cutter, part-time fish person.

 11   Q.   B u t he ' s a b l e to do m e a t c u t t i n g t h e r e ?

 12   A.   Correct.

 13   Q.   My q u e s t i o n is , is it f a i r t o s a y t h a t w h e n y o u

 14        t a u g h t h i m h o w t o d o m e a t g r i n d i n g , t h a t w a s not

 15        on B l a c k A n g u s t i m e o r w a s i t ?

 16   A.   T h a t w a s on B l a c k A n g u s t i m e .

 17   Q.   H o w l o n g did y o u t e a c h h i m t o g r i n d m e a t ?

 18   A.   How long what?

 19   Q.   D i d it t a k e h i m to g r i n d m e a t ?

 20   A.   Couple hours.

 21   Q.   A n d he w a s s u c c e s s f u l in d o i n g t h a t ?

 22   A.   Yes.

 23   Q.   A n d t h e n how l o n g d i d it t a k e f o r y o u to d e c i d e




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 199 of 336


                                                                                    199



  1        to t e a c h him t o cut m e a t ?

  2   A.   He a s k e d me .

  3   Q.   A n d did y o u t r a i n h i m to c u t m e a t on B l a c k A n g u s '

  4        time, meaning while he was paid?

  5   A.   No .

  6   Q.   D i d you a s k B o b if y o u c o u l d t e a c h h i m t o c u t

  7        meat during Black Angus' time?

  8   MS. BAHAS:         Object to the form.

  9   THE WITNESS:         No .

 10   BY MS. GRECO:

 11   Q.   W h y not ?

 12   A.   Because it wasn't necessary.                   H e w o u l d g e t up on

 13        a S a t u r d a y , he l i v e d a r o u n d the c o r n e r , got u p o n

 14        a S a t u r d a y a n d h e ' d c o m e o v e r t o me a n d say , dad ,

 15        t h e y ' re p u t t i n g me on s i r l o i n s , w i l l y o u s h o w me

 16        h o w to do s i r l o i n s .    So I ' d s h o w him , he 'd s t a y

 17        an h o u r , h o u r a n d a h a l f a n d l e a v e .

 18   Q.   So h e w a s l e a r n i n g h o w t o be a m e a t c u t t e r at

 19        U . S . F o o d s w h e n he a s k e d y o u to h e l p h i m .

 20   A.   Correct.

 21   Q.   So h e w o u l d be w o r k i n g a t h i s j o b at U . S . F o o d s

 22        l e a r n i n g how t o do t h i s a n d b a s i c a l l y w a n t to

 23        come and practice with you at Black Angus Meats?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 200 of 336


                                                                                     200



  1   A.   Correct.

  2   Q.   Is t h a t f a i r t o say ?

  3   A.   Yes.

  4   Q.   A n d he w a s n o t p a i d d u r i n g t h a t t i m e ?

  5   A.   Right.

  6   Q.   Is i t f a i r t o s a y h i s w o r k a t B l a c k A n g u s M e a t s

  7        w a s not a s a m e a t c u t t e r , b u t h e did d o m e a t

  8        cutting on his time to learn the skill?

  9   A.   Yes.

 10   Q.   D i d he m a k e s a u s a g e a t B l a c k A n g u s M e a t s or w a s

 11        t h a t a l s o s o m e t h i n g h e w a s l e a r n i n g at U .S. F o o d s

 12        a n d c a m e to p r a c t i c e w i t h y o u ?

 13   A.   We d i d n ' t m a k e s a u s a g e a t U. S . F o o d s a n d he n e v e r

 14        made sausage at Angus.

 15   MS. BAHAS:        Object to the form.

 16   BY M S . G R E C O :

 17   Q.   So i s i t f a i r to s a y t h a t y o u r s o n l e a r n e d h o w t o

 18        make sausage at Black Angus Meats but never

 19        r e a l ly d i d i t as p a r t of h i s j o b ?

 20   A.   He n e v e r m a d e s a u s a g e at B l a c k A n g u s M e a t s .

 21   Q.   So t h a t s k i l l w a s s o m e t h i n g j u s t to a d d to h i s

 22        skills?

 23   MS. BAHAS:        Object to the form.               I d o n ' t t h i n k he




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 201 of 336


                                                                                       201



  1        testified that he learned how to make sausage.

  2   THE WITNESS:           No , I n e v e r s a i d h e m a d e s a u s a g e .

  3   BY M S . G R E C O :

  4   Q.   D i d he g r i n d s a u s a g e at B l a c k A n g u s M e a t ?

  5   A.   He g r o u n d m e a t f o r g r o u n d b e e f a n d s t u f f l i k e

  6        t h a t a n d we ' d p u t i t in v a t s a n d t h e n t h e s a u s a g e

  7        m a k e r w o u l d c o m e in a n d m a k e it .

  8   Q.   T h a t ' s w h a t y o u s a i d t o o k a c o u p l e h o u r s to t e a c h

  9        h i m to l e a r n h o w to g r i n d m e a t ?

 10   A.   Correct.

 11   Q.   D i d he g r i n d m e a t a t B l a c k A n g u s M e a t s ?

 12   A.   Yes.

 13   Q.   A n d is t h a t s o m e t h i n g y o u c o u l d h a v e t a u g h t D a r c y

 14        B l a c k t o do ?

 15   MS. BAHAS:        Object to the form.

 16   THE WITNESS:           If I w a s t o l d to , yes .

 17   BY M S . G R E C O :

 18   Q.   Now, did there come a time when your son

 19        increased his hours at Black Angus Meats?

 20   A.   He m i g h t h a v e i n c r e a s e d t h e m t h e f i r s t t w o w e e k s

 21        of t h e m o n t h w e r e b u s i e r t h a n t h e l a s t t w o , s o h e

 22        might have worked a little more the first two

 23        weeks versus the last two.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 202 of 336


                                                                                          202



  1   Q.   I ' m a s k i n g , on a n a n n u a l b a s i s , d i d t h e r e c o m e a

  2        t i m e w h e n he s t a r t e d w o r k i n g a l o t m o r e h o u r s at

  3        Black Angus Meats?

  4   MS. BAHAS:         Object to the form.

  5   BY MS. GRECO:

  6   Q.   We ' r e t a l k i n g a b o u t C h r i s t o p h e r H o w e l l s .   These

  7        questions are all about Christopher Howells.

  8   A.   I understand.             I don't think his hours varied

  9        much.       Maybe an hour, two, three hours, something

 10        like that.

 11   Q.   Is h e s t i l l w o r k i n g a t B l a c k A n g u s M e a t s ?

 12   A.   He w o r k e d w i t h m e d e e r s e a s o n h e w o r k e d .         B u t as

 13        f a r as w o r k i n g t h e s t o r e a n d s t u f f , no , he d o e s

 14        n o t w o r k in it a n y m o r e .

 15   Q.   W h e n d i d he s t o p w o r k i n g t h e s t o r e ?

 16   A.   I d o n 't t h i n k he 's w o r k e d t h e s t o r e in a y e a r .

 17   Q.   Do y o u k n o w h o w m a n y h o u r s h e w a s w o r k i n g i n 2 0 1 6

 18        at B l a c k A n g u s M e a t s ?

 19   A.   I h a v e no c l u e .

 20   Q.   B u t he w a s s t i l l w o r k i n g t h e c o u n t e r t h e n ?

 21   A.   If h e w a s t h e r e in '1 6 , he w a s w o r k i n g t h e

 22        c o u n t e r , yes .

 23   Q.   H a s he a l w a y s w o r k e d at U . S. F o o d s c o n t i n u o u s l y




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 203 of 336


                                                                                           203



  1        up t i l l n o w ?

  2   A.   He ' s s t i l l t h e r e t o d a y , y e s .

  3   Q.   Always had a full-time job there since he

  4        started?

  5   A.   Yes.

  6   Q.   L e t me s h o w y o u w h a t I'm n o w h a n d i n g t o c o u n s e l

  7        f o r D e f e n d a n t s , E x h i b i t 2 7 8 t h r o u g h E x h i b i t 2 90 ,

  8        w h i c h a r e d o c u m e n t s p r o v i d e d to u s b y B l a c k A n g u s

  9        Meats.

 10   MS. BAHAS:         2 79 .

 11   BY MS. GRECO:

 12   Q.   I ' m s o r r y , 2 78 t o 2 9 0 -- 2 79 to 2 9 0 .              I already

 13        had given you 278.                For the record, these are

 14        r e c o r d s p r o v i d e d to u s b y B l a c k A n g u s M e a t s

 15        regarding Christopher Howells' pay, and more

 16        s p e c i f i c a l l y t h a t E x h i b i t 27 8 i s the

 17        p r e - c h e c k w r i t i n g r e p o r t f o r pay p e r i o d F e b r u a r y

 18        4, 2008 to February 10, 2008, Exhibit 278, which

 19        we d i s c u s s e d .

 20                E x h i b i t 279 i s a W - 2 r e p o r t f o r 2 0 0 8 for

 21        Christopher Howells.

 22                E x h i b i t 280 i s a p r e -c h e c k w r i t i n g r e p o r t f o r

 23        t h e pay p e r i o d s O c t o b e r 26 , 2 0 0 9 to N o v e m b e r 1,




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 204 of 336


                                                                                           204



  1         2 0 0 9 , a n d N o v e m b e r 2, 2 0 0 9 t h r o u g h N o v e m b e r 8 ,

  2         2009.

  3                M r . H o w e l l s , do y o u r e c a l l a t i m e w h e n y o u r

  4         s o n r e c e i v e d a r a i s e to t h i r t e e n d o l l a r s an h o u r

  5         -- strike that.             Do y o u k n o w w h a t , M r . H o w e l l s ,

  6         do y o u k n o w w h e n y o u r s o n s t a r t e d w o r k i n g a t

  7         Black Angus Meats how much he earned?

  8   A.    No , I d o n ' t .

  9   Q.    D i d you e v e r l e a r n t h a t he e a r n e d t w e l v e d o l l a r s

 10         an h o u r w h e n h e s t a r t e d in 2 0 0 8 ?

 11   MS. BAHAS:         Asked and answered.

 12   THE WITNESS:          I h a v e no i d e a w h a t h e m a d e t h e r e .

 13   BY MS. GRECO:

 14   Q.    D i d you k n o w t h a t i n N o v e m b e r 2 0 0 9 f o r t h e p a y

 15         period ending November 8, 2009, he received a one

 16         d o l l a r r a i s e t o t h i r t e e n d o l l a r s an h o u r ?

 17   A.    No .

 18   Q.    E x h i b i t 2 81 is t h e W- 2 r e p o r t f o r 2 0 0 9 f o r

 19         Christopher Howells.

 20   MS. BAHAS:         A r e y o u g o i n g to s h o w h i m t h a t , 2 81 ?

 21   MS . G R E C O :   I ' m j u s t i d e n t i f y i n g it f o r the r e c o r d .

 22             E x h i b i t 2 82 is a W - 2 r e p o r t for 2 0 1 0 f o r

 23         Christopher Howells.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 205 of 336


                                                                                           205



  1               E x h i b i t 2 83 is a 2 0 1 1 W- 2 r e p o r t for

  2        Christopher Howells.

  3            E x h i b i t 2 84 is t h e 2 0 1 2 W - 2 for C h r i s t o p h e r

  4        Howells.

  5               E x h i b i t 2 85 is t h e p a y r o l l j o u r n a l f o r t h e

  6        w e e k s end i n g 4 /1 4 / 13 a n d 5 / 4 /1 3 .

  7            Do y o u r e c a l l , M r . H o w e l l s , y o u r son

  8        C h r i s t o p h e r r e c e i v i n g a r a i s e to t h i r t e e n d o l l a r s

  9        an h o u r - - w e l l , f o r M a y , b e g i n n i n g M a y of 2 0 1 3 ?

 10   A.   No .

 11   Q.   L e t me s h o w y o u E x h i b i t 2 8 0 .       I 'd l i k e t o

 12        i d e n t i f y E x h i b i t 2 8 6 , w h i c h is t h e W -2 f o r

 13        Christopher Howells for the year 2013.                              Did y o u

 14        e v e r l e a r n t h a t y o u r son e a r n e d t h i r t y - f i v e

 15        thousand, three hundred eighty-five dollars and

 16        nineteen cents in 2013?

 17   A.   No .

 18   Q.   L e t me a s k y o u a b o u t -- w e l l , f o r t h e r e c o r d ,

 19        E x h i b i t 2 87 is C h r i s t o p h e r H o w e l l s ' W- 2 for 2 0 1 4 .

 20        D i d you e v e r l e a r n t h a t y o u r s o n e a r n e d

 21        thirty-two thousand, nine hundred fifty-seven

 22        d o l l a r s a n d t h i r t y - s e v e n c e n t s at B l a c k A n g u s

 23        Meats?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 206 of 336


                                                                                        206



  1   MS. BAHAS:        F o r t h e r e c o r d , t h e s e a r e n o t in f r o n t o f

  2        the witness.

  3   MS. GRECO:        I ' m a s k i n g if he k n o w s .         If he s a y s y e s ,

  4        I ' ll s h o w h i m t h e d o c u m e n t .

  5   MS. BAHAS:        So it's clear for the record, because

  6        y o u ' re r e f e r e n c i n g t h e e x h i b i t , I d o n ' t w a n t the

  7        r e c o r d to r e f l e c t t h a t h e h a d a n y d o c u m e n t s i n

  8        f r o n t o f him .

  9   BY MS. GRECO:

 10   Q.   I w i l l s h o w it t o h i m .          I ' m a s k i n g h i m f i r s t if

 11        it r e f r e s h e s h i s r e c o l l e c t i o n a n d if n o t , t h e r e ' s

 12        d o c u m e n t s to s h o w h i m .

 13               W e r e y o u a w a r e , d i d you e v e r l e a r n t h a t y o u r

 14        son earned -- strike that.                      Do y o u h a v e any

 15        k n o w l e d g e of y o u r s o n e a r n i n g t h i r t y -t w o

 16        thousand, nine hundred fifty-seven dollars and

 17        t h i r t y - s e v e n c e n t s in t h e y e a r 2 0 1 4 at B l a c k

 18        Angus Meats?

 19   A.   No .

 20   Q.   F o r the r e c o r d , E x h i b i t 2 8 8 is a W- 2 f o r 2 0 1 5 of

 21        Christopher Howells.                   A l l t h e s e W -2 ' s w e r e

 22        p r o v i d e d by B l a c k A n g u s M e a t s .     Were you aware or

 23        d i d you e v e r l e a r n t h a t y o u r s o n C h r i s t o p h e r




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 207 of 336


                                                                                            207



  1        H o w e l l s e a r n e d t h i r t y -t w o t h o u s a n d , s i x h u n d r e d

  2        o n e d o l l a r a n d f i f t y - e i g h t c e n t s at B l a c k A n g u s

  3        Meats in 2015?

  4   A.   No .

  5   Q.   W i t h r e g a r d to - - f o r t h e r e c o r d , we m a r k e d

  6        E x h i b i t 2 89 , w h i c h is t h e W- 2 f o r 2 0 1 6 f o r

  7        Christopher Howells.                  Mr . H o w e l l s , d i d y o u h a v e

  8        a n y k n o w l e d g e of y o u r s o n ' s e a r n i n g s a t B l a c k

  9        A n g u s M e a t s in t h e y e a r 2 0 1 6 b e i n g t h i r t y -f i v e

 10        thousand, forty-four dollars and fifty-eight

 11        cents?

 12   A.   No .

 13   Q.   A n d did y o u e v e r d i s c u s s y o u r s o n 's e a r n i n g s w i t h

 14        him?

 15   A.   No .

 16   Q.   D i d you e v e r s e e y o u r s o n ' s W -2 's ?

 17   A.   No .

 18   Q.   Ever have any discussion with anyone at Black

 19        A n g u s M e a t s a b o u t y o u r s o n 's e a r n i n g s ?

 20   A.   No .

 21   Q.   Does Christopher -- strike that.                           Did Christopher

 22        Howells have any relationship with anyone at

 23        Black Angus Meats?                By that, I mean the Seiberts




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 208 of 336


                                                                                        208



  1        or M r . K e e g a n p r i o r t o h i s b e g i n n i n g e m p l o y m e n t

  2        there?

  3   MS. BAHAS:        Object to the form.

  4   BY MS. GRECO:

  5   Q.   If y o u k n o w ?

  6   A.   No .

  7   Q.   H o w did h e f i n d out t h e r e w a s a j o b at B l a c k

  8        Angus Meats?

  9   A.   Because of me.

 10   Q.   A n d how d i d y o u b e c o m e a w a r e t h e r e w a s a j o b ?

 11   A.   I d o n 't k n o w h o w I b e c a m e of it , but I b e c a m e

 12        a w a r e o f it .     I don 't k n o w t h e r e a s o n .

 13   Q.   Do y o u k n o w if y o u r s o n r e c e i v e d v a c a t i o n t i m e a t

 14        Black Angus Meats like you did?

 15   A.   No , I d o n ' t .

 16   Q.   I s a y y o u r s o n , we ' re n o w r e f e r r i n g to

 17        Christopher Howells.

 18   A.   I understand.

 19   Q.   A n d you t e s t i f i e d y o u h a v e a s o n P a t r i c k H o w e l l s ?

 20   A.   Y e s , I do .

 21   Q.   A n d I b e l i e v e y o u s a i d h e ' s f i f t y or f i f t y - o n e ?

 22   A.   Could be fifty-two.

 23   Q.   D i d he g r a d u a t e h i g h s c h o o l ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 209 of 336


                                                                                         209



  1   A.   Yes.

  2   Q.   A f t e r h e g r a d u a t e d h i g h s c h o o l , w h a t d i d he d o ?

  3   A.   He w o r k e d f o r me at S h e r - D e l F o o d s .

  4   Q.   W h a t d i d he do t h e r e ?

  5   A.   He u s e d t o w a s h t r a y s in t h e b a k e r y .

  6   Q.   A n d how l o n g - - w e l l , h o w l o n g d i d h e w o r k at

  7        Sher-Del Foods?

  8   A.   Maybe three, four, five years.

  9   Q.   D i d he l e a v e t h e r e b e f o r e y o u d i d or d i d he l e a v e

 10        when they closed?

 11   A.   He w a s g o n e .

 12   Q.   So h e w o r k e d t h e r e -- a n d w h a t d i d h e do d u r i n g

 13        that time?           D i d he w a s h t r a y s d u r i n g t h e e n t i r e

 14        three to five years he was there?

 15   A.   Yes.

 16   Q.   A n d d o e s w a s h i n g t r a y s m e a n s p e c i f i c a l l y w h a t it

 17        s a y s , j u s t w a s h the t r a y s in t h e b a k e r y ?

 18   A.   Y e s , b u t t h e r e w e r e t h r e e , f o u r h u n d r e d of t h e m .

 19   Q.   Okay.      A n d w h y d i d he l e a v e t h e r e ?

 20   A.   M u s t h a v e g o t a n o t h e r j o b or s o m e t h i n g .

 21   Q.   Do y o u k n o w w h e r e h e w e n t to w o r k a f t e r t h a t ?

 22   A.   No .    He g o t in t h e c o n c r e t e b u s i n e s s .

 23   Q.   A n d w h a t do y o u m e a n by g o t in t h e c o n c r e t e




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 210 of 336


                                                                                      210



  1        business?

  2   A.   T h a t ' s w h a t he d o e s n o w .      He ' s a c o n c r e t e

  3        finisher.

  4   Q.   What does a concrete finisher do?

  5   A.   A f t e r t h e c o n c r e t e is p o u r e d in y o u r d r i v e w a y , h e

  6        c o m e s a n d f i n i s h es .

  7   Q.   L i k e s m o o t h s i t out ?

  8   A.   Yes.

  9   Q.   But generally speaking, that's what happens,

 10        right?

 11   A.   Yes.

 12   Q.   A n d did h e g o i n t o b u s i n e s s on h i s o w n o r d i d he

 13        work for someone?

 14   A.   He ' s a l w a y s w o r k e d f o r s o m e b o d y .

 15   Q.   W h o did h e w o r k for t h e n , do y o u k n o w ?

 16   A.   He w o r k s for P r o f i l e C o n c r e t e .         There's another

 17        o n e in t h e r e b u t I d o n 't k n o w t h e n a m e o f i t , a n d

 18        n o w he w o r k s f o r F e r r y C o n c r e t e .

 19   Q.   F - E - R -R - Y ?

 20   A.   I think so, yes.

 21   Q.   A n d do y o u k n o w how l o n g h e ' s w o r k e d f o r F e r r y

 22        Concrete?

 23   A.   I would say five, six years.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 211 of 336


                                                                                       211



  1   Q.   Y o u s a i d t h e r e w a s a p l a c e b e f o r e t h a t , how l o n g

  2        h a d he w o r k e d t h e r e ?

  3   A.   Probably seven, eight, ten years.

  4   Q.   Where was the other place located?

  5   A.   T h e y ' re a l l o u t in L o c k p o r t .

  6   Q.   A n d is he a u n i o n w o r k e r ?

  7   A.   No .

  8   Q.   A n d is c o n c r e t e d o n e in t h e w i n t e r ?

  9   A.   Some.

 10   Q.   C a n you j u s t t e l l m e g e n e r a l l y ?

 11   A.   T h e y ' ll d o i n s i d e w o r k , a p o l e b a r n or s o m e t h i n g

 12        like that.

 13   Q.   A n d is he o f t e n l a i d off i n the w i n t e r ?

 14   A.   Yes.

 15   Q.   A n d w h a t , if a n y , t y p e o f w o r k h a s h e d o n e d u r i n g

 16        the layoff periods?

 17   A.   To m y k n o w l e d g e , n o n e .

 18   Q.   A n d is P a t r i c k H o w e l l s a p e r s o n a l f r i e n d of

 19        Robert Seibert?

 20   MS. BAHAS:        Object to the form.

 21   THE WITNESS:           I don't know.         He knows him.              I d o n 't

 22        k n o w if y o u c a l l t h a t a p e r s o n a l f r i e n d .

 23   BY M S . G R E C O :




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 212 of 336


                                                                                          212



  1   Q.   H o w did h e m e e t him ?

  2   A.   Through me.

  3   Q.   W h e n d i d he m e e t h i m t h r o u g h y o u ?

  4   A.   Oh , I h a v e n o c l u e t h e d a t e or y e a r .              I h a v e no

  5        clue.

  6   Q.   W e l l , y o u s t a r t e d w o r k i n g t h e r e i n 1 9 9 9 , so i t

  7        would be some point after that?

  8   A.   Correct.

  9   Q.   To t h e b e s t of y o u r k n o w l e d g e , d o e s he s o c i a l i z e

 10        with the Seiberts?

 11   MS. BAHAS:        Object to the form.

 12   THE WITNESS:          No .

 13   BY MS. GRECO:

 14   Q.   D o e s he s o c i a l i z e w i t h K e e g a n R o b e r t s ?

 15   A.   No .

 16   Q.   W o u l d y o u d e s c r i b e t h e m as c l o s e f r i e n d s ?

 17   A.   I d o n 't k n o w a b o u t c l o s e , b u t t h e y ' r e f r i e n d s .

 18   Q.   W o r k f r i e n d s , m e a n i n g at w o r k ?

 19   MS. BAHAS:        Object to the form.

 20   THE WITNESS:          Yes, they're friends.

 21   BY MS. GRECO:

 22   Q.   T h e s a m e way y o u w o u l d d e s c r i b e y o u r s e l f as a

 23        f r i e n d of t h e i r s , i s t h a t t r u e ?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 213 of 336


                                                                                        213



  1   MS. BAHAS:        Object to the form.

  2   THE WITNESS:           I k n o w B o b and D i a n e a lot b e t t e r t h a n

  3        Patrick does.

  4   BY M S . G R E C O :

  5   Q.   A n d is P a t r i c k H o w e l l s a t r a i n e d m e a t c u t t e r ?

  6   A.   No .

  7   Q.   D i d you e v e r t e a c h h i m t o c u t m e a t ?

  8   A.   I t a u g h t him h o w to c u t d e e r .

  9   Q.   Would you consider deer meat?

 10   A.   Yes.

 11   Q.   I mean, when did you teach him how to cut deer?

 12   A.   M a y b e t e n y e a r s ago , s o m e t h i n g l i k e t h a t .

 13   Q.   W h a t w e r e t h e c i r c u m s t a n c e s u n d e r w h i c h you

 14        taught him?

 15   A.   I asked Bob.           He w a n t e d to l e a r n how t o cut s o m e

 16        d e e r b e c a u s e h e m o v e d o u t in t h e c o u n t r y a n d he

 17        w a s g o i n g to c u t d e e r in h i s g a r a g e o u t t h e r e .

 18        So h e w a n t e d t o l e a r n h o w to c u t d e e r , a n d t h a t ' s

 19        when I taught him.

 20   Q.   You said that was about ten years ago?

 21   A.   At l e a s t .

 22   Q.   Do y o u h a v e a b e t t e r e s t i m a t e o f w h e n it w a s ?

 23   A.   No .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 214 of 336


                                                                                      214



  1   Q.   Do y o u k n o w w h e n he m o v e d i n t o t h e c o u n t r y , h o w

  2        o l d he w a s ?

  3   A.   He ' s b e e n in t h e c o u n t r y a g o o d t e n y e a r s .

  4   Q.   W h e r e 's t h e c o u n t r y ?

  5   A.   Newfane.

  6   Q.   Is y o u r s o n a h u n t e r ?

  7   A.   No .

  8   Q.   A n d w h e n you a s k e d R o b e r t S e i b e r t if y o u c o u l d

  9        t e a c h y o u r s o n h o w to c u t d e e r m e a t , w h a t d i d he

 10        say?

 11   A.   No p r o b l e m a t a l l .

 12   Q.   H o w did y o u s e t a b o u t h o w to t e a c h h i m t o d o

 13        that?

 14   A.   He w o u l d c o m e in t h e r e a n d i f I 'd go b a c k t o cut

 15        d e e r t h a t d a y , I 'd t a k e h i m b a c k t h e r e w i t h m e

 16        a n d s h o w him h o w .

 17   Q.   H o w l o n g did i t t a k e you t o t e a c h h i m h o w t o cut

 18        a deer?

 19   A.   Every time he was there, I taught him a little

 20        more.

 21   Q.   Y o u s a i d he m o v e d a b o u t t e n y e a r s a g o .

 22   A.   He u s e d t o c o m e in f r o m N e w f a n e .

 23   Q.   W h a t I' m s a y i n g is , w h e n h e c a m e in f r o m N e w f a n e ,




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 215 of 336


                                                                                        215



  1        h o w l o n g did i t t a k e you t o t e a c h h i m h o w t o cut

  2        a deer?

  3   A.   He ' s s t i l l l e a r n i n g .

  4   Q.   He ' s s t i l l l e a r n i n g .   It t o o k h i m t e n y e a r s t o

  5        cut a deer?

  6   A.   Oh , no .      He h a s n 't b e e n t h e r e t o cut d e e r i n --

  7        t e n y e a r s a g o he w a s t h e r e f o r o n e w i n t e r a n d

  8        that's the only time.                 He hasn't been there

  9        since.

 10   Q.   A r e you p e r s o n a l f r i e n d s w i t h D a r c y B l a c k ?   By

 11        t h a t , I m e a n o u t s i d e of w o r k ?

 12   A.   I w a s i n v i t e d to h e r w e d d i n g .

 13   Q.   And where did you get that invitation?

 14   A.   E i t h e r c a m e in t h e m a i l or D a r c y , e i t h e r /or , I

 15        don't recall.

 16   Q.   Do y o u r e c a l l h e r h a n d i n g it to y o u at w o r k ?

 17   A.   V e r y p o s s i b l e , b u t I don ' t r e c a l l it .

 18   Q.   B u t o t h e r t h a n k n o w i n g h e r a t w o r k , d i d you d o

 19        a n y t h i n g w i t h h e r o u t s i d e of w o r k ?

 20   A.   No .

 21   Q.   I'm trying to determine separate from work being

 22        in t h e w o r k p l a c e , d i d y o u e v e r do a n y t h i n g w i t h

 23        Darcy Black?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 216 of 336


                                                                                       216



  1   A.   No .

  2   Q.   A n d y o u r son C h r i s t o p h e r , s e p a r a t e f r o m w o r k , do

  3        y o u h a v e any k n o w l e d g e o f h i m d o i n g a n y t h i n g w i t h

  4        Darcy Black?

  5   MS. BAHAS:        Object to the form.

  6   THE WITNESS:            No .

  7   BY   MS . G R E C O :

  8   Q.   A n d y o u r son P a t r i c k , do y o u h a v e a n y k n o w l e d g e

  9        of h i m d o i n g a n y t h i n g w i t h D a r c y B l a c k o u t s i d e o f

 10        w h e n e v e r he m i g h t h a v e s e e n her a t B l a c k A n g u s

 11        Meats?

 12   MS. BAHAS:        Object to the form.

 13   THE WITNESS:            No .

 14   BY MS. GRECO:

 15   Q.   I j u s t w a n t to m a k e s u r e .      S h e w a s n ' t at y o u r

 16        b i r t h d a y p a r t y , she w a s n ' t a f r i e n d of t h e

 17        family, nothing like that, right?

 18   A.   No .

 19   Q.   Y o u had b e e n a t B l a c k A n g u s e v e r y d e e r s e a s o n

 20        s i n c e y o u s t a r t e d w o r k i n g at B l a c k A n g u s , i s n 't

 21        that true?

 22   A.   Yes.

 23   Q.   At a n y t i m e d u r i n g t h a t d e e r s e a s o n , o t h e r t h a n




                                     Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 217 of 336


                                                                                      217



  1        t h e one o c c a s i o n in 2 0 1 0 w h e n y o u s a i d y o u

  2        t r a i n e d y o u r s o n to c u t m e a t , m e a n i n g d e e r m e a t

  3        o n l y , d i d y o u e v e r s e e y o u r son a t B l a c k A n g u s

  4        Meats?

  5   A.   Yes.

  6   Q.   When?

  7   A.   He w o u l d s t o p in o n e or t w o d a y s a w e e k .          H e had

  8        t i m e to k i l l , he 'd b r i n g m e l u n c h , a n d i f I a s k e d

  9        h i m to do s o m e t h i n g , he ' d do it .

 10   Q.   W h e n y o u s a i d he b r o u g h t y o u l u n c h , he h a s a

 11        full-time job, right?

 12   A.   N o t in t h e w i n t e r .

 13   Q.   So i n t h e w i n t e r , w h a t d o e s he do ?        D o e s he

 14        snowplow?

 15   A.   No .

 16   Q.   W h a t ' s he do ?

 17   A.   He ' s g o t a l o t o f a n i m a l s .     He t a k e s c a r e o f

 18        t h e m , t a k e s c a r e of h i s h o u s e .

 19   Q.   Anything else?

 20   A.   No .    Takes it easy, gets his body back in shape

 21        from the summer.

 22   Q.   So w h e n y o u s a y he ' d c o m e in o n e or t w o d a y s a

 23        w e e k , t h a t w o u l d be t o h a v e l u n c h w i t h y o u ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 218 of 336


                                                                                          218



  1   A.   To h a v e l u n c h , y e s .    He ' d b r i n g l u n c h .    I didn't

  2        a s k him t o , b u t he ' d b r i n g i t .

  3   Q.   W h a t d i d he b r i n g y o u ?

  4   A.   U s u a l l y g o t o T e d ' s a n d b r i n g m e hot d o g s .

  5   Q.   So y o u w o u l d t a k e y o u r h a l f h o u r b r e a k a n d s p e n d

  6        it w i t h h i m .

  7   A.   Correct.

  8   Q.   D i d he e v e r w a l k a r o u n d a n d do p h y s i c a l w o r k

  9        a f t e r y o u r l u n c h p e r i o d w i t h y o u or c h i t c h a t w i t h

 10        employees?

 11   MS. BAHAS:        Object to the form.

 12   THE WITNESS:           He k n e w p e o p l e t h e r e a n d h e k n e w I had

 13        a h e r n i a t h a t I w o u l d n 't g o get t a k e n c a r e of , s o

 14        he d i d n ' t w a n t m e t o l i f t .      And h i m a n d me h a d a

 15        g o o d r e l a t i o n s h i p a n d he ' d c o m e i n t o o a n d

 16        s o m e t i m e s he ' d g o w h e n a r e y o u g e t t i n g t h r o u g h

 17        a n d I 'd s a y a n o t h e r h o u r a n d he 'd w a i t f o r me a n d

 18        we ' d go a n d h a v e a b e e r .

 19   BY M S . G R E C O :

 20   Q.   W h e n he w o u l d w a i t f o r y o u , did a n y o n e h a v e a

 21        p r o b l e m a t B l a c k A n g u s M e a t s w i t h h i m s t a y i n g in

 22        t h e a r e a w h e r e y o u w e r e a n d j u s t w a i t i n g f o r you

 23        f o r t h a t h o u r or w o u l d h e j u s t go to h i s c a r ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 219 of 336


                                                                                          219



  1   A.   Both.      B u t B o b n e v e r had a p r o b l e m w i t h it .           If

  2        he d i d , h e n e v e r s a i d a n y t h i n g a b o u t i t .

  3   Q.   That's why I'm asking.

  4   A.   I'm trying to tell you.

  5   Q.   W o u l d e m p l o y e e s t a l k to h i m w h e n he w a s t h e r e ?

  6   A.   Yes.

  7   Q.   D i d a n y o n e e v e r t e l l you t h a t w a s d i s r u p t i v e to

  8        w o r k , m e a n i n g t h a t s h o u l d n 't be h a p p e n i n g d u r i n g

  9        working hours?

 10   A.   No .

 11   Q.   D i d you e v e r o b s e r v e him i n the p a c k r o o m ?

 12        Strike that.           W h e n y o u w o r k e d , w e r e y o u in t h e

 13        pack room?

 14   A.   I could go back there.                  If I h a d an o r d e r ,

 15        s o m e t i m e s t h e g i r l s w o u l d g i v e me an o r d e r a n d

 16        I ' d t a k e it b a c k b e c a u s e s o m e t i m e s t h e y w e r e

 17        a f r a i d to t a k e t h e m b a c k b e c a u s e t h e y ' d get

 18        h o l l e r e d at so I 'd t a k e t h e m b a c k .

 19   Q.   Who would get hollered at?

 20   A.   The girls.          T h e y 'd s a y h e r e , t a k e t h i s b a c k .

 21   Q.   Who would get hollered at?

 22   A.   If t h e y d i d n ' t w a n t t o d o it or s o m e t h i n g l i k e

 23        that.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 220 of 336


                                                                                          220



  1   Q.   Y o u j u s t s a i d t h e g i r l s w e r e a f r a i d to b r i n g it

  2        in b a c k b e c a u s e t h e y w o u l d g e t h o l l e r e d at .     So

  3        w h o w o u l d h o l l e r at t h e m ?

  4   A.   No .    T h e y w o u l d j u s t say I d o n ' t w a n t no m o r e ,

  5        w h o e v e r w a s w o r k i n g b a c k t h e r e , w h e t h e r it w a s

  6        D a r c y b a c k t h e r e , w h o e v e r w a s b a c k t h e r e , y o u 'd

  7        take one back and they would say I don't want

  8        anymore.

  9   Q.   W h a t do y o u m e a n , I d o n ' t w a n t a n y m o r e ?

 10   A.   I d o n 't w a n t a n y m o r e o r d e r s .

 11   Q.   Do t h e y h a v e t h e a b i l i t y t o say I d o n ' t won 't a n y

 12        more orders?

 13   A.   Oh , it w a s j u s t in j e s t , j u s t k i d d i n g .

 14   Q.   So t h e y w e r e a f r a i d t o g o in t h e b a c k ?

 15   A.   No , t h e y w e r e n ' t a f r a i d , b u t I u s e d to t a k e i t

 16        back.

 17   Q.   I ' m t r y i n g t o f i g u r e out w h a t y o u s a i d .       O n e of

 18        t h e i r j o b s w o u l d be t o b r i n g it i n t h e b a c k , but

 19        t h e y w o u l d a s k y o u to do i t w i t h a h e r n i a b e c a u s e

 20        they were afraid?

 21   A.   It w a s j u s t a p i e c e o f p a p e r .

 22   Q.   So t h e y w o u l d n ' t w a n t to g o in t h e b a c k w i t h a

 23        piece of paper?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 221 of 336


                                                                                       221



  1   A.    I would take it back.

  2   Q.    Y o u w o u l d l e a v e y o u r w o r k as a b u t c h e r , go in t h e

  3         back with a piece of paper because the counter

  4         p e r s o n d i d n ' t w a n t to l e a v e the c o u n t e r ?

  5   A.    N o t t h a t t h e y d i d n ' t w a n t to l e a v e t h e c o u n t e r .

  6         I ' d say I ' d t a k e it b a c k .

  7   Q.    H o w o f t e n d i d t h a t h a p p e n t h a t y o u l e f t y o u r job

  8         as a b u t c h e r t o go b r i n g p a p e r s i n t h e b a c k ?

  9   A.    Maybe once or twice a month.

 10   Q.    Who would bring them back otherwise?

 11   A.    Whoever took the order.

 12   Q.    That would be a person at the counter, isn't that

 13         true?

 14   A.    Or t h e p e o p l e in t h e o f f i c e .     I f the p h o n e s g o t

 15         t o o b u s y in t h e o f f i c e , t h e g i r l s o u t f r o n t w o u l d

 16         answer the phones.

 17   Q.    Were you ever aware of Raelean Rush not wanting

 18         to g o i n t o t h e b a c k i n t h e p a c k r o o m ?

 19   MS . B A H A S :   O b j e c t to t h e f o r m .

 20   THE WITNESS:           N e v e r h e a r d of t h a t .

 21   BY M S . G R E C O :

 22   Q.    So w h o d i d y o u s a y d i d n ' t w a n t to go i n the b a c k ?

 23         Y o u s a i d the g i r l s , c o u l d y o u g i v e m e t h e n a m e s ?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 222 of 336


                                                                                      222



  1   A.   If D a r c y was u p f r o n t , I ' d e v e n t a k e a n o r d e r

  2        b a c k f o r her .

  3   Q.   A r e you s a y i n g D a r c y was a f r a i d t o g o in t h e

  4        back?

  5   A.   No , she w a s n ' t a f r a i d , b u t I ' d t a k e it b a c k .

  6   Q.   W h a t I' m t r y i n g to f i n d o u t is , h e r e 's a c o m p a n y

  7        w h e r e y o u ' re t h e m e a t c u t t e r a n d you f e e l y o u

  8        h a v e to b r i n g an o r d e r b a c k to t h e p a c k r o o m .       My

  9        q u e s t i o n is , w h y d i d you f e e l y o u n e e d e d to d o

 10        t h a t as o p p o s e d to h a v e s o m e o n e w h o ' s r i g h t t h e r e

 11        at t h e c o u n t e r ?   I m e a n , y o u h a d to go p a s t t h e

 12        counter to the back versus them who are right

 13        there.

 14   A.   T h e y h a d to go b a c k t h e r e t o o .      Sometimes the

 15        c o u n t e r w o u l d be b u s y , t h e y ' d b e b u s y on t h e

 16        c o u n t e r s o I w o u l d s a y I ' l l t a k e it b a c k .     I

 17        c o u l d l e a v e my j o b a lot b e t t e r t h a n t h e y c o u l d

 18        l e a v e t h e i r j o b to h a v e c u s t o m e r s s t a n d i n g on t h e

 19        counter.

 20   Q.   Is t h e r e any w a y y o u c o u l d e x p l a i n t o me y o u r

 21        statement that they didn't want to go back, they

 22        w e r e a f r a i d to g o b a c k ?

 23   MS. BAHAS:        Objection.         He didn't testify that they




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 223 of 336


                                                                                        223



  1        w e r e a f r a i d to g o b a c k .

  2   BY MS. GRECO:

  3   Q.   The record will speak for itself.

  4                I s t h e r e a n y way y o u c a n e x p l a i n t h a t ?

  5   A.   No .    S o m e t i m e s i f t h e y w o u l d t a k e an o r d e r b a c k ,

  6        t h e y w o u l d g o , t h e y 'd s a y h e r e ' s an o r d e r , we

  7        don't want any more orders today.                          In fun.        They

  8        filled every order that was taken back.                              It

  9        w a s n ' t m a l i c i o u s or a n y t h i n g l i k e t h a t .

 10   Q.   B u t it w a s i n t i m i d a t i n g to t h e p e r s o n h a v i n g to

 11        bring it back?

 12   MS. BAHAS:          Object to the form.

 13   BY MS. GRECO:

 14   Q.   Is t h a t f a i r t o say ?

 15   A.   I d o n 't t h i n k so , n o .

 16   Q.   You were being a nice guy helping them out, even

 17        t h o u g h y o u w e r e the m e a t c u t t e r ?

 18   A.   I w a s t h e m e a t c u t t e r , b u t I d i d n 't c a r e w h a t I

 19        did.      If I had to clean the toilet, I would have

 20        d o n e it .    It d i d n ' t b o t h e r m e .

 21   Q.   I ' m s u r e y o u r e m p l o y e r w o u l d c a r e b e c a u s e y o u 'd

 22        be h i g h e r p a i d , isn 't t h a t t r u e ?

 23   A.   What's that?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 224 of 336


                                                                                            224



  1   Q.   Nevermind.           Going back to your son Patrick

  2        H o w e l l s , do y o u k n o w if P a t r i c k H o w e l l s was

  3        i n v i t e d t o D a r c y B l a c k 's w e d d i n g ?

  4   A.   Y e s , he w a s .         T h e w h o l e b u i l d i n g was i n v i t e d .

  5   Q.   So a l l t h e e m p l o y e e s t h a t w e r e w o r k i n g w i t h h e r

  6        at t h a t t i m e w e r e i n v i t e d , i s n ' t t h a t t r u e ?

  7   A.   Yes.

  8   Q.   A n d she c a m e i n and h a n d e d o u t i n v i t a t i o n s to t h e

  9        employees including yourself?

 10   A.   I d o n 't k n o w i f she h a n d e d i t t o me or i t w a s

 11        m a i l e d to me , I don 't r e c a l l .

 12   Q.   B u t you r e c e i v e d an i n v i t a t i o n ?

 13   A.   Correct.

 14   Q.   A n d the S e i b e r t s r e c e i v e d an i n v i t a t i o n ?

 15   A.   T h e y w e r e t h e r e , so I a s s u m e t h e y d i d .

 16   Q.   A n d b o t h C h r i s t o p h e r and P a t r i c k H o w e l l s r e c e i v e d

 17        an i n v i t a t i o n ?

 18   A.   They were both there.

 19   Q.   D i d y o u r d a u g h t e r r e c e i v e an i n v i t a t i o n ?

 20   A.   S h e l i v e s in F l o r i d a .

 21   Q.   Does she know Darcy Black?

 22   A.   No .

 23   Q.   She never worked with her?




                                      Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 225 of 336


                                                                                         225



  1   A.   No .

  2   Q.   Do y o u k n o w if J a m i e L a p r e s s w a s at h e r w e d d i n g ?

  3   A.   Yes, I drove him.

  4   Q.   W h o did y o u d r i v e t o the w e d d i n g ?

  5   A.   My s o n C h r i s t o p h e r a n d J a m i e .

  6   Q.   Do y o u k n o w a n y o n e e l s e t h a t w a s at t h e w e d d i n g

  7        that I haven't mentioned already?

  8   A.   Just the employees there, Bob, Diane, Debbie,

  9        M a r k , e v e r y b o d y was t h e r e .    I t h i n k t h e o n l y one

 10        that wasn't there was Sean.

 11   Q.   Sean Round?

 12   A.   Y e s , he w a s n ' t t h e r e .

 13   Q.   Do y o u k n o w w h e r e h e was ?

 14   A.   No c l u e .

 15   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

 16        264-E.         D o y o u r e c o g n i z e t h e t w o i n d i v i d u a l s in

 17        that picture?

 18   A.   No .

 19   Q.   Y o u don ' t r e c o g n i z e t h a t a s K e e g a n R o b e r t s a n d

 20        his wife?

 21   A.   I ' m not u s e d t o s e e i n g h i m d r e s s e d u p .

 22   Q.   Do y o u r e c o g n i z e t h a t as h i s w i f e ?

 23   A.   Yes, that's his wife.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 226 of 336


                                                                                           226



  1   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

  2        264-F, see if you recognize those individuals?

  3   A.   That's Keegan and Jill.                   I don't really recognize

  4        the other two.

  5   Q.   Do y o u r e m e m b e r s o m e b o d y n a m e d R o b L a s k y ?

  6   A.   Oh , yes .

  7   Q.   Does that look like him?

  8   A.   It ' s b e e n so m a n y y e a r s s i n c e h e ' s b e e n out o f

  9        there.       Yes, it looks like him.

 10   Q.   Do y o u r e c o g n i z e t h e o t h e r g u y s i t t i n g t h e r e ?

 11   A.   No .

 12   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

 13        2 6 4 - H a n d a s k if y o u r e c o g n i z e t h e i n d i v i d u a l s

 14        there?

 15   A.   Yes.

 16   Q.   A n d who a r e t h e y ?

 17   A.   Bob, Diane.

 18   Q.   F o r the r e c o r d , t h a t ' s R o b e r t a n d D i a n e S e i b e r t ?

 19   A.   C o r r e c t , and t h a t ' s R u s h ' s p a r e n t s .   I don't know

 20        their last name.

 21   Q.   Raelean Rush?

 22   A.   That's their parents.

 23   Q.   Their parents, okay.                 Do y o u r e c o g n i z e R a e l e a n




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 227 of 336


                                                                                         227



  1        Rush?

  2   A.   Y e s , t h e b l o n d , I' m p r e t t y s u r e t h a t 's h e r .

  3   Q.   Do y o u r e c o g n i z e R e g i n a R u s h ?

  4   A.   Yes.

  5   Q.   T h a t ' s t h e t w o R u s h es , R a e l e a n a n d R e g i n a , t h e i r

  6        parents and the Seiberts?

  7   A.   Correct.

  8   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

  9        264-K.       D o y o u s e e D e b b i e --

 10   A.   D e b b i e is in t h e b l a c k , y e s .

 11   Q.   Do y o u r e c o g n i z e a n y o n e e l s e in t h a t p i c t u r e ?

 12   A.   I t h i n k t h a t ' s B o b b a c k t h e r e , b u t I 'm n o t

 13        positive.         This looks like Rob here.                     It 's D a r c y

 14        over here.          Other than that, a lot of their backs

 15        a r e to me .

 16   Q.   L e t me s h o w y o u E x h i b i t 2 6 4- A .      T h e r e ' s two

 17        couples that are dancing there.

 18   A.   T h a t ' s B o b a n d D i a n e , t h a t 's my s o n P a t r i c k a n d I

 19        don't know who he's dancing with.

 20   Q.   Do y o u r e c o g n i z e t h a t as R a e l e a n R u s h ?

 21   MS. BAHAS:        Object to the form.

 22   THE WITNESS:          From the back, no.

 23   BY MS. GRECO:




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 228 of 336


                                                                                        228



  1   Q.   L e t me s h o w y o u -- h a n g on .          So y o u d o n ' t

  2        recognize her from the back?

  3   A.   N o t f r o m the b a c k , no .

  4   Q.   L e t me s h o w y o u E x h i b i t 2 6 4 - J .     Do you see the

  5        w o m a n i n t h a t s a m e d r e s s w i t h t h e b l o n d h a i r and

  6        the multi-color dress?

  7   A.   Yes.

  8   Q.   Do y o u r e c o g n i z e h e r as R a e l e a n R u s h ?

  9   A.   V e r y p o s s i b l e , b u t h e r h e a d is d o w n .      It 's v e r y

 10        possible.          Y o u d i d n 't t a k e a n y p i c t u r e s of me ?

 11   Q.   L e t he s h o w y o u 264 -G .         Do y o u r e c o g n i z e t h a t

 12        picture?

 13   A.   T h a t ' s me .

 14   Q.   W h o are y o u d a n c i n g w i t h ?

 15   A.   Probably Darcy.

 16   Q.   D o e s it l o o k l i k e t h e b r i d e ?

 17   A.   Yes.

 18   Q.   L e t me s h o w y o u t h i s p i c t u r e , w h i c h is E x h i b i t

 19        2 6 4 - B , a s k i f y o u r e c o g n i z e who 's in t h a t

 20        picture?

 21   A.   That's Patrick and Darcy.

 22   Q.   P a t r i c k H o w e l l s is d a n c i n g w i t h D a r c y B l a c k .   Let

 23        me s h o w y o u E x h i b i t 2 6 4 , d o you r e c o g n i z e w h o 's




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 229 of 336


                                                                                        229



  1        in t h a t p i c t u r e ?

  2   A.   T h a t ' s P a t r i c k a n d -- I d o n ' t k n o w w h o i t i s .

  3   Q.   Do y o u r e c o g n i z e t h a t as b e i n g D a r c y 's m o t h e r ?

  4   A.   No .    I d o n ' t k n o w i f I e v e r met D a r c y ' s m o t h e r .

  5        I m i g h t h a v e a t the w e d d i n g , b u t I d o n ' t r e m e m b e r

  6        her.

  7   Q.   Do y o u k n o w w h a t p e r i o d of t i m e - - w h e n M a r k

  8        L e i b l e s t a r t e d a t B l a c k A n g u s M e a t s , d o you

  9        r e c a l l h i m b e i n g in t h e p a c k r o o m w o r k i n g w i t h

 10        Darcy Black?

 11   A.   I k n o w he w a s in t h e r e .       I d o n ' t k n o w if t h a t 's

 12        w h e r e h e was w h e n h e s t a r t e d .       I don 't r e m e m b e r .

 13   Q.   At s o m e p o i n t do y o u r e c a l l M a r k L e i b l e w o r k i n g

 14        in t h e p a c k r o o m w i t h D a r c y B l a c k ?

 15   A.   Yes.

 16   Q.   Do y o u r e c a l l B l a c k A n g u s M e a t s h o w t h e y w o u l d

 17        have partners for packing?

 18   A.   I k n o w t w o p e o p l e w o r k t o g e t h e r , yes .

 19   Q.   Do y o u r e c a l l D a r c y B l a c k w o r k i n g w i t h A u n t R o o r

 20        R o s e a n n B a r r , I t h i n k h e r n a m e is ?

 21   A.   Yeah, that's Aunt Ro.

 22   Q.   Do y o u e v e r r e c a l l h e r a n d R o s e a n n B a r r w o r k i n g

 23        t o g e t h e r as p a c k e r s , as a t e a m ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 230 of 336


                                                                                       230



  1   A.   No , I 'm n o t f a m i l i a r w i t h w h a t w e n t on b a c k

  2        there.       I wasn't back there.

  3   Q.   So d i d y o u e v e r t e a c h M a r k L e i b l e h o w to c u t

  4        meat?

  5   A.   I must have.

  6   Q.   Do y o u h a v e a s p e c i f i c r e c o l l e c t i o n of t e a c h i n g

  7        h i m how t o c u t m e a t ?

  8   A.   No .

  9   Q.   Do y o u h a v e a s p e c i f i c r e c o l l e c t i o n of t e a c h i n g

 10        anyone how to cut meat at Black Angus Meats?

 11   A.   Jamie.

 12   Q.   B u t I t h i n k y o u s a i d you d o n ' t r e c a l l w h e n y o u

 13        taught him that?

 14   A.   No .

 15   Q.   D i d you e v e r c o n s i d e r y o u r s e l f in m a n a g e m e n t at

 16        Black Angus Meats?

 17   A.   No .

 18   Q.   Did anyone at Black Angus Meats ever tell you

 19        that when the owners Robert Seibert and Diane

 20        Seibert or Keegan Roberts were not there, that

 21        you'd be a person in charge?

 22   A.   No .

 23   Q.   Do y o u t h i n k e m p l o y e e s c o n s i d e r e d y o u to be a




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 231 of 336


                                                                                         231



  1        p e r s o n in c h a r g e ?

  2   MS. BAHAS:        Object to the form.

  3   THE WITNESS:           T h e o n l y t h i n g t h e y w o u l d c o n s i d e r me

  4        is o n t h e m e a t e n d .       I k n e w w h a t had t o be d o n e .

  5        L i k e I s a i d to y o u b e f o r e , w r a p t h i s , d o n 't w r a p

  6        t h a t , b u t I w a s not a m a n a g e r .        I h a d e n o u g h of

  7        that, I didn't want it anymore.

  8   BY M S . G R E C O :

  9   Q.   D i d you e v e r c o n s i d e r -- s t r i k e t h a t .       Did you

 10        ever learn in any way that Debbie Negrych was a

 11        s u p e r v i s o r o r m a n a g e r or a p e r s o n t h a t e m p l o y e e s

 12        could come to with complaints?

 13   MS. BAHAS:        Object to the form.

 14   BY MS. GRECO:

 15   Q.   Y o u can a n s w e r .

 16   A.   It w o u l d n ' t do - - i f I c o u l d a n s w e r it t h i s w a y .

 17        It w o u l d n ' t do a n y g o o d to g o t o D e b b i e or go to

 18        me b e c a u s e t h e r e w a s n o t h i n g we c o u l d do if t h e r e

 19        was a problem.             You h a d to g o t o m a n a g e m e n t a n d

 20        everybody knew who management was.

 21   Q.   If n o o n e w a s t h e r e f r o m m a n a g e m e n t a n d you w e r e

 22        present and Debbie was present, could someone

 23        c o m e to y o u a n d w o u l d y o u k n o w e n o u g h to r e l a y i t




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 232 of 336


                                                                                           232



  1        to m a n a g e m e n t ?

  2   MS. BAHAS:         Object to the form.

  3   BY MS. GRECO:

  4   Q.   Do y o u k n o w w h a t I m e a n ?          If s o m e o n e c a m e t o you

  5        and said I have this serious complaint, what

  6        w o u l d y o u do ?

  7   A.   If o n e of t h e m a n a g e r s w a s n ' t t h e r e , e v e r y o n e

  8        k n e w h o w to g e t a h o l d o f B o b 's p h o n e n u m b e r and

  9        D i a n e 's p h o n e n u m b e r and K e e g a n 's p h o n e n u m b e r i s

 10        on t h e w a l l .         If a n y o n e h a d a c o m p l a i n t , t h e y

 11        could have called them at any time.

 12   Q.   B u t if s o m e o n e t o l d y o u , w o u l d y o u h a v e t o l d t h e m

 13        to g o a n d c a l l t h e m d i r e c t l y ?

 14   MS. BAHAS:         Object to the form.

 15   BY MS. GRECO:

 16   Q.   Y o u can a n s w e r .

 17   A.   Yes.

 18   Q.   Do y o u a g r e e w i t h t h i s s t a t e m e n t t h a t T h o m a s

 19        Howells is a meat cutter who often directs and

 20        supervises other employees?

 21   A.   No .

 22   Q.   If I t o l d y o u t h a t B l a c k A n g u s M e a t s s u b m i t t e d a

 23        s t a t e m e n t to t h e E E O C , t h a t ' s t h e f e d e r a l a g e n c y




                                      Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 233 of 336


                                                                                              233



  1        t h a t i n v e s t i g a t e s c o m p l a i n t s of d i s c r i m i n a t i o n ,

  2        and states that Thomas Howells, a meat cutter who

  3        often directs and supervises other employees,

  4        would you disagree with that?

  5   MS. BAHAS:         Object to the form.

  6   THE WITNESS:           I l e t p e o p l e k n o w w h a t has t o be d o n e .

  7        W h e n s o m e t h i n g c o m e s in , l i k e i f ten b o x es of

  8        c h i c k e n c o m e s in , I w o u l d s a y t h i s o n e , t h i s has

  9        to b e w r a p p e d , t h a t h a s to b e w r a p p e d .             I would

 10        i n f o r m t h e m t h a t w a y , b u t I was n o t in

 11        management.

 12   BY MS. GRECO:

 13   Q.   D i d you - - w o u l d it b e f a i r to s a y t h a t an

 14        e m p l o y e e c o u l d b e l i e v e t h a t you d i r e c t e d a n d

 15        supervised other employees?

 16   MS. BAHAS:         Object to the form.

 17   BY MS. GRECO:

 18   Q.   Y o u can a n s w e r .

 19   A.   If y o u c a l l w h a t I j u s t s a i d m a n a g e m e n t , t h e n

 20        it ' s m a n a g e m e n t , b u t I w a s n o t a m a n a g e r .

 21   Q.   What I said was, would you agree that you

 22        d i r e c t e d and s u p e r v i s e d o t h e r e m p l o y e e s ?

 23   MS. BAHAS:         Object to the form.                   Asked and answered.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 234 of 336


                                                                                         234



  1   BY MS. GRECO:

  2   Q.   C a n you a n s w e r t h a t ?     Do y o u k n o w w h a t t h e w o r d

  3        supervise means?

  4   A.   I understand.            I 'm n o t a n i d i o t .

  5   Q.   That's what I'm asking.

  6   A.   L i k e I s a i d to y o u b e f o r e , i f s o m e t h i n g , if

  7        t w e n t y b o x es o f s o m e t h i n g c o m e in a n d t h e y ' d say

  8        w h a t h a s to be w r a p p e d , t h e y w o u l d c o m e to me a n d

  9        say what's got to be wrapped.                      I go t h i s , t h i s

 10        and this.         S o t h e y , i f I d i d n 't t e l l t h e m w h a t t o

 11        wrap, they wouldn't know what to wrap.

 12   Q.   So i t 's f a i r t o say t h a t e m p l o y e e s w o u l d c o m e to

 13        y o u for d i r e c t i o n ?

 14   A.   On w h a t t o w r a p , y e s .

 15   Q.   D i d t h e y c o m e to y o u for d i r e c t i o n o n o t h e r

 16        things?        D u r i n g the w h o l e t i m e t h a t y o u ' ve b e e n

 17        e m p l o y e d t h e r e , h a v e e m p l o y e e s c o m e to y o u a b o u t

 18        a n y t h i n g o t h e r t h a n w h a t t o be w r a p p e d ?

 19   A.   I d o n 't u n d e r s t a n d .

 20   Q.   Have they ever come to you about anything else

 21        o t h e r t h a n w h a t to be w r a p p e d ?

 22   MS. BAHAS:        Object to the form.

 23   BY MS. GRECO:




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 235 of 336


                                                                                             235



  1   Q.   Y o u can a n s w e r .

  2   A.   No .

  3   Q.   D i d you e v e r t e l l a n y o n e t h a t t h e y c o u l d n o t c o m e

  4        to y o u w i t h a n y c o m p l a i n t s t h a t t h e y h a d ?

  5   MS. BAHAS:         Object to the form.

  6   BY M S . G R E C O :

  7   Q.   Y o u can a n s w e r .

  8   A.   No .

  9   Q.   W o u l d i t be f a i r to s a y t h a t if B l a c k A n g u s M e a t s

 10        said you were a person that directed and

 11        supervised other employees -- strike that.                                   Do

 12        y o u a g r e e or d i s a g r e e w i t h t h e s t a t e m e n t t h a t

 13        y o u , T h o m a s H o w e l l s , as a m e a t c u t t e r o f t e n

 14        d i r e c t e d and s u p e r v i s e d o t h e r e m p l o y e e s ?

 15   MS. BAHAS:         Objection.          Asked and answered.

 16   BY MS. GRECO:

 17   Q.   Y o u can a n s w e r .

 18   A.   L i k e I s a i d to y o u , I 'll s a y it a g a i n .                 If

 19        s o m e t h i n g c o m e i n , I k n o w w h a t h a d t o be w r a p p e d .

 20        W h e n t h e y ' re n o t w a i t i n g o n the c o u n t e r , t h e

 21        g i r l s u p f r o n t o r w h o e v e r is up f r o n t , t h e y s a y

 22        w h a t ' s g o t t o be w r a p p e d .      I ' d s a y t h i s has t o b e

 23        w r a p p e d o r t h a t ' s g o t to b e w r a p p e d .




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 236 of 336


                                                                                          236



  1   Q.   L e t me s h o w y o u p a g e t h r e e - -

  2   MS. BAHAS:        Were you done answering?

  3   THE WITNESS:          Yes.

  4   BY MS. GRECO:

  5   Q.   Do y o u w a n t it r e a d b a c k s o you c a n f i n i s h ?

  6   A.   No .

  7   Q.   E x h i b i t 2 1 5 , a n d t h i s is n o t a d o c u m e n t you

  8        w r o t e , t h i s is o n e t h a t w a s s u b m i t t e d by t h e

  9        attorneys for Black Angus Meats to the EEOC.                                   You

 10        c a n t e l l t h a t b e c a u s e it ' s w r i t t e n o n t h e i r

 11        l e t t e r h e a d , D a m o n a n d M o r e y to i n v e s t i g a t o r s for

 12        the Equal Employment Opportunity Commission.                                   Do

 13        y o u see t h a t ?

 14   A.   Yes.

 15   Q.   N o w , it s a y s h e r e s t a r t i n g w i t h t h i s s e n t e n c e ;

 16        Robert Seibert, owner; Diane Seibert, owner;

 17        Keegan Roberts, owner; Thomas Howells, meat

 18        cutter; Debbie Negrych, open front counter

 19        manager and Nicole Seibert, closer slash front

 20        counter manager, often directed and supervised

 21        other employees.              D o you s e e t h a t ?

 22   A.   Yes.

 23   Q.   Do y o u d i s a g r e e w i t h t h a t ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 237 of 336


                                                                                         237



  1   A.   No .

  2   Q.   Was Debbie Negrych considered the front counter

  3        manager?

  4   A.   S h e was t h e l e a d g i r l .

  5   Q.   Okay.      So if i n d i v i d u a l s h a d c o m p l a i n t s , t h e y

  6        c o u l d g o to h e r a l s o ?

  7   MS. BAHAS:        Object to the form.

  8   BY MS. GRECO:

  9   Q.   Y o u can a n s w e r .

 10   A.   B u t t h e r e w o u l d be no r e a s o n to g o t o D e b b i e .

 11   Q.   My q u e s t i o n is , she w a s a l e a d p e r s o n , c o u l d

 12        i n d i v i d u a l s go t o h e r w i t h q u e s t i o n s t h e y h a d or

 13        issues they had?

 14   MS. BAHAS:        Object to the form.

 15   THE WITNESS:           Q u e s t i o n s a b o u t t h e s t o r e or w h a t ' s g o t

 16        to b e d o n e t h e y c o u l d go t o her , but a s far a s a

 17        c o m p l a i n t or s o m e t h i n g l i k e t h a t , t h e y w o u l d n 't

 18        go t o D e b b i e .

 19   BY M S . G R E C O :

 20   Q.   What does a front-end manager mean to you?

 21   A.   F r o n t -e n d m a n a g e r , p r o b a b l y the m a n a g e r of t h e

 22        front.

 23   Q.   A n d if B l a c k A n g u s M e a t s s a i d t h a t D e b b i e N e g r y c h




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 238 of 336


                                                                                      238



  1        w a s the f r o n t - e n d m a n a g e r , w o u l d you a g r e e w i t h

  2        me i n d i v i d u a l s c o u l d t h i n k t h e y c o u l d go to h e r ?

  3   MS. BAHAS:        Object to the form.

  4   BY MS. GRECO:

  5   Q.   You could answer.

  6   A.   I would call her the lead girl.                       I never heard of

  7        h e r as f r o n t - e n d m a n a g e r .

  8   Q.   Y o u d i d n ' t r e p o r t t o her , r i g h t ?

  9   A.   Myself?

 10   Q.   Yes.

 11   A.   No .

 12   Q.   W h o did y o u r e p o r t to ?

 13   A.   B o b , K e e g a n or D i a n e .

 14   Q.   Do y o u k n o w w h o D e b b i e r e p o r t e d t o ?

 15   A.   B o b , K e e g a n or D i a n e .

 16   Q.   L e t me s h o w y o u w h a t B l a c k A n g u s M e a t s a l s o

 17        p r o v i d e d to t h e E E O C .    E x h i b i t 2 0 9 a n d I 'd l i k e

 18        to r e f e r you t o B a t e s p a g e D E F 0 0 5 2 u n d e r D e b b i e

 19        N e g r y c h , do y o u see t h a t ?

 20   A.   Okay.

 21   Q.   Do y o u k n o w w h a t h e r t i t l e i s - - w h i c h D e f e n d a n t s

 22        says her title is?

 23   A.   Okay.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 239 of 336


                                                                                         239



  1   Q.   W h a t is i t ?

  2   A.   Front counter manager.

  3   Q.   Okay.      D i d t h e p e o p l e t h a t w o r k e d at t h e f r o n t o r

  4        p a c k e r s r e p o r t d i r e c t l y to D i a n e S e i b e r t or d i d

  5        t h e y go t h r o u g h D e b b i e N e g r y c h ?

  6   MS. BAHAS:        Object to the form.

  7   THE WITNESS:           Say that again.

  8   BY MS. GRECO:

  9   Q.   W h e n D i a n e S e i b e r t w a s n ' t t h e r e , w o u l d p e o p l e go

 10        to D e b b i e N e g r y c h ?

 11   A.   If t h e y h a d a q u e s t i o n o n s o m e t h i n g to b e d o n e ,

 12        yes.

 13   Q.   Y o u ' ve b e e n in m a n a g e m e n t f o r a n u m b e r o f y e a r s .

 14        What does the name manager imply?

 15   MS. BAHAS:        Object to the form.

 16   THE WITNESS:           To m e , t h e m a n a g e r r u n s t h e s h o w .

 17   BY M S . G R E C O :

 18   Q.   So a f r o n t - e n d m a n a g e r c o u l d m e a n to p e o p l e t h a t

 19        t h i s is t h e p e r s o n w h o r u n s the f r o n t e n d o f the

 20        b u s i n e s s , if y o u k n o w ?

 21   MS. BAHAS:        Object to the form.

 22   THE WITNESS:           No , I don ' t k n o w .       B u t you c o u l d a s k

 23        anybody in that building if they considered




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 240 of 336


                                                                                        240



  1        D e b b i e a m a n a g e r a n d t h e y ' re g o i n g t o t e l l y o u

  2        no .

  3   BY M S . G R E C O :

  4   Q.   So w h a t B l a c k A n g u s t o l d t h e E E O C - - l e t 's a s s u m e

  5        t h a t B l a c k A n g u s M e a t s d i d p r o v i d e t h i s to t h e

  6        E E O C , w h i c h we c a n d o c u m e n t , a r e you s a y i n g t h a t

  7        t h e y t o l d an u n t r u t h w h e n t h e y g a v e t h i s to t h e

  8        EEOC?

  9   MS. BAHAS:        Object to the form.

 10   BY M S . G R E C O :

 11   Q.   Y o u can a n s w e r .

 12   A.   I w o u l d s a y D e b b i e is t h e l e a d g i r l .

 13   Q.   W h o do y o u t h i n k w o u l d k n o w m o r e , y o u or B l a c k

 14        A n g u s M e a t s as t o w h a t D e b b i e N e g r y c h ' s r o l e was ?

 15   MS. BAHAS:        Object to the form.

 16   BY M S . G R E C O :

 17   Q.   Y o u can a n s w e r .

 18   A.   Black Angus Meats.

 19   Q.   Do y o u h a v e a r e a s o n to d i s a g r e e w i t h t h e m s a y i n g

 20        t h a t s h e was a f r o n t - end m a n a g e r ?

 21   A.   No .

 22   Q.   D i d D e b b i e N e g r y c h e v e r c o m p l a i n to y o u a b o u t h e r

 23        earnings?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 241 of 336


                                                                                          241



  1   A.   No .

  2   Q.   D i d she e v e r s h a r e w i t h y o u a n y t h i n g r e l a t i v e to

  3        her earnings, information I mean?

  4   A.   No .

  5   Q.   D i d you e v e r d i s c u s s y o u r s i t u a t i o n w i t h h e r --

  6        strike that.           Did you ever discuss your earnings

  7        or - - d i d y o u e v e r d i s c u s s y our e a r n i n g s or

  8        anything about them with Debbie Negrych?

  9   A.   No .

 10   Q.   Were you aware of Debbie Negrych being upset

 11        b e c a u s e s h e w a s not r e c e i v i n g r a i s e s ?

 12   A.   No .

 13   Q.   Do y o u k n o w a n y t h i n g a b o u t w h e t h e r B l a c k A n g u s

 14        Meats paid health insurance premiums for Debbie

 15        Negrych?

 16   A.   I know she's on their policy.                      How it works, I

 17        don't know.

 18   Q.   H o w did y o u b e c o m e a w a r e s h e ' s on t h e p o l i c y ?

 19   A.   Because it was available for anyone that wanted

 20        it .

 21   Q.   W a s D a r c y B l a c k on t h e i r p o l i c y ?

 22   A.   I h a v e no i d e a .

 23   Q.   How would you know Debbie Negrych was and not




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 242 of 336


                                                                                         242



  1        k n o w D a r c y B l a c k w a s n 't?

  2   A.   I k n o w D e b b i e w a s i n the h o s p i t a l , s h e h a d

  3        s e r i o u s p r o b l e m s a n d she t o l d m e w h a t t h e

  4        insurance paid.

  5   Q.   W h a t do y o u m e a n w h a t t h e i n s u r a n c e p a i d ?

  6   A.   W h a t t h e y p a i d a n d w h a t s h e had t o p a y .

  7   Q.   Who's they?

  8   A.   They, Blue Cross and Blue Shield.

  9   Q.   H o w did y o u k n o w t h a t w a s B l a c k A n g u s M e a t s B l u e

 10        C r o s s a n d B l u e S h i e l d as o p p o s e d to --

 11   A.   Because Debbie told me it was.

 12   Q.   S h e s a i d it w a s her p o l i c y a t w o r k ?

 13   A.   Correct.

 14   Q.   Were you ever aware of Darcy Black requesting

 15        health insurance and being told it wasn't

 16        a v a i l a b l e to h e r ?

 17   A.   No .

 18   Q.   If t h a t w a s t r u e , w o u l d t h a t c o n c e r n y o u ?

 19   MS. BAHAS:        Object to the form.

 20   THE WITNESS:          It 's n o n e o f m y b u s i n e s s .

 21   BY MS. GRECO:

 22   Q.   Were you ever authorized to receive any special

 23        a r r a n g e m e n t of a n a d d i t i o n a l p a y m e n t b y d o i n g a n y




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 243 of 336


                                                                                         243



  1        other services at Black Angus Meats?

  2   MS. BAHAS:        Object to the form.

  3   BY MS. GRECO:

  4   Q.   Do y o u u n d e r s t a n d w h a t I ' m s a y i n g ?

  5   A.   I k n o w w h a t y o u ' re s a y i n g , b u t I don 't u n d e r s t a n d

  6        w h a t y o u ' re s a y i n g .

  7   Q.   W h a t I' m t r y i n g to s a y , S e a n R o u n d , f o r e x a m p l e ,

  8        w a s o f f e r e d t h e o p p o r t u n i t y to m a k e e x t r a p a y

  9        e v e r y m o n t h by h a n d i n g o u t f l y e r s a n d g e n e r a t i n g

 10        b u s i n e s s for B l a c k A n g u s M e a t s .

 11   A.   I k n o w he u s e d t o h a n d f l y e r s o u t .         H o w it w o r k e d

 12        or h o w he g o t p a i d , I h a v e n o c l u e .

 13   Q.   T h i s is i n a d d i t i o n t o h i m d o i n g it n o r m a l l y , he

 14        was given this opportunity.                     Were you ever given

 15        an o p p o r t u n i t y t o m a k e e x t r a m o n e y ?

 16   MS. BAHAS:        Object to the form.

 17   BY MS. GRECO:

 18   Q.   Y o u can a n s w e r .

 19   A.   I d o n 't k n o w .      W h a t w o u l d I do ?

 20   Q.   I d o n 't k n o w , t h a t ' s why I 'm a s k i n g y o u .

 21   A.   I was a meat cutter.                I retired.

 22   Q.   I understand you are a retired meat cutter, but

 23        you obviously had connections with people that




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 244 of 336


                                                                                          244



  1        worked there.            Did you ever -- did anyone ever

  2        f r o m B l a c k A n g u s M e a t s e v e r say t o y o u t h e r e was

  3        any other way you could make money other than

  4        cutting meat?

  5   A.   No .

  6   Q.   W e r e y o u on t i m e f o r w o r k at B l a c k A n g u s M e a t s ?

  7   A.   N e v e r b e e n l a t e a d a y in m y l i f e t h e r e .

  8   Q.   Do y o u r e c a l l a t i m e w h e n S e a n R o u n d w a s w r i t i n g

  9        d o w n he a r r i v e d at w o r k at a c e r t a i n t i m e b u t in

 10        f a c t w a s c o m i n g in l a t e r ?

 11   A.   No , I 'm n o t a w a r e o f it .

 12   Q.   Do y o u r e c a l l h a v i n g a c o n v e r s a t i o n w i t h D a r c y

 13        B l a c k a b o u t S e a n R o u n d p u t t i n g t h e w r o n g t i m e on

 14        his time slip?

 15   A.   No .

 16   Q.   Is i t f a i r t o s a y y o u 'd be a b l e t o s e e t h e t i m e

 17        s l i p s b e c a u s e t h e y w e r e o u t in t h e o p e n , m e a n i n g

 18        y o u c o u l d l i f t i t u p and s e e it ?

 19   MS. BAHAS:        Object to the form.

 20   THE WITNESS:            If I w a n t e d to I c o u l d , b u t I had n o

 21        r e a s o n to .

 22   BY MS. GRECO:

 23   Q.   D i d it a n n o y y o u w h e n p e o p l e w e r e l a t e f o r w o r k ?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 245 of 336


                                                                                      245



  1   MS. BAHAS:        Object to the form.

  2   THE WITNESS:         It w a s n o n e of m y b u s i n e s s .

  3   BY MS. GRECO:

  4   Q.   As a p r i o r m a n a g e r , w a s it a n n o y i n g to y o u ?

  5   MS. BAHAS:        Object to the form.

  6   THE WITNESS:         No .

  7   BY MS. GRECO:

  8   Q.   D i d S e a n R o u n d h a v e a n y i m p a c t on y o u r w o r k i f h e

  9        was late?

 10   MS. BAHAS:        Object to the form.

 11   THE WITNESS:         No .

 12   BY MS. GRECO:

 13   Q.   Is i t f a i r t o s a y t h a t i f M a r k L e i b l e w a s l a t e

 14        f o r w o r k and h e w o r k e d w i t h D a r c y B l a c k as a

 15        p a r t n e r , if t h a t c o u l d i m p a c t h e r j o b ?

 16   MS. BAHAS:        Object to the form.

 17   THE WITNESS:         No .

 18   BY MS. GRECO:

 19   Q.   Do y o u k n o w a n y t h i n g a b o u t p a c k i n g m e a t ?

 20   A.   Y e s , I k n o w a l o t a b o u t it .

 21   Q.   L e t ' s t a l k a b o u t h o w it w o r k s a t B l a c k A n g u s .

 22        Y o u cut t h e m e a t a n d it g e t s w r a p p e d .

 23   A.   Correct.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 246 of 336


                                                                                          246



  1   Q.   T h e n e i t h e r t h a t w r a p p e d m e a t o r the f r o z e n

  2        wrapped meat is packed pursuant to orders.

  3   A.   Correct.

  4   Q.   A n d t h e n t h a t e i t h e r g o e s to p e o p l e p i c k ing i t u p

  5        or g o e s o u t to b e d e l i v e r e d .

  6   A.   Correct.

  7   Q.   A n d d e l i v e r i e s a r e d o n e at c e r t a i n t i m e s of t h e

  8        day.

  9   A.   Yes.

 10   Q.   W h e n Mr . S e i b e r t c o m e s i n to p i c k up t h e

 11        d e l i v e r i e s t o b r i n g t h e m , t h e y s h o u l d be r e a d y

 12        f o r him ?

 13   A.   T h e y ' re n o t a l w a y s r e a d y , b u t h e c o m e s i n t o t a k e

 14        t h e m a n d s o m e t i m e s he h a s to w a i t .

 15   Q.   B u t he d e s i r e s t h e m t o b e r e a d y w h e n h e c o m e s in

 16        -- strike that.             Is y o u r k n o w l e d g e t h a t he w o u l d

 17        p r e f e r t h e m to b e r e a d y w h e n he c o m e s in to g e t

 18        them, isn't that true?

 19   A.   Yes.

 20   Q.   A n d is it f a i r t o s a y t h a t i f M r . L e i b l e a n d M i s s

 21        B l a c k a r e s u p p o s e d to a r r i v e at s e v e n o ' c l o c k a n d

 22        Mr . L e i b l e a r r i v e s at s e v e n - t w e n t y , t h a t w h e n Mr .

 23        S e i b e r t c o m e s to p i c k up t h e p a c k s , o n e p e r s o n i s




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 247 of 336


                                                                                        247



  1        twenty minutes behind?

  2   MS. BAHAS:        Object to the form.

  3   BY MS. GRECO:

  4   Q.   T r u e or n o t ?

  5   A.   I ' m s u r e it w o u l d m a k e a d i f f e r e n c e , y e s .

  6   Q.   Y o u w e r e a m a n a g e r at --

  7   A.   Sher-Del Foods.

  8   Q.   S h e r - D e l , a n d p a r t of t h a t m a n a g e m e n t j o b w a s

  9        making sure the meats were wrapped appropriately

 10        a n d on t i m e , i s n 't t h a t t r u e ?

 11   A.   Yes.

 12   Q.   Is i t f a i r t o s a y t h a t a n i n d i v i d u a l w h o w a s

 13        s u p p o s e d to be w o r k i n g p a c k i n g p a c k s , if t h e y

 14        arrived to work often untimely, that that could

 15        affect the job?

 16   A.   I w o u l d s a y no , it w o u l d n ' t a f f e c t i t .

 17   Q.   Y o u t o l d me Mr . I s e n b e r g w o u l d n o t t o l e r a t e i t

 18        a n d if s o m e o n e d i d it t h r e e t i m e s , h e ' d f i r e

 19        them.

 20   A.   Yes.

 21   Q.   A n d you t o l d m e t h a t at S h e r - D e l t h e y w o u l d n ' t

 22        tolerate that and after three times, even with

 23        the union, they would fire them, right?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 248 of 336


                                                                                        248



  1   A.   Yes.

  2   Q.   Y e t it ' s a c c e p t a b l e a t B l a c k A n g u s M e a t s f o r t h a t

  3        to h a p p e n ?

  4   MS. BAHAS:        Object to the form.

  5   BY M S . G R E C O :

  6   Q.   Y o u can a n s w e r .

  7   A.   I d o n 't k n o w i f it ' s a c c e p t a b l e .     It 's w h a t e v e r

  8        h a p p e n s w h e n t h e y g e t c a l l e d in t h e o f f i c e , w h i c h

  9        has happened.             W h a t h a p p e n s in t h e r e , I don 't

 10        know.

 11   Q.   B u t do y o u r e c o g n i z e as a p a s t p l a n t m a n a g e r t h a t

 12        it ' s i m p o r t a n t t o b e at w o r k on t i m e ?

 13   MS. BAHAS:        Object to the form.

 14   BY M S . G R E C O :

 15   Q.   I'm asking your opinion.

 16   A.   I think it is.

 17   Q.   I s n ' t i t f a i r to s a y b e c a u s e t h a t i m p a c t s n o t

 18        o n l y t h a t p e r s o n 's j o b , b u t o t h e r p e o p l e 's j o b s ?

 19   MS. BAHAS:        Object to the form.

 20   BY MS. GRECO:

 21   Q.   As a m a n a g e r , do y o u k n o w t h a t ?

 22   A.   I would say yes.

 23   Q.   W e r e y o u a w a r e o f S e a n R o u n d b e i n g p e r m i t t e d to




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 249 of 336


                                                                                          249



  1        c o m e in l a t e o n S a t u r d a y s or l e a v e e a r l y d u r i n g

  2        t h e s u m m e r a n d f a l l o f e a c h y e a r b e c a u s e he p l a y s

  3        in a f o o t b a l l l e a g u e ?

  4   A.   I k n o w he l e f t .

  5   Q.   A n d you m e a n l e f t t o p l a y f o o t b a l l ?

  6   A.   Correct.

  7   Q.   A n d b a s e d on y o u r o b s e r v a t i o n , d i d m a n a g e m e n t

  8        have a problem with that?

  9   A.   Evidently not.

 10   Q.   Do y o u k n o w B r e t t M y e r s ?

 11   A.   Yes.

 12   Q.   A n d do y o u e v e r r e c a l l h i m d i s a p p e a r i n g d u r i n g a

 13        shift and other individuals having to replace him

 14        s u c h as D a r c y B l a c k ?

 15   MS. BAHAS:        Object to the form.

 16   THE WITNESS:          No .

 17   BY MS. GRECO:

 18   Q.   Is i t f a i r t o s a y i t c o u l d h a v e h a p p e n e d , y o u

 19        just don't know?

 20   MS. BAHAS:        Object to the form.

 21   THE WITNESS:          No , I don ' t t h i n k so .          He w a s n ' t a

 22        s m o k e r , s o h e d i d n ' t go o u t s i d e .

 23   BY MS. GRECO:




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 250 of 336


                                                                                       250



  1   Q.   Do y o u k n o w if h e u s e d h i s c e l l p h o n e to c a l l

  2        people?

  3   A.   I h a v e no c l u e .

  4   Q.   That's what I'm trying to say.                       W o u l d y o u b e the

  5        p e r s o n t h a t w o u l d b e a w a r e o f t h a t , or i s t h a t

  6        s o m e t h i n g t h e p e r s o n r e p l a c i n g h i m w o u l d be

  7        aware?

  8   A.   I u s e d to s e e h i m t h e r e , a n d I w o u l d k n o w i f he ' s

  9        on t h e p h o n e o r not .         I' m n o t s a y i n g h e was n e v e r

 10        on t h e p h o n e .

 11   Q.   Do y o u r e c a l l D a r c y B l a c k b e i n g b r o u g h t to t h e

 12        counter to replace Brett Myers because he

 13        c o u l d n ' t be l o c a t e d ?

 14   A.   No .

 15   Q.   A r e you s a y i n g i t c o u l d n ' t h a p p e n , o r y o u j u s t

 16        don't know?

 17   A.   I ' m not a w a r e of it .

 18   Q.   Okay.      Did anyone ever indicate to you that Darcy

 19        Black was a bad employee?

 20   MS. BAHAS:         Object to the form.

 21   THE WITNESS:          No .

 22   BY MS. GRECO:

 23   Q.   Did anyone indicate to you that -- strike that.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 251 of 336


                                                                                       251



  1        D i d a n y o n e e v e r s u g g e s t to y o u at B l a c k A n g u s

  2        M e a t s t h a t D a r c y B l a c k t o o k too m a n y b r e a k s ?

  3   A.   No .

  4   Q.   Do y o u t h i n k i f she h a d t a k e n t o o m a n y b r e a k s or

  5        w a s a b a d e m p l o y e e , i t w o u l d be s o m e t h i n g y o u

  6        w o u l d h a v e b e e n a w a r e of ?

  7   MS. BAHAS:        Object to the form.

  8   THE WITNESS:         I ' m s u r e I w o u l d h a v e h e a r d it .

  9   BY MS. GRECO:

 10   Q.   D i d D e b b i e N e g r y c h e v e r c o m p l a i n to y o u t h a t she

 11        w a s n ' t a b l e to t a k e S a t u r d a y s o f f ?

 12   A.   Never.

 13   Q.   W e r e y o u a w a r e o f m a l e s b e i n g s c h e d u l e d for

 14        S a t u r d a y s o f f at t h e end o f the m o n t h ?

 15   A.   A n y b o d y t h a t w a n t e d a d a y o f f p u t t h e i r n a m e on

 16        t h e c a l e n d a r , a n d I 'v e n e v e r h e a r d a n y b o d y be

 17        d e n i e d a day o f f .

 18   Q.   Were you aware of a time when Darcy Black and

 19        D e b b i e N e g r y c h p u t t h e i r n a m e s on a c a l e n d a r on a

 20        S a t u r d a y to g e t off a n d b o t h w e r e d e n i e d ?

 21   A.   No .

 22   Q.   Is t h a t s o m e t h i n g y o u w o u l d be a w a r e o f ?

 23   A.   I t h i n k o n e of t h e m w o u l d h a v e s a i d s o m e t h i n g to




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 252 of 336


                                                                                        252



  1        me .

  2   Q.   A n d if , i n f a c t -- w o u l d y o u a g r e e w i t h me , t h e r e

  3        w o u l d b e no r e a s o n t h e y w o u l d b e d e n i e d if t h e y

  4        p u t t h e i r n a m e o n t h e c a l e n d a r , a t l e a s t o n e of

  5        them would have gotten it?

  6   MS. BAHAS:        Object to the form.

  7   THE WITNESS:         No , I see n o r e a s o n .

  8   BY MS. GRECO:

  9   Q.   W h e n R o b e r t S e i b e r t w o u l d s e e y o u , w o u l d he s a y

 10        h e l l o t o you ?

 11   A.   Always.

 12   Q.   J u s t s a y hi or h i T o m m y ?

 13   A.   He ' d c o m e o v e r t o m y t a b l e a n d s a y h e l l o .

 14   Q.   H o w a b o u t K e e g a n R o b e r t s , w h e n he w o u l d see y o u ,

 15        w o u l d h e c o m e o v e r to y o u a n d s a y hi ?

 16   A.   Yes.

 17   Q.   Do y o u t h i n k t h e y w e r e b o t h v e r y r e s p e c t f u l t o

 18        you?

 19   A.   Yes.

 20   Q.   A n d you t h i n k t h a t g o i n g o v e r a n d a c k n o w l e d g i n g

 21        someone is a sign of respect?

 22   MS. BAHAS:        Object to the form.

 23   THE WITNESS:         Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 253 of 336


                                                                                          253



  1   BY MS. GRECO:

  2   Q.   W o u l d y o u a g r e e w i t h me t h a t Mr . K e e g a n R o b e r t s

  3        c o m i n g o v e r to y o u a n d s a y i n g h e l l o to y o u , t h a t

  4        t h a t ' s a s i g n of r e s p e c t t o you a l s o ?

  5   MS. BAHAS:        Object to the form.

  6   THE WITNESS:          Yes.

  7   BY MS. GRECO:

  8   Q.   W a s t h e r e a p o l i c y at I s e n b e r g M e a t s r e g a r d i n g

  9        t h e use o f c e l l p h o n e s d u r i n g b u s i n e s s h o u r s ?

 10   A.   It w a s n ' t a p r o b l e m , but I d o n ' t k n o w if t h e r e

 11        w a s - - it w a s n e v e r a b u s e d .       There might have

 12        b e e n a p o l i c y t h e r e , but I d o n ' t k n o w .          I d o n 't

 13        h a v e a c e l l p h o n e s o I c o u l d n 't t e l l y o u .

 14   Q.   Do y o u e v e r r e c a l l p e o p l e u s i n g t h e i r c e l l p h o n e s

 15        d u r i n g w o r k i n g h o u r s , n o t d u r i n g b r e a k s but

 16        d u r i n g w o r k i n g h o u r s at I s e n b e r g M e a t s ?

 17   A.   If s o m e o n e g o t a p h o n e c a l l , t h e y 'd p i c k it u p

 18        a n d say I ' ll c a l l y o u b a c k o r s o m e t h i n g l i k e

 19        that, yes.

 20   Q.   Do y o u k n o w if a n y o n e u s e d t h e i r c e l l p h o n e s

 21        during the working hours at Black Angus Meats?

 22   A.   Yes.

 23   Q.   Who?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 254 of 336


                                                                                       254



  1   A.   I t h i n k a n y o n e w h o h a s a c e l l p h o n e I' ve s e e n on

  2        it .

  3   Q.   A n d did a n y o n e s a y t h e y c o u l d n ' t use i t ?

  4   A.   I n e v e r h e a r d it .

  5   Q.   Were you aware of individuals receiving text

  6        m e s s a g e s at B l a c k A n g u s - - s t r i k e t h a t .   Do y o u

  7        know what a text message is?

  8   A.   I heard of them.              I d o n ' t k n o w w h a t it i s .

  9   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a m a l e e m p l o y e e

 10        to s a y to a f e m a l e e m p l o y e e at w o r k t h a t s h e ' s

 11        got a nice ass?

 12   A.   It w o u l d n ' t be a p p r o p r i a t e , no .

 13   Q.   D i d you e v e r h e a r a n y m a l e e m p l o y e e s a y to a

 14        f e m a l e e m p l o y e e at B l a c k A n g u s M e a t s t h a t s h e h a s

 15        a nice ass?

 16   A.   No , I h a v e n ' t .

 17   Q.   Were you aware of Raelean Rush being told she has

 18        a nice ass by Sean Round?

 19   A.   No .

 20   Q.   If , in f a c t , t h a t o c c u r r e d , w o u l d y o u a g r e e w i t h

 21        me t h a t t h a t c o u l d be h a r a s s m e n t ?

 22   A.   Yes.

 23   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a m a l e e m p l o y e e




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 255 of 336


                                                                                          255



  1        to t e l l a n o t h e r m a l e e m p l o y e e a f t e r a f e m a l e

  2        w a l k e d by t h a t s h e ' s got a n i c e a s s ?

  3   A.   It w o u l d n ' t be a p p r o p r i a t e .

  4   Q.   W o u l d t h a t a l s o be a f o r m of s e x u a l h a r a s s m e n t ?

  5   A.   I w o u l d s a y so , yes .

  6   MS. BAHAS:          Object to the form.

  7   BY MS. GRECO:

  8   Q.   W o u l d y o u a g r e e w i t h me , i t w o u l d be d e m e a n i n g t o

  9        the woman?

 10   A.   Yes.      Y o u j u s t d o n ' t say t h a t .

 11   Q.   D i d you e v e r h e a r a n y m a l e e m p l o y e e c o m m e n t

 12        r e g a r d i n g a f e m a l e e m p l o y e e t h a t her h e a d l i g h t s

 13        w e r e on ?

 14   A.   Her what?

 15   Q.   H e a d l i g h t s w e r e on .

 16   A.   I think I know what you mean, no.

 17   Q.   In r e f e r e n c e t o her b r e a s t s ?

 18   A.   Yes.      No.

 19   Q.   W o u l d t h a t e v e r be a p p r o p r i a t e in t h e w o r k p l a c e ?

 20   A.   T h a t w o u l d n ' t be t o l e r a t e d a n y p l a c e I w o r k e d .

 21   Q.   Y o u h o p e it w o u l d n ' t be t o l e r a t e d , r i g h t ?

 22   A.   It w o u l d n ' t be .     I ' ve n e v e r s e e n it t o l e r a t e d .

 23   Q.   So i f t h e r e w a s a m a l e m a n a g e r p r e s e n t a t B l a c k




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 256 of 336


                                                                                          256



  1        A n g u s M e a t s w h e n S e a n R o u n d , or a n y o t h e r m a l e

  2        s a i d to a f e m a l e t h a t s h e ' s got a n i c e a s s , w h a t

  3        w o u l d y o u e x p e c t t h e m to d o ?

  4   MS. BAHAS:         Object to the form.

  5   THE WITNESS:           I would say fire them on the spot,

  6        that's what I would do.

  7   BY M S . G R E C O :

  8   Q.   A n d if a m a l e e m p l o y e e s a i d in t h e p r e s e n c e o f - -

  9        if a m a l e e m p l o y e e , i f a m a l e e m p l o y e e s a i d t o a

 10        f e m a l e e m p l o y e e in t h e w o r k p l a c e in t h e p r e s e n c e

 11        of a m a n a g e r o r s u p e r v i s o r t h a t h e r h e a d l i g h t s

 12        a r e on , o r a c u s t o m e r 's h e a d l i g h t s a r e o n , w h a t

 13        w o u l d y o u e x p e c t t h e m a n a g e r to d o ?

 14   MS. BAHAS:         Object to the form.

 15   BY MS. GRECO:

 16   Q.   Y o u can a n s w e r .

 17   A.   T a k e t h e m in t h e o f f i c e a n d t e r m i n a t e t h e m .

 18   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a m a l e e m p l o y e e

 19        to s a y r e l a t i v e to a f e m a l e c u s t o m e r , oh , l o o k a t

 20        that cleavage?

 21   A.   T h a t w o u l d n ' t be a p p r o p r i a t e e i t h e r .

 22   Q.   A n d in y o u r o p i n i o n , as a l o n g t e r m m a n a g e r ,

 23        would that be basis for termination?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 257 of 336


                                                                                           257



  1   A.   Yes.

  2   Q.   A n d in y o u r o p i n i o n , w o u l d t h a t b e t h e b a s i s of

  3        sexual harassment relative to a customer?

  4   MS. BAHAS:         Object to the form.

  5   THE WITNESS:          I w o u l d s a y it w o u l d be , y e s .

  6   BY MS. GRECO:

  7   Q.   Do y o u h a v e a n y p e r s o n a l k n o w l e d g e o f a n y A f r i c a n

  8        A m e r i c a n i n d i v i d u a l w h o w a s i n t e r v i e w e d by a n y o n e

  9        at B l a c k A n g u s M e a t s ?

 10   A.   I d o n 't h a v e a n y k n o w l e d g e o f a n y b o d y b e i n g

 11        interviewed there.                The only thing I could tell

 12        y o u is , a n y b o d y t h a t c a m e in w o u l d g e t a n

 13        application.            W h e n it w a s f i l l e d out , w h a t e v e r

 14        color they were, whatever race they were, they

 15        w o u l d g o in t h e o f f i c e w i t h it .         What happened

 16        a f t e r t h a t , I c o u l d n ' t t e l l you .

 17   Q.   W h e n y o u say t h e y w o u l d go i n t h e o f f i c e , t h e

 18        p e r s o n at t h e c o u n t e r w o u l d go in w i t h i t ?

 19   A.   T h e y w o u l d t a k e it in a n d s a y D i a n e or B o b ,

 20        t h e r e 's s o m e o n e h e r e w i t h an a p p l i c a t i o n .    That

 21        person would leave the office and the person

 22        looking for work would stay.

 23   Q.   Y o u ' re s a y i n g e v e r y p e r s o n t h a t c a m e i n was




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 258 of 336


                                                                                               258



  1        b r o u g h t i n t o D i a n e S e i b e r t ' s o f f i c e o r if D i a n e

  2        Seibert was there, she would see every person who

  3        h a d an a p p l i c a t i o n ?

  4   MS. BAHAS:         Object to the form.

  5   MS. GRECO:         Strike that.            C o u l d you r e a d b a c k h i s

  6        answer?

  7                (W h e r e u p o n , t h e a b o v e -r e q u e s t e d a n s w e r w a s

  8        t h e n r e a d b a c k b y the r e p o r t e r .)

  9   BY M S . G R E C O :

 10   Q.   I'm trying to understand what you mean by they.

 11        Who's they?

 12   A.   Instead of saying a person, they would be the

 13        applicant.

 14   Q.   So y o u o b s e r v e d , e v e r y t i m e you s a w s o m e o n e c o m e

 15        in a n d f i l l o u t an a p p l i c a t i o n , t h a t t h a t p e r s o n

 16        w o u l d g o in t h e b a c k r o o m --

 17   A.   In t h e o f f i c e .

 18   Q.   In t h e o f f i c e a n d s p e a k w i t h s o m e o n e i n

 19        management, whether that be Diane Seibert, Robert

 20        Seibert or Keegan Roberts, is that true?

 21   A.   Yes.

 22   Q.   W o u l d i t s u r p r i s e y o u to l e a r n t h a t an A f r i c a n

 23        American -- strike that.                     Would it surprise you




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 259 of 336


                                                                                       259



  1        to l e a r n t h a t an A f r i c a n A m e r i c a n i n d i v i d u a l who

  2        h a d a p p l i e d on m o r e t h a n o n e o c c a s i o n w a s n e v e r

  3        brought to see anybody in management?

  4   MS. BAHAS:        Object to the form.

  5   BY MS. GRECO:

  6   Q.   Y o u can a n s w e r .

  7   A.   T h e o n l y t h i n g I c o u l d s a y i s , if t h e y w e r e

  8        denied, at the time we didn't need help.

  9   Q.   If t h e r e was a h e l p w a n t e d s i g n i n t h e w i n d o w a n d

 10        t h e p e r s o n r e s p o n d e d to t h a t s i g n a n d f i l l e d out

 11        an a p p l i c a t i o n , w o u l d t h e r e be a n y r e a s o n f o r

 12        t h e m n o t to be b r o u g h t i n to s e e one o f the

 13        management people?

 14   MS. BAHAS:        Object to the form.

 15   THE WITNESS:         No .

 16   BY MS. GRECO:

 17   Q.   Based on your experience and your observations

 18        from where you were working during the morning in

 19        the butcher block, individuals would be brought

 20        b a c k to m a n a g e m e n t if t h e y f i l l e d o u t an

 21        a p p l i c a t i o n a n d if t h e r e w a s a h e l p w a n t e d s i g n ?

 22   A.   Correct.

 23   Q.   Were you aware of any instructions that were




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 260 of 336


                                                                                         260



  1        g i v e n t o D a r c y B l a c k or a n y p e r s o n w h o w o u l d h a v e

  2        w o r k ed at t h e f r o n t c o u n t e r at a n y t i m e as to

  3        what they were to do with applicants?

  4   A.   No .

  5   Q.   W h e n d i d you b e c o m e a w a r e t h a t D a r c y B l a c k ' s

  6        c h i l d r e n h a v e an A f r i c a n A m e r i c a n f a t h e r ?

  7   MS. BAHAS:         Object to the form.

  8   THE WITNESS:          W e l l , she u s e d t o b r i n g h e r k i d s t h e r e .

  9   BY MS. GRECO:

 10   Q.   A n d did a n y o n e e v e r d i s c u s s w i t h you D a r c y

 11        B l a c k 's c h i l d r e n at B l a c k A n g u s M e a t s ?

 12   A.   No .

 13   Q.   D i d a n y o n e e v e r m a k e any n e g a t i v e c o m m e n t s

 14        r e g a r d i n g D a r c y B l a c k 's c h i l d r e n at B l a c k A n g u s

 15        Meats?

 16   A.   N o t to me .

 17   Q.   D i d a n y o n e e v e r t e l l you t h a t D a r c y B l a c k 's

 18        c h i l d r e n w e r e a l w a y s in t r o u b l e ?

 19   A.   Darcy.

 20   Q.   Other than Darcy?

 21   A.   No .

 22   Q.   Were you ever aware of Jamie Lapress making jokes

 23        about Darcy Black's children?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 261 of 336


                                                                                         261



  1   A.   No .

  2   Q.   W o u l d i t e v e r be a p p r o p r i a t e in t h e w o r k p l a c e f o r

  3        J a m i e L a p r e s s to j o k e a b o u t D a r c y B l a c k ' s

  4        c h i l d r e n for a n y r e a s o n ?

  5   A.   No .

  6   Q.   Were you ever aware that -- strike that.                               Were

  7        y o u e v e r a w a r e t h a t D a r c y B l a c k 's - - s t r i k e t h a t .

  8        Did Debbie Negrych ever tell you that she talked

  9        to J a m i e L a p r e s s b e c a u s e h e was m a k i n g j o k e s

 10        regarding her children?

 11   MS. BAHAS:        Object to the form.

 12   THE WITNESS:         No .

 13   BY MS. GRECO:

 14   Q.   Did Debbie Negrych ever tell you that she told

 15        J a m i e L a p r e s s t h a t D a r c y B l a c k d i d n ' t f i n d it

 16        f u n n y a n d he n e e d e d t o s t o p ?

 17   MS. BAHAS:        Object to the form.

 18   THE WITNESS:         No .

 19   BY MS. GRECO:

 20   Q.   Do y o u k n o w a n y r e a s o n w h y R o b e r t S e i b e r t a n d

 21        D i a n e S e i b e r t in a l e t t e r to t h e E E O C w o u l d s t a t e

 22        that Jamie Lapress would joke about Darcy Black's

 23        kids, not because they were black but because




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 262 of 336


                                                                                        262



  1        t h e y w e r e a l w a y s in t r o u b l e .   Debbie did tell

  2        J a m i e L a p r e s s t h a t D a r c y B l a c k d i d n ' t f i n d it

  3        f u n n y a n d he n e e d e d t o s t o p ?

  4   MS. BAHAS:          Object to the form.

  5   THE WITNESS:           No .

  6   BY MS. GRECO:

  7   Q.   Do y o u h a v e a n y r e a s o n t o b e l i e v e t h a t w h a t t h e y

  8        s a i d -- s t r i k e t h a t .    Do y o u k n o w w h y t h e y s a i d

  9        t h a t in t h e i r s t a t e m e n t to t h e E E O C ?

 10   MS. BAHAS:          Object to the form.

 11   THE WITNESS:           I h a v e no i d e a .

 12   BY MS. GRECO:

 13   Q.   B e f o r e y o u s a i d if s o m e t h i n g w a s g o i n g o n a t

 14        B l a c k A n g u s M e a t s , y o u w o u l d be a w a r e of it .

 15   MS. BAHAS:          Object to the form.

 16   THE WITNESS:           If I w a s t h e r e .

 17   BY MS. GRECO:

 18   Q.   So n o o n e e v e r b r o u g h t t o y o u r a t t e n t i o n t h a t

 19        Jamie Lapress was making jokes about Darcy

 20        B l a c k 's c h i l d r e n ?

 21   A.   No .

 22   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r J a m i e L a p r e s s t o

 23        do t h a t ?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 263 of 336


                                                                                        263



  1   A.   K n o w i n g J a m i e t h e w a y I do , I w o u l d s a y no .

  2   Q.   Do y o u b e l i e v e J a m i e L a p r e s s w o u l d e v e r do t h a t ?

  3   A.   No .

  4   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

  5        211.      This is a letter from Diane Seibert and

  6        Robert Seibert.             Do y o u s e e the s i g n a t u r e s ?

  7   A.   Yes.

  8   Q.   Have you ever seen the signatures before?

  9   A.   J u s t on m y p a y c h e c k .

 10   Q.   Do y o u r e c o g n i z e t h o s e a s t h e i r s i g n a t u r e s ?

 11   A.   I r e c o g n i z e D i a n e ' s , not B o b ' s.

 12   Q.   Does she normally sign your paycheck?

 13   A.   Yes.

 14   Q.   A r e y o u r p a y c h e c k s at B l a c k A n g u s c o m p u t e r m a d e

 15        or a r e t h e y h a n d w r i t t e n ?

 16   A.   Computer.

 17   Q.   A n d do y o u s e e i t ' s o n B o u l e v a r d B l a c k A n g u s

 18        letterhead?

 19   A.   Correct.

 20   Q.   C a n you s e e it ' s d a t e d J a n u a r y 29 , 2 0 1 1 ?

 21   A.   Correct.

 22   Q.   It ' s a d d r e s s e d t o M i s s S a n c h e z ?

 23   A.   Yes.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 264 of 336


                                                                                          264



  1   Q.   A n d do y o u s e e t h a t t h e e x h i b i t I s h o w e d y o u

  2        b e f o r e on t h e D a m o n a n d M o r e y l e t t e r h e a d , t h a t

  3        w a s a d d r e s s e d to M i s s S a n c h e z a l s o ?

  4   A.   Okay.

  5   Q.   A n d she ' s an e q u a l e m p l o y m e n t o p p o r t u n i t y

  6        commission investigator?

  7   A.   Okay.

  8   Q.   I ' d l i k e to r e f e r y o u n o w to t h i s p a r t o f t h i s

  9        p a r a g r a p h t h a t s a y s , l a s t p a r a g r a p h on B a t e s

 10        D E F 0 0 3 4 , it s a y s J a m i e d e n i e s r e f e r r i n g to

 11        D a r c y 's c h i l d r e n as n i g g e r s .   He would joke about

 12        h e r k i d s not b e c a u s e t h e y w e r e b l a c k b u t b e c a u s e

 13        t h e y w e r e a l w a y s in t r o u b l e .    Debbie did tell

 14        J a m i e t h a t D a r c y d i d n 't f i n d it f u n n y a n d h e

 15        n e e d e d to s t o p .    Do y o u s e e t h a t ?

 16   A.   Yes.

 17   Q.   Do y o u h a v e a n y k n o w l e d g e of t h a t ?

 18   A.   No .

 19   Q.   Do y o u k n o w w h y Bob S e i b e r t and D i a n e S e i b e r t

 20        would put that in a letter to the EEOC?

 21   MS. BAHAS:        Object to the form.

 22   THE WITNESS:          No .

 23   BY MS. GRECO:




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 265 of 336


                                                                                               265



  1   Q.   Do y o u r e c a l l t h a t a f t e r D a r c y B l a c k l e f t

  2        employment, that Diane Seibert and Robert Seibert

  3        met with staff members at Black Angus Meats

  4        r e g a r d i n g it ?

  5   MS. BAHAS:         Object to the form.

  6   THE WITNESS:           No .

  7   BY MS. GRECO:

  8   Q.   Did they ever meet with you regarding Darcy

  9        B l a c k 's c o m p l a i n t o f d i s c r i m i n a t i o n , h a r a s s m e n t ,

 10        hostile environment?

 11   MS. BAHAS:         Object to the form.

 12   THE WITNESS:           No .

 13   BY M S . G R E C O :

 14   Q.   T h e y n e v e r t a l k e d t o you a b o u t t h a t ?

 15   A.   No .

 16   Q.   So b e f o r e c o m i n g h e r e t o d a y , no o n e h a s e v e r

 17        t a l k ed to y o u a b o u t t h i s a c t i o n ?

 18   A.   No .

 19   MS. BAHAS:         With the exception of counsel.

 20   BY MS. GRECO:

 21   Q.   D i d a n y o n e a t B l a c k A n g u s M e a t s e v e r s p e a k to y o u

 22        about it?

 23   A.   No .




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 266 of 336


                                                                                          266



  1   Q.   Do y o u r e c a l l b e i n g i n a m e e t i n g w i t h J a m i e

  2        Lapress where Robert Seibert and Diane Seibert

  3        w e r e p r e s e n t a n d t h e y d i s c u s s e d D a r c y B l a c k 's

  4        complaints?

  5   MS. BAHAS:         Object to the form.

  6   BY MS. GRECO:

  7   Q.   Y o u can a n s w e r .

  8   A.   No .

  9   Q.   W o u l d i t c o n c e r n y o u if J a m i e L a p r e s s a d m i t t e d h e

 10        made jokes about Darcy Black's children?

 11   MS. BAHAS:         Object to the form.

 12   THE WITNESS:           Yes, it would.              It w o u l d b o t h e r m e .

 13   BY MS. GRECO:

 14   Q.   D i d you e v e r s p e a k to J a m i e L a p r e s s as t o w h e t h e r

 15        or n o t he e v e r m a d e a n y d e r o g a t o r y r e m a r k s

 16        r e g a r d i n g D a r c y B l a c k 's c h i l d r e n ?

 17   A.   No .

 18   Q.   D i d you k n o w R a e l e a n R u s h a n d R e g i n a R u s h ?

 19   A.   I k n e w b o t h of t h e m .

 20   Q.   Do y o u b e l i e v e t h a t - - s t r i k e t h a t .       Were you

 21        aware Raelean Rush dated an African American

 22        male?

 23   A.   Yes.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 267 of 336


                                                                                         267



  1   Q.   H o w did y o u b e c o m e a w a r e o f t h a t ?

  2   A.   B e c a u s e h e c a m e in t h e s t o r e .

  3   Q.   A n d w h e n was t h a t , do y o u r e c a l l ?

  4   A.   I h a v e no c l u e .

  5   Q.   W a s it d u r i n g t h e t i m e D a r c y B l a c k w a s t h e r e ?

  6   A.   Very possible.

  7   Q.   W e r e y o u a w a r e t h a t R e g i n a R u s h d a t e d an A f r i c a n

  8        American male?

  9   A.   No .

 10   Q.   And were Raelean and Regina Rush friends with

 11        Darcy Black?

 12   MS. BAHAS:        Object to the form.

 13   BY MS. GRECO:

 14   Q.   If y o u k n o w .

 15   A.   I would say yes.

 16   Q.   A n d do y o u b e l i e v e t h a t b e c a u s e R a e l e a n R u s h and

 17        Regina Rush dated African American males, that

 18        D a r c y f e l t a c o n n e c t i o n to t h e m b e c a u s e t h e i r

 19        children were biracial?

 20   MS. BAHAS:        Object to the form.

 21   THE WITNESS:         I don't know.            I have no opinion.                  What

 22        s o m e o n e e l s e d o e s , I don ' t c a r e .

 23   BY MS. GRECO:




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 268 of 336


                                                                                        268



  1   Q.   Do y o u t h i n k D a r c y B l a c k j u s t c o u l d h a v e b e e n

  2        friends with them because they were nice people?

  3   MS. BAHAS:        Object to the form.

  4   THE WITNESS:         We 'r e all n i c e p e o p l e t h e r e .

  5   BY MS. GRECO:

  6   Q.   If J a m i e L a p r e s s m a d e j o k e s a b o u t D a r c y B l a c k 's

  7        c h i l d r e n , w o u l d you c o n s i d e r h i m to be a n i c e

  8        person?

  9   MS. BAHAS:        Object to the form.

 10   BY MS. GRECO:

 11   Q.   Y o u can a n s w e r .

 12   A.   No .    I wouldn't consider him a nice person, no.

 13   Q.   N o w , y o u saw w h a t t h e o w n e r s of B l a c k A n g u s M e a t s

 14        s a i d to t h e E E O C , t h a t h e a d m i t t e d m a k i n g j o k e s

 15        about Darcy Black's children.                      You still today

 16        s i t t i n g h e r e b e l i e v e he ' s a n i c e p e r s o n ?

 17   MS. BAHAS:        Object to the form.

 18   THE WITNESS:         If I h e a r d him s a y it , I w o u l d s a y no .

 19   BY MS. GRECO:

 20   Q.   So t h e f a c t t h a t R o b e r t a n d D i a n e S e i b e r t s a i d

 21        t h i s to t h e E E O C m a k e s y o u d o u b t it ?

 22   MS. BAHAS:        Object to the form.

 23   BY MS. GRECO:




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 269 of 336


                                                                                            269



  1   Q.   Do y o u u n d e r s t a n d w h a t I ' m s a y i n g ?

  2   A.   I d o n 't k n o w .

  3   Q.   As a m a n a g e r f o r a l l of t h o s e y e a r s , w h e n

  4        m a n a g e m e n t m a k e s t h e s t a t e m e n t to a f e d e r a l

  5        a g e n c y t h a t an e m p l o y e e m a d e s t a t e m e n t s , j o k e s

  6        a b o u t a n o t h e r e m p l o y e e 's c h i l d r e n , d o e s t h a t g i v e

  7        y o u any c o n c e r n ?

  8   MS. BAHAS:         Object to the form.                 Asked and answered.

  9   BY M S . G R E C O :

 10   Q.   Y o u can a n s w e r .      T h i s is a s i g n e d s t a t e m e n t b y

 11        b o t h of t h e m .

 12   A.   I d o n 't t h i n k it 's f u n n y , no .

 13   Q.   Do y o u s t i l l t h i n k J a m i e L a p r e s s is a n i c e

 14        person?

 15   MS. BAHAS:         Objection to form.                Asked and answered.

 16   BY M S . G R E C O :

 17   Q.   Y o u can a n s w e r , if y o u c a n b a s e d on y o u r

 18        experience.

 19   A.   The business I've done with Jamie and working

 20        w i t h h i m and e v e r y t h i n g , y e s , I t h i n k he 's a n i c e

 21        person.

 22   Q.   So h e t r e a t e d y o u w i t h r e s p e c t ?

 23   A.   Everybody there does.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 270 of 336


                                                                                     270



  1   Q.   Treats you with respect?

  2   A.   Correct.

  3   Q.   B u t you c a n ' t s p e a k t o h o w h e t r e a t s m y c l i e n t ,

  4        could you?

  5   MS. BAHAS:        Object to the form.

  6   THE WITNESS:           I w a s n 't t h e r e t h a t m u c h .

  7   BY M S . G R E C O :

  8   Q.   F a i r to s a y y o u can 't s p e a k to h o w h e t r e a t s my

  9        client, Darcy Black?

 10   MS. BAHAS:        Object to the form.

 11   THE WITNESS:           Correct.

 12   BY MS. GRECO:

 13   Q.   A n d if , i n f a c t , he m a d e c o m m e n t s a b o u t her

 14        c h i l d r e n , y o u w o u l d a g r e e w i t h me he d i d n 't t r e a t

 15        her well?

 16   MS. BAHAS:        Object to the form.                Asked and answered

 17        multiple times.

 18   BY M S . G R E C O :

 19   Q.   Y o u can a n s w e r .

 20   A.   I d o n 't k n o w w h a t a n s w e r y o u w a n t .       I really

 21        d o n ' t k n o w w h a t you w a n t m e to s a y .

 22   MS. BAHAS:        T e l l t h e t r u t h , to y o u r k n o w l e d g e .

 23   THE WITNESS:           I never heard anything said.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 271 of 336


                                                                                          271



  1   BY MS. GRECO:

  2   Q.   I d i d n ' t ask y o u if h e s a i d it .             I s a i d if , i n

  3        fact, he made statements, jokes about her

  4        c h i l d r e n , w o u l d you a g r e e w i t h me , t h a t t h a t

  5        w o u l d b e in a p p r o p r i a t e i n t h e w o r k p l a c e ?

  6   MS. BAHAS:         Asked and answered multiple times.

  7   BY M S . G R E C O :

  8   Q.   Y o u can a n s w e r .

  9   A.   I w o u l d n ' t a p p r o v e of it , no .

 10   Q.   If y o u w e r e h i s m a n a g e r a n d you l e a r n e d t h a t ,

 11        w h a t w o u l d y o u d o b a s e d on y o u r y e a r s of

 12        management experience?

 13   A.   Probably terminate him.

 14   Q.   W e r e y o u a w a r e o f S e a n R o u n d m a k i n g c o m m e n t s to

 15        R a e l e a n R u s h a n d /or R e g i n a R u s h r e l a t i v e to t h e i r

 16        A f r i c a n A m e r i c a n b o y f r i e n d t h a t t h e y w o u l d be

 17        better off with a white guy?

 18   A.   No .

 19   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a C a u c a s i a n

 20        e m p l o y e e or a n y e m p l o y e e t o say t o a f e m a l e

 21        employee relative to their African American

 22        boyfriend that she would be better off with a

 23        white guy?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 272 of 336


                                                                                      272



  1   A.   No .

  2   Q.   Do y o u c o n s i d e r t h a t s t a t e m e n t to be r a c i a l l y

  3        offensive?

  4   A.   Yes, I would say yes.

  5   Q.   A n d if y o u h e a r d a w h i t e e m p l o y e e s a y t h a t to a

  6        f e m a l e e m p l o y e e who w a s d a t i n g an A f r i c a n

  7        A m e r i c a n m a l e , w h a t , if a n y t h i n g , w o u l d you d o a s

  8        a manager?

  9   MS. BAHAS:        Object to the form.

 10   THE WITNESS:           I w a s n 't m a n a g e r .

 11   BY MS. GRECO:

 12   Q.   I k n o w , b u t in y o u r e x p e r i e n c e as a m a n a g e r ,

 13        w h a t , i f a n y t h i n g , w o u l d y o u do ?

 14   MS. BAHAS:        Object to the form.

 15   THE WITNESS:           I w o u l d t a k e i t to a h i g h e r l e v e l , I'd

 16        r u n it by t h e m , my s u p e r i o r s .

 17   BY M S . G R E C O :

 18   Q.   Would you make a recommendation, like when you

 19        were the plant manager, would you make a

 20        recommendation regarding termination sometime?

 21   MS. BAHAS:        Object to the form.

 22   THE WITNESS:           It d e p e n d s on t h e e m p l o y e e .   If the

 23        e m p l o y e e was a h e a d a c h e , y e s , I w o u l d , b u t if it




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 273 of 336


                                                                                          273



  1        w a s a f i r s t t i m e t h i n g , no .

  2   BY M S . G R E C O :

  3   Q.   W h a t if t h a t s a m e e m p l o y e e s a i d w i t h r e g a r d t o

  4        t h e w h i t e f e m a l e d a t i n g an A f r i c a n A m e r i c a n m a l e

  5        t h a t s h e n e e d s t o b e w i t h o n e o f her o w n k i n d ?

  6   MS. BAHAS:        Object to the form.

  7   BY MS. GRECO:

  8   Q.   Would that be racially offensive?

  9   A.   Y e s , I w o u l d s a y so .

 10   Q.   If t h e i n d i v i d u a l m a d e t h a t c o m m e n t , w o u l d y o u

 11        r e c o m m e n d t h e y b e t e r m i n a t e d if y o u w e r e a

 12        manager?

 13   MS. BAHAS:        Object to the form.

 14   THE WITNESS:           I r e a l l y d o n 't k n o w .   Y o u ' re a s k i n g me

 15        s o m e t h i n g t h a t I h a v e no c o n t r o l o v e r a n d I

 16        r e a l l y d o n ' t k n o w i f it h a p p e n e d .

 17   BY M S . G R E C O :

 18   Q.   I'm asking you to assume it happened, and as a

 19        manager, with your many years of experience as

 20        p l a n t m a n a g e r , w h a t , if a n y t h i n g , w o u l d you d o ?

 21   A.   I wouldn't stand for anything.                       When I was a

 22        p l a n t m a n a g e r , I d i d n 't t a k e g u f f or a n y t h i n g

 23        from anybody.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 274 of 336


                                                                                      274



  1   Q.   So i f s o m e o n e e n g a g e d in t h i s c o n d u c t , y o u w o u l d

  2        e i t h e r t e r m i n a t e t h e m or r e c o m m e n d t h e y be

  3        terminated?

  4   MS. BAHAS:        Object to the form.

  5   BY MS. GRECO:

  6   Q.   Y o u can a n s w e r .

  7   A.   Yes.

  8   Q.   If a w h i t e e m p l o y e e s a i d t o a f e m a l e e m p l o y e e , a

  9        white male employee said to a white female who's

 10        d a t i n g an A f r i c a n A m e r i c a n m a l e t h a t h e was u s i n g

 11        h e r to g e t h e r n a m e b e c a u s e b l a c k m e n a l w a y s

 12        c h e a t a n d he p r o b a b l y h a s a lot o f g i r l f r i e n d s ,

 13        if y o u l e a r n e d t h a t a s a m a n a g e r , w h a t , if a n y ,

 14        action would you take?

 15   MS. BAHAS:        Object to the form.

 16   BY MS. GRECO:

 17   Q.   Y o u can a n s w e r .

 18   A.   I r e a l l y don ' t u n d e r s t a n d t h e q u e s t i o n .

 19   Q.   A s s u m e y o u ' r e t h e m a n a g e r a n d y o u l e a r n or h e a r

 20        that a white male employee said to a white female

 21        e m p l o y e e who w a s d a t i n g a b l a c k m a n t h a t h e r

 22        b o y f r i e n d w a s u s i n g h e r to g e t h e r n a m e b e c a u s e

 23        b l a c k m e n a l w a y s c h e a t a n d h e p r o b a b l y h a s a lot




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 275 of 336


                                                                                       275



  1        of g i r l f r i e n d s , w h a t , if a n y t h i n g , w o u l d y o u do ?

  2   A.   N o t h i n g , b e c a u s e it 's n o n e o f m y b u s i n e s s .

  3   Q.   Do y o u t h i n k t h a t w o u l d be o f f e n s i v e t o the w h i t e

  4        female dating the African American male?

  5   A.   Possibly.

  6   Q.   Do y o u t h i n k t h e r e ' s a p r e s u m p t i o n b e c a u s e he 's

  7        black he cheats?

  8   MS. BAHAS:        Object to the form.

  9   BY MS. GRECO:

 10   Q.   Y o u can a n s w e r .

 11   A.   I d o n 't t h i n k b l a c k s c h e a t a n y m o r e t h a n w h i t e s .

 12   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a w h i t e m a l e

 13        e m p l o y e e to s a y to a w h i t e f e m a l e e m p l o y e e d a t i n g

 14        an A f r i c a n A m e r i c a n m a l e , t h a t h e r b o y f r i e n d was

 15        u s i n g h e r to g e t h e r n a m e b e c a u s e b l a c k men

 16        a l w a y s c h e a t a n d he p r o b a b l y h a s a l o t o f

 17        girlfriends?

 18   MS. BAHAS:        Objection.          Asked and answered.

 19   THE WITNESS:           I t h i n k I d i d a n s w e r it .

 20   BY M S . G R E C O :

 21   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r t h a t to be s a i d

 22        in t h e w o r k p l a c e ?

 23   A.   I w o u l d s a y no .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 276 of 336


                                                                                        276



  1   Q.   Okay.       If y o u w e r e a m a n a g e r --

  2   A.   We ' r e t h e r e to w o r k .

  3   Q.   And there are all these policies regarding

  4        d i s c r i m i n a t i o n , are t h e r e n o t ?

  5   MS. BAHAS:         Object to the form.

  6   BY MS. GRECO:

  7   Q.   As a m a n a g e r , y o u ' r e a w a r e t h a t t h e r e a r e

  8        p o l i c i e s r e g a r d i n g d i s c r i m i n a t i o n in t h e

  9        workplace, are you not?

 10   MS. BAHAS:         Where?

 11   BY M S . G R E C O :

 12   Q.   Everywhere, right?

 13   A.   Yes.

 14   Q.   At U . S. M e a t s , w e r e t h e r e p o l i c i e s r e g a r d i n g

 15        discrimination?

 16   A.   Yes.

 17   Q.   That follow the federal laws?

 18   A.   Yes.

 19   Q.   In y o u r e x p e r i e n c e as a m a n a g e r a t S h e r - Del

 20        Foods, did you become aware that there were laws,

 21        both federal and state, that protected employees

 22        w i t h r e g a r d to d i s c r i m i n a t i o n , h a r a s s m e n t ,

 23        retaliation and hostile environment based on a




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 277 of 336


                                                                                         277



  1        p e r s o n ' s age , s e x , r e l i g i o n , r a c e or a s s o c i a t i o n

  2        b e c a u s e o f r a c e , d i d you b e c o m e a w a r e of t h a t ?

  3   A.   I w a s a w a r e of i t , b u t f i f t y y e a r s a g o a n d

  4        f o r t y -f i v e y e a r s a g o , y o u d i d n ' t h e a r of t h i s

  5        stuff.

  6   Q.   W e l l , w e r e y o u a w a r e of it w h e n y o u w e r e at

  7        Isenberg Meat?

  8   A.   Yes.

  9   Q.   A n d t h a t I s e n b e r g M e a t , if t h a t s i t u a t i o n I j u s t

 10        told you about occurred, what would happen?

 11   MS. BAHAS:        Object to the form.

 12   THE WITNESS:           F i r s t of a l l , it w o u l d n 't h a p p e n t h e r e

 13        because it was all men.

 14   BY M S . G R E C O :

 15   Q.   Okay.      So if t h e y m a d e c o m m e n t s a b o u t an

 16        individual being a Jew and made inappropriate

 17        statements about Jewish people, what would happen

 18        at I s e n b e r g M e a t s ?

 19   MS. BAHAS:        Object to the form.

 20   BY M S . G R E C O :

 21   Q.   Y o u can a n s w e r .

 22   A.   If w h o m a d e it ?

 23   Q.   Any employee made a discriminatory --




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 278 of 336


                                                                                          278



  1   A.   M a d e it t o w h o ?

  2   Q.   To a J e w i s h e m p l o y e e in a n e g a t i v e w a y , w h a t

  3        would happen at Isenberg Meats?

  4   MS. BAHAS:        Object to the form.

  5   BY M S . G R E C O :

  6   Q.   Y o u can a n s w e r .

  7   A.   The only three Jewish people that were at

  8        I s e n b e r g ' s w e r e the o w n e r s a n d n o b o d y h a d a

  9        problem with the owners.

 10   Q.   Okay.      W h a t I ' m s a y i n g t o y o u , do y o u h a v e a n y

 11        u n d e r s t a n d i n g , i s i t e v e r a p p r o p r i a t e to m a k e

 12        c o m m e n t s r e l a t i v e t o an i n d i v i d u a l ' s r a c e i n the

 13        workplace?

 14   A.   No .

 15   Q.   Is i t e v e r a p p r o p r i a t e t o m a k e c o m m e n t s r e l a t i v e

 16        to a p e r s o n d a t i n g an i n d i v i d u a l of t h e A f r i c a n

 17        A m e r i c a n r a c e w h e n it 's a w h i t e i n d i v i d u a l d a t i n g

 18        him?

 19   A.   No .

 20   Q.   Is i t f a i r t o s a y t h e r e ' s no p l a c e f o r t h a t i n

 21        the workplace, right?

 22   A.   Correct.

 23   Q.   A n d t h a t it ' s m a n a g e m e n t ' s o b l i g a t i o n to e n f o r c e




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 279 of 336


                                                                                         279



  1        t h e law a n d to s t o p i t w h e n t h a t c o n d u c t o c c u r s ,

  2        right?

  3   A.   Correct.

  4   Q.   If y o u w e r e a m a n a g e r , w o u l d y o u t a k e a c t i o n to

  5        s t o p it ?

  6   A.   Yes.

  7   Q.   L e t me s h o w y o u E x h i b i t 2 1 1 .      A g a i n , t h i s i s the

  8        l e t t e r s i g n e d by R o b e r t S e i b e r t a n d D i a n e S e i b e r t

  9        to t h e i n v e s t i g a t o r M i s s S a n c h e z of t h e E E O C .

 10        See here where it states, Raelean Rush and Regina

 11        R u s h w e r e b o t h c o l l e g e s t u d e n t s w h o w o r k ed f o r u s

 12        for several years.               Do you see that?

 13   A.   Yes.

 14   Q.   They both had terrific lovely personalities and

 15        the customers loved them.                    Both dated African

 16        A m e r i c a n s a n d D a r c y f e l t a c o n n e c t i o n to t h e m

 17        because her children were biracial.                           D o you s e e

 18        that?

 19   A.   Yes.

 20   Q.   A n d t h e n it s a y s , S e a n d i d m a k e a c o m m e n t t o

 21        Raelean about her boyfriend using her for her

 22        g o o d c r e d i t s c o r e a n d o t h e r t h i n g s.

 23   MS. BAHAS:          Is that a question?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 280 of 336


                                                                                        280



  1   BY MS. GRECO:

  2   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r S e a n R o u n d t o

  3        make a comment to Raelean Rush about her African

  4        A m e r i c a n boy f r i e n d u s i n g h e r f o r her g o o d c r e d i t

  5        score and other things?

  6   A.   W o u l d i t be a p p r o p r i a t e ?

  7   Q.   In t h e w o r k p l a c e ?

  8   A.   I d o n 't k n o w i f m a n a g e m e n t k n e w a b o u t it or

  9        s o m e t h i n g l i k e t h a t , no .   B u t i f it ' s j u s t t w o

 10        p e o p l e t a l k i n g , I d o n 't k n o w .

 11   Q.   W e l l , w h a t I ' m s a y i n g to y o u is , if t h e p e r s o n

 12        w a s o f f e n d e d b y it , s h o u l d m a n a g e m e n t t a k e

 13        action?

 14   A.   Yes.

 15   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r an e m p l o y e e at

 16        Black Angus Meats -- strike that.                         W o u l d it e v e r

 17        be a p p r o p r i a t e f o r a n y o n e at B l a c k A n g u s M e a t s t o

 18        r e f e r t o b l a c k c u s t o m e r s a s Bob 's n i g s ?

 19   A.   It w o u l d n ' t be a p p r o p r i a t e , no .

 20   Q.   Were you aware of Jamie Lapress referring --

 21        strike that.           W e r e y o u e v e r a w a r e of J a m i e

 22        L a p r e s s s t a t i n g t h a t he h a s to d e l i v e r t o B o b 's

 23        nigs?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 281 of 336


                                                                                        281



  1   A.   W h o has t o ?

  2   Q.   W e r e y o u e v e r a w a r e o f J a m i e -- o f S e a n R o u n d

  3        s a y i n g t h a t he h a s to d e l i v e r t o Bob 's n i g s ?

  4   A.   No , I n e v e r h e a r d t h a t .

  5   Q.   Were you ever aware of Jamie Lapress saying that

  6        B o b ' s n i g s w e r e d i r t y i n g u p the p a r k i n g lot ?

  7   A.   No .

  8   Q.   Y o u s a i d you d i d n ' t w o r k i n the p a c k r o o m , i s n ' t

  9        that true?

 10   A.   Correct.

 11   Q.   W o u l d t h e r e be a n y c i r c u m s t a n c e s w h e n a n y o n e

 12        s h o u l d e v e r r e f e r t o any A f r i c a n A m e r i c a n

 13        c u s t o m e r of B l a c k A n g u s M e a t s a s a n i g ?

 14   A.   No .

 15   Q.   Do y o u k n o w w h a t n i g is an a b b r e v i a t i o n for ?

 16   A.   Yes.

 17   Q.   W h a t is i t a n a b b r e v i a t i o n f o r ?

 18   A.   Negro.

 19   Q.   D i d you e v e r h e a r t h e t e r m n i g g e r ?

 20   A.   Yes.

 21   Q.   D i d you e v e r h e a r a n y o n e a t B l a c k A n g u s M e a t s u s e

 22        that term?

 23   A.   No .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 282 of 336


                                                                                          282



  1   Q.   W o u l d i t e v e r be a p p r o p r i a t e -- c o u l d t h e w o r d

  2        nigs refer to nigger?

  3   A.   Yes.

  4   Q.   D i d you e v e r h e a r a n y o n e a t B l a c k A n g u s M e a t s

  5        s t a t e i n r e f e r e n c e to A f r i c a n A m e r i c a n m a l e s --

  6        strike that.           Did you ever hear anyone at Black

  7        Angus Meats state relative to African American

  8        c u s t o m e r s in t h e s e or s i m i l a r w o r d s , h o w c o u l d

  9        they have nice cars and get food stamps?

 10   A.   No .

 11   Q.   D i d you e v e r h e a r M r . L a p r e s s , Mr . R o u n d or a n y

 12        e m p l o y e e at B l a c k A n g u s M e a t s s t a t e in t h e s e or

 13        similar words regarding African American

 14        c u s t o m e r , h o w c o u l d t h e y h a v e n i c e c a r s and g e t

 15        food stamps?

 16   A.   No .

 17   Q.   D i d you e v e r h e a r M r . L a p r e s s o r Mr . R o u n d s t a t e

 18        r e l a t i v e to A f r i c a n A m e r i c a n c u s t o m e r s h o w c o m e

 19        they have nice clothes and get food stamps?

 20   A.   No .

 21   Q.   D i d you e v e r h e a r N i c o l e S e i b e r t or a n y o n e e l s e

 22        e m p l o y e d at B l a c k A n g u s M e a t s s t a t e w h e n a l a r g e

 23        African American individual with food stamps came




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 283 of 336


                                                                                            283



  1        i n t o t h e s t o r e t o p u r c h a s e f i l l e t m i g n o n or s t r i p

  2        s t e a k w h y c a n ' t t h e y get o u t a n d w o r k ?

  3   A.   No .

  4   Q.   Were you ever aware of Mr. Lapress saying on

  5        multiple occasions that Robert Seibert called him

  6        on t h e p h o n e , t e l e p h o n e a n d t o l d him h i s n i g s a r e

  7        d i r t y i n g up t h e p a r k i n g l o t ?

  8   A.   No .

  9   Q.   W o u l d y o u a g r e e w i t h me t h a t r e f e r r i n g t o A f r i c a n

 10        A m e r i c a n i n d i v i d u a l s as n i g s w o u l d b e o f f e n s i v e

 11        to a n i n d i v i d u a l w h o has A f r i c a n A m e r i c a n

 12        children?

 13   A.   E v e n if t h e y d i d n ' t , it w o u l d b e o f f e n s i v e .

 14   Q.   W o u l d y o u a g r e e w i t h me t h a t m a k i n g r e f e r e n c e s

 15        that are derogatory to African Americans would be

 16        o f f e n s i v e to a n i n d i v i d u a l w h o s e c h i l d r e n w e r e

 17        African American?

 18   A.   It ' s n o t a p p r o p r i a t e .

 19   Q.   D i d it e v e r c o m e to y o u r a t t e n t i o n t h a t t h i s

 20        conduct was going on?

 21   MS. BAHAS:         Object to the form.

 22   THE WITNESS:           N e v e r h e a r d if i t was .

 23   BY M S . G R E C O :




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 284 of 336


                                                                                       284



  1   Q.   Do y o u r e c a l l an i n c i d e n t r e g a r d i n g a p a p e r t o w e l

  2        h o l d e r w i t h Mr . L a p r e s s a n d M i s s B l a c k ?

  3   A.   No .

  4   MS. BAHAS:        Object to the form.

  5   BY MS. GRECO:

  6   Q.   W e r e y o u p r e s e n t f o r any i n c i d e n t i n v o l v i n g a

  7        p a p e r t o w e l h o l d e r t h a t i n v o l v e d Mr . L a p r e s s and

  8        Miss Black?

  9   MS. BAHAS:        Object to the form.

 10   THE WITNESS:         No .

 11   BY MS. GRECO:

 12   Q.   D i d a n y o n e e v e r t e l l you t h a t M r . L a p r e s s a s k e d

 13        D a r c y B l a c k if s h e c o u l d b r e a k i n t o a p a p e r t o w e l

 14        holder?

 15   A.   T h e o n l y t h i n g I k n o w a b o u t the p a p e r t o w e l

 16        h o l d e r is a d a y , t w o d a y s , t h r e e d a y s a f t e r t h e

 17        i n c i d e n t , K e e g a n c a m e to m e and a s k e d me a b o u t

 18        it .

 19   Q.   A n d can y o u t e l l me a s b e s t you c a n r e c a l l w h a t

 20        your conversation was with Keegan Roberts?

 21   A.   I d o n 't k n o w a n y t h i n g a b o u t it .     He a s k e d m e one

 22        d a y and t h e n h e a s k e d me t h e n e x t d a y a n d I s a y s

 23        I ' m not a w a r e of a n y t h i n g of t h a t n a t u r e t h a t




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 285 of 336


                                                                                            285



  1        happened.

  2   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

  3        215, which is, once again Black Angus Meats

  4        c o u n s e l ' s l e t t e r to t h e E E O C .     I l i k e to r e f e r

  5        y o u to p a g e i d e n t i f i e d a s D E F 0 0 3 6 .      I' d l i k e you

  6        to l o o k o v e r h e r e .      Mr. Roberts investigated

  7        c o m p l a i n a n t ' s c o m p l a i n t as s o o n a s s h e b r o u g h t

  8        concern to his attention.                     The situation

  9        allegedly occurred directly behind the front

 10        counter near where the meat cutter Thomas Howells

 11        stands.        Mr . R o b e r t s i m m e d i a t e l y a p p r o a c h e d M r .

 12        H o w e l l s a n d Mr . H o w e l l s e x p l a i n e d t h a t h e h a d n o t

 13        s e e n Mr . L a p r e s s c o m e to t h e f r o n t c o u n t e r

 14        a r e a -- I ' m s o r r y , t h a t he h a d s e e n Mr . L a p r e s s

 15        c o m e to t h e f r o n t c o u n t e r a r e a to w a s h h i s h a n d s .

 16        After washing his hands, Mr. Lapress realized

 17        that the paper towel dispenser was empty and

 18        a c c o r d i n g to M r . H o w e l l s , Mr . L a p r e s s a s k e d i f

 19        c o m p l a i n a n t , t h a t w o u l d be M i s s B l a c k , c o u l d h e l p

 20        h i m get i t o p e n .        C o m p l a i n a n t r e s p o n d e d by

 21        s a y i n g , w h y do y o u t h i n k I c o u l d do t h a t .             Is it

 22        because I have two black kids.                         Mr. Lapress

 23        l o o k e d at c o m p l a i n a n t , m e a n i n g M i s s B l a c k , w i t h a




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 286 of 336


                                                                                         286



  1        l o o k of d i s b e l i e f , s t a t e d t h a t he d i d n ' t m e a n

  2        anything like that and immediately walked away.

  3                Did you ever tell anyone that?

  4   A.   No .

  5   Q.   Do y o u k n o w w h y B l a c k A n g u s M e a t s w o u l d t e l l t h a t

  6        to t h e E E O C ?

  7   A.   No .

  8   Q.   D i d you e v e r l e a r n t h a t Mr . L a p r e s s t o l d Mr .

  9        R o b e r t s t h a t h e a s k e d f o r M i s s B l a c k 's a s s i s t a n c e

 10        b e c a u s e s he ' s l a r g e r t h a n he is a n d he t h o u g h t

 11        s h e m i g h t be a b l e t o p u s h on it t o g e t i t o p e n o r

 12        a s s i s t in s o m e m a n n e r ?

 13   MS. BAHAS:        Object to the form.

 14   THE WITNESS:           I ' m n o t a w a r e of t h a t .

 15   BY M S . G R E C O :      .

 16   Q.   D i d you e v e r l e a r n t h a t M i s s B l a c k c o m p l a i n e d

 17        t h a t Mr . L a p r e s s a s k e d h e r i f s h e c o u l d b r e a k

 18        i n t o t h e p a p e r t o w e l h o l d e r and w h e n s h e s a i d no ,

 19        he s a i d y o u h a v e t w o b l a c k k i d s , so y o u m u s t k n o w

 20        how.      A n d s h e r e s p o n d e d t h a t h e r c h i l d r e n d o not

 21        s t e a l , t h e y d o n ' t b r e a k i n t o s t u f f a n d a s k e d him

 22        w h y he w o u l d s a y t h a t , a n d h e r e p l i e d b e c a u s e

 23        they were niggers?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 287 of 336


                                                                                        287



  1   MS. BAHAS:        Object to the form.

  2   THE WITNESS:           I d o u b t v e r y m u c h t h a t J a m i e w o u l d say

  3        that.

  4   BY M S . G R E C O :

  5   Q.   Really?

  6   A.   Yes.

  7   Q.   That's based on what?

  8   A.   W h a t I k n o w of h i m .

  9   Q.   Okay.

 10   A.   He ' s a h a r d w o r k e r .     He i s n ' t s t u p i d .   H e h a s no

 11        r e a s o n to s a y s o m e t h i n g l i k e t h a t .

 12   Q.   B u t you d o n ' t k n o w , d o y o u , b e c a u s e y o u don 't

 13        h a v e b i r a c i a l c h i l d r e n , do y o u ?

 14   MS. BAHAS:        Object to the form.

 15   THE WITNESS:           Y o u ' re a s k i n g me i f i t h a p p e n e d o r my

 16        opinion and I'm trying to tell you.

 17   BY MS. GRECO:

 18   Q.   I ' m a s k i n g y o u , w o u l d y o u b e l i e v e he w o u l d a s k

 19        h e r to b r e a k i n t o a p a p e r t o w e l d i s p e n s e r ?

 20   A.   No , I d o n ' t b e l i e v e t h a t .

 21   Q.   T h e f a c t t h a t y o u r e m p l o y e r s a i d in h e r e t h a t Mr .

 22        R o b e r t s d i d an i n v e s t i g a t i o n a n d Mr . R o b e r t s s a i d

 23        t h a t Mr . L a p r e s s t o l d h i m t h a t he a s k e d her t o




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 288 of 336


                                                                                    288



  1        break into the paper towel holder because she was

  2        a l a r g e p e r s o n , do y o u s t i l l t h i n k h e d i d n ' t say

  3        it ?

  4   MS. BAHAS:        Object to the form.

  5   THE WITNESS:           That's the first I heard of this.

  6   BY MS. GRECO:

  7   Q.   So w h a t I ' m s a y i n g is , y o u h a v e a b l i n d f a i t h in

  8        Mr . L a p r e s s , i s n 't t h a t t r u e ?

  9   MS. BAHAS:        Object to the form.

 10   THE WITNESS:           No .    I j u s t -- h e ' s n o t - - w h y w o u l d h e

 11        s a y t h a t to h e r .      He liked Darcy.

 12   BY M S . G R E C O :

 13   Q.   W h y w o u l d D a r c y say h e s a i d it if he d i d n 't ?

 14   MS. BAHAS:        Object to the form.

 15   BY MS. GRECO:

 16   Q.   H o w l o n g has s h e w o r k e d t h e r e ?

 17   A.   H o w l o n g did D a r c y w o r k t h e r e ?

 18   Q.   Yes.

 19   A.   I c o u l d n ' t t e l l you .     More than a year, I know.

 20   Q.   T h a t ' s a l l y o u t h i n k she w o r k e d t h e r e ?

 21   A.   I said more than a year.                  So m o r e t h a n a y e a r

 22        could be five, six, seven, I don't know.

 23   Q.   Do y o u h a v e a n y r e a s o n t o b e l i e v e s h e w a s




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 289 of 336


                                                                                      289



  1        untruthful?

  2   MS. BAHAS:        Object to the form.

  3   THE WITNESS:           I d o n ' t h a v e a n y r e a s o n to b e l i e v e

  4        she's untruthful.

  5   BY M S . G R E C O :

  6   Q.   So a n i n v e s t i g a t i o n n e e d s to be d o n e , i s n 't t h a t

  7        true?

  8   MS. BAHAS:        Object to the form.

  9   BY MS. GRECO:

 10   Q.   Strike that.            Do y o u h a v e a n y r e a s o n t o b e l i e v e

 11        s h e was l y i n g w h e n s h e s a i d he s a i d t h a t to h e r ?

 12   MS. BAHAS:        Object to the form.

 13   BY MS. GRECO:

 14   Q.   Y o u can a n s w e r .

 15   A.   I d o n 't k n o w w h y s h e w o u l d s a y it .

 16   Q.   Do y o u b e l i e v e w h e n s h e s a y s it , she 's a t r u t h f u l

 17        person, was saying the truth?

 18   MS. BAHAS:        Object to the form.

 19   THE WITNESS:           S h e d i d n ' t say i t to me .

 20   BY M S . G R E C O :

 21   Q.   She complained that that occurred.                         Do y o u h a v e

 22        any reason to believe she was being less than

 23        truthful when she said it?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 290 of 336


                                                                                     290



  1   MS. BAHAS:        Object to the form.

  2   BY MS. GRECO:

  3   Q.   Y o u can a n s w e r .

  4   A.   I h a v e no i d e a w h a t h e r t h o u g h t s or a n y t h i n g is .

  5        I h a v e no c l u e .

  6   Q.   Do y o u b e l i e v e s h e ' s a t r u t h f u l p e r s o n ?

  7   MS. BAHAS:        Object to the form.                Asked and answered.

  8   BY MS. GRECO:

  9   Q.   Y o u can a n s w e r .

 10   A.   I think if she was a hundred percent truthful, we

 11        w o u l d n ' t be h e r e t o d a y .

 12   Q.   What does that mean?

 13   A.   Because I just don't think anything like that

 14        ever happened.

 15   Q.   M e a n i n g y o u d o n ' t t h i n k he a s k e d her t o b r e a k

 16        into a paper towel holder?

 17   A.   No , I d o n ' t .

 18   Q.   T h e f a c t t h a t he a l l e g e d l y a d m i t t e d it t o M r .

 19        Roberts doesn't change your mind about his

 20        character, is that true?

 21   MS. BAHAS:        Object to the form.

 22   BY MS. GRECO:

 23   Q.   I j u s t n e e d to k n o w .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 291 of 336


                                                                                           291



  1   A.   My o w n o p i n i o n , I d o n 't t h i n k h e s a i d it .           I' m

  2        not saying that's wrong, I don't think he said

  3        it .

  4   Q.   Y o u don ' t t h i n k he s a i d it t o M r . R o b e r t s , y o u

  5        t h i n k M r . R o b e r t s i s l y i n g , is t h a t t r u e ?

  6   MS. BAHAS:        Object to the form.

  7   THE WITNESS:           I ' m n o t s a y i n g a n y b o d y is l y i n g .

  8   BY MS. GRECO:

  9   Q.   T h i s w a s s u b m i t t e d by t h e a t t o r n e y s f o r B l a c k

 10        Angus Meats, and they say Jamie Lapress admitted

 11        t h a t he a s k e d D a r c y B l a c k to b r e a k i n t o a p a p e r

 12        towel holder, right?

 13   A.   Yes.

 14   Q.   A n d you s a y y o u don 't b e l i e v e t h a t ?

 15   A.   No .

 16   Q.   So y o u d o n ' t b e l i e v e Mr . R o b e r t s ?

 17   MS. BAHAS:        Objection.

 18   BY MS. GRECO:

 19   Q.   Or d o y o u t h i n k Mr . R o b e r t s is t r u t h f u l ?

 20   MS. BAHAS:        Object to the form.

 21   BY M S . G R E C O :

 22   Q.   Y o u can a n s w e r .

 23   A.   I d o n 't k n o w w h a t y o u w a n t m e t o t e l l y o u .          The




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 292 of 336


                                                                                           292



  1        only thing is, I don't believe Jamie said it.                                   I

  2        d i d n ' t s a y h e d i d n ' t say i t , I d o n ' t b e l i e v e he

  3        s a i d it , o k a y .

  4   Q.   So e v e n i f h e t o l d y o u t h a t he , i n f a c t , a s k e d

  5        h e r to b r e a k i n t o a p a p e r t o w e l h o l d e r d i s p e n s e r ,

  6        y o u w o u l d n ' t b e l i e v e him ?

  7   MS. BAHAS:        Object to the form.

  8   BY MS. GRECO:

  9   Q.   W o u l d h e h a v e to t e l l y o u h i m s e l f to b e l i e v e it ?

 10   MS. BAHAS:        Objection to form.

 11   THE WITNESS:           Yes.

 12   BY MS. GRECO:

 13   Q.   So h e w o u l d h a v e to s a y to y o u I c a l l e d her k i d s

 14        n i g g e r s f o r y o u to b e l i e v e i t , i s n ' t t h a t t r u e ?

 15   MS. BAHAS:        Object to the form.

 16   BY M S . G R E C O :

 17   Q.   Y o u can a n s w e r .

 18   A.   If h e s a i d h e c a l l e d her k i d s w h a t y o u s a i d , I

 19        w o u l d n ' t b e l i e v e it , e v e n if he t o l d m e t h a t .

 20   Q.   Okay.      Did you ever discuss with Debbie Negrych

 21        a n y t h i n g r e l a t i v e t o the p a p e r t o w e l i n c i d e n t ?

 22        Let's call it the paper towel incident.

 23   A.   D i d I d i s c u s s it w i t h D e b b i e ?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 293 of 336


                                                                                       293



  1   Q.   Yes.

  2   A.   No .

  3   Q.   D i d you d i s c u s s it w i t h a n y o n e ?

  4   MS. BAHAS:        Except with counsel.

  5   BY MS. GRECO:

  6   Q.   Not legal counsel, but anyone, anyone that you

  7        worked with, whether that's Robert Seibert, Diane

  8        Seibert.         Y o u s a i d K e e g a n y o u s p o k e to a b o u t it ?

  9   A.   K e e g a n s p o k e t o me a b o u t i t .

 10   Q.   Y o u e n g a g e d in a c o n v e r s a t i o n w i t h h i m a b o u t it .

 11   A.   He a s k e d me a b o u t i t and I t o l d h i m it ' s G r e e k t o

 12        me , I d o n ' t k n o w w h a t y o u ' re t a l k i n g a b o u t .

 13        F i r s t I k n e w a b o u t it is w h e n K e e g a n c a m e t o me .

 14        A n d w h e r e I w o r k t o o , y o u c a n 't s e e t h e p a p e r

 15        t o w e l d i s p e n s e r so it 's n o t l i k e I w a s t h e r e and

 16        I s e e n it .      W h e r e m y t a b l e i s , I can 't s e e t h e

 17        paper towel dispenser.

 18   Q.   C a n you s e e t h e w r a p p i n g t a b l e ?

 19   A.   It ' s r i g h t t o my l e f t .

 20   Q.   Do y o u k n o w w h e r e t h i s i n c i d e n t o c c u r r e d ?

 21   A.   W e l l , t h e o n l y p a p e r t o w e l d i s p e n s e r i n t h e r e is

 22        up f r o n t in t h e d e l i , w h e r e the g i r l s s l i c e t h e

 23        deli.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 294 of 336


                                                                                      294



  1   Q.   A n d t h e n t h e r e ' s a p a p e r t o w e l d i s p e n s e r in t h e

  2        wash room, right?

  3   A.   Correct.

  4   Q.   Do y o u r e c a l l a n y t h i n g a b o u t J a m i e h a v i n g a

  5        problem with a paper towel dispenser before you

  6        l e a r n e d a b o u t it f r o m K e e g a n R o b e r t s ?

  7   A.   No .

  8   Q.   So h e n e v e r s t o o d w h e r e y o u w e r e and s a i d c a n

  9        anybody open a paper towel dispenser?

 10   A.   I w o u l d n ' t h a v e h e a r d it i f he s a i d it .

 11   Q.   B u t you d i d n ' t h e a r h i m s a y t h a t ?

 12   A.   No .

 13   Q.   Do y o u k n o w h o w it c a m e a b o u t t h a t D a r c y B l a c k

 14        w a s no l o n g e r w o r k i n g at B l a c k A n g u s M e a t s?

 15   A.   I know she had another job.

 16   Q.   Really?        How d o you k n o w t h a t ?

 17   A.   From Debbie.

 18   Q.   W h a t d i d D e b b i e t e l l you ?

 19   A.   T h a t h e r b r o t h e r g o t her a j o b in t h e s c h o o l

 20        system.

 21   Q.   W a s she w o r k i n g at t h a t j o b at t h e t i m e she w a s

 22        working at Black Angus Meats?

 23   A.   I think she might have been.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 295 of 336


                                                                                        295



  1   Q.   Do y o u k n o w w h y D a r c y B l a c k had t o g e t a s e c o n d

  2        job?

  3   MS. BAHAS:         Object to the form.

  4   THE WITNESS:           M a y b e the s a m e r e a s o n I u s e d t o w o r k

  5        two jobs, for more money.

  6   BY M S . G R E C O :

  7   Q.   W e r e y o u a w a r e o f h e r r e q u e s t i n g -- s t r i k e t h a t .

  8        Were you aware there came a time when she didn't

  9        have health insurance for herself, not for her

 10        children because they had other health insurance,

 11        or h e r h u s b a n d w h o h a d h e a l t h i n s u r a n c e , b u t for

 12        her herself?

 13   MS. BAHAS:         Objection to form.

 14   BY M S . G R E C O :

 15   Q.   Were you aware there came a time when she needed

 16        health insurance for herself?

 17   MS. BAHAS:         Object to the form.

 18   THE WITNESS:           I don't know anything about Darcy's

 19        h e a l t h i n s u r a n c e or a n y t h i n g .

 20   BY M S . G R E C O :

 21   Q.   W o u l d y o u a g r e e w i t h me if s h e n e e d e d h e a l t h

 22        i n s u r a n c e a n d it w a s a v a i l a b l e to o t h e r e m p l o y e e s

 23        at B l a c k A n g u s M e a t s , it s h o u l d h a v e b e e n




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 296 of 336


                                                                                         296



  1        a v a i l a b l e to h e r ?

  2   MS. BAHAS:        Object to the form.

  3   THE WITNESS:           I d o n ' t k n o w i f it w a s a v a i l a b l e to a l l

  4        employees.          I k n o w s o m e e m p l o y e e s h a d it .     You're

  5        a s k i n g me to s a y s o m e t h i n g t h a t I d o n ' t k n o w

  6        about.

  7   BY M S . G R E C O :

  8   Q.   Assume there's testimony that Black Angus Meats

  9        p a i d f o r t y p e r c e n t of t h e h e a l t h i n s u r a n c e c o s t

 10        f o r i n d i v i d u a l s and t h e i n d i v i d u a l h a d t o p a y

 11        sixty percent, such as Mark Leible and other

 12        i n d i v i d u a l s , w o u l d t h e r e b e any r e a s o n , b a s e d on

 13        y o u r m a n a g e m e n t e x p e r i e n c e , t h a t it s h o u l d be

 14        a v a i l a b l e to s o m e o n e l i k e M a r k L e i b l e b u t n o t

 15        a v a i l a b l e to D a r c y B l a c k ?

 16   MS. BAHAS:        Object to the form.

 17   BY MS. GRECO:

 18   Q.   Y o u can a n s w e r .

 19   A.   I d o n 't s e e a n y r e a s o n .

 20   Q.   W e r e y o u e v e r a w a r e t h a t D a r c y B l a c k h a d to g e t a

 21        s e c o n d j o b , n o t get r i d of t h e f i r s t j o b , b u t g e t

 22        a s e c o n d job b e c a u s e she n e e d e d h e a l t h i n s u r a n c e

 23        coverage?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 297 of 336


                                                                                          297



  1   MS. BAHAS:         Objection.          Asked and answered.

  2   BY MS. GRECO:

  3   Q.   A r e you a w a r e of t h a t ?

  4   A.   No .

  5   Q.   A r e you a w a r e of D a r c y B l a c k w o r k i n g n i g h t s a f t e r

  6        she left Black Angus Meats having a job that

  7        s t a r t e d a t s i x - t h i r t y in t h e e v e n i n g ?

  8   A.   After she left Black Angus?

  9   Q.   Yes.

 10   A.   When she left Black Angus, I know nothing about

 11        Darcy.

 12   Q.   D i d D e b b i e N e g r y c h t e l l y o u t h a t she k n e w D a r c y

 13        B l a c k h a d to g e t a s e c o n d j o b a n d t h a t s h e w a s

 14        w o r k i n g a f t e r s h e l e f t B l a c k A n g u s s i x - t h i r t y at

 15        n i g h t , b e g i n n i n g s i x - t h i r t y at n i g h t a t a n o t h e r

 16        job?

 17   MS. BAHAS:         Object to the form.

 18   BY M S . G R E C O :

 19   Q.   Y o u can a n s w e r .

 20   A.   T h e o n l y t h i n g I k n o w is a p p r o x i m a t e l y t h r e e to

 21        four weeks, maybe two weeks, two, three, four

 22        weeks before Darcy left Black Angus, she had

 23        a n o t h e r j o b in t h e s c h o o l s y s t e m f r o m h e r




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 298 of 336


                                                                                       298



  1        brother.          That much I knew.

  2   Q.   D i d you k n o w s h e h a d t h a t j o b f o r - - s h e h a d t h a t

  3        j o b for a p p r o x i m a t e l y s e v e n m o n t h s ?

  4   A.   No .

  5   Q.   A n d M i s s N e g r y c h d i d n 't t e l l y o u t h a t s h e h a d

  6        t h a t s e c o n d j o b for s e v e n m o n t h s ?

  7   A.   I d o n 't k n o w i f M i s s N e g r y c h e v e n k n e w .

  8   Q.   Y o u s a i d M i s s N e g r y c h t o l d y o u --

  9   A.   T h r e e t o f o u r w e e k s , not s e v e n , e i g h t m o n t h s .

 10   Q.   W h a t I' m s a y i n g to y o u , d i d you a s s u m e t h a t D a r c y

 11        Black was looking for a different full-time job?

 12   A.   U s u a l l y w h e n s o m e o n e l e a v e s a j o b , t h e y l e a v e it

 13        to b e n e f i t t h e m s e l v e s or f o r m o r e m o n e y or

 14        something like that.

 15   Q.   Do y o u t h i n k D a r c y B l a c k q u i t h e r j o b ?

 16   A.   Yes.

 17   Q.   D i d you e v e r s e e t h e l e t t e r she w r o t e s a y i n g she

 18        couldn't tolerate the environment anymore?

 19   MS. BAHAS:        Object to the form.

 20   BY M S . G R E C O :

 21   Q.   D i d you - - d i d a n y o n e e v e r t e l l y o u w h y D a r c y

 22        Black left her employment?

 23   A.   A l l I k n e w , s h e had a n o t h e r job .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 299 of 336


                                                                                    299



  1   Q.   Did anyone at Black Angus Meats in management

  2        ever tell you why Darcy Black left her job?

  3   MS. BAHAS:        Object to the form.              Asked and answered.

  4   BY MS. GRECO:

  5   Q.   No .   I said did anyone in management ever tell

  6        y o u why D a r c y l e f t h e r j o b ?

  7   MS. BAHAS:        Object to the form.

  8   THE WITNESS:         It 's n o n e o f m y b u s i n e s s w h y s h e l e f t .

  9   BY MS. GRECO:

 10   Q.   D i d a n y o n e e v e r t e l l you w h y D a r c y B l a c k l e f t h e r

 11        job?

 12   MS. BAHAS:        Object to the form.

 13   BY MS. GRECO:

 14   Q.   Y o u t o l d me y o u t h i n k s h e l e f t f o r a n o t h e r j o b , a

 15        better job, right?

 16   A.   I would assume.            Y o u don ' t l e a v e one j o b a n d go

 17        to a n o t h e r j o b f o r l e s s .

 18   Q.   So i s i t f a i r to s a y t h a t w a s a n a s s u m p t i o n ?

 19   A.   Yes.

 20   Q.   W o u l d y o u a g r e e w i t h me t h a t if s o m e o n e had a

 21        full-time job plus a part-time job, that they

 22        wouldn't leave that job unless they were going to

 23        g e t p a i d at l e a s t a c o m b i n a t i o n o f b o t h of t h e m ,




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 300 of 336


                                                                                            300



  1        right?         Y o u w o u l d n ' t go f o r l e s s e r m o n e y if y o u

  2        needed money, isn't that true?

  3   MS. BAHAS:          Object to the form.

  4   THE WITNESS:           T h e o n l y t h i n g I c a n t e l l y o u is t h i s .

  5        D a r c y w a s n ' t f i r e d or D a r c y d i d n ' t g e t l a i d o f f .

  6   BY M S . G R E C O :

  7   Q.   H o w do y o u k n o w she w a s n ' t f i r e d ?

  8   A.   B e c a u s e s h e w e n t in a n d g a v e h e r n o t i c e .

  9   Q.   H o w do y o u k n o w w h a t the n o t i c e s a i d ?

 10   MS. BAHAS:          Object to the form.               He d i d n 't t e s t i f y

 11        t h a t he k n o w s w h a t t h e n o t i c e s a i d .

 12   BY MS. GRECO:

 13   Q.   H o w do y o u k n o w w h a t the n o t i c e s a i d ?

 14   A.   I d o n 't .

 15   Q.   Do y o u k n o w w h a t c o n s t r u c t i v e d i s c h a r g e m e a n s ?

 16   A.   Yes.

 17   Q.   W h a t d o e s it m e a n ?

 18   A.   I d o n 't k n o w .     I d o n ' t w a n t to s a y t h e w r o n g

 19        thing.

 20   Q.   T e l l me w h a t y o u t h i n k i t m e a n s .

 21   A.   No .

 22   Q.   Do y o u h a v e a n y u n d e r s t a n d i n g - - do y o u h a v e any

 23        u n d e r s t a n d i n g a f t e r a l l of t h o s e y e a r s i n




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 301 of 336


                                                                                        301



  1        management of what a constructive discharge is?

  2   A.   No .

  3   Q.   Do y o u a g r e e w i t h m e t h a t c o n d i t i o n s a t w o r k can

  4        be i n t o l e r a b l e s o m e t i m e s ?

  5   MS. BAHAS:         Object to the form.

  6   BY MS. GRECO:

  7   Q.   Y o u can a n s w e r .

  8   A.   I ' ve n e v e r w i t n e s s e d it .

  9   Q.   If M i s s B l a c k ' s c h i l d r e n w e r e b i r a c i a l a n d

 10        someone was allowed to call them a nigger, would

 11        t h a t be o f f e n s i v e ?

 12   A.   B u t it w o u l d n ' t be a l l o w e d .

 13   Q.   Well, you believe it wouldn't be allowed because

 14        y o u b e l i e v e J a m i e w o u l d n e v e r s a y it , r i g h t ?

 15   MS. BAHAS:         Object to the form.

 16   THE WITNESS:           T h a t ' s my o p i n i o n .

 17   BY MS. GRECO:

 18   Q.   Y o u ' re s a y i n g it s h o u l d n ' t b e a l l o w e d , i s n ' t t h a t

 19        fair?

 20   A.   Correct.

 21   Q.   B u t if it w a s a l l o w e d a n d no a c t i o n w a s t a k e n ,

 22        w o u l d i t be f a i r to s a y t h a t an e m p l o y e e c o u l d

 23        j u s t s a y I c a n ' t t a k e it h e r e a n y m o r e ?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 302 of 336


                                                                                      302



  1   MS. BAHAS:        Object to the form.

  2   BY MS. GRECO:

  3   Q.   Y o u can a n s w e r .

  4   A.   T h e o n l y t h i n g I c a n say t o you i s t h i s .             I f it

  5        was such a hostile environment and everything,

  6        w h y was e v e r y o n e o f us i n v i t e d t o h e r w e d d i n g

  7        a n d we w e r e a l l b e s t of f r i e n d s a n d s t u f f .

  8        T h a t ' s j u s t my q u e s t i o n to y o u .

  9   Q.   L e t me a s k y o u t h i s .      Do y o u k n o w w h e n s h e g o t

 10        married?

 11   A.   W h e n s h e was w o r k i n g t h e r e .

 12   Q.   D i d you e v e r h e a r o f s o m e o n e t h a t i n v i t e s a l l t h e

 13        p e o p l e l i k e at a p a r t y , w h e n y o u h a v e a p a r t y in

 14        t h e s c h o o l , y o u i n v i t e e v e r y b o d y in t h e

 15        classroom?

 16   MS. BAHAS:        Object to the form.

 17   BY MS. GRECO:

 18   Q.   D i d you e v e r h e a r o f t h a t , p e o p l e d o i n g t h a t

 19        b e c a u s e t h e y d o n 't w a n t to o f f e n d a n y o n e ?

 20   MS. BAHAS:        Object to the form.

 21   BY M S . G R E C O :

 22   Q.   Y e s or no ?

 23   A.   If i t w a s a h o s t i l e e n v i r o n m e n t , I w o u l d n 't




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 303 of 336


                                                                                            303



  1        invite them.

  2   Q.   Answer the question.                  D i d y o u e v e r h e a r of a n y o n e

  3        i n v i t i n g all t h e p e o p l e t h e y w o r k w i t h b e c a u s e

  4        t h e y d o n ' t w a n t to o f f e n d p e o p l e ?

  5   MS. BAHAS:          Object to the form.

  6   BY M S . G R E C O :

  7   Q.   Y o u can a n s w e r .

  8   A.   No .

  9   Q.   T h a t ' s n o t s o m e t h i n g you w o u l d do ?

 10   A.   No .

 11   Q.   A n d you w e r e n ' t a w a r e of a n y o n e e l s e d o i n g it ?

 12   A.   No .

 13   Q.   As y o u s i t h e r e t o d a y , d o y o u b e l i e v e D a r c y B l a c k

 14        ever wrote a letter to the owners saying that her

 15        c h i l d r e n w e r e c a l l e d n i g g e r s a n d she c a n 't d e a l

 16        w i t h it ?

 17   MS. BAHAS:          Object to the form.

 18   MS. GRECO:          Could you read the question back.                           Listen

 19        to t h e q u e s t i o n , s e e if y o u can a n s w e r .

 20                (W h e r e u p o n , t h e a b o v e -r e q u e s t e d q u e s t i o n w a s

 21        t h e n r e a d b a c k b y the r e p o r t e r .)

 22   THE WITNESS:           I never heard that.                 If I --

 23   BY M S . G R E C O :




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 304 of 336


                                                                                       304



  1   Q.   H o l d on o n e s e c o n d .       You a n s w e r e d it .    L e t me

  2        s h o w y o u w h a t ' s b e e n m a r k e d as E x h i b i t 1 9 5 .

  3        T h e s e w e r e d o c u m e n t s p r o v i d e d t o us by B l a c k

  4        Angus Meats.           Do y o u see t h e n u m b e r s o n the

  5        bottom?

  6   A.   Yes.

  7   Q.   DEF, that means they came from Black Angus Meats.

  8        I ' d l i k e you t o r e f e r to t h e n u m b e r on t h e b o t t o m

  9        that says DEF, I think it's 0048.                         Could I see

 10        that for a minute?               Y e s , i t ' s u p h e r e on t h e top ,

 11        DEF0048.        I ' d l i k e to r e a d i t t o you .

 12               D a t e d 5/ 19 / 2 0 1 0 .     B o b a n d D i a n e , I am

 13        writing you this because I have a hard time

 14        t a l k i n g a b o u t w h a t h a p p e n e d at w o r k .    I can d e a l

 15        w i t h i s s u e s t h a t h a v e to d o w i t h me , I g e t

 16        e m o t i o n a l t h e n I g e t o v e r it .      But when someone

 17        c a n l o o k at me a n d c a l l my k i d s n i g g e r s , I c a n ' t

 18        deal with that.              My k i d s m i g h t be a h a n d f u l , but

 19        t h e y a r e m i n e a n d d o n 't d e s e r v e t o b e c a l l e d t h a t

 20        by o n e of my c o - w o r k e r s , s o I 'm g i v i n g y o u my t w o

 21        week notice.           T h a n k y o u f o r all y o u ' ve d o n e f o r

 22        me , D a r c y B l a c k .

 23   MS. BAHAS:        Is there a question?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 305 of 336


                                                                                         305



  1   BY M S . G R E C O :

  2   Q.   Is t h a t t h e f i r s t t i m e y o u 'v e e v e r b e c o m e a w a r e

  3        of t h a t l e t t e r ?

  4   A.   F i r s t t i m e I ' v e e v e r s e e n it .

  5   Q.   T h a t ' s p a r t of h e r p e r s o n n e l r e c o r d s t h a t w e

  6        received from Black Angus Meats.

  7   A.   Okay.

  8   Q.   Have you ever seen any letter of resignation

  9        other than this letter?

 10   A.   No .

 11   Q.   Is s h e s t a t i n g i n t h i s l e t t e r t h a t s h e c a n n o t

 12        c o n t i n u e to w o r k t h e r e b e c a u s e h e r c h i l d r e n w e r e

 13        r e f e r r e d to as n i g g e r s ?

 14   MS. BAHAS:        Are you asking him to say what the

 15        document says?

 16   BY M S . G R E C O :

 17   Q.   I w a n t to k n o w i f h e u n d e r s t a n d s a f t e r a l l h i s

 18        management years.

 19   A.   I understand what's written here.

 20   Q.   D i d a n y o n e e v e r t e l l you t h a t 's t h e r e a s o n s h e

 21        s a i d s h e was l e a v i n g ?

 22   MS. BAHAS:        Object to the form.

 23   THE WITNESS:           No .




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 306 of 336


                                                                                        306



  1   BY M S . G R E C O :

  2   Q.   D i d a n y o n e e v e r t e l l you t h a t s h e f e l t s h e h a d t o

  3        leave her job even though she did not have

  4        another full-time job?

  5   A.   No .

  6   MS. GRECO:        C o u l d we h a v e a t w o m i n u t e b r e a k ?

  7                (W h e r e u p o n , a s h o r t r e c e s s w a s t h e n t a k e n .)

  8   BY MS. GRECO:

  9   Q.   D i d you e v e r s a y to a n y o n e , any f e m a l e e m p l o y e e

 10        at B l a c k A n g u s M e a t s d o e s t h e c a r p e t m a t c h t h e

 11        drapes?

 12   A.   No .

 13   MS. GRECO:        I have no further questions.

 14

 15                                 *      *      *     *      *

 16

 17

 18

 19

 20

 21

 22

 23




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 307 of 336


                                                                                        307



  1                I HEREBY CERTIFY that I have read the

  2        f o r e g o i n g 3 0 6 p a g e s a n d t h a t , e x c e p t a s to t h o s e

  3        c h a n g e s s e t f o r t h i n the a t t a c h e d e r r a t a f o r m (s ) ,

  4        t h e y a r e a t r u e and a c c u r a t e t r a n s c r i p t of t h e

  5        t e s t i m o n y g i v e n by me in t h e a b o v e - e n t i t l e d

  6        a c t i o n on F e b r u a r y 9, 2 0 1 8 .

  7

  8

  9

 10                                      __ __ _ __ _ _ _ __ __ _ _ __ _ __ ___ _ _ __ ___

 11                                                  T H O M A S C. H O W E L L S

 12

 13

 14        S w o r n to b e f o r e me t h i s

 15

 16        _ _ _ _ __ _ d a y of _ _ _ ___ _ _ _ __ _ 2 0 1 8 .

 17

 18

 19        _ _ _ _ __ _ _ _ _ _ _ _ _ __ _ _ ___ _ _ _ __

 20                  Notary Public.

 21

 22

 23




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 308 of 336


                                                                                             308



  1        S T A T E OF N E W Y O R K )

  2                                    SS :

  3        C O U N T Y OF E R I E )

  4

  5               I , V a l e r i e W h i t e , a N o t a r y P u b l i c i n and f o r

  6        t h e S t a t e of N e w Y o r k , C o u n t y o f E r i e , D O H E R E B Y

  7        CERTIFY that the testimony of THOMAS C. HOWELLS

  8        w a s t a k e n d o w n b y m e in a v e r b a t i m m a n n e r b y

  9        m e a n s o f M a c h i n e S h o r t h a n d , on F e b r u a r y 9, 2 0 1 8 .

 10        That the testimony was then reduced into writing

 11        under my direction.                T h a t t h e t e s t i m o n y was t a k e n

 12        to b e u s e d i n t h e a b o v e - e n t i t l e d a c t i o n .     That

 13        the said deponent, before examination, was duly

 14        s w o r n b y me to t e s t i f y t o t h e t r u t h , t h e w h o l e

 15        truth and nothing but the truth, relative to said

 16        action.

 17               I f u r t h e r C E R T I F Y t h a t t h e a b o v e -d e s c r i b e d

 18        transcript constitutes a true and accurate and

 19        complete transcript of the testimony.

 20

 21                                    __ __ _ __ _ _ _ __ __ _ _ __ _ __ ___ _ _ __ __
                                                  VALERIE WHITE,
 22                                               Notary Public.

 23




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 309 of 336
                                                      Thomas C. Howells
                                                                                                                                      1
             '               14203 [1] - 6:4           1p.)(DEF2818 [2] -        127:10, 128:8,             119:17, 152:9, 154:13
                             14223 [1] - 11:15        4:20, 10:16                128:14, 181:20,             2018 [18] - 1:19, 2:7,
 '15 [3] - 102:10,                                     1p.)(DEF2834 [2] -        181:21, 181:22             2:11, 2:16, 2:20, 5:11,
                             143 [1] - 123:6
102:11, 103:12                                        4:16, 10:10                 2007-January [4] -        5:13, 7:2, 7:8, 7:14,
                             144 [2] - 124:19,
 '16 [2] - 102:11,                                     1p.)(DEF2853 [2] -        3:12, 3:13, 8:16, 8:17     7:20, 16:15, 17:18,
                            138:13
202:21                                                4:14, 10:7                  2008 [35] - 3:18,         117:19, 117:21,
                             145 [1] - 126:2
 '17 [1] - 102:11                                      1st [1] - 118:23          3:19, 3:21, 4:1, 4:4,      307:6, 307:16, 308:9
                             146 [1] - 127:6
 '90 [1] - 30:19                                                                 4:6, 9:1, 9:2, 9:6, 9:8,    209 [3] - 85:10,
                             147 [1] - 128:20
 '91 [1] - 184:1
                             148 [1] - 130:19                    2               9:13, 9:15, 102:21,        191:15, 238:17
                             149 [1] - 131:12                                    131:1, 131:10,              211 [2] - 263:5, 279:7
                                                       2 [13] - 2:20, 3:2,
            0                15 [1] - 89:19                                      131:13, 131:21,             215 [2] - 236:7, 285:3
                                                      3:21, 4:9, 5:11, 7:20,
 0033 [1] - 84:23            150 [1] - 132:9                                     133:22, 182:2, 182:3,       236 [1] - 153:13
                                                      8:1, 9:5, 9:20, 117:19,
 0048 [1] - 304:9            151 [1] - 133:8                                     182:4, 182:6, 182:7,        237 [1] - 156:4
                                                      181:11, 182:6, 204:1
                             152 [2] - 11:15, 137:6                              182:9, 182:11, 191:6,       24 [3] - 3:6, 8:7,
                                                       2/1/08 [1] - 191:18
                                                                                 191:7, 192:9, 195:4,       181:15
            1                153 [1] - 138:3           2/3/08 [3] - 128:23,      195:5, 203:18,
                             155 [2] - 149:4, 149:5                                                          24/41 [1] - 14:5
 1 [11] - 3:7, 3:12, 4:9,                             129:3, 130:16              203:20, 204:10
                             156 [1] - 150:14                                                                24th [2] - 56:7, 56:15
8:8, 8:16, 9:20,                                       20 [3] - 3:18, 9:1,        2008-February [4] -
                             157 [1] - 150:21                                                                25 [1] - 152:9
118:12, 181:16,                                       182:3                      3:18, 4:4, 9:2, 9:13
                             158 [1] - 151:15                                                                26 [3] - 4:8, 9:19,
181:20, 192:9, 203:23                                  200 [1] - 6:7              2008-January [2] -
                             159 [1] - 152:3                                                                203:23
 1/14/07 [2] - 126:5,                                  2000 [4] - 16:15,         3:18, 9:1
                             1700 [2] - 1:18, 6:3                                                            264 [1] - 228:23
126:8                                                 17:18, 56:14, 102:8         2008-June [2] - 3:21,
                             18 [2] - 5:7, 109:2                                                             264-A [1] - 227:16
 1/24/2005 [1] - 88:5                                  2000-2018 [2] - 2:6,      9:6
                             195 [1] - 304:2                                                                 264-B [1] - 228:19
 1/27/08 [2] - 128:22,                                6:23                        2009 [21] - 4:9, 4:10,
                             1959 [1] - 29:2                                                                 264-E [1] - 225:16
128:23                                                 2003 [2] - 56:7, 56:15    4:11, 9:20, 9:23,
                             1960 [1] - 29:2                                                                 264-F [1] - 226:2
 1/30/2005 [1] - 88:5                                  2004 [6] - 2:9, 7:5,      102:23, 132:11,
                             1962 [1] - 98:3                                                                 264-G [1] - 228:11
 1/7/07 [2] - 126:5,                                  118:12, 118:23,            132:14, 133:23,
                             1965 [2] - 29:6, 31:3    119:9, 181:10                                          264-H [1] - 226:13
126:7                                                                            167:10, 169:8,
                             1990 [4] - 31:5, 55:5,    2004-January [2] -                                    264-J [1] - 228:4
 10 [11] - 4:4, 4:12,                                                            169:11, 169:13,
                            56:12, 56:14              3:2, 8:1                                               264-K [1] - 227:9
4:14, 4:15, 4:17, 4:19,                                                          203:23, 204:1, 204:2,
                             1997 [1] - 56:14          2005 [31] - 2:9, 2:14,                                2646 [1] - 21:21
4:21, 4:22, 9:13,                                                                204:14, 204:15,
                             1998 [2] - 87:12,        3:2, 3:4, 5:6, 5:7, 5:9,                               265 [4] - 2:5, 7:3,
191:7, 203:18                                                                    204:18
                            87:22                     7:5, 7:11, 8:1, 8:3,                                  14:22, 17:17
 10/19/08 [1] - 130:21                                                            2009-November [4] -
                             1999 [13] - 85:8,        15:1, 15:12, 17:16,                                    266 [3] - 2:8, 7:9,
 10/26/08 [1] - 130:21                                                           4:9, 4:9, 9:19, 9:20
                            86:7, 87:22, 89:19,       18:2, 89:22, 90:15,                                   17:15
 10/9/08 [1] - 128:23                                                             2010 [11] - 4:13,
                            95:22, 96:2, 100:4,       102:13, 109:1, 109:2,                                  267 [3] - 2:13, 7:15,
 108 [1] - 5:4                                                                   10:3, 103:2, 133:9,
                            100:7, 100:23, 156:1,     109:14, 110:5,                                        18:6
 1099 [1] - 118:10                                                               133:13, 133:15,
                            156:20, 166:14, 212:6     110:15, 111:5,                                         268 [3] - 2:17, 7:21,
 11 [6] - 5:1, 5:2, 5:6,                                                         162:10, 163:5, 167:8,
                             1p.)(DEF0513 [2] -       111:10, 114:21,                                       18:18
14:4, 109:1, 184:9                                                               204:22, 217:1
                            3:3, 8:1                  123:8, 123:14,                                         269 [3] - 3:1, 8:2,
 11/24/2003 [1] -                                                                 2011 [5] - 4:14, 10:6,
                             1p.)(DEF1617 [2] -       124:15, 181:11,                                       181:9
14:13                                                                            103:4, 205:1, 263:20
                            4:5, 9:13                 181:13                                                 26th [3] - 131:1,
 11/24/41 [1] - 14:3                                                              2012 [5] - 4:15, 10:9,
                             1p.)(DEF1744 [2] -        2005-December [4] -                                  131:10, 167:10
 11/3 [1] - 184:21                                                               103:6, 138:4, 205:3
                            3:21, 9:6                 5:6, 5:6, 109:1, 109:2                                 27 [3] - 3:2, 8:1,
 110 [1] - 5:8                                                                    2013 [7] - 4:19,
                             1p.)(DEF2703 [2] -        2006 [21] - 2:13,                                    181:10
 117 [1] - 5:10                                                                  10:15, 103:8, 149:6,
                            5:9, 110:5                2:18, 3:7, 3:7, 3:9,                                   270 [3] - 3:4, 8:5,
 12 [2] - 5:6, 109:1                                                             205:9, 205:13, 205:16
                             1p.)(DEF2708 [2] -       7:11, 7:17, 8:8, 8:11,                                181:12
 12/11/2005 [1] -                                                                 2014 [7] - 4:21,
                            3:4, 8:4                  18:7, 102:15, 110:21,                                  271 [3] - 3:5, 8:10,
109:10                                                                           10:18, 103:10,
                             1p.)(DEF2735 [2] -       124:20, 125:1,                                        181:14
 12/12/2005 [1] -                                                                108:18, 150:16,
                            4:6, 9:16                 125:22, 181:15,                                        272 [3] - 3:9, 8:13,
109:10                                                                           205:19, 206:17
                             1p.)(DEF2746 [2] -       181:16, 181:18                                        181:17
 12/18/2005 [1] -                                                                 2015 [7] - 4:22,
                            4:11, 10:1                 2006-April [2] - 3:7,                                 273 [3] - 3:11, 8:18,
109:10                                                                           10:21, 108:14,
                             1p.)(DEF2760 [2] -       8:8                                                   181:19
 12/5/2005 [1] - 109:9                                                           150:22, 151:13,
                            4:13, 10:4                 2006-May [2] - 3:7,                                   274 [3] - 3:14, 8:21,
 1200 [1] - 6:7                                                                  206:20, 207:3
                             1p.)(DEF2774 [2] -       8:8                                                   181:22
 14 [8] - 1:18, 3:13,                                                             2016 [7] - 5:1, 11:1,
                            5:1, 11:2                  2007 [22] - 2:18,                                     275 [3] - 3:16, 9:3,
3:17, 6:4, 8:17, 9:1,                                                            108:10, 151:17,
                             1p.)(DEF2784 [2] -       3:12, 3:13, 3:15, 7:17,                               182:1
181:21, 182:2                                                                    202:17, 207:6, 207:9
                            4:23, 10:22               8:16, 8:17, 8:19,                                      276 [3] - 3:20, 9:7,
 141 [1] - 87:12                                                                  2017 [9] - 104:8,
                             1p.)(DEF2807 [2] -       18:19, 102:19,                                        182:5
 142 [1] - 88:3                                                                  104:9, 106:16,
                            4:21, 10:19               126:12, 126:16,                                        277 [3] - 4:1, 9:10,
 14202 [1] - 6:8                                                                 106:23, 108:6, 116:6,
                                                      126:21, 127:7,                                        182:8




                                         Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 310 of 336
                                                     Thomas C. Howells
                                                                                                                                  2
 278 [9] - 4:3, 9:14,     DEF2742 [2] - 4:2, 9:9     307:6, 308:9                addressed [4] - 47:5,     allowed [13] - 63:1,
191:5, 192:22, 203:7,      2pp.)(Not [4] - 2:12,      9/11 [1] - 184:14         63:13, 263:22, 264:3      63:3, 65:3, 71:15,
203:12, 203:13,           2:16, 7:8, 7:14             9:36 [1] - 1:19            admitted [4] - 266:9,    81:14, 82:8, 82:17,
203:16, 203:18                                                                  268:14, 290:18,           132:23, 301:10,
 279 [5] - 4:6, 9:17,                 3                         A               291:10                    301:12, 301:13,
203:10, 203:12,                                                                  advertised [1] - 48:2    301:18, 301:21
                           3 [3] - 3:18, 9:2,          a.m [1] - 177:10
203:20                                                                           affect [6] - 13:19,       almost [1] - 31:15
                          182:4                        A.M [1] - 1:19
 28 [3] - 3:18, 9:1,                                                            13:21, 62:13, 62:15,       alone [1] - 166:5
                           30 [4] - 3:7, 8:8,          abbreviation [2] -
182:3                                                                           247:15, 247:16             American [29] -
                          90:15, 181:15              281:15, 281:17
 280 [4] - 4:7, 9:22,                                                            afraid [9] - 219:17,     50:20, 154:8, 154:12,
                           306 [1] - 307:2             ability [3] - 13:13,
203:22, 205:11                                                                  220:1, 220:14,            161:19, 257:8,
                                                     79:1, 220:11
 281 [4] - 4:11, 10:2,                                                          220:15, 220:20,           258:23, 259:1, 260:6,
204:18, 204:20                        4                able [19] - 21:11,
                                                                                222:3, 222:5, 222:22,     266:21, 267:8,
                                                     25:2, 25:19, 26:1,
 282 [3] - 4:12, 10:5,     4 [4] - 4:4, 9:13,                                   223:1                     267:17, 271:16,
                                                     44:4, 54:12, 61:4,
204:22                    191:6, 203:18                                          African [31] - 50:20,    271:21, 272:7, 273:4,
                                                     79:3, 94:13, 114:12,
 283 [3] - 4:14, 10:8,     4/14/13 [3] - 4:18,                                  154:8, 154:12,            274:10, 275:4,
                                                     117:6, 127:13,
205:1                     10:13, 205:6                                          161:19, 257:7,            275:14, 278:17,
                                                     169:21, 170:1, 198:3,
 284 [3] - 4:15, 10:11,    4/21/13 [1] - 138:15                                 258:22, 259:1, 260:6,     280:4, 281:12, 282:5,
                                                     198:11, 244:16,
205:3                      4/28/13 [1] - 138:16                                 266:21, 267:7,            282:7, 282:13,
                                                     251:11, 286:11
 285 [3] - 4:17, 10:14,    401-K [2] - 57:4,                                    267:17, 271:16,           282:18, 282:23,
                                                       above-described [1]
205:5                     73:23                                                 271:21, 272:6, 273:4,     283:10, 283:11,
                                                     - 308:17                                             283:17
 286 [3] - 4:19, 10:17,                                                         274:10, 275:4,
                                                       above-entitled [2] -                                Americans [2] -
205:12                                5              307:5, 308:12
                                                                                275:14, 278:16,
 287 [3] - 4:21, 10:20,                                                         279:15, 280:3,            279:16, 283:15
                           5 [2] - 5:5, 109:1          above-requested [2]                                 amount [18] - 16:18,
205:19                                                                          281:12, 282:5, 282:7,
                           5/19/2010 [1] -           - 258:7, 303:20
 288 [3] - 4:22, 10:23,                                                         282:13, 282:18,           16:21, 16:23, 17:7,
                          304:12                       abused [1] - 253:11      282:23, 283:9,            18:1, 18:22, 46:13,
206:20
                           5/4/13 [1] - 205:6          acceptable [2] -         283:11, 283:15,           88:16, 88:19, 93:10,
 289 [3] - 5:1, 11:3,
                           5/5/13 [3] - 4:18,        248:2, 248:7               283:17                    97:12, 111:11, 125:2,
207:6
                          10:13, 138:18                accepted [1] - 99:10      afternoon [5] -          127:9, 128:11,
 29 [1] - 263:20
                                                       according [4] -          63:22, 63:23, 76:18,      132:19, 135:15,
 290 [5] - 5:2, 11:6,
203:7, 203:12                         6              110:10, 125:5,             96:17, 188:22             151:20
                                                     162:11, 285:18              age [8] - 15:7, 18:10,    Amounts [2] - 2:5,
 291 [5] - 5:4, 108:20,    6 [1] - 2:5
                                                       accountant [3] -         18:22, 81:9, 132:16,      6:22
109:3, 109:8, 110:9        6/11/17 [2] - 5:3, 11:5
                                                     127:14, 127:18,            132:18, 132:23, 277:1      amounts [5] - 15:6,
 292 [4] - 5:8, 110:2,     6/25/17 [1] - 152:6
                                                     127:20                      agency [3] - 85:14,      15:10, 16:13, 17:17,
110:6, 111:3
                                                       accurate [12] - 12:19,   232:23, 269:5             18:10
 293 [3] - 5:10,                      7              18:3, 18:15, 29:3,          ago [13] - 71:11,         Andrew [1] - 55:7
117:23, 118:3
                           7 [10] - 2:8, 2:13,       87:4, 93:17, 124:16,       89:16, 106:22,             Andy [1] - 55:9
 2pp [2] - 2:7, 7:2
                          2:17, 3:1, 3:7, 3:12,      125:2, 128:18, 152:7,      111:19, 116:19,            angus [5] - 78:16,
 2pp.)(DEF0878;
                          8:8, 8:16, 181:16,         307:4, 308:18              165:4, 189:3, 213:12,     78:17, 78:18, 79:2,
DEF0863 [2] - 5:7,
                          181:21                       accurately [5] -         213:20, 214:21,           79:4
109:2
                                                     13:16, 28:13, 137:15,      215:7, 277:3, 277:4        ANGUS [3] - 1:9,
 2pp.)(DEF1014;
DEF1021 [2] - 3:8, 8:9                8              138:9, 151:20               agree [19] - 162:12,     1:10, 1:10
                                                       acknowledging [1] -      170:16, 170:22,            Angus [269] - 12:1,
 2pp.)(DEF1267;            8 [24] - 2:7, 2:11,
                                                     252:20                     171:23, 232:18,           84:20, 85:1, 85:8,
DEF1274 [2] - 3:13,       2:16, 2:20, 3:4, 3:5,
                                                       action [12] - 12:1,      233:21, 235:12,           86:19, 86:21, 88:3,
8:17                      3:9, 3:13, 3:11, 3:14,
                                                     32:9, 121:13, 179:19,      238:1, 252:2, 253:2,      88:22, 89:5, 89:14,
 2pp.)(DEF1599;           3:16, 3:21, 4:9, 7:2,
                                                     265:17, 274:14,            254:20, 255:8,            91:20, 92:3, 92:8,
DEF1613 [2] - 3:19,       7:7, 7:13, 7:19, 8:16,
                                                     279:4, 280:13,             270:14, 271:4, 283:9,     92:12, 92:22, 93:7,
9:2                       9:6, 9:20, 181:21,
                                                     301:21, 307:6,             283:14, 295:21,           93:21, 94:6, 94:16,
 2pp.)(DEF2267;           182:6, 204:1, 204:15
                                                     308:12, 308:16             299:20, 301:3             95:3, 95:4, 95:9,
DEF2274 [2] - 4:10,        8/15/99 [1] - 86:4
                                                       actual [2] - 24:1,        ah-huh [1] - 12:22       95:14, 95:17, 95:20,
9:21                       8pp.)(Not [2] - 5:14,
                                                     127:17                      ahead [3] - 26:22,       95:23, 96:10, 96:14,
 2pp.)(DEF2716-           117:22
                                                       add [2] - 69:20,         85:4, 146:8               96:16, 96:21, 97:18,
DEF2717 [2] - 3:10,                                  200:21                      allegedly [2] - 285:9,   98:17, 99:16, 99:23,
8:12                                  9                addition [4] - 11:10,    290:18                    100:8, 100:15, 101:8,
 2pp.)(DEF2727-            9 [11] - 1:19, 3:20,      13:5, 114:21, 243:13        allow [2] - 38:6,        101:16, 101:23,
DEF2728 [2] - 3:15,       4:1, 4:3, 4:6, 4:7,          additional [1] -         71:14                     104:2, 105:17,
8:20                      4:11, 5:13, 117:21,        242:23                      allowance [1] - 87:13    107:11, 107:15,
 2pp.)(DEF2741-




                                          Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 311 of 336
                                                Thomas C. Howells
                                                                                                                             3
108:4, 108:8, 108:12,   200:6, 200:10,          160:12, 164:10,          161:2, 161:5, 161:10       assuming [4] - 56:6,
108:16, 109:8,          200:14, 200:18,         171:4, 175:12,            applied [4] - 44:21,     95:21, 141:1, 162:10
109:13, 110:15,         200:20, 201:4,          175:16, 177:14,          48:10, 50:11, 259:2        assumption [1] -
110:21, 111:3,          201:11, 201:19,         178:21, 196:13,           approached [1] -         299:18
111:10, 112:5, 112:7,   202:3, 202:11,          197:9, 197:12,           285:11                     ate [2] - 35:7, 142:14
112:13, 112:18,         202:18, 203:8,          221:16, 231:15,           appropriate [21] -        attached [1] - 307:3
113:4, 113:10,          203:14, 204:7,          231:16, 232:16,          254:9, 254:12,             attempt [1] - 20:19
113:19, 114:2,          205:22, 206:18,         233:18, 234:2, 235:1,    254:23, 255:3,             attend [1] - 164:23
114:19, 115:5,          206:22, 207:2, 207:9,   235:7, 235:17, 237:9,    255:19, 256:18,            attention [5] - 75:13,
118:11, 118:22,         207:19, 207:23,         238:5, 240:11,           256:21, 261:2,            132:2, 262:18,
119:8, 119:14,          208:8, 208:14,          240:17, 243:18,          262:22, 271:19,           283:19, 285:8
119:17, 120:12,         216:10, 216:19,         248:6, 256:16, 258:6,    275:12, 275:21,            attorneys [2] - 236:9,
120:18, 121:14,         216:20, 217:3,          258:7, 259:6, 266:7,     278:11, 278:15,           291:9
121:16, 121:22,         218:21, 229:8,          268:11, 269:10,          280:2, 280:6, 280:15,      August [1] - 89:19
122:2, 122:16,          229:16, 230:10,         269:17, 270:19,          280:17, 280:19,            Aunt [2] - 229:19,
122:21, 123:7,          230:16, 230:18,         270:20, 271:8, 274:6,    282:1, 283:18             229:21
123:14, 123:18,         232:22, 235:9, 236:9,   274:17, 275:10,           appropriately [1] -       authority [4] - 25:18,
123:21, 124:19,         237:23, 238:16,         275:19, 277:21,          247:9                     128:5, 174:23, 175:9
125:23, 126:3,          240:4, 240:5, 240:14,   278:6, 289:14, 290:3,     approve [1] - 271:9       authorized [1] -
126:20, 128:14,         240:18, 241:13,         290:9, 291:22,            approximate [2] -        242:22
129:6, 129:10,          242:9, 243:1, 243:10,   292:17, 296:18,          56:10, 80:15               available [11] - 51:4,
129:22, 130:6, 130:8,   244:2, 244:6, 245:21,   297:19, 301:7, 302:3,     April [4] - 3:6, 8:7,    62:22, 75:18, 115:21,
130:21, 132:10,         248:2, 251:1, 253:21,   303:2, 303:7, 303:19     181:15                    241:19, 242:16,
133:9, 133:13,          254:6, 254:14, 256:1,    answered [19] - 90:1,    area [10] - 67:1,        295:22, 296:1, 296:3,
133:16, 133:23,         257:9, 260:11,          109:15, 110:16,          77:13, 94:7, 114:12,      296:14, 296:15
134:11, 134:15,         260:14, 262:14,         110:22, 126:22,          156:12, 158:17,            Avant [1] - 6:7
135:3, 136:11, 137:6,   263:14, 263:17,         170:14, 182:15,          158:20, 218:22,            Avenue [2] - 6:7,
138:11, 140:7, 141:6,   265:3, 265:21,          204:11, 233:23,          285:14, 285:15            78:5
141:10, 142:9,          268:13, 280:16,         235:15, 269:8,            arise [1] - 41:18         averaged [1] - 97:13
142:16, 144:18,         280:17, 281:13,         269:15, 270:16,           Arlene [2] - 183:16,      aware [71] - 14:16,
144:20, 145:6,          281:21, 282:4, 282:7,   271:6, 275:18, 290:7,    185:1                     16:20, 16:23, 17:6,
145:14, 145:15,         282:12, 282:22,         297:1, 299:3, 304:1       arrangement [1] -        17:12, 50:8, 91:1,
145:21, 146:1, 149:6,   285:3, 286:5, 291:10,    answering [1] -         242:23                    94:22, 95:13, 105:19,
149:16, 149:22,         294:14, 294:22,         236:2                     arrive [3] - 63:11,      111:15, 113:18,
150:6, 150:8, 150:15,   295:23, 296:8, 297:6,    answers [1] - 12:23     146:9, 246:21             152:16, 153:20,
150:18, 150:22,         297:8, 297:10,           anyplace [1] - 255:20    arrived [2] - 244:9,     164:6, 169:21, 170:1,
151:4, 151:16,          297:14, 297:22,          appear [2] - 115:12,    247:14                    170:4, 171:20, 172:6,
151:21, 153:16,         299:1, 304:4, 304:7,    115:16                    arrives [1] - 246:22     172:9, 172:15,
153:18, 154:1, 154:4,   305:6, 306:10            APPEARANCES [1] -        arriving [1] - 62:7      206:13, 206:22,
154:7, 161:11,           Angus' [2] - 199:3,    6:1                       art [1] - 78:11          208:10, 208:12,
161:12, 161:20,         199:7                    appeared [1] -           articulate [1] - 12:23   221:17, 241:10,
162:4, 162:7, 162:11,    animals [1] - 217:17   125:18                    Asian [1] - 50:20        241:18, 242:14,
163:12, 163:18,          annoy [1] - 244:23      appearing [1] - 6:8      ass [5] - 254:11,        244:11, 248:23,
164:14, 165:19,          annoying [1] - 245:4    Appearing [1] - 6:5     254:15, 254:18,           250:5, 250:7, 250:17,
166:13, 167:6,           annual [8] - 15:6,      applicant [2] -         255:2, 256:2              251:6, 251:13,
175:21, 176:3, 176:5,   15:10, 16:13, 17:23,    164:12, 258:13            assigned [1] - 32:11     251:18, 251:22,
176:9, 178:17, 179:4,   18:9, 18:21, 119:10,     applicants [1] -         assist [1] - 286:12      254:5, 254:17,
180:13, 180:14,         202:1                   260:3                     assistance [1] -         259:23, 260:5,
182:22, 183:2, 185:2,    annually [1] - 44:10    application [16] -      286:9                     260:22, 261:6, 261:7,
185:16, 189:7, 189:8,    answer [81] - 12:10,   48:1, 48:4, 154:9,        Assistant [1] - 6:10     262:14, 266:21,
189:15, 189:16,         13:2, 13:9, 13:13,      154:15, 154:16,           associated [2] -         267:1, 267:7, 271:14,
189:19, 189:21,         34:14, 36:1, 56:20,     154:21, 155:1, 159:7,    51:23, 52:10              276:7, 276:20, 277:2,
190:7, 190:21,          58:5, 68:20, 72:8,      160:7, 161:17,            association [1] -        277:3, 277:6, 280:20,
191:12, 191:16,         90:3, 102:3, 105:10,    257:13, 257:20,          277:1                     280:21, 281:2, 281:5,
192:2, 192:5, 193:8,    105:23, 106:8,          258:3, 258:15,
                                                                          assume [11] - 74:23,     283:4, 284:23,
194:9, 194:13,          109:17, 110:18,         259:11, 259:21
                                                                         89:18, 94:18, 94:19,      286:14, 295:7, 295:8,
194:15, 195:1, 195:4,   113:22, 115:1,           applications [9] -      224:15, 240:4,            295:15, 296:20,
195:23, 196:17,         116:11, 119:3, 121:6,   118:17, 153:22,          273:18, 274:19,           297:3, 297:5, 303:11,
197:6, 197:13,          121:19, 127:1, 141:1,   154:13, 155:4,           296:8, 298:10, 299:16     305:2
197:15, 198:15,         149:20, 152:19,         160:21, 160:22,
198:16, 199:23,                                                           assumed [1] - 80:19




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 312 of 336
                                                Thomas C. Howells
                                                                                                                             4
                        182:15, 186:15,         292:15, 293:4, 295:3,      87:20, 130:16,            108:16, 109:8,
          B
                        190:14, 192:16,         295:13, 295:17,            131:10, 147:11,           109:13, 110:15,
 background [2] -       193:10, 194:2, 194:6,   296:2, 296:16, 297:1,      205:9, 208:1, 297:15      110:21, 111:3,
19:13, 43:23            195:6, 195:17, 196:4,   297:17, 298:19,             behind [2] - 247:1,      111:10, 112:5, 112:7,
 backs [1] - 227:14     196:11, 197:7,          299:3, 299:7, 299:12,      285:9                     112:12, 112:18,
 backwards [1] -        197:11, 198:6, 199:8,   300:3, 300:10, 301:5,       below [1] - 37:15        113:4, 113:10,
186:2                   200:15, 200:23,         301:15, 302:1,              benefit [3] - 49:21,     113:18, 114:2,
 bad [2] - 250:19,      201:15, 202:4,          302:16, 302:20,            51:5, 298:13              114:19, 115:5,
251:5                   203:10, 204:11,         303:5, 303:17,              benefits [14] - 49:17,   115:15, 118:11,
 BAHAS [295] - 6:6,     204:20, 206:1, 206:5,   304:23, 305:14,            62:19, 73:19, 73:22,      118:22, 119:8,
11:9, 11:12, 15:16,     208:3, 211:20,          305:22                     74:7, 74:20, 75:17,       119:13, 119:17,
16:4, 17:3, 17:9,       212:11, 212:19,          bake [2] - 29:12,         75:20, 97:7, 97:9,        120:12, 120:17,
26:15, 26:19, 34:13,    213:1, 216:5, 216:12,   36:17                      119:6, 119:7, 197:15,     121:14, 121:16,
35:13, 35:22, 39:10,    218:11, 221:19,          baked [1] - 29:22         197:18                    121:22, 122:2,
42:2, 42:10, 44:11,     222:23, 223:12,          bakers [1] - 45:2          Bennett [8] - 162:1,     122:16, 122:21,
45:12, 49:19, 50:13,    227:21, 231:2,           bakery [11] - 29:11,      162:3, 162:6, 162:7,      123:7, 123:14,
51:17, 52:2, 53:11,     231:13, 232:2,          30:3, 30:5, 36:16,         162:10, 162:20,           123:17, 123:21,
56:18, 58:3, 59:16,     232:14, 233:5,          38:1, 38:6, 45:22,         163:17, 163:18            124:19, 125:23,
65:10, 67:19, 68:10,    233:16, 233:23,         46:5, 52:5, 209:5,          best [7] - 12:20,        126:3, 126:20,
68:18, 70:2, 70:10,     234:22, 235:5,          209:17                     13:13, 105:6, 124:16,     128:14, 129:6,
77:16, 77:22, 84:2,     235:15, 236:2, 237:7,    baking [1] - 29:20        212:9, 284:19, 302:7      129:10, 129:22,
90:1, 90:11, 90:16,     237:14, 238:3, 239:6,    bar [1] - 166:2            bet [2] - 43:17, 45:15   130:6, 130:8, 130:21,
90:21, 91:9, 93:12,     239:15, 239:21,          BARCLAY [1] - 6:6                                   132:10, 133:9,
                                                                            better [8] - 39:12,
93:18, 94:2, 94:19,     240:9, 240:15,                                                               133:13, 133:16,
                                                 barn [1] - 211:11         198:3, 213:2, 213:22,
99:12, 102:1, 105:8,    242:19, 243:2,                                                               133:23, 134:11,
                                                 Barr [2] - 229:20,        222:17, 271:17,
105:21, 106:6,          243:16, 244:19,                                                              134:15, 135:3,
                                                229:22                     271:22, 299:15
109:15, 110:16,         245:1, 245:5, 245:10,                                                        136:11, 137:6,
                                                 based [17] - 36:21,        between [4] - 6:15,
110:22, 111:14,         245:16, 247:2, 248:4,                                                        138:11, 140:7, 141:6,
                                                80:15, 80:22, 97:11,       27:15, 106:3, 120:17
112:15, 113:20,         248:13, 248:19,                                                              141:10, 142:9,
                                                99:9, 125:2, 126:14,        biannually [1] -
114:6, 114:22, 116:9,   249:15, 249:20,                                                              142:15, 144:18,
                                                128:17, 135:16,            44:10
116:14, 117:9, 119:1,   250:20, 251:7, 252:6,                                                        144:20, 145:6,
                                                137:14, 249:7,              bicycle [1] - 21:8
119:23, 120:4,          252:22, 253:5, 255:6,                                                        145:14, 145:15,
                                                259:17, 269:17,             big [1] - 144:19
120:15, 120:21,         256:4, 256:14, 257:4,                                                        145:21, 146:1, 149:6,
                                                271:11, 276:23,             bigger [4] - 35:8,
121:4, 121:17, 124:3,   258:4, 259:4, 259:14,                                                        149:16, 149:22,
                                                287:7, 296:12              61:9, 77:12, 136:22
124:9, 125:8, 125:11,   260:7, 261:11,                                                               150:6, 150:8, 150:15,
                                                 basis [9] - 44:10,         biracial [4] - 267:19,
126:22, 127:15,         261:17, 262:4,                                                               150:18, 150:22,
                                                135:3, 140:18,             279:17, 287:13, 301:9
129:16, 130:1, 132:3,   262:10, 262:15,                                                              151:4, 151:16,
                                                177:21, 196:8, 196:9,       birth [4] - 14:2,
132:21, 133:4, 134:1,   264:21, 265:5,                                                               151:21, 153:16,
                                                202:1, 256:23, 257:2       184:8, 184:13, 184:20
134:21, 135:19,         265:11, 265:19,                                                              153:18, 154:1, 154:4,
                                                 basket [1] - 21:8          birthday [1] - 216:16
137:1, 139:14,          266:5, 266:11,                                                               154:7, 161:11,
                                                 Bates [14] - 2:7, 2:12,    Bishop [1] - 19:17
139:23, 140:22,         267:12, 267:20,                                                              161:12, 161:20,
                                                2:16, 2:21, 5:14, 7:2,      bit [2] - 117:3,
142:2, 142:17, 145:4,   268:3, 268:9, 268:17,                                                        162:4, 162:7, 162:11,
                                                7:8, 7:14, 7:20, 85:18,    178:23
149:18, 151:5,          268:22, 269:8,                                                               163:8, 163:12,
                                                87:15, 117:22,              Black [344] - 11:23,
151:23, 152:17,         269:15, 270:5,                                                               163:18, 164:14,
                                                238:18, 264:9              12:1, 84:20, 85:1,
153:9, 155:13,          270:10, 270:16,                                                              165:5, 165:19,
                                                 bear [1] - 113:6          85:7, 86:19, 86:21,
156:21, 157:11,         270:22, 271:6, 272:9,                                                        166:13, 167:6,
                                                 became [2] - 208:11       88:3, 88:22, 89:5,
158:23, 159:10,         272:14, 272:21,                                                              167:15, 168:2,
159:17, 160:2,                                   become [17] - 23:11,      89:14, 91:20, 92:3,
                        273:6, 273:13, 274:4,                                                        169:21, 170:1, 170:4,
160:10, 160:18,                                 27:18, 28:20, 29:9,        92:8, 92:12, 92:22,
                        274:15, 275:8,                                                               170:16, 170:22,
162:14, 162:22,                                 54:20, 77:14, 94:22,       93:6, 93:21, 94:6,
                        275:18, 276:5,                                                               171:11, 171:14,
163:14, 164:8,                                  95:13, 152:16, 186:6,      94:16, 95:3, 95:4,
                        276:10, 277:11,                                                              171:20, 172:6, 172:9,
164:15, 166:19,                                 208:10, 241:18,            95:9, 95:13, 95:17,
                        277:19, 278:4,                                                               172:10, 172:15,
170:14, 170:19,                                 260:5, 267:1, 276:20,      95:19, 95:23, 96:10,
                        279:23, 283:21,                                                              172:21, 173:14,
171:2, 171:17, 172:3,                           277:2, 305:2               96:13, 96:16, 96:21,
                        284:4, 284:9, 286:13,                                                        174:8, 174:19,
172:12, 172:18,                                  beef [5] - 23:2,          97:18, 98:17, 99:16,
                        287:1, 287:14, 288:4,                                                        174:21, 175:18,
173:1, 175:1, 175:14,                           67:22, 67:23, 68:2,        99:23, 100:8, 100:14,
                        288:9, 288:14, 289:2,                                                        175:21, 176:3, 176:5,
175:20, 176:13,                                 201:5                      101:8, 101:16,
                        289:8, 289:12,                                                               176:8, 178:17, 179:4,
177:4, 177:12, 178:6,                            beer [1] - 218:18         101:20, 101:23,
                        289:18, 290:1, 290:7,                                                        180:13, 180:14,
178:11, 178:19,                                  began [1] - 95:22         104:2, 105:16,
                        290:21, 291:6,                                                               182:22, 183:2, 185:1,
179:21, 180:3,                                   begin [1] - 84:13         107:11, 107:15,
                        291:17, 291:20,                                                              185:16, 189:16,
180:17, 181:3,                                   beginning [7] -           108:4, 108:8, 108:12,
                        292:7, 292:10,                                                               189:19, 189:21,




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 313 of 336
                                                 Thomas C. Howells
                                                                                                                             5
190:7, 190:21,          297:5, 297:6, 297:8,      bonus [1] - 118:19     144:22, 251:2, 251:4,     70:1, 92:20, 93:22,
191:12, 191:15,         297:10, 297:13,           boss [3] - 31:7,       253:15                    94:8, 95:5, 106:10,
192:2, 192:5, 193:8,    297:14, 297:22,          41:22, 74:17             breasts [1] - 255:17     112:3, 153:20,
194:8, 194:13,          298:11, 298:15,           bother [4] - 62:8,      Brett [2] - 249:10,      156:13, 160:1, 221:2,
194:15, 195:1, 195:4,   298:22, 299:1, 299:2,    62:10, 223:20, 266:12   250:12                    221:8, 259:19
195:23, 196:17,         299:10, 303:13,           bothered [1] - 16:6     bride [1] - 228:16        butchered [1] -
197:6, 197:13,          304:3, 304:7, 304:22,     bottom [7] - 15:9,      bring [19] - 40:6,       122:3
197:15, 198:15,         305:6, 306:10            85:12, 85:19, 109:11,   68:21, 91:13, 119:18,      butchering [2] -
198:16, 199:3, 199:7,    BLACK [4] - 1:6, 1:9,   109:19, 304:5, 304:8    132:1, 155:1, 217:8,      66:19, 95:10
199:23, 200:6,          1:10, 1:10                bought [13] - 20:9,    218:1, 218:2, 218:3,       butchers [3] - 25:5,
200:10, 200:18,          black [18] - 45:18,     55:12, 55:18, 55:21,    218:4, 220:1, 220:18,     25:13, 154:2
200:20, 201:4,          78:16, 78:17, 78:18,     55:23, 72:23, 73:2,     221:8, 221:10, 222:8,      butterfly [1] - 170:17
201:11, 201:14,         79:2, 79:4, 227:10,      77:14, 78:13, 78:14,    223:11, 246:11, 260:8      buy [1] - 78:20
201:19, 202:3,          240:18, 261:23,          78:15, 78:23, 79:3       bringing [2] - 53:18,     BY [295] - 11:19,
202:11, 202:18,         264:12, 274:11,           Boulevard [1] -        122:2                     15:17, 16:7, 17:5,
203:8, 203:14, 204:7,   274:21, 274:23,          263:17                   brother [2] - 294:19,    17:11, 26:16, 26:20,
205:22, 206:17,         275:7, 275:15,            BOULEVARD [1] -        298:1                     34:15, 35:15, 35:23,
206:22, 207:2, 207:8,   280:18, 285:22,          1:9                      brought [13] - 64:17,    39:11, 42:3, 42:13,
207:18, 207:23,         286:19                    boxes [3] - 58:11,     68:14, 75:13, 155:4,      44:15, 45:16, 49:20,
208:7, 208:14,           Black's [18] - 224:3,   233:7, 234:7            161:17, 217:10,           50:14, 51:18, 52:3,
215:10, 215:23,         260:5, 260:11,            boyfriend [6] -        250:11, 258:1, 259:3,     53:21, 56:19, 58:4,
216:4, 216:9, 216:10,   260:14, 260:17,          271:16, 271:22,         259:12, 259:19,           59:18, 65:11, 68:6,
216:19, 216:20,         260:23, 261:3, 261:7,    274:22, 275:14,         262:18, 285:7             68:11, 68:19, 70:7,
217:3, 218:21,          261:22, 262:20,          279:21, 280:4            Brown [1] - 45:14        70:12, 77:17, 77:23,
224:21, 228:22,         265:9, 266:3, 266:10,     brand [1] - 78:11       bucks [1] - 129:19       84:5, 90:2, 90:12,
229:8, 229:10,          266:16, 268:6,            brand-new [1] -         BUFFALO [1] - 1:9        90:18, 91:2, 91:12,
229:14, 229:16,         268:15, 286:9, 301:9     78:11                    Buffalo [10] - 1:18,     93:13, 93:20, 94:5,
229:19, 230:10,          blacks [1] - 275:11      break [66] - 34:18,    6:4, 6:8, 11:15, 19:14,   94:21, 99:13, 102:2,
230:16, 230:18,          Blasdell [1] - 78:5     34:19, 34:22, 35:1,     19:20, 19:21, 78:6,       105:9, 105:22, 106:7,
232:22, 235:9, 236:9,    blind [1] - 288:7       35:19, 35:21, 36:9,     138:14, 187:6             109:6, 109:16, 110:8,
237:23, 238:16,          block [7] - 93:22,      36:15, 37:12, 37:13,     building [14] - 32:22,   110:17, 111:1,
240:4, 240:5, 240:13,   94:8, 145:13, 153:20,    37:14, 38:7, 38:20,     33:6, 35:6, 63:21,        111:17, 112:16,
241:13, 241:21,         156:13, 160:1, 259:19    61:10, 63:17, 63:18,    64:20, 65:13, 65:20,      113:21, 114:8,
242:1, 242:9, 242:14,    blond [2] - 227:2,      63:22, 63:23, 64:4,     67:1, 78:11, 78:12,       114:23, 116:10,
243:1, 243:10, 244:2,   228:5                    64:8, 64:23, 65:3,      78:13, 78:14, 224:4,      116:17, 117:11,
244:6, 244:13,           Blue [6] - 49:9,        65:4, 65:5, 65:6,       239:23                    118:1, 119:2, 120:2,
245:14, 245:21,         242:8, 242:9, 242:10     67:22, 76:12, 76:16,     Building [2] - 1:18,     120:6, 120:16,
246:21, 248:2,           board [1] - 44:21       76:18, 76:19, 82:9,     6:3                       120:23, 121:5,
249:14, 250:11,          Bob [31] - 84:12,       82:12, 82:13, 82:17,                              121:18, 124:5,
                                                                          Building,Suite [1] -
250:19, 251:1, 251:2,   94:18, 94:20, 97:2,      82:18, 83:18, 141:14,                             124:10, 125:9,
                                                                         6:7
251:18, 253:21,         97:3, 101:2, 115:22,     141:15, 141:20,                                   125:12, 126:23,
                                                                          built [1] - 78:10
254:6, 254:14,          135:20, 145:2,           141:22, 142:1, 142:8,                             127:16, 129:20,
                                                                          bull [1] - 61:15
255:23, 257:9, 260:1,   152:20, 155:5, 158:8,    143:3, 143:18, 144:3,                             130:2, 132:5, 132:22,
                                                                          busier [1] - 201:21
260:11, 260:14,         158:9, 158:14,           144:7, 144:11,                                    133:6, 134:3, 134:22,
                                                                          business [21] - 1:9,
261:15, 262:2,          159:20, 159:21,          144:12, 144:18,                                   135:21, 137:2,
                                                                         31:11, 31:12, 78:3,
262:14, 263:14,         190:2, 196:21, 199:6,    144:22, 145:3, 145:8,                             139:15, 140:2,
                                                                         78:21, 127:23,
263:17, 265:1, 265:3,   213:2, 213:15, 219:1,    145:9, 145:11, 181:4,                             140:23, 142:7, 143:2,
                                                                         161:18, 179:18,
265:21, 267:5,          225:8, 226:17,           218:5, 284:13,                                    145:5, 149:19, 151:8,
                                                                         179:22, 189:15,
267:11, 268:1,          227:12, 227:18,          286:17, 286:21,                                   152:2, 152:18,
                                                                         209:22, 210:1,
268:13, 270:9,          238:13, 238:15,          287:19, 288:1,                                    153:11, 155:17,
                                                                         210:12, 239:20,
280:16, 280:17,         257:19, 264:19,          290:15, 291:11,                                   156:23, 157:13,
                                                                         242:20, 243:10,
281:13, 281:21,         304:12                   292:5, 306:6                                      159:3, 159:11,
                                                                         245:2, 253:9, 269:19,
282:4, 282:6, 282:12,    Bob's [7] - 155:20,                                                       159:18, 160:5,
                                                  breaks [24] - 34:16,   275:2, 299:8
282:22, 284:2, 284:8,   232:8, 263:11,                                                             160:11, 160:20,
                                                 34:17, 35:2, 35:3,       busy [5] - 39:16,
284:13, 285:3,          280:18, 280:22,                                                            162:15, 163:3,
                                                 36:4, 36:5, 38:14,      180:13, 221:15,
285:19, 285:23,         281:3, 281:6                                                               163:16, 164:9,
                                                 38:16, 38:22, 39:1,     222:15
286:5, 286:16, 291:9,    body [1] - 217:20                                                         164:16, 166:20,
                                                 63:16, 81:23, 82:11,     butcher [23] - 22:12,
291:11, 294:13,                                                                                    170:15, 170:21,
                         boneless [5] - 172:6,   141:6, 141:8, 141:9,    27:15, 28:9, 37:17,
294:14, 294:22,                                                                                    171:3, 171:19, 172:5,
                        172:7, 172:10,           141:13, 142:3,          37:18, 37:21, 37:23,
295:1, 295:23, 296:8,                                                                              172:14, 172:20,
                        172:21, 173:4            143:12, 144:14,         51:23, 57:22, 59:15,
296:15, 296:20,




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 314 of 336
                                                  Thomas C. Howells
                                                                                                                                 6
173:3, 175:4, 175:15,   288:12, 288:15,            certificate [1] - 87:13    chops [3] - 147:14,      135:9, 135:10,
175:22, 176:15,         289:5, 289:9, 289:13,      certification [1] -       172:7, 172:11             139:21, 142:6, 163:6,
177:6, 177:13, 178:8,   289:20, 290:2, 290:8,     6:17                        chose [2] - 81:4,        164:5, 168:8, 202:19,
178:13, 178:20,         290:22, 291:8,             CERTIFY [3] - 307:1,      97:21                     212:4, 212:5, 225:14,
179:23, 180:7,          291:18, 291:21,           308:7, 308:17               Chris [1] - 190:2        243:12, 250:3, 267:4,
180:19, 181:7,          292:8, 292:12,             chairs [1] - 155:15        Christopher [57] -       290:5
182:16, 186:17,         292:16, 293:5, 295:6,      change [3] - 27:10,       4:3, 4:6, 4:7, 4:11,       co [1] - 304:20
190:15, 192:18,         295:14, 295:20,           46:3, 290:19               4:12, 4:14, 4:15, 4:17,    co-workers [1] -
193:11, 194:3,          296:7, 296:17, 297:2,      changed [1] - 82:23       4:19, 4:21, 4:22, 5:1,    304:20
194:11, 195:9,          297:18, 298:20,            changes [1] - 307:3       5:2, 9:11, 9:15, 9:18,     coffee [5] - 36:14,
195:19, 196:6,          299:4, 299:9, 299:13,      character [1] -           9:23, 10:3, 10:6, 10:9,   36:17, 37:13, 143:20,
196:12, 197:8,          300:6, 300:12, 301:6,     290:20                     10:12, 10:15, 10:18,      143:21
197:17, 198:8,          301:17, 302:2,             charge [2] - 230:21,      10:21, 11:1, 11:4,         collect [1] - 122:1
199:10, 200:16,         302:17, 302:21,           231:1                      184:7, 184:12,             collected [1] - 122:7
201:3, 201:17, 202:5,   303:6, 303:23, 305:1,      charged [2] - 66:16,      185:19, 185:21,            college [1] - 279:11
203:11, 204:13,         305:16, 306:1, 306:8      71:8                       186:3, 191:7, 191:11,      color [2] - 228:6,
206:9, 208:4, 211:23,                              chart [1] - 191:14        191:17, 192:23,           257:14
212:13, 212:21,                    C               cheat [4] - 274:12,       197:2, 202:6, 202:7,       combination [2] -
213:4, 216:7, 216:14,                             274:23, 275:11,            203:15, 203:21,           54:17, 299:23
                         calendar [3] -
218:19, 221:21,                                   275:16                     204:19, 204:23,            coming [8] - 37:1,
                        251:16, 251:19, 252:4
223:2, 223:13,                                     cheats [1] - 275:7        205:2, 205:3, 205:8,      167:21, 167:23,
                         cancer [2] - 134:18,
227:23, 231:8,                                                               205:13, 205:19,           168:2, 179:17,
                        134:20                     check [6] - 51:8,
231:14, 232:3,                                                               206:21, 206:23,           244:10, 253:3, 265:16
                         cannot [3] - 13:15,      51:9, 51:13, 91:23,
232:15, 233:12,                                                              207:7, 207:21,             comingle [2] - 69:17,
                        83:20, 305:11             119:7
233:17, 234:1,                                                               208:17, 216:2,            69:20
                         capable [1] - 24:6        checking [1] - 88:4
234:23, 235:6,                                                               224:16, 225:5              commencing [1] -
                         car [4] - 20:7, 20:8,     Checking [2] - 4:8,
235:16, 236:4, 237:8,                                                         chronic [1] - 178:17     1:19
                        20:9, 218:23              9:18
237:19, 238:4, 239:8,                                                         circle [1] - 156:12       comment [4] -
                         care [8] - 32:5, 32:6,    checks [1] - 51:12
239:17, 240:3,                                                                circumstances [4] -      255:11, 273:10,
                        217:17, 217:18,            Checkwriting [14] -
240:10, 240:16,                                                              20:3, 33:11, 213:13,      279:20, 280:3
                        218:13, 223:18,           3:1, 3:6, 3:11, 3:17,
242:21, 243:3,                                                               281:11                     comments [6] -
                        223:21, 267:22            3:20, 4:3, 5:5, 7:23,
243:17, 244:22,                                                               City [1] - 187:6         260:13, 270:13,
                         carpet [1] - 306:10      8:7, 8:15, 8:23, 9:5,
245:3, 245:7, 245:12,                                                         Civil [1] - 1:17         271:14, 277:15,
                         cars [3] - 64:19,        9:12, 108:23
245:18, 247:3, 248:5,                                                         classroom [1] -          278:12, 278:15
                        282:9, 282:14              checkwriting [12] -
248:14, 248:20,                                                              302:15
                         case [1] - 85:14         109:8, 126:4, 128:21,                                 commissary [5] -
249:17, 249:23,                                                               clean [4] - 71:5,
                                                  130:20, 181:10,                                      28:2, 28:5, 28:7,
250:22, 251:9, 252:8,    cash [7] - 51:9,
                                                  181:14, 181:19,            177:16, 187:12,           40:13, 40:21
253:1, 253:7, 255:7,    91:23, 93:4, 119:7,
                                                  182:1, 182:5, 191:5,       223:19                     commission [1] -
256:7, 256:15, 257:6,   119:14, 122:14,
                                                  203:17, 203:22              clean-up [1] - 177:16    264:6
258:9, 259:5, 259:16,   122:18
                                                   chicken [2] - 169:23,      cleanup [1] - 71:4        Commission [1] -
260:9, 261:13,           casual [1] - 162:21
                                                  233:8                       clear [5] - 17:20,       236:12
261:19, 262:6,           categories [1] -
                                                   chickens [5] - 27:1,      23:17, 24:1, 83:5,         committed [2] - 72:5,
262:12, 262:17,         51:23
                                                  27:2, 169:15, 169:22,      206:5                     72:6
264:23, 265:7,           category [1] - 45:2
                                                  170:17                      cleavage [1] - 256:20     companies [2] -
265:13, 265:20,          Caucasian [7] - 45:8,
                                                   children [27] - 184:4,     client [2] - 270:3,      30:15, 79:7
266:6, 266:13,          85:23, 154:5, 163:11,
                                                  260:6, 260:11,             270:9                      company [35] -
267:13, 267:23,         164:13, 191:18,
                                                  260:14, 260:18,             clock [3] - 35:4,        21:18, 28:3, 28:4,
268:5, 268:10,          271:19
                                                  260:23, 261:4,             140:10, 140:12            28:11, 28:12, 30:14,
268:19, 268:23,          cell [6] - 250:1,
                                                  261:10, 262:20,             clocking [2] - 140:4     31:10, 31:15, 31:18,
269:9, 269:16, 270:7,   253:9, 253:13,
                                                  264:11, 266:10,             close [5] - 31:10,       32:8, 32:11, 33:23,
270:12, 270:18,         253:14, 253:20, 254:1
                                                  266:16, 267:19,            68:2, 180:22, 212:16,     34:2, 34:21, 39:8,
271:1, 271:7, 272:11,    cents [14] - 127:8,
                                                  268:7, 268:15, 269:6,      212:17                    42:14, 44:14, 48:23,
272:17, 273:2, 273:7,   128:10, 131:15,
                                                  270:14, 271:4,              closed [6] - 30:19,      49:2, 49:4, 50:7, 55:8,
273:17, 274:5,          132:13, 133:12,
                                                  279:17, 283:12,            31:4, 48:22, 173:21,      57:7, 65:6, 77:12,
274:16, 275:9,          137:11, 138:6, 149:8,
                                                  283:16, 286:20,            177:17, 209:10            78:8, 78:9, 78:12,
275:20, 276:6,          151:19, 205:16,
                                                  287:13, 295:10,             closer [1] - 236:19      79:8, 79:11, 80:12,
276:11, 277:14,         205:22, 206:17,
                                                  301:9, 303:15, 305:12       closes [1] - 179:5       142:13, 185:4, 189:5,
277:20, 278:5, 280:1,   207:2, 207:11
                                                   chitchat [1] - 218:9       clothes [1] - 282:19     222:6
283:23, 284:5,           certain [6] - 61:5,
                                                   choose [2] - 81:6,         clue [19] - 88:1,         compensation [11] -
284:11, 286:15,         81:9, 85:6, 169:12,
                                                  83:22                      90:17, 123:15, 135:7,     93:2, 119:6, 120:19,
287:4, 287:17, 288:6,   244:9, 246:7




                                     Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 315 of 336
                                                   Thomas C. Howells
                                                                                                                                   7
123:9, 124:22,           230:23, 237:2, 239:23     136:13, 140:17,             68:13, 68:15, 69:12       213:8, 213:11,
133:10, 137:9, 138:5,     consistent [3] -         140:19, 140:21,              Court [1] - 12:16        213:15, 213:17,
138:10, 151:1, 151:18    87:20, 125:17, 137:21     141:19, 143:4,               coverage [1] -           213:18, 214:9,
 complain [4] -           constitutes [1] -        143:11, 143:13,             296:23                    214:14, 214:17,
131:20, 179:16,          308:18                    144:2, 144:5, 145:10,        CPA [2] - 127:21,        215:1, 215:5, 215:6,
240:22, 251:10            constructive [2] -       148:3, 158:11,              128:6                     217:2, 230:3, 230:7,
 complainant [3] -       300:15, 301:1             158:15, 176:4,               create [1] - 32:16       230:10, 245:22
285:19, 285:20,           consumption [1] -        185:15, 188:19,              created [1] - 32:18       cutter [80] - 27:15,
285:23                   112:1                     188:23, 194:17,              credit [2] - 279:22,     27:19, 44:4, 45:6,
 complainant's [1] -      contact [1] - 125:21     195:22, 198:12,             280:4                     45:9, 51:15, 52:15,
285:7                     continue [2] - 197:6,    199:20, 200:1,               crew [1] - 71:4          52:23, 53:10, 53:16,
 complained [2] -        305:12                    201:10, 212:8, 218:7,        Cross [3] - 49:9,        54:13, 54:23, 57:14,
286:16, 289:21            continuously [2] -       224:13, 226:19,             242:8, 242:10             57:17, 60:14, 60:15,
 complaint [5] -         183:20, 202:23            227:7, 242:13,               cryofract [2] - 58:11,   62:6, 62:13, 73:5,
232:5, 232:10,            contract [3] - 44:18,    245:23, 246:3, 246:6,       58:12                     73:6, 89:5, 94:14,
237:17, 265:9, 285:7     46:14, 50:10              249:6, 259:22,               cube [7] - 170:10,       100:22, 100:23,
 complaints [5] -         control [1] - 273:15     263:19, 263:21,             170:13, 170:23,           101:2, 103:16,
231:12, 233:1, 235:4,     conversation [4] -       270:2, 270:11,              171:5, 171:12, 171:14     104:12, 112:10,
237:5, 266:4             160:14, 244:12,           278:22, 279:3,               cuber [1] - 171:7        116:5, 120:20,
 complete [1] -          284:20, 293:10            281:10, 294:3, 301:20        cubing [1] - 171:9       126:14, 126:17,
308:19                    cook [1] - 36:20           Correct [1] - 197:21       cup [1] - 143:21         126:20, 134:7,
 completed [3] -          cooked [1] - 29:22         Correspondence [2]         customer [7] - 122:5,    135:18, 135:20,
20:12, 87:22, 154:22      cooking [2] - 29:13,     - 5:10, 117:17              171:21, 173:9,            136:4, 169:2, 169:5,
 completely [1] -        29:20                       cost [1] - 296:9          256:19, 257:3,            169:9, 170:18, 171:1,
92:14                     cooks [1] - 45:2           counsel [8] - 6:15,       281:13, 282:14            171:15, 172:2,
 computer [3] -                                    91:6, 118:3, 181:9,                                   172:11, 172:23,
                          cooler [6] - 59:8,                                    customer's [1] -
122:12, 263:14,                                    203:6, 265:19, 293:4,                                 173:8, 185:23, 187:9,
                         66:13, 147:19, 148:1,                                 256:12
263:16                                             293:6                                                 187:21, 188:2, 188:6,
                         173:5                                                  customers [7] -
 computerized [1] -                                  counsel's [1] - 285:4                               189:18, 189:23,
                          coolers [2] - 60:6,                                  173:15, 179:4,
51:8                                                 counter [40] - 94:7,                                192:1, 192:3, 192:6,
                         60:7                                                  222:18, 279:15,
 concern [4] - 242:18,                             146:18, 147:4, 147:5,                                 192:9, 193:23, 194:4,
                          core [1] - 28:9                                      280:18, 282:8, 282:18
266:9, 269:7, 285:8                                148:19, 148:20,                                       194:7, 194:8, 194:10,
                          corner [2] - 156:11,                                  cut [91] - 23:15,
 concerned [1] -                                   168:17, 172:17,                                       194:12, 198:5, 198:9,
                         199:13                                                23:21, 24:19, 25:1,
124:2                                              190:22, 190:23,                                       198:10, 199:18,
                          correct [121] - 22:4,                                25:2, 25:4, 25:7,
 concerning [1] -                                  191:23, 192:14,                                       200:7, 213:5, 222:7,
                         22:22, 23:23, 25:8,                                   25:11, 25:15, 26:7,
90:19                                              192:19, 193:16,                                       223:17, 223:18,
                         25:14, 27:12, 28:15,                                  26:10, 27:1, 27:3,
                                                   193:19, 194:16,                                       232:19, 233:2,
 concrete [6] -          29:21, 29:23, 30:2,                                   27:9, 57:14, 59:5,
                                                   194:18, 195:14,                                       235:13, 236:18,
209:22, 209:23,          30:17, 31:6, 31:9,                                    59:19, 61:5, 66:2,
                                                   202:20, 202:22,                                       243:21, 243:22,
210:2, 210:4, 210:5,     31:16, 37:5, 37:11,                                   66:4, 66:13, 71:9,
                                                   221:3, 221:4, 221:5,                                  285:10
211:8                    37:18, 37:20, 39:7,                                   94:10, 101:11,
                                                   221:12, 222:11,                                        cutters [22] - 43:17,
 Concrete [3] -          40:19, 40:23, 41:5,                                   104:22, 104:23,
                                                   222:12, 222:15,                                       45:1, 52:11, 53:13,
210:16, 210:18,          44:2, 44:20, 48:17,                                   112:22, 113:6, 113:9,
                                                   222:16, 222:19,                                       53:20, 57:18, 58:6,
210:22                   50:18, 51:21, 54:9,                                   115:8, 119:22, 120:3,
                                                   235:20, 236:18,                                       59:19, 100:21, 101:4,
 conditions [1] -        54:18, 55:20, 56:9,                                   120:5, 120:7, 120:12,
                                                   236:20, 237:2, 239:2,                                 101:7, 101:10,
301:3                    56:21, 58:10, 59:21,                                  121:23, 147:3,
                                                   250:12, 257:18,                                       115:19, 116:7,
 conduct [3] - 274:1,    60:1, 60:4, 60:6, 60:9,                               147:10, 147:12,
                                                   260:2, 285:10,                                        116:23, 154:5, 181:1,
279:1, 283:20            60:12, 60:18, 60:23,                                  147:14, 147:17,
                                                   285:13, 285:15                                        186:12, 186:16,
 confused [1] - 29:19    61:1, 64:9, 64:11,                                    147:23, 148:9,
                                                     country [4] - 213:16,                               186:18, 186:20,
 confusing [1] - 117:2   64:13, 69:10, 73:1,                                   148:12, 148:21,
                                                   214:1, 214:3, 214:4                                   186:22
 connected [1] -         73:18, 77:10, 79:6,                                   148:22, 163:23,
                                                     COUNTY [1] - 308:3                                   cutting [32] - 26:18,
157:12                   79:14, 81:2, 86:1,                                    164:7, 164:11,
                                                     County [1] - 308:6                                  27:1, 27:2, 27:6, 27:8,
 connection [2] -        86:3, 86:5, 86:17,                                    169:15, 169:18,
                                                     couple [10] - 25:12,                                28:18, 66:19, 72:20,
267:18, 279:16           88:15, 88:17, 89:13,                                  169:21, 169:23,
                                                   43:19, 43:20, 64:5,                                   102:3, 107:5, 112:19,
 connections [1] -       91:21, 92:18, 93:19,                                  170:1, 171:6, 172:1,
                                                   83:16, 102:4, 102:5,                                  112:20, 112:23,
243:23                   94:15, 96:5, 96:9,                                    172:21, 173:6, 173:9,
                                                   122:22, 198:20, 201:8                                 113:3, 115:11, 120:3,
 consider [8] - 125:1,   97:22, 98:15, 98:18,                                  174:8, 174:10,
                                                     couples [1] - 227:17                                137:3, 146:21, 170:8,
213:9, 230:15, 231:3,    100:6, 105:18,                                        174:17, 175:3, 175:8,
                                                     COURT [1] - 1:3                                     171:20, 171:23,
231:9, 268:7, 268:12,    107:21, 107:23,                                       185:22, 190:10,
                                                     court [8] - 12:5, 12:9,                             172:6, 172:10,
272:2                    112:4, 128:7, 128:19,                                 190:20, 197:9, 199:1,
                                                   12:10, 12:21, 13:5,                                   172:15, 173:12,
 considered [3] -        130:7, 134:10,                                        199:3, 199:6, 213:7,
                                                                                                         173:15, 189:4, 189:5,




                                      Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 316 of 336
                                                    Thomas C. Howells
                                                                                                                                    8
195:15, 198:11,          297:5, 297:11,             242:11, 251:10,           213:11, 213:16,             255:8
200:8, 244:4             297:12, 297:22,            251:19, 261:8,            213:17, 213:18,              demonstrates [2] -
                         298:10, 298:15,            261:14, 262:1,            214:9, 214:15,              111:5, 152:5
          D              298:21, 299:2, 299:6,      264:13, 292:20,           214:18, 215:2, 215:5,        demotion [1] -
                         299:10, 300:5,             292:23, 294:17,           215:6, 216:19,              118:21
 dad [2] - 189:12,
                         303:13, 304:22             294:18, 297:12            216:23, 217:2                denied [4] - 251:17,
199:14
                          DARCY [1] - 1:6            Debra [3] - 184:7,         DEF [3] - 84:22,          251:20, 252:3, 259:8
 daily [6] - 135:3,
                          Darcy's [5] - 168:3,      185:7, 185:9              304:7, 304:9                 denies [1] - 264:10
140:18, 142:12,
                         229:3, 229:4, 264:11,       Debra's [1] - 184:8        DEF0034 [1] - 264:10       dental [1] - 73:23
143:9, 148:14, 148:18
                         295:18                      deceased [2] -             DEF0036 [1] - 285:5        department [9] -
 Damon [2] - 236:11,
                          dash [1] - 21:19          98:23, 183:23               DEF0048 [1] - 304:11      42:14, 188:4, 188:5,
264:2
                          date [11] - 2:16, 7:13,    December [8] - 3:2,        DEF0049 [1] - 85:12       188:7, 188:8, 188:9,
 DAMON [1] - 6:6
                         14:2, 14:14, 86:4,         5:5, 5:6, 7:23, 108:23,     DEF0050 [1] - 85:19       188:14, 188:15,
 dancing [4] - 227:17,
                         87:21, 184:8, 184:12,      109:1, 163:4, 181:10        DEF0052 [1] - 238:18      188:18
227:19, 228:14,
                         184:19, 191:18, 212:4       decide [3] - 98:19,        DEF0173 [1] - 87:16        deponent [1] -
228:22
                          dated [14] - 2:7, 2:11,   174:20, 198:23              DEF0174 [1] - 87:15       308:13
 DANIEL [1] - 6:3
                         2:20, 5:11, 7:1, 7:7,       decided [1] - 54:6         DEF0513 [1] - 181:11       Deposition [3] -
 Darcy [110] - 11:23,
                         7:19, 117:19, 263:20,       decision [1] - 26:4        DEF0863 [1] - 109:12      5:13, 91:5, 117:21
101:20, 114:19,
                         266:21, 267:7,              decision-maker [1] -       DEF0878 [1] - 109:12       deposition [3] - 12:2,
115:15, 146:1,
                         267:17, 279:15,            26:4                        DEF3216;DEF3225           12:13, 118:6
146:14, 162:4, 163:8,
                         304:12                      decrease [1] - 90:7      [2] - 4:18, 10:13            derogatory [2] -
163:12, 165:5,
                          dates [4] - 55:20,         deducted [1] - 143:9       DEF3824 [2] - 5:3,        266:15, 283:15
167:15, 168:2,
                         56:10, 57:1, 104:1          deer [115] - 66:2,       11:5                         describe [3] - 159:4,
169:21, 170:1, 170:4,
                          dating [8] - 272:6,       66:4, 66:6, 66:9,           Defendant [3] - 85:1,     212:16, 212:22
170:16, 170:22,
                         273:4, 274:10,             66:13, 66:18, 67:6,       85:11, 85:13                 described [2] -
171:11, 171:14,
                         274:21, 275:4,             67:7, 67:12, 67:15,         Defendants [6] -          40:21, 308:17
171:20, 172:6, 172:9,
                         275:13, 278:16,            67:16, 68:1, 68:13,       1:13, 6:8, 118:22,           descriptions [1] -
172:10, 172:15,
                         278:17                     68:14, 68:15, 68:16,      119:8, 203:7, 238:21        118:21
172:21, 173:14,
                          daughter [3] -            68:17, 68:21, 68:23,        Del [47] - 21:18, 28:1,    deserve [1] - 304:19
174:8, 174:19,
                         127:22, 185:9, 224:19      69:4, 69:5, 69:7, 69:8,   28:3, 28:11, 28:13,          desire [1] - 54:20
174:21, 175:2,
                          daughter-in-law [1] -     69:12, 69:15, 69:20,      28:17, 38:17, 39:14,         desires [1] - 246:15
175:18, 201:13,
                         127:22                     70:9, 70:13, 70:15,       41:19, 41:23, 42:9,          desk [1] - 158:12
215:10, 215:14,
                          Dave [1] - 115:22         70:18, 71:2, 71:6,        42:20, 43:11, 45:12,         desks [2] - 158:13,
215:23, 216:4, 216:9,
                          David [9] - 5:4, 5:8,     71:16, 71:22, 93:21,      47:22, 48:22, 51:7,         158:14
220:6, 222:1, 222:3,
                         101:13, 101:19,            95:5, 95:10, 101:11,      51:17, 51:19, 51:20,         determination [1] -
224:3, 224:21,
                         108:22, 109:18,            101:17, 102:3,            51:22, 52:10, 53:10,        43:3
227:13, 228:15,
                         110:4, 111:4, 111:18       102:17, 104:10,           55:4, 65:18, 65:19,          determine [1] -
228:21, 228:22,
                          days [17] - 11:9,         104:11, 104:19,           66:4, 66:18, 67:11,         215:21
229:10, 229:14,
                         62:21, 74:1, 104:19,       104:21, 104:23,           69:1, 69:3, 69:8,            determined [2] -
229:19, 241:21,
                         105:1, 105:3, 108:1,       105:4, 105:5, 105:6,      70:13, 70:19, 71:4,         25:15, 100:19
242:1, 242:14,
                         146:7, 169:7, 174:5,       105:12, 105:13,           71:13, 72:19, 95:2,          Diane [41] - 86:8,
244:12, 245:14,
                         174:6, 177:15, 217:7,      105:19, 106:1, 106:4,     95:18, 139:18, 209:3,       122:23, 123:2,
249:14, 250:11,
                         217:22, 284:16             106:5, 106:10,            209:7, 247:7, 247:8,        152:20, 155:5,
250:18, 251:2,
                          deal [5] - 74:19,         106:14, 106:17,           247:21, 276:19              156:18, 157:10,
251:18, 260:1, 260:5,
                         74:22, 303:15,             106:20, 107:6, 107:8,       DEL [1] - 21:19           158:8, 158:9, 158:14,
260:10, 260:14,
                         304:14, 304:18             107:16, 112:23,             Delaware [2] - 6:7,       159:8, 159:21,
260:17, 260:19,
                          Debbie [40] - 123:3,      113:2, 113:5, 114:10,     21:21                       159:22, 160:9, 161:3,
260:20, 260:23,
                         146:14, 161:13,            114:16, 115:8,              deli [2] - 293:22,        161:15, 193:15,
261:3, 261:7, 261:15,
                         168:1, 225:8, 227:9,       115:12, 115:15,           293:23                      213:2, 225:8, 226:17,
261:22, 262:2,
                         227:10, 231:10,            115:18, 116:5,              deliver [7] - 21:8,       226:18, 227:18,
262:19, 264:14,
                         231:17, 231:22,            116:19, 119:19,           21:12, 24:17, 58:18,        230:19, 236:16,
265:1, 265:8, 266:3,
                         236:18, 237:2,             119:22, 120:3, 120:5,     58:20, 280:22, 281:3        238:13, 238:15,
266:10, 266:16,
                         237:10, 237:18,            120:7, 120:11,              delivered [3] - 58:15,    239:4, 239:9, 257:19,
267:5, 267:11,
                         237:23, 238:14,            120:12, 121:23,           58:18, 246:5                258:1, 258:19,
267:18, 268:1, 268:6,
                         238:18, 239:5,             122:2, 122:15,              deliveries [4] -          261:21, 263:5,
268:15, 270:9,
                         239:10, 240:1,             122:20, 132:6, 132:7,     36:12, 36:13, 246:7,        264:19, 265:2, 266:2,
279:16, 284:13,
                         240:12, 240:14,            136:22, 137:3,            246:11                      268:20, 279:8, 293:7,
288:11, 288:13,
                         240:22, 241:8,             148:17, 148:21,             delivering [4] - 21:2,    304:12
288:17, 291:11,
                         241:10, 241:14,            148:22, 192:4,            21:5, 21:7, 115:22           DIANE [1] - 1:11
294:13, 295:1,
                         241:23, 242:2,             202:12, 213:8, 213:9,                                  Diane's [3] - 155:20,
296:15, 296:20,                                                                 demeaning [1] -




                                      Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 317 of 336
                                                    Thomas C. Howells
                                                                                                                                9
232:9, 263:11             1:4                       211:15, 223:20,         27:7, 43:10, 48:15,        205:15
 died [1] - 183:21         DO [1] - 308:6           231:4, 233:6, 236:2,    116:1, 135:23, 146:17       eighty-six [2] -
 difference [3] -          dock [2] - 18:20,        237:16, 239:11,                                    111:6, 111:11
27:14, 106:3, 247:5       36:22                     246:7, 269:19, 289:6,              E                eighty-two [2] -
 different [9] - 36:20,    docked [1] - 77:4        304:21                                             132:13, 137:10
                                                                             early [2] - 135:9,
82:2, 82:4, 92:14,         docs/quickfacts/          Donnie [1] - 71:20                                 either [11] - 42:18,
                                                                            249:1
113:2, 130:15,            prog [3] - 2:10, 2:15,     door [11] - 63:19,                                52:11, 54:15, 155:5,
                                                                             earn [2] - 132:18,
189:10, 190:4, 298:11     2:19                      64:14, 64:22, 157:16,                              178:14, 180:22,
                                                                            133:1
 direct [2] - 37:17,       document [17] -          157:17, 157:18,                                    215:14, 246:1, 246:4,
                                                                             earned [24] - 15:13,
88:6                      15:2, 16:9, 17:21,        157:21, 158:1,                                     256:21, 274:2
                                                                            15:19, 16:20, 16:23,
 directed [5] - 233:14,   18:21, 84:22, 84:23,      158:16, 158:19                                      either/or [2] - 45:4,
                                                                            17:1, 17:6, 17:8,
233:22, 235:10,           85:10, 85:16, 123:11,      doorway [1] - 160:8                               215:14
                                                                            93:11, 111:5, 123:21,
235:14, 236:20            125:5, 125:13, 156:4,      doubled [1] - 78:3                                 eleven [1] - 191:20
                                                                            125:5, 125:6, 127:7,
 direction [3] -          156:8, 206:4, 236:7,       doubt [2] - 268:21,                                elk [1] - 113:6
                                                                            130:12, 132:12,
234:13, 234:15,           240:6, 305:15             287:2                                               emotional [1] -
                                                                            149:7, 162:10, 193:1,
308:11                     documentation [1] -       down [11] - 12:11,                                304:16
                                                                            204:7, 204:9, 205:14,
 directly [6] - 28:14,    118:11                    12:22, 13:6, 61:10,                                 employed [10] -
                                                                            205:20, 206:14, 207:1
30:6, 62:15, 232:13,       documents [15] -         75:16, 88:10, 141:2,                               60:13, 100:9, 101:5,
                                                                             earning [6] - 119:10,
239:4, 285:9              84:19, 85:4, 85:5,        141:3, 228:9, 244:9,                               101:7, 185:1, 185:4,
                                                                            130:15, 133:21,
 directs [2] - 232:19,    85:9, 91:7, 91:13,        308:8                                              185:7, 186:6, 234:17,
                                                                            133:22, 152:5, 206:15
233:3                     91:18, 92:3, 118:7,        downtown [1] - 78:9                               282:22
                                                                             Earnings [2] - 2:5,
 dirtying [2] - 281:6,    118:16, 119:5, 203:8,      drapes [1] - 306:11                                employee [57] -
                                                                            6:23
283:7                     206:7, 206:12, 304:3       draw [1] - 24:21                                  31:21, 31:23, 32:3,
                                                                             earnings [16] -
 disability [1] - 50:23    dogs [1] - 218:4          dress [2] - 228:5,                                35:18, 43:15, 50:17,
                                                                            14:19, 15:5, 15:10,
 disagree [4] - 233:4,     dollar [6] - 17:2,       228:6                                              51:4, 61:20, 73:4,
                                                                            16:13, 17:18, 17:23,
235:12, 236:23,           17:8, 131:3, 151:19,       dressed [1] - 225:21                              74:5, 87:13, 97:9,
                                                                            18:9, 18:21, 137:15,
240:19                    204:16, 207:2              drink [2] - 165:22,                               105:16, 160:7,
                                                                            207:8, 207:13,
 disappearing [1] -        dollars [63] - 15:7,     166:1                                              161:16, 162:21,
                                                                            207:19, 240:23,
249:12                    15:14, 15:20, 17:1,        drive [2] - 13:22,                                163:10, 189:16,
                                                                            241:3, 241:6, 241:7
 disbelief [1] - 286:1    17:7, 18:1, 18:11,        225:4                                              190:6, 233:14,
                                                                             easy [1] - 217:20
 discharge [2] -          18:23, 71:10, 71:11,       driver [2] - 168:12,                              250:19, 251:5, 254:9,
                                                                             eat [4] - 35:11, 64:17,
300:15, 301:1             71:13, 87:3, 87:10,       168:13                                             254:10, 254:13,
                                                                            142:9, 143:1
 discipline [3] -         88:8, 89:1, 89:2, 89:5,    drivers [1] - 24:16                               254:14, 254:23,
                                                                             Eddie [1] - 45:14
33:21, 34:3, 118:20       89:23, 90:6, 90:10,        driveway [1] - 210:5                              255:1, 255:11,
                                                                             educational [1] -
 discovery [1] - 88:22    90:14, 110:11, 111:6,      driving [1] - 168:21                              255:12, 256:8, 256:9,
                                                                            19:12
 discrimination [9] -     111:12, 123:10,            dropping [1] - 171:7                              256:10, 256:18,
                                                                             EEOC [15] - 85:13,
41:7, 42:5, 79:20,        124:2, 124:23, 125:7,      drove [1] - 225:3                                 269:5, 271:20,
                                                                            232:23, 236:9,
233:1, 265:9, 276:4,      125:15, 126:11,            duly [2] - 11:16,                                 271:21, 272:5, 272:6,
                                                                            238:17, 240:4, 240:6,
276:8, 276:15, 276:22     126:15, 126:19,           308:13                                             272:22, 272:23,
                                                                            240:8, 261:21, 262:9,
 discriminatory [1] -     127:8, 128:9, 129:2,       dumb [1] - 72:1                                   273:3, 274:8, 274:9,
                                                                            264:20, 268:14,
277:23                    129:6, 130:15,             during [48] - 39:4,                               274:20, 274:21,
                                                                            268:21, 279:9, 285:4,
 discuss [15] - 121:1,    130:23, 131:10,           45:12, 46:1, 66:6,                                 275:13, 277:23,
                                                                            286:6
121:3, 121:8, 160:22,     131:15, 132:13,           76:12, 82:17, 96:10,                               278:2, 280:15,
                                                                             effective [1] - 126:7
161:2, 161:5, 161:10,     133:11, 133:22,           98:17, 102:17,                                     282:12, 301:22, 306:9
                                                                             eight [17] - 33:2,
207:13, 241:5, 241:6,     137:11, 138:6,            104:11, 104:19,                                     employee's [1] -
                                                                            55:16, 77:6, 77:7,
241:7, 260:10,            138:17, 149:8,            107:1, 109:13, 114:9,                              269:6
                                                                            77:8, 141:4, 141:17,
292:20, 292:23, 293:3     150:17, 151:2, 152:6,     114:19, 116:2, 126:7,                               employees [44] -
                                                                            141:18, 143:20,
 discussed [3] -          162:12, 191:21,           130:16, 143:23,                                    34:17, 38:6, 39:22,
                                                                            150:17, 151:19,
160:21, 203:19, 266:3     193:2, 193:3, 204:4,      148:16, 150:19,                                    39:23, 41:2, 43:2,
                                                                            179:2, 184:11, 207:2,
 discussion [2] -         204:9, 204:16, 205:8,     151:4, 154:1, 154:3,                               43:10, 43:14, 44:8,
                                                                            207:10, 211:3, 298:9
138:20, 207:18            205:15, 205:22,           154:7, 163:7, 163:12,                              46:15, 48:20, 50:8,
                                                                             eighteen [7] - 29:1,
 dispenser [9] -          206:16, 207:10            167:14, 176:9, 183:3,                              51:2, 65:16, 65:21,
                                                                            87:10, 138:5, 183:19,
285:17, 287:19,            done [30] - 34:6,        197:1, 199:7, 200:4,                               65:23, 77:11, 79:9,
                                                                            186:11, 187:1, 187:4
292:5, 293:15,            34:10, 44:9, 46:15,       209:12, 209:13,                                    79:13, 114:15, 115:6,
                                                                             eighty [7] - 18:11,
293:17, 293:21,           46:22, 47:1, 60:22,       211:15, 216:23,                                    161:12, 180:14,
                                                                            111:6, 111:11,             180:22, 218:10,
294:1, 294:5, 294:9       66:6, 66:9, 66:11,        219:8, 234:16, 249:1,   132:13, 137:10,            219:5, 224:5, 224:9,
 disruptive [2] - 62:6,   67:17, 69:5, 82:2,        249:12, 253:9,          150:17, 205:15
219:7                     122:23, 125:19,           253:15, 253:16,                                    225:8, 230:23,
                                                                             eighty-eight [1] -        231:11, 232:20,
 distribute [1] - 58:21   135:13, 135:14,           253:21, 259:18, 267:5
                          180:12, 211:8,                                    150:17                     233:3, 233:15,
 DISTRICT [2] - 1:3,                                 duties [7] - 23:11,     eighty-five [1] -




                                       Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 318 of 336
                                                    Thomas C. Howells
                                                                                                                                  10
233:22, 234:12,            Erie [1] - 308:6         10:11, 10:14, 10:17,                               Federal [2] - 1:16,
                                                                                       F
234:17, 235:11,            errata [1] - 307:3       10:20, 10:23, 11:3,                               12:16
235:14, 236:21,                                     11:6, 14:21, 16:12,      fabricate [2] - 61:6,     feed [2] - 37:1, 37:2
                           error [3] - 125:22,
276:21, 295:22, 296:4                               17:14, 17:17, 18:5,     61:8                       feeding [2] - 40:14,
                          131:20, 132:1
  employees' [1] -                                  18:17, 85:10, 87:11,     faced [1] - 33:8         40:17
                           especially [1] - 64:18
62:19                                               88:2, 108:20, 109:3,     fact [14] - 45:14,        felt [3] - 267:18,
                           Esq [4] - 5:10, 5:11,
  employer [4] - 73:13,                             109:7, 110:2, 110:6,    74:9, 131:9, 174:9,       279:16, 306:2
                          117:18
132:2, 223:21, 287:21                               110:9, 111:2, 117:20,   188:8, 244:10, 252:2,      female [19] - 46:11,
                           ESQ [3] - 6:2, 6:3,
  Employment [1] -                                  117:23, 118:2, 123:6,   254:20, 268:20,           46:12, 50:20, 254:10,
                          6:6
236:12                                              124:18, 126:2, 127:6,   270:13, 271:3,
                           estimate [3] - 105:6,                                                      254:14, 255:1,
  employment [15] -                                 128:20, 130:18,         287:21, 290:18, 292:4     255:12, 256:2,
                          154:11, 213:22
20:21, 21:16, 73:19,                                131:12, 132:9, 133:7,    failure [1] - 179:20     256:10, 256:19,
                           etcetera [1] - 85:2
85:15, 97:7, 154:9,                                 137:5, 138:3, 138:13,    Fair [1] - 164:6         271:20, 272:6, 273:4,
                           evaluated [2] -
154:12, 160:22,                                     149:4, 149:5, 150:14,    fair [34] - 75:15,       274:8, 274:9, 274:20,
                          46:20, 153:1
161:2, 161:5, 161:10,                               150:21, 151:15,         113:13, 114:9,            275:4, 275:13, 306:9
                           evaluating [2] -
208:1, 264:5, 265:2,                                152:3, 153:12, 156:4,   137:22, 138:23,            Ferry [2] - 210:18,
                          43:10, 44:8
298:22                                              181:9, 181:12,          161:15, 172:9,            210:21
                           evaluation [3] -
  employment-wise                                   181:14, 181:17,         172:22, 178:2,             FERRY [1] - 210:19
                          43:14, 46:19, 47:19
[1] - 21:16                                         181:19, 181:22,         178:14, 188:1, 192:1,      few [6] - 71:10,
                           evaluations [3] -
  empty [1] - 285:17                                182:1, 182:5, 182:8,    192:8, 192:12,
                          46:15, 46:17, 47:11                                                         71:12, 101:17,
  enclosed [1] - 118:4                              191:4, 191:15,          195:15, 198:13,           104:23, 129:18, 134:8
                           evening [1] - 297:7
  enclosing [3] - 5:12,                             192:22, 203:7,          200:2, 200:6, 200:17,
                           Everywhere [1] -                                                            fifteen [24] - 34:22,
                                                    203:16, 203:18,         223:14, 233:13,
117:19, 118:4             276:12                                                                      34:23, 36:3, 36:4,
                                                    203:20, 203:22,         234:12, 235:9,
  end [10] - 39:6,         evidently [1] - 249:9                                                      36:16, 38:21, 39:4,
                                                    204:18, 204:22,         244:16, 245:13,
231:4, 237:20,             exact [3] - 55:20,                                                         39:5, 64:2, 76:18,
                                                    205:1, 205:3, 205:5,    246:20, 247:12,
237:21, 238:1, 238:7,     68:8, 144:6                                                                 82:12, 87:3, 90:6,
                                                    205:11, 205:12,         248:17, 249:18,
239:18, 239:19,            exactly [3] - 50:6,                                                        90:10, 94:12, 97:13,
                                                    205:19, 206:20,         270:8, 278:20,
240:20, 251:14            121:21, 139:5                                                               100:18, 130:23,
                                                    207:6, 225:15, 226:1,   299:18, 301:19,
  ended [1] - 140:16       EXAMINATION [1] -                                                          131:9, 141:13,
                                                    226:12, 227:8,          301:22
  ending [15] - 4:17,     11:19                                                                       143:12, 144:22,
                                                    227:16, 228:4,           fairly [1] - 50:11
5:3, 10:13, 11:5,          Examination [1] -                                                          179:1, 180:15
                                                    228:18, 228:23,          faith [1] - 288:7
90:15, 126:5, 128:22,     1:15                                                                         fifteen-minute [5] -
                                                    236:7, 238:17, 263:4,    fall [1] - 249:2         34:22, 34:23, 141:13,
129:3, 130:21, 131:1,      examination [1] -
138:15, 138:18,                                     279:7, 285:2, 304:2      Fallon [2] - 19:17,      143:12, 144:22
                          308:13
152:6, 204:15, 205:6                                 exhibit [2] - 206:6,   19:18                      fifty [14] - 106:4,
                           example [5] - 38:5,
  enforce [3] - 32:3,                               264:1                    FALLON [1] - 19:18       114:7, 133:12,
                          47:16, 48:14, 51:14,
34:11, 278:23                                        EXHIBITS [1] - 2:1      familiar [3] - 15:22,    184:11, 184:23,
                          243:7
  enforcing [2] - 36:7,                              Exhibits [1] - 2:4     31:23, 230:1              205:21, 206:16,
                           exams [1] - 20:13
38:9                                                 expect [2] - 256:3,     familiarity [1] - 16:3   207:2, 207:10,
                           except [2] - 6:19,
  engaged [2] - 274:1,                              256:13                   family [1] - 216:17      208:21, 208:22, 277:3
                          307:2
293:10                                               experience [13] -       far [6] - 72:11, 73:3,    fifty-eight [3] -
                           Except [1] - 293:4
  enjoy [1] - 20:2                                  99:9, 126:14, 126:17,   113:3, 137:7, 202:13,     184:11, 207:2, 207:10
                           exception [1] -
  ensure [1] - 69:11                                188:1, 189:4, 195:14,   237:16                     fifty-one [2] - 184:23,
                          265:19
  entail [2] - 61:3,                                259:17, 269:18,          father [2] - 20:7,       208:21
                           exclusive [2] - 27:5,
146:21                                              271:12, 272:12,         260:6                      fifty-seven [2] -
                          30:16
  entered [1] - 6:13                                273:19, 276:19,          father's [1] - 55:7      205:21, 206:16
                           exclusively [1] -
                                                    296:13                   February [24] - 1:19,     fifty-two [1] - 208:22
  entire [2] - 166:13,    137:8
209:13                                               explain [4] - 78:1,    2:7, 2:11, 2:16, 2:20,     figure [3] - 141:4,
                           exempt [5] - 16:13,
                                                    146:23, 222:20, 223:4   4:4, 5:11, 5:13, 7:2,     190:16, 220:17
  entitled [6] - 35:18,   17:17, 17:23, 18:10,
                                                     explained [1] -        7:7, 7:13, 7:19, 9:12,     file [2] - 149:12,
36:4, 43:4, 81:8,         18:22
307:5, 308:12                                       285:12                  117:19, 117:21,           151:13
                           Exempt [2] - 2:5,                                182:3, 191:6, 191:7,
  envelope [1] -                                     explaining [1] -                                  filing [1] - 6:17
                          6:22                                              192:9, 195:4, 203:17,
119:13                                              74:11                                              fill [2] - 68:21, 258:15
                           exemption [2] - 15:6,                            203:18, 307:6, 308:9
  environment [8] -                                  explanation [1] -                                 filled [7] - 154:16,
                          15:10                                              fed [2] - 35:5, 36:21
41:13, 42:7, 79:21,                                 13:1                                              154:17, 154:18,
                           Exhibit [108] - 5:12,                             federal [11] - 32:21,
265:10, 276:23,                                      extra [6] - 147:10,                              223:8, 257:13,
                          7:3, 7:9, 7:15, 7:21,                             63:8, 68:4, 76:2, 76:3,
298:18, 302:5, 302:23                               147:12, 148:9,                                    259:10, 259:20
                          8:2, 8:5, 8:10, 8:13,                             85:14, 149:12,
  equal [1] - 264:5                                 148:12, 243:8, 243:15                              fillet [1] - 283:1
                          8:18, 8:21, 9:3, 9:7,                             232:23, 269:4,
  Equal [1] - 236:12                                 eyes [1] - 40:15                                  fillets [1] - 59:11
                          9:10, 9:14, 9:17, 9:22,                           276:17, 276:21
  ERIE [1] - 308:3        10:2, 10:5, 10:8,                                                            final [1] - 20:13




                                       Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 319 of 336
                                                      Thomas C. Howells
                                                                                                                                    11
 finish [6] - 13:8,         142:20, 142:21,           52:2, 53:11, 56:18,     239:15, 239:21,             forty-seven [1] -
34:13, 83:21, 148:20,       142:22, 282:9,            58:3, 59:9, 59:16,      240:9, 240:15,             133:11
149:3, 236:5                282:15, 282:19,           65:10, 67:19, 68:10,    242:19, 243:2,              forty-six [2] - 131:15,
 finisher [2] - 210:3,      282:23                    68:18, 68:22, 68:23,    243:16, 244:19,            193:2
210:4                        Foods [110] - 21:18,     70:2, 70:10, 77:16,     245:1, 245:5, 245:10,       forty-two [1] -
 finishes [1] - 210:6       21:19, 28:1, 28:3,        77:22, 90:1, 90:11,     245:16, 247:2, 248:4,      184:18
 fire [3] - 247:18,         28:14, 28:17, 38:17,      90:16, 90:21, 93:2,     248:13, 248:19,             four [31] - 18:11,
247:23, 256:5               39:14, 41:19, 41:23,      93:12, 93:18, 94:2,     249:15, 249:20,            24:15, 25:5, 26:9,
 fired [3] - 47:17,         42:9, 42:21, 43:11,       99:12, 102:1, 105:8,    250:20, 251:7, 252:6,      40:7, 53:13, 59:2,
300:5, 300:7                47:23, 48:22, 51:7,       105:21, 106:6,          252:22, 253:5, 255:4,      74:11, 100:17,
 first [38] - 15:5, 15:8,   51:17, 51:19, 51:20,      109:15, 111:14,         255:6, 256:4, 256:14,      103:13, 104:6,
31:2, 49:5, 66:23,          51:22, 52:10, 53:10,      112:15, 113:20,         257:4, 258:4, 259:4,       104:23, 105:3,
67:10, 72:5, 87:14,         55:4, 55:12, 55:13,       114:6, 114:22, 116:9,   259:14, 260:7,             106:22, 123:10,
87:17, 88:21, 95:7,         55:19, 55:21, 56:1,       116:14, 117:9, 119:1,   261:11, 261:17,            124:1, 124:22, 125:6,
104:21, 104:22,             56:16, 57:6, 66:4,        119:23, 120:4,          262:4, 262:10,             125:14, 148:13,
105:1, 105:4, 107:16,       70:13, 70:19, 72:19,      120:15, 120:21,         262:15, 264:21,            149:8, 165:4, 180:22,
109:19, 111:18,             72:23, 73:2, 73:5,        121:4, 121:17, 124:3,   265:5, 265:11, 266:5,      187:15, 207:10,
112:7, 140:11,              73:10, 73:11, 73:20,      124:9, 125:8, 126:22,   266:11, 267:12,            209:8, 209:18,
141:11, 143:18,             75:2, 75:16, 75:19,       127:15, 129:16,         267:20, 268:3, 268:9,      297:21, 298:9
144:7, 145:20,              76:4, 76:6, 76:13,        130:1, 132:3, 132:21,   268:17, 268:22,             fourteen [3] - 129:2,
146:15, 149:2, 158:5,       77:11, 77:12, 77:14,      133:4, 134:1, 134:21,   269:8, 269:15, 270:5,      129:5, 130:15
191:8, 201:20,              77:15, 78:2, 78:6,        135:19, 137:1,          270:10, 270:16,             Frank [1] - 161:23
201:22, 206:10,             78:11, 78:23, 79:3,       139:14, 139:23,         272:9, 272:14,              Franklin [3] - 162:1,
273:1, 277:12, 288:5,       79:7, 79:10, 79:16,       140:22, 142:2,          272:21, 273:6,             163:17, 163:18
293:13, 296:21,             79:22, 80:13, 80:21,      142:17, 145:4,          273:13, 274:4,              Frase [3] - 167:1,
305:2, 305:4                80:23, 81:14, 81:23,      149:18, 151:5,          274:15, 275:8, 276:5,      167:5, 167:21
 fish [9] - 94:7, 188:4,    82:20, 82:21, 83:1,       151:23, 152:17,         277:11, 277:19,             FRASE [1] - 167:1
188:5, 188:7, 188:8,        83:2, 83:3, 83:6, 83:7,   153:9, 155:13,          278:4, 283:21, 284:4,       Fred [1] - 60:22
188:9, 188:14,              84:9, 86:12, 86:22,       156:21, 157:11,         284:9, 286:13, 287:1,       freddie [1] - 75:6
188:20, 198:10              87:1, 87:9, 96:3,         158:23, 159:10,         287:14, 288:4, 288:9,       Freddie [12] - 57:11,
 five [44] - 28:22,         96:12, 100:5, 130:4,      159:17, 160:2,          288:14, 289:2, 289:8,      57:12, 57:14, 62:14,
29:5, 30:20, 31:2,          130:5, 139:19, 186:7,     160:10, 160:18,         289:12, 289:18,            71:21, 72:4, 74:17,
31:14, 43:18, 53:19,        186:10, 186:13,           162:14, 162:22,         290:1, 290:7, 290:21,      75:8, 75:10, 75:11,
56:17, 59:2, 64:3,          186:16, 186:18,           163:14, 164:8,          291:6, 291:20, 292:7,      83:10
64:7, 71:10, 74:1,          186:21, 187:22,           164:15, 166:19,         292:10, 292:15,             free [4] - 32:19, 33:2,
74:11, 79:18, 81:3,         188:2, 188:3, 189:6,      170:19, 171:2,          295:3, 295:13,             37:4, 40:5
81:12, 89:21, 98:13,        189:11, 193:5, 193:7,     171:17, 172:3,          295:17, 296:2,
                                                                                                          freezer [3] - 24:21,
104:16, 105:1, 105:3,       194:10, 197:10,           172:12, 172:18,         296:16, 297:17,
                                                                                                         24:22, 24:23
126:18, 127:8, 128:9,       197:18, 198:4,            173:1, 175:1, 175:14,   298:19, 299:3, 299:7,
                                                                                                          freezers [1] - 60:5
130:3, 132:13,              199:19, 199:21,           175:20, 176:13,         299:12, 300:3,
                                                                                                          Friday [6] - 39:8,
132:15, 137:11,             200:11, 200:13,           177:4, 177:12, 178:6,   300:10, 301:5,
                                                                                                         39:15, 63:9, 76:8,
138:6, 145:22, 149:8,       202:23, 209:3, 209:7,     178:11, 178:19,         301:15, 302:1,
                                                                                                         91:23, 96:8
151:2, 189:3, 193:1,        247:7, 276:20             179:21, 180:3,          302:16, 302:20,
                                                                                                          friend [7] - 71:9,
193:8, 205:14,               football [2] - 249:3,    180:17, 182:15,         303:5, 303:17, 305:22
                                                                                                         71:20, 165:15,
205:15, 207:9, 209:8,       249:5                     190:14, 192:16,          form(s [1] - 307:3
                                                                                                         211:18, 211:22,
209:14, 210:23,              force [2] - 33:17,       193:10, 194:2, 194:6,    forms [1] - 118:10
                                                                                                         212:23, 216:16
277:4, 288:22               83:15                     195:6, 195:17, 196:4,    forth [1] - 307:3
                                                                                                          friends [17] - 66:15,
 Florida [1] - 224:20        forced [1] - 83:14       196:11, 197:7,           forty [19] - 28:6,
                                                                                                         66:17, 72:20, 113:17,
 flyers [2] - 243:9,         foregoing [1] - 307:2    197:11, 198:6, 199:8,   28:7, 40:3, 40:4, 40:5,
                                                                                                         119:19, 120:5, 120:8,
243:11                       foreman [3] - 30:2,      200:15, 200:23,         41:1, 79:18, 126:18,
                                                                                                         120:13, 212:16,
 follow [3] - 83:23,        30:3, 30:5                201:15, 202:4, 208:3,   131:15, 133:11,
                                                                                                         212:17, 212:18,
91:10, 276:17                forget [2] - 78:8,       211:20, 212:11,         138:6, 149:8, 162:12,
                                                                                                         212:20, 215:10,
 followed [1] - 38:12       184:14                    212:19, 213:1, 216:5,   184:18, 193:2,
                                                                                                         267:10, 268:2, 302:7
 following [1] - 6:13        forgot [1] - 116:13      216:12, 218:11,         207:10, 277:4, 296:9
                                                                                                          friends' [1] - 120:11
                             form [268] - 6:19,       221:19, 223:12,          forty-five [4] - 79:18,
 follows [1] - 11:17                                                                                      front [40] - 21:9,
                            15:16, 16:4, 17:3,        227:21, 231:2,          126:18, 149:8, 277:4
 Food [2] - 67:11,                                                                                       24:14, 113:3, 122:9,
                            17:9, 26:15, 26:19,       231:13, 232:2,           forty-four [1] -
74:14                                                                                                    142:5, 168:17,
                            35:13, 35:22, 39:10,      232:14, 233:5,          207:10
 food [14] - 28:7,                                                                                       191:14, 191:23,
                            42:2, 42:10, 44:11,       233:16, 233:23,          forty-one [3] - 28:6,
35:20, 58:21, 58:23,                                                                                     192:14, 192:19,
                            46:19, 49:19, 50:13,      234:22, 235:5, 237:7,   28:7, 138:6
142:18, 142:19,                                                                                          192:22, 193:16,
                                                      237:14, 238:3, 239:6,




                                         Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 320 of 336
                                                      Thomas C. Howells
                                                                                                                                 12
193:19, 194:15,              girlfriends [3] -        113:21, 114:8,          245:3, 245:7, 245:12,    grinder [5] - 21:23,
194:18, 195:14,             274:12, 275:1, 275:17     114:23, 116:10,         245:18, 247:3, 248:5,   22:3, 71:2, 192:1,
206:1, 206:8, 221:15,        girls [11] - 36:19,      116:17, 117:11,         248:14, 248:20,         192:3
222:1, 235:21,              45:3, 147:7, 147:20,      118:1, 119:2, 120:2,    249:17, 249:23,          grinders [2] - 70:18,
236:18, 236:19,             219:15, 219:20,           120:6, 120:16,          250:22, 251:9, 252:8,   70:22
237:2, 237:20,              220:1, 221:15,            120:23, 121:5,          253:1, 253:7, 255:7,     grinding [12] - 23:4,
237:21, 237:22,             221:23, 235:21,           121:18, 124:5,          256:7, 256:15, 257:6,   23:12, 23:14, 23:17,
238:1, 238:7, 239:2,        293:22                    124:10, 125:9,          258:5, 258:9, 259:5,    23:19, 23:22, 24:1,
239:3, 239:18,               given [18] - 32:14,      125:12, 126:23,         259:16, 260:9,          24:7, 28:17, 194:21,
239:19, 240:20,             42:20, 49:11, 49:14,      127:16, 129:20,         261:13, 261:19,         195:15, 198:14
260:2, 285:9, 285:13,       49:18, 63:16, 74:5,       130:2, 132:5, 132:22,   262:6, 262:12,           ground [5] - 12:8,
285:15, 293:22              76:12, 84:19, 84:21,      133:6, 134:3, 134:22,   262:17, 264:23,         23:2, 195:7, 201:5
 front-end [6] -            85:15, 88:21, 191:9,      135:21, 137:2,          265:7, 265:13,           guess [1] - 26:2
237:20, 237:21,             203:13, 243:14,           139:15, 140:2,          265:20, 266:6,           guff [1] - 273:22
238:1, 238:7, 239:18,       260:1, 307:5              140:23, 142:7, 143:2,   266:13, 267:13,          guy [7] - 62:9,
240:20                       goal [2] - 197:9,        145:5, 149:19, 151:8,   267:23, 268:5,          177:17, 223:16,
 frozen [2] - 94:7,         198:3                     152:2, 152:18,          268:10, 268:19,         226:10, 271:17,
246:1                        goods [1] - 36:17        153:11, 155:17,         268:23, 269:9,          271:23
 full [25] - 15:7, 18:10,    goose [1] - 113:6        156:23, 157:13,         269:16, 270:7,           guys [2] - 64:18,
18:22, 23:11, 80:6,          Government [1] -         159:3, 159:11,          270:12, 270:18,         75:10
92:20, 92:23, 99:20,        65:12                     159:18, 160:5,          271:1, 271:7, 272:11,
100:3, 100:9, 103:17,                                 160:11, 160:20,         272:17, 273:2, 273:7,
                             government [17] -                                                                   H
103:19, 129:21,             16:9, 32:17, 32:21,       162:15, 163:3,          273:17, 274:5,
132:16, 132:18,                                       163:16, 164:9,          274:16, 275:9,           hair [3] - 66:23, 67:2,
                            32:23, 33:2, 39:19,
132:23, 166:16,                                       164:16, 166:20,         275:20, 276:6,          228:5
                            39:20, 40:1, 40:2,
193:7, 197:13,                                        170:15, 170:21,         276:11, 277:14,          half [16] - 34:23,
                            40:3, 40:9, 40:12,
197:14, 203:3,                                        171:3, 171:19, 172:5,   277:20, 278:5, 280:1,   39:21, 39:23, 41:2,
                            41:3, 65:9, 67:11,
217:11, 298:11,                                       172:14, 172:20,         283:23, 284:5,          63:17, 64:10, 76:17,
                            67:12, 68:4
299:21, 306:4                                         173:3, 175:4, 175:15,   284:11, 286:15,         77:8, 89:21, 141:13,
                             governmental [1] -
 full-time [19] - 23:11,                              175:22, 176:15,         287:4, 287:17, 288:6,   141:17, 142:13,
                            35:17
80:6, 92:20, 92:23,                                   177:6, 177:13, 178:8,   288:12, 288:15,         143:3, 143:9, 199:17,
                             grade [1] - 20:12
99:20, 100:3, 100:9,                                  178:13, 178:20,         289:5, 289:9, 289:13,   218:5
                             graduate [4] - 19:22,
103:17, 103:19,                                       179:23, 180:7,          289:20, 290:2, 290:8,    hand [1] - 243:11
                            186:2, 186:4, 208:23
129:21, 166:16,                                       180:19, 181:4, 181:7,   290:22, 291:8,           handbook [5] -
                             graduated [2] -
193:7, 197:13,                                        182:16, 186:17,         291:18, 291:21,         31:21, 31:23, 32:3,
                            21:14, 209:2
197:14, 203:3,                                        190:15, 192:18,         292:8, 292:12,          61:20, 74:5
                             great [2] - 78:20,
217:11, 298:11,                                       193:11, 194:3,          292:16, 293:5, 295:6,    handed [3] - 181:8,
                            197:18
299:21, 306:4                                         194:11, 195:9,          295:14, 295:20,         224:8, 224:10
                             greatest [1] - 57:7
 fun [1] - 223:7                                      195:19, 196:6,          296:7, 296:17, 297:2,    handful [1] - 304:18
                             GRECO [310] - 1:17,
 functions [1] - 172:2                                196:12, 197:8,          297:18, 298:20,          handing [3] - 203:6,
                            6:2, 6:2, 11:10, 11:19,
 funny [4] - 261:16,                                  197:17, 198:8,          299:4, 299:9, 299:13,   215:16, 243:9
                            15:17, 16:7, 17:5,
262:3, 264:14, 269:12                                 199:10, 200:16,         300:6, 300:12, 301:6,    handled [3] - 41:21,
                            17:11, 26:16, 26:20,
                                                      201:3, 201:17, 202:5,   301:17, 302:2,          42:17, 75:12
                            34:15, 35:15, 35:23,
                                                      203:11, 204:13,         302:17, 302:21,          handler [1] - 188:12
           G                39:11, 42:3, 42:13,
                                                      204:21, 206:3, 206:9,   303:6, 303:18,           hands [2] - 285:15,
 game [1] - 113:6           44:15, 45:13, 45:16,
                                                      208:4, 211:23,          303:23, 305:1,          285:16
 garage [1] - 213:17        49:20, 50:14, 51:18,
                                                      212:13, 212:21,         305:16, 306:1, 306:6,    handwritten [3] -
 Gary [4] - 95:1,           52:3, 53:21, 56:19,
                                                      213:4, 216:7, 216:14,   306:8, 306:13           122:10, 122:13,
95:12, 95:13, 95:15         58:4, 59:18, 65:11,
                                                      218:19, 221:21,          Greco [3] - 5:11,      263:15
                            68:6, 68:11, 68:19,
 GED [2] - 20:17,                                     223:2, 223:13,          11:23, 117:18            hang [1] - 228:1
                            70:7, 70:12, 77:17,
20:19                                                 227:23, 231:8,           Greek [1] - 293:11      happy [4] - 53:17,
                            77:23, 83:18, 84:3,
 gender [2] - 46:6,                                   231:14, 232:3,           Grimsby [1] - 11:15    129:17, 129:18,
                            84:5, 90:2, 90:12,
86:2                                                  232:15, 233:12,          grind [20] - 22:14,    129:19
                            90:18, 91:2, 91:12,
 generally [4] - 29:3,                                233:17, 234:1,          22:20, 23:1, 23:7,       harassment [8] -
                            93:13, 93:20, 94:5,
143:19, 210:9, 211:10                                 234:23, 235:6,          23:8, 23:12, 194:20,    41:10, 42:6, 79:20,
                            94:21, 99:13, 102:2,
 generated [1] -                                      235:16, 236:4, 237:8,   194:23, 195:5,          254:21, 255:4, 257:3,
                            105:9, 105:22, 106:7,
122:12                                                237:19, 238:4, 239:8,   195:21, 196:1, 196:3,   265:9, 276:22
                            108:20, 109:6,
 generating [1] -                                     239:17, 240:3,          196:10, 196:18,          hard [6] - 13:5,
                            109:16, 110:8,
243:9                                                 240:10, 240:16,         197:2, 198:17,          70:15, 175:18, 196:3,
                            110:17, 111:1,
 girl [4] - 22:17,                                    242:21, 243:3,          198:19, 201:4, 201:9,   287:10, 304:13
                            111:17, 112:16,
237:4, 238:6, 240:12                                  243:17, 244:22,         201:11




                                         Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 321 of 336
                                                      Thomas C. Howells
                                                                                                                                     13
 head [3] - 12:22,         19:22, 20:4, 20:21,        27:22, 28:1, 28:2,        4:14, 4:15, 4:17, 4:19,    151:19, 162:12,
57:10, 228:9               21:14, 21:15, 185:13,      28:4, 28:11, 40:22        4:21, 4:22, 5:1, 5:2,      193:1, 205:15,
 headache [1] -            186:3, 186:4, 187:19,       hostile [7] - 41:13,     5:13, 9:11, 9:15, 9:18,    205:21, 206:16,
272:23                     187:20, 208:23, 209:2      42:6, 79:21, 265:10,      9:23, 10:3, 10:6, 10:9,    207:1, 209:18, 290:10
 headaches [1] - 38:2       higher [5] - 16:18,       276:23, 302:5, 302:23     10:12, 10:15, 10:18,         hundred-ninety-
 headed [4] - 45:21,       16:21, 17:7, 223:22,        hot [1] - 218:4          10:21, 11:1, 11:4,         two [2] - 88:16, 89:1
45:22, 46:5, 46:8          272:15                      hour [45] - 34:23,       11:21, 14:2, 85:21,          hundred-sixty [3] -
 headlights [4] -           highlights/               63:18, 64:10, 76:17,      87:14, 87:16, 88:10,       106:13, 106:17,
255:12, 255:15,            RatesLimits2005 [1] -      77:8, 87:3, 87:10,        91:9, 117:21, 123:8,       106:20
256:11, 256:12             2:11                       89:2, 89:5, 89:8,         124:21, 129:1,               hundred-thirty [3] -
 health [22] - 49:4,        highlights/               89:10, 89:23, 90:6,       130:22, 130:23,            106:13, 106:17,
49:7, 49:22, 62:22,        RatesLimits2005.           90:10, 90:14, 110:12,     131:14, 132:11,            106:20
73:23, 97:16, 97:19,       html [1] - 7:7             126:11, 126:15,           137:7, 137:9, 150:15,        hundred-thirty-
98:9, 98:14, 98:16,         highlights/               126:20, 129:2, 129:6,     150:23, 151:16,            three [1] - 85:3
98:21, 134:16,             RatesLimits2006 [1] -      129:15, 130:16,           191:7, 191:9, 191:18,        hundred-thirty-two
241:14, 242:15,            2:15                       131:1, 131:3, 131:10,     192:23, 202:6, 202:7,      [1] - 85:4
295:9, 295:10,              highlights/               138:17, 141:13,           203:21, 204:3, 204:5,        hunter [3] - 68:8,
295:11, 295:16,            RatesLimits2006.           142:14, 143:3, 143:9,     204:19, 204:23,            72:17, 214:6
295:19, 295:21,            html [1] - 7:13            152:6, 191:21, 193:3,     205:2, 205:4, 205:7,         hunters [2] - 105:12,
296:9, 296:22               highlights/               199:17, 202:9, 204:4,     205:13, 206:21,            122:1
 hear [17] - 114:1,        RatesLimits2007 [1] -      204:10, 204:16,           207:1, 207:7, 207:22,        husband [1] - 295:11
160:14, 254:13,            2:20                       205:9, 218:5, 218:17,     208:17, 208:19,
                                                      218:23                    211:18, 213:5, 224:2,
255:11, 274:19,             highlights/
                                                                                224:16, 228:22,
                                                                                                                      I
277:4, 281:19,             RatesLimits2007.            hourly [9] - 88:13,
                                                      89:15, 90:7, 99:7,        232:19, 233:2,              idea [14] - 13:11,
281:21, 282:4, 282:6,      html [1] - 7:19
282:11, 282:17,                                       99:10, 129:9, 129:12,     235:13, 236:17,            110:13, 112:6, 114:4,
                            himself [1] - 292:9                                                            123:20, 129:12,
282:21, 294:11,                                       149:17, 192:20            285:10, 285:12,
                            hire [3] - 53:23, 86:4,                                                        134:13, 139:4,
302:12, 302:18, 303:2                                  hours [78] - 32:12,      285:18
                           191:18                                                                          162:17, 182:23,
 heard [15] - 61:18,                                  33:2, 34:16, 40:3,          HOWELLS [4] - 1:2,
                            hired [14] - 36:23,                                                            204:12, 241:22,
221:20, 238:6, 251:8,                                 40:4, 40:7, 41:1, 64:6,   1:16, 307:11, 308:7
                           53:6, 54:3, 60:15,                                                              262:11, 290:4
251:16, 254:4, 254:8,                                 74:11, 76:6, 77:6,          Howells' [2] -
                           74:8, 89:14, 94:16,                                                              identification [4] -
268:18, 270:23,                                       77:9, 88:7, 88:14,        203:15, 205:19
                           94:17, 99:4, 112:12,                                                            11:7, 109:4, 110:6,
272:5, 281:4, 283:22,                                 88:19, 88:23, 92:7,         html [3] - 2:11, 2:16,
                           130:12, 188:2, 188:3                                                            117:23
288:5, 294:10, 303:22                                 93:11, 93:16, 95:23,      2:20
                            hiring [2] - 95:14,                                                             Identification [1] -
 held [1] - 30:23                                     96:6, 96:19, 97:12,         http://www.ssagov/
                           191:20                                                                          2:4
 hello [3] - 252:10,                                  97:14, 97:15, 100:14,     oact/cola [1] - 2:6
                            hit [1] - 81:8                                                                  identified [1] - 285:5
252:13, 253:3                                         100:17, 100:19,             http://www.ssagov/
                            hold [11] - 21:22,                                                              identify [1] - 205:12
 helm [1] - 83:11                                     104:13, 104:18,           oact/cola/rtea.html
                           22:10, 30:18, 57:12,                                                             identifying [1] -
 help [17] - 12:8, 48:7,                              107:1, 107:17,            [1] - 7:1
                           57:16, 71:5, 73:6,                                                              204:21
86:6, 86:8, 86:11,                                    123:13, 123:17,             https://www.ssa.
                           74:13, 74:15, 232:8,                                                             idiot [1] - 234:4
91:4, 100:12, 115:3,                                  123:23, 128:13,           gov/policy [3] - 2:10,
                           304:1
131:6, 134:23,                                        134:2, 134:5, 134:8,      2:14, 2:19                  immediately [2] -
                            holder [9] - 284:2,                                                            285:11, 286:2
153:17, 191:10,                                       135:6, 137:14,              https://www.ssa.
                           284:7, 284:14,
199:19, 259:8, 259:9,                                 137:21, 139:5, 139:7,     gov/policy/docs/            impact [4] - 187:8,
                           284:16, 286:18,
259:21, 285:19                                        139:8, 140:20, 141:1,     quickfacts/prog [3] -      187:11, 245:8, 245:15
                           288:1, 290:16,
 helper [6] - 52:13,                                  141:3, 141:17,            7:6, 7:12, 7:18             impacts [1] - 248:17
                           291:12, 292:5
52:15, 52:23, 53:7,                                   141:18, 144:8, 147:5,       human [2] - 42:14,        imply [1] - 239:14
                            holiday [1] - 72:13
54:4, 54:15                                           148:13, 149:15,           42:17                       important [5] -
                            holler [1] - 220:3
 helpers [1] - 52:11                                  162:7, 180:1, 180:5,        hundred [40] - 18:11,    33:16, 48:15, 48:18,
                            hollered [4] - 219:18,
 helping [1] - 223:16                                 180:10, 182:21,           18:23, 85:3, 85:4,         117:6, 248:12
                           219:19, 219:21, 220:2
 hereby [1] - 6:15                                    190:4, 190:19, 193:1,     88:7, 88:16, 89:1,          inaccurate [7] - 16:9,
                            home [3] - 33:12,
 HEREBY [2] - 307:1,                                  193:8, 197:2, 198:20,     92:9, 105:5, 106:4,        109:22, 111:12,
                           148:11, 154:17             201:8, 201:19, 202:2,
308:6                                                                           106:13, 106:17,            131:16, 133:16,
                            homes [1] - 21:9          202:8, 202:9, 202:17,                                133:19, 150:12
 hernia [2] - 218:13,                                                           106:20, 111:5,
                            honest [9] - 28:21,       219:9, 253:9, 253:15,                                 inappropriate [2] -
220:19                                                                          111:11, 123:10,
                           41:20, 49:8, 50:4,         253:16, 253:21                                       271:5, 277:16
 herself [3] - 295:9,                                                           124:23, 125:6,
                           55:11, 78:21, 87:7,         house [4] - 127:19,
295:12, 295:16                                                                  125:14, 131:15,             Inc [2] - 138:15,
                           89:7, 91:17                164:22, 165:6, 217:18
 hi [3] - 252:12,                                                               132:12, 133:11,            149:6
                            hope [1] - 255:21          Howells [83] - 4:3,
252:15                                                                          137:10, 137:18,             INC [1] - 1:9
                            hospital [1] - 242:2      4:6, 4:7, 4:11, 4:12,
 high [13] - 19:13,                                                             138:6, 149:8, 151:2,        incident [6] - 284:1,
                            Host [7] - 21:17,




                                         Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 322 of 336
                                                     Thomas C. Howells
                                                                                                                                   14
284:6, 284:17,              inspected [2] -           invitations [1] -         176:1, 176:7, 176:8,      295:2, 296:21,
292:21, 292:22,            67:11, 67:12              224:8                      176:12, 177:1,            296:22, 297:6,
293:20                      inspection [1] - 63:8     invite [2] - 302:14,      177:16, 178:9,            297:13, 297:16,
 include [4] - 43:10,       inspector [11] -         303:1                      178:22, 178:23,           297:23, 298:2, 298:3,
101:10, 113:4, 132:6       32:22, 40:6, 40:9,         invited [5] - 215:12,     225:2, 225:5, 230:11,     298:6, 298:11,
 including [5] - 34:18,    40:12, 41:3, 65:8,        224:3, 224:4, 224:6,       260:22, 261:3, 261:9,     298:12, 298:15,
118:17, 119:9,             65:9, 65:12, 68:2,        302:6                      261:15, 261:22,           298:23, 299:2, 299:6,
161:12, 224:9              76:2, 76:3                 invites [1] - 302:12      262:2, 262:19,            299:11, 299:14,
 income [3] - 14:17,        inspectors [1] -          inviting [1] - 303:3      262:22, 263:1, 263:2,     299:15, 299:16,
138:23, 149:3              35:17                      invoice [2] - 122:8,      264:10, 264:14,           299:17, 299:21,
 inconsistent [1] -         instead [1] - 258:12     122:10                     266:1, 266:9, 266:14,     299:22, 306:3, 306:4
182:13                      instructed [1] -          involved [7] - 24:12,     268:6, 269:13,             jobs [7] - 27:22,
 increase [1] - 126:10     91:10                     24:13, 71:18, 85:14,       269:19, 280:20,           28:16, 30:1, 48:11,
 increased [3] -            instructions [2] -       105:16, 185:5, 284:7       280:21, 281:2, 281:5,     220:18, 248:18, 295:5
139:4, 201:19, 201:20      91:10, 259:23              involving [1] - 284:6     287:2, 291:10, 292:1,      joke [3] - 261:3,
 increases [1] -            insurance [25] -          IRA's [1] - 80:10         294:4, 301:14             261:22, 264:11
118:19                     49:4, 49:7, 49:22,         Irv [10] - 74:9, 74:13,    January [23] - 3:12,      jokes [8] - 260:22,
 INDEX [1] - 2:1           51:1, 51:4, 62:22,        74:15, 74:17, 74:22,       3:13, 3:17, 3:18, 8:15,   261:9, 262:19,
 indicate [3] - 90:9,      74:1, 97:16, 97:19,       74:23, 75:1, 75:14,        8:16, 8:23, 9:1, 89:22,   266:10, 268:6,
250:18, 250:23             98:9, 98:14, 98:17,       75:16, 80:2                90:15, 118:12,            268:14, 269:5, 271:3
 indicates [2] - 18:20,    98:21, 241:14, 242:4,      Isenberg [69] - 55:6,     118:23, 119:9,             Josephine [3] - 5:11,
150:23                     242:5, 242:15, 295:9,     55:10, 55:13, 55:15,       181:11, 181:20,           11:23, 117:18
 indicating [2] -          295:10, 295:11,           55:23, 56:11, 57:3,        181:21, 182:2, 182:3,      JOSEPHINE [1] - 6:2
123:9, 127:7               295:16, 295:19,           57:9, 57:10, 57:11,        184:9, 263:20              journal [1] - 205:5
 individual [23] -         295:22, 296:9, 296:22     57:12, 57:16, 57:21,        jerky [2] - 70:13,        Journal [4] - 4:17,
45:21, 45:22, 46:2,         interconnected [1] -     58:1, 58:20, 60:17,        70:15                     5:3, 10:12, 11:4
46:6, 47:22, 48:10,        157:9                     60:20, 60:22, 61:13,        jest [1] - 220:13         July [1] - 167:10
48:13, 51:14, 101:13,       interest [6] - 29:10,    62:14, 62:19, 63:16,        Jew [1] - 277:16          June [6] - 3:21, 9:5,
123:4, 154:8, 159:7,       43:16, 43:23, 48:14,      65:14, 65:22, 66:2,         Jewish [3] - 277:17,     152:9, 182:6, 182:11
247:12, 257:8, 259:1,      51:16, 52:19              71:21, 71:22, 72:9,        278:2, 278:7
273:10, 277:16,             intermix [1] - 79:9      72:23, 73:2, 73:4,          Jill [1] - 226:3                   K
278:16, 278:17,             interrupt [1] - 13:7     74:9, 74:13, 74:15,         job [95] - 13:7, 20:9,
                                                                                                           kaitlyn [1] - 6:10
282:23, 283:11,             interrupted [1] - 65:6   74:16, 74:19, 74:20,       21:3, 21:17, 23:11,
                                                                                                           Keegan [30] - 123:3,
283:16, 296:10              interruption [1] -       74:23, 75:1, 75:2,         27:5, 27:10, 32:2,
                                                                                43:10, 44:9, 47:4,        155:5, 155:21,
 individual's [1] -        35:12                     75:10, 75:16, 76:10,
                                                                                47:8, 47:12, 47:22,       155:23, 156:2,
278:12                      intertwined [1] -        77:14, 78:2, 78:7,
                                                                                                          157:10, 158:2,
 individuals [36] -        79:13                     78:16, 78:20, 79:8,        48:10, 48:14, 51:22,
                                                                                52:9, 53:22, 58:1,        158:17, 158:21,
32:11, 33:9, 38:14,         interview [3] - 97:5,    80:2, 80:16, 80:18,
                                                                                61:7, 62:8, 93:21,        161:7, 161:8, 165:15,
38:16, 42:20, 46:20,       99:2, 99:5                80:20, 80:23, 83:5,
                                                                                                          178:3, 208:1, 212:14,
47:7, 47:15, 54:15,         interviewed [4] -        83:10, 86:18, 86:22,       95:19, 99:10, 103:17,
                                                                                103:19, 116:1,            225:19, 226:3,
60:7, 60:14, 61:22,        97:1, 164:14, 257:8,      92:13, 180:16,
                                                                                117:12, 118:17,           230:20, 236:17,
62:1, 62:7, 63:11,         257:11                    180:20, 181:1,
                                                                                                          238:13, 238:15,
81:14, 114:15,              intimidating [1] -       247:17, 253:8,             118:21, 120:10,
                                                                                129:21, 135:23,           252:14, 253:2,
114:16, 115:11,            223:10                    253:16, 277:7, 277:9,
                                                                                146:17, 166:18,           258:20, 284:17,
139:17, 142:9,              intolerable [1] -        277:18, 278:3
                                                                                                          284:20, 293:8, 293:9,
153:21, 154:12,            301:4                      Isenberg's [3] - 55:7,    171:15, 172:11,
                                                                                172:22, 187:21,           293:13, 294:6
161:19, 225:16,             investigated [1] -       75:8, 278:8
                                                                                188:1, 193:21,             KEEGAN [1] - 1:12
226:2, 226:13, 237:5,      285:6                      issue [4] - 42:5,
                                                                                194:13, 196:15,            Keegan's [5] -
237:12, 238:2,              investigates [1] -       47:12, 70:8, 124:8
                                                                                197:10, 197:13,           155:20, 156:16,
249:13, 254:5,             233:1                      issues [6] - 41:18,
                                                                                197:14, 197:20,           157:21, 158:6, 232:9
259:19, 283:10,             investigation [2] -      47:4, 47:8, 134:17,
                                                                                197:22, 198:1, 198:3,      keep [6] - 66:18,
296:10, 296:12             287:22, 289:6             237:13, 304:15
                                                                                199:21, 200:19,           92:1, 127:19, 128:2,
 industry [1] - 26:21       investigator [2] -        Italian [1] - 22:17
                                                                                203:3, 208:7, 208:10,     128:3, 139:8
 inform [1] - 233:10       264:6, 279:9               item [1] - 189:12
                                                                                209:20, 217:11,            keeps [2] - 92:2,
 information [2] -          investigators [1] -       itself [1] - 223:3
                                                                                221:7, 222:17,            127:18
85:6, 241:3                236:11
                                                                                222:18, 245:15,            kept [4] - 91:19,
 initiative [5] - 48:13,    invitation [5] -                    J               247:8, 247:15,            139:10, 139:21,
54:6, 54:11, 54:19         215:13, 224:12,            Jamie [45] - 169:4,       248:18, 294:15,           172:16
 inside [3] - 65:2,        224:14, 224:17,           169:6, 169:8, 173:10,      294:19, 294:21,            key [3] - 145:16,
144:17, 211:11             224:19                    173:11, 173:18,                                      145:21, 146:2




                                        Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 323 of 336
                                                    Thomas C. Howells
                                                                                                                                   15
 kid [1] - 22:18         285:18, 285:22,            135:10, 136:2, 139:6,      196:7, 196:9
                                                                                                                    M
 kidding [1] - 220:13    286:8, 286:17,             143:16, 147:20,             Limits [4] - 2:9, 2:18,
                         287:23, 288:8, 291:10      147:21, 147:23,            7:4, 7:16                   Machine [1] - 308:9
 kids [12] - 43:18,
43:19, 127:22, 260:8,     large [2] - 282:22,       148:4, 148:6, 176:21,       limits [3] - 14:23,        machine [13] - 52:12,
261:23, 264:12,          288:2                      177:22, 179:4, 180:2,      18:7, 18:19                53:2, 53:4, 53:15,
285:22, 286:19,           larger [1] - 286:10       180:12, 199:17,             lines [1] - 15:9          54:5, 59:7, 59:13,
292:13, 292:18,           LaRusso [3] - 95:1,       209:9, 209:19, 221:2,       list [3] - 147:21,        59:23, 60:2, 170:23,
304:17, 304:18           95:12, 95:13               221:4, 221:5, 222:17,                                 171:9, 171:12, 171:14
                                                                               148:4, 148:6
 kill [1] - 217:8         Lasky [1] - 226:5         222:18, 249:1,                                         machines [5] - 24:4,
                                                                                listen [3] - 13:9,
 kind [7] - 50:23,        last [19] - 20:12,        257:21, 298:12,                                       24:5, 58:8, 62:12
                                                                               195:3, 303:18
51:1, 93:2, 113:5,       21:3, 83:17, 87:8,         299:16, 299:22, 306:3                                  mail [1] - 215:14
                                                                                live [1] - 13:23
119:7, 197:15, 273:5     101:17, 102:4, 102:5,       leaves [1] - 298:12                                   mailed [1] - 224:11
                                                                                lived [1] - 199:13
 kitchen [11] - 29:11,   102:7, 103:13, 104:6,       leaving [3] - 134:14,      lives [1] - 224:20         main [10] - 51:10,
29:13, 30:2, 30:5,       106:19, 152:3, 162:2,      173:4, 305:21                                         51:11, 51:12, 94:14,
                                                                                LLP [1] - 6:6
36:19, 38:2, 45:23,      166:7, 182:10,              led [1] - 160:8                                      139:19, 145:12,
                                                                                load [1] - 59:3
46:1, 46:8, 52:6, 52:7   201:21, 201:23,             left [33] - 20:3, 20:5,                              158:4, 158:7, 158:10,
                                                                                locate [1] - 24:19
 knives [1] - 117:4      226:20, 264:9              20:22, 21:15, 55:4,                                   193:21
                                                                                located [7] - 21:20,
 knowing [4] - 99:10,     late [21] - 33:9, 34:8,   74:3, 77:5, 116:5,                                     Main [1] - 19:21
                                                                               145:11, 153:21,
165:20, 215:18, 263:1    47:15, 61:23, 62:1,        134:11, 135:12,                                        maintain [2] -
                                                                               155:6, 155:8, 211:4,
 knowledge [23] -        62:7, 81:15, 81:16,        135:13, 141:4,                                        139:13, 140:6
                                                                               250:13
52:16, 89:9, 99:8,       81:19, 107:8, 107:10,      147:20, 158:5,                                         maker [2] - 26:4,
                                                                                location [4] - 77:11,
114:17, 124:16,          178:4, 178:9, 178:23,      158:16, 162:4,                                        201:7
                                                                               77:15, 78:4, 78:6
135:17, 152:13,          179:2, 179:8, 244:7,       166:18, 221:7, 249:4,                                  male [29] - 19:10,
                                                                                lock [1] - 63:18
153:3, 170:6, 174:15,    244:23, 245:9,             249:5, 265:1, 293:19,                                 45:9, 45:19, 46:7,
                                                                                locked [1] - 64:14
175:6, 182:20,           245:13, 249:1              297:6, 297:8, 297:10,                                 46:10, 50:19, 86:2,
                                                                                Lockport [1] - 211:5
206:15, 207:8,            Lauberg [1] - 6:10        297:14, 297:22,                                       191:18, 254:9,
                                                                                loins [2] - 27:2, 27:3
211:17, 212:9, 216:3,     law [7] - 1:17, 35:10,    298:22, 299:2, 299:6,                                 254:13, 254:23,
                                                                                look [11] - 18:20,
216:8, 246:16, 257:7,    38:12, 68:7, 69:23,        299:8, 299:10, 299:14                                 255:1, 255:11,
                                                                               109:10, 154:20,
257:10, 264:17,          127:22, 279:1               Legal [1] - 6:10                                     255:23, 256:1, 256:8,
                                                                               155:9, 160:17, 226:7,
270:22                    laws [2] - 276:17,         legal [2] - 12:15,                                   256:9, 256:18,
                                                                               228:16, 256:19,
 known [7] - 1:9,        276:20                     293:6                                                 266:22, 267:8, 272:7,
                                                                               285:6, 286:1, 304:17
1:10, 86:13, 96:3,        lawsuit [1] - 84:20        legally [1] - 132:1                                  273:4, 274:9, 274:10,
                                                                                looked [4] - 54:10,
96:12, 123:16, 164:19     layoff [1] - 211:16        Leible [11] - 105:14,                                274:20, 275:4,
                                                                               89:11, 140:21, 285:23
 knows [4] - 179:15,      lead [4] - 237:4,         176:2, 176:9, 229:8,                                  275:12, 275:14
                                                                                looking [5] - 16:11,
206:3, 211:21, 300:11    237:11, 238:6, 240:12      229:13, 230:3,                                         males [4] - 154:5,
                                                                               156:15, 192:22,
                          league [1] - 249:3        245:13, 246:20,                                       251:13, 267:17, 282:5
                                                                               257:22, 298:11
                                                                                                           malicious [1] - 223:9
          L               learn [30] - 23:4,        246:22, 296:11,             looks [3] - 159:5,
                                                                                                           man [3] - 45:18,
                         23:7, 23:15, 24:2,         296:14                     226:9, 227:13
 lady [3] - 92:2,                                                                                         101:1, 274:21
                         25:10, 25:15, 26:1,         less [4] - 15:13,          loved [1] - 279:15
127:21, 157:7                                                                                              management [27] -
                         26:7, 26:10, 26:11,        15:19, 289:22, 299:17
 Lafayette [2] - 1:18,                                                          lovely [1] - 279:14
                         27:1, 27:4, 85:5,           lesser [1] - 300:1                                   125:20, 125:21,
6:4                                                                             lower [1] - 16:23
                         141:9, 200:8, 201:9,        letter [12] - 118:4,                                 153:8, 230:15,
 laid [2] - 211:13,                                                             lunch [44] - 34:18,       231:19, 231:20,
                         204:9, 205:14,             261:21, 263:5,
300:5                                                                          34:23, 35:3, 35:4,         231:21, 232:1,
                         205:20, 206:13,            264:20, 279:8, 285:4,
 Lake [1] - 78:5                                                               35:8, 35:19, 36:18,        233:11, 233:19,
                         206:23, 213:15,            298:17, 303:14,
 Lapress [44] - 169:4,                                                         36:19, 37:4, 37:7,         233:20, 239:13,
                         213:18, 231:10,            305:3, 305:8, 305:9,
169:9, 173:11, 176:8,                                                          38:7, 39:5, 63:18,         247:8, 249:7, 258:19,
                         258:22, 259:1,             305:11
176:12, 177:1, 178:9,                                                          64:5, 64:10, 64:12,        259:3, 259:13,
                         274:19, 286:8, 286:16       letterhead [3] -          64:16, 64:19, 76:17,
178:15, 178:18,                                     236:11, 263:18, 264:2                                 259:20, 269:4,
                          learned [10] - 23:1,                                 76:19, 77:2, 82:4,
179:16, 225:2,                                                                                            271:12, 280:8,
                         23:8, 25:6, 25:12,          level [1] - 272:15        82:5, 82:9, 141:15,
260:22, 261:3, 261:9,                                                                                     280:12, 296:13,
                         27:3, 200:17, 201:1,        lie [2] - 116:12,         141:20, 141:22,
261:15, 261:22,                                                                                           299:1, 299:5, 301:1,
                         271:10, 274:13, 294:6      116:16                     142:1, 142:8, 143:5,
262:2, 262:19,                                                                                            305:18
                          learning [8] - 27:7,       life [6] - 13:23, 51:4,   143:10, 144:9,
262:22, 263:2, 266:2,                                                                                      management's [1] -
                         169:10, 170:4,             58:12, 99:9, 185:23,       144:12, 144:22,
266:9, 266:14, 268:6,                                                                                     278:23
                         199:18, 199:22,            244:7                      145:3, 145:8, 181:4,
269:13, 280:20,                                                                                            manager [85] - 22:1,
                         200:11, 215:3, 215:4        lift [2] - 218:14,        181:6, 217:8, 217:10,
280:22, 281:5,                                                                                            22:11, 25:22, 28:19,
                          least [3] - 213:21,       244:18                     217:23, 218:1, 218:9
282:11, 282:17,                                                                                           28:20, 29:7, 29:9,
                         252:4, 299:23               Liits [2] - 2:13, 7:10     lying [3] - 289:11,
283:4, 284:2, 284:7,                                                                                      30:11, 30:23, 31:4,
                          leave [33] - 35:6,         limit [1] - 17:16         291:5, 291:7
284:12, 285:13,                                                                                           31:13, 31:17, 31:20,
                         64:20, 95:18, 107:2,        limited [3] - 135:15,
285:14, 285:16,                                                                                           33:16, 33:19, 35:16,




                                       Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 324 of 336
                                                  Thomas C. Howells
                                                                                                                          16
37:15, 37:16, 37:17,      21:5, 103:20            23:14, 23:15, 23:17,    186:20, 186:22,         108:5, 108:8, 108:12,
37:19, 38:17, 39:14,       Market [4] - 103:21,   23:19, 23:21, 23:22,    187:9, 187:21, 188:1,   108:16, 109:13,
41:6, 41:9, 41:12,        107:22, 108:2, 111:21   24:4, 24:7, 24:19,      188:6, 188:15,          110:15, 110:21,
41:15, 41:19, 42:4,        markets [1] - 77:20    24:20, 25:7, 25:11,     188:18, 188:21,         111:3, 111:10, 112:7,
42:8, 42:18, 42:21,        married [8] - 183:7,   25:16, 26:8, 26:18,     189:2, 189:4, 189:5,    112:13, 112:18,
46:2, 48:16, 73:14,       183:9, 183:11,          27:6, 27:8, 27:9,       189:15, 189:18,         113:4, 113:11,
73:16, 89:12, 90:19,      183:15, 183:16,         27:15, 27:19, 28:18,    189:23, 190:10,         113:19, 114:2,
108:3, 139:16, 156:1,     183:18, 183:20,         29:15, 29:17, 29:19,    190:20, 192:1, 192:3,   114:19, 115:5,
157:7, 158:21, 231:6,     302:10                  43:16, 44:4, 45:1,      192:6, 192:9, 193:23,   118:12, 118:22,
231:11, 233:20,            match [1] - 306:10     45:5, 45:9, 51:15,      194:4, 194:7, 194:8,    119:8, 119:14,
236:19, 236:20,            matters [2] - 12:15,   52:8, 52:9, 52:10,      194:10, 194:12,         119:17, 120:12,
237:3, 237:20,            42:17                   52:11, 52:15, 52:23,    194:21, 194:23,         120:18, 121:14,
237:21, 238:1, 238:7,      Mayor's [2] - 187:8,   53:10, 53:13, 53:15,    195:5, 195:15,          121:16, 121:22,
239:2, 239:14,            187:11                  53:19, 54:13, 54:20,    195:21, 196:1, 196:3,   122:2, 122:16,
239:16, 239:18,            mean [60] - 21:7,      54:23, 57:13, 57:14,    196:10, 196:18,         122:21, 123:7,
240:1, 240:20, 245:4,     23:5, 24:10, 24:18,     57:17, 57:18, 58:6,     197:3, 197:9, 198:5,    123:14, 123:18,
247:6, 248:11,            25:13, 32:23, 34:7,     58:15, 59:19, 59:20,    198:9, 198:10,          123:21, 124:20,
248:21, 255:23,           36:23, 37:23, 38:3,     60:13, 60:15, 62:6,     198:11, 198:14,         125:23, 126:3,
256:11, 256:13,           39:20, 40:2, 40:18,     62:11, 62:13, 63:8,     198:17, 198:19,         126:20, 128:14,
256:22, 269:3,            43:5, 44:10, 44:16,     65:8, 65:9, 65:12,      199:1, 199:3, 199:7,    129:6, 129:10,
271:10, 272:8,            45:1, 46:11, 48:3,      66:20, 67:6, 67:7,      199:18, 200:7, 201:5,   129:22, 130:6, 130:8,
272:10, 272:12,           50:15, 61:8, 61:16,     67:15, 67:18, 68:2,     201:9, 201:11, 213:5,   130:21, 132:10,
272:19, 273:12,           67:13, 68:16, 69:20,    68:8, 68:17, 69:9,      213:7, 213:9, 214:9,    133:13, 133:23,
273:19, 273:20,           81:18, 98:11, 102:8,    69:12, 69:20, 70:9,     217:2, 222:7, 223:17,   134:12, 134:15,
273:22, 274:13,           104:15, 112:1,          70:18, 71:2, 71:22,     223:18, 230:4, 230:7,   135:4, 137:6, 138:11,
274:19, 276:1, 276:7,     115:20, 116:3,          72:20, 73:5, 73:6,      230:10, 231:4,          140:7, 141:6, 141:10,
276:19, 279:4             122:22, 143:20,         76:2, 76:3, 77:20,      232:19, 233:2,          142:10, 142:16,
 managers [1] - 232:7     146:19, 147:9,          78:12, 89:5, 92:12,     235:13, 236:17,         144:18, 144:20,
 manner [2] - 286:12,     157:20, 163:11,         92:15, 92:16, 92:17,    243:21, 243:22,         145:6, 145:14,
308:8                     164:13, 166:1, 171:5,   94:10, 94:14, 100:21,   244:4, 245:19,          145:15, 145:21,
 Mark [12] - 105:14,      207:23, 209:16,         100:22, 100:23,         245:22, 246:1, 246:2,   146:1, 149:16, 150:8,
148:19, 176:1, 176:2,     209:23, 213:11,         101:2, 101:4, 101:7,    285:10                  150:15, 150:19,
176:9, 225:9, 229:7,      215:11, 220:9,          101:10, 101:11,          Meats [283] - 12:1,    150:22, 151:4,
229:13, 230:3,            222:11, 232:4,          102:3, 103:16,          55:6, 55:10, 55:15,     151:16, 151:21,
245:13, 296:11,           237:20, 239:18,         104:12, 107:6, 107:8,   55:23, 56:11, 57:3,     153:16, 153:18,
296:14                    241:3, 242:5, 249:5,    112:10, 112:19,         57:9, 57:10, 57:16,     154:2, 154:4, 154:7,
 mark [4] - 108:20,       255:16, 258:10,         112:20, 112:22,         57:22, 58:2, 60:17,     161:11, 161:12,
110:2, 143:5, 174:7       286:1, 290:12, 300:17   112:23, 113:3, 113:5,   61:13, 62:19, 63:16,    161:20, 162:4, 162:8,
 marked [62] - 7:3,        meaning [15] -         113:9, 115:15,          65:14, 65:22, 66:2,     162:11, 163:12,
7:9, 7:15, 7:21, 8:2,     36:22, 37:21, 71:1,     115:18, 116:7,          72:10, 72:23, 73:3,     163:19, 164:14,
8:4, 8:10, 8:13, 8:18,    73:10, 85:2, 176:14,    116:23, 120:20,         74:16, 74:19, 74:20,    166:14, 167:6, 176:3,
8:21, 9:3, 9:7, 9:10,     176:16, 183:2, 199:4,   122:15, 122:20,         75:3, 76:10, 77:14,     176:5, 176:9, 178:17,
9:14, 9:16, 9:22, 10:1,   212:18, 217:2, 219:8,   126:14, 126:17,         78:2, 78:7, 79:8,       179:4, 180:14,
10:4, 10:7, 10:10,        244:17, 285:23,         126:20, 132:7, 134:7,   80:18, 81:1, 82:23,     180:16, 180:21,
10:14, 10:16, 10:19,      290:15                  135:17, 135:20,         83:5, 83:8, 84:10,      182:22, 183:2, 185:2,
10:22, 11:2, 11:6,         means [8] - 12:19,     136:4, 137:3, 145:13,   84:20, 85:2, 85:8,      185:16, 189:16,
14:21, 16:11, 17:14,      84:23, 182:17, 234:3,   147:1, 147:15,          86:13, 86:16, 86:18,    189:19, 189:21,
18:5, 18:17, 87:11,       300:15, 300:20,         147:23, 154:4, 156:7,   86:19, 86:21, 86:22,    190:7, 190:21,
88:2, 109:3, 109:7,       304:7, 308:9            163:23, 164:2, 164:4,   86:23, 88:4, 88:22,     191:12, 191:16,
110:1, 110:5, 111:2,       meant [1] - 54:23      164:7, 164:11, 169:2,   89:6, 89:14, 91:20,     192:2, 192:5, 193:8,
117:22, 118:2, 123:6,      MEAT [1] - 1:9         169:4, 169:9, 170:8,    92:3, 92:8, 92:12,      194:13, 194:15,
124:18, 126:2,             Meat [8] - 58:21,      170:17, 171:1,          92:13, 92:22, 93:7,     195:1, 195:4, 196:1,
128:20, 130:18,           112:5, 138:14, 150:6,   171:15, 172:2, 172:7,   93:21, 94:6, 94:16,     196:17, 197:6,
131:12, 132:9, 133:7,     181:1, 201:4, 277:7,    172:11, 172:22,         95:23, 96:3, 96:10,     197:13, 199:23,
137:5, 138:2, 138:13,     277:9                   173:4, 173:8, 173:9,    96:11, 96:13, 96:21,    200:6, 200:10,
149:4, 153:12, 191:4,      meat [266] - 21:1,     173:12, 173:15,         97:18, 98:17, 99:23,    200:18, 200:20,
207:5, 225:15, 226:1,     21:5, 21:8, 21:12,      174:8, 174:11,          100:5, 100:8, 100:9,    201:11, 201:19,
226:12, 227:8, 263:4,     21:23, 22:2, 22:15,     174:17, 175:3, 175:8,   100:15, 101:8,          202:3, 202:11,
285:2, 304:2              22:21, 22:23, 23:4,     181:1, 185:5, 185:22,   101:16, 101:23,         202:18, 203:9,
 market [3] - 21:1,       23:7, 23:8, 23:12,      185:23, 186:12,         104:3, 105:17,          203:14, 204:7,
                                                  186:15, 186:18,         107:12, 107:15,         205:23, 206:18,




                                      Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 325 of 336
                                                  Thomas C. Howells
                                                                                                                            17
206:22, 207:3, 207:9,   120:7, 122:23,            114:18, 116:4,            83:18, 84:2, 84:3,      164:8, 164:9, 164:15,
207:19, 207:23,         134:16, 161:16,           119:16, 120:19,           84:5, 90:1, 90:2,       164:16, 166:19,
208:8, 208:14,          177:15, 187:20,           121:1, 121:8, 121:12,     90:11, 90:12, 90:16,    166:20, 170:14,
216:11, 217:4,          201:20, 201:22,           121:15, 121:21, 124:7     90:18, 90:21, 91:2,     170:15, 170:19,
218:21, 229:8,          216:10, 229:5,             month [5] - 147:11,      91:9, 91:12, 93:12,     170:21, 171:2, 171:3,
229:16, 230:10,         253:11, 286:11,           201:21, 221:9, 243:9,     93:13, 93:18, 93:20,    171:17, 171:19,
230:16, 230:18,         294:23, 304:18            251:14                    94:2, 94:5, 94:19,      172:3, 172:5, 172:12,
232:22, 235:9, 236:9,    mignon [1] - 283:1        months [6] - 20:13,      94:21, 99:12, 99:13,    172:14, 172:18,
237:23, 238:16,          mile [2] - 78:18, 79:5   46:21, 84:17, 298:3,      102:1, 102:2, 105:8,    172:20, 173:1, 173:3,
240:5, 240:14,           miles [1] - 78:19        298:6, 298:9              105:9, 105:21,          175:1, 175:4, 175:14,
240:18, 241:14,          mind [1] - 290:19         Morey [2] - 236:11,      105:22, 106:6, 106:7,   175:15, 175:20,
242:9, 243:1, 243:10,    mine [5] - 69:20,        264:2                     108:20, 109:6,          175:22, 176:13,
244:2, 244:6, 248:2,    71:9, 71:20, 87:19,        morning [30] - 11:21,    109:15, 109:16,         176:15, 177:4, 177:6,
251:2, 253:8, 253:16,   304:19                    11:22, 34:23, 36:12,      110:8, 110:16,          177:12, 177:13,
253:21, 254:14,          minimum [1] - 40:8       36:13, 39:4, 40:11,       110:17, 110:22,         178:6, 178:8, 178:11,
256:1, 257:9, 260:11,    minority [2] - 163:10,   63:17, 64:2, 64:3,        111:1, 111:14,          178:13, 178:19,
260:15, 262:14,         164:12                    64:8, 64:23, 76:16,       111:17, 112:15,         178:20, 179:21,
265:3, 265:21,           minute [23] - 34:22,     77:1, 96:14, 99:18,       112:16, 113:20,         179:23, 180:3, 180:7,
268:13, 276:14,         34:23, 35:19, 35:21,      130:9, 135:10,            113:21, 114:6, 114:8,   180:17, 180:19,
277:18, 278:3,          36:3, 36:5, 38:22,        145:14, 145:15,           114:22, 114:23,         181:3, 181:4, 181:7,
280:16, 280:17,         39:5, 64:2, 64:4, 64:7,   146:16, 167:18,           116:9, 116:10,          182:15, 182:16,
281:13, 281:21,         76:16, 76:18, 82:8,       167:22, 167:23,           116:14, 116:17,         186:15, 186:17,
282:4, 282:7, 282:12,   82:12, 82:13, 82:17,      168:10, 177:3,            117:9, 117:11, 118:1,   190:14, 190:15,
282:22, 285:3, 286:5,   82:18, 141:13,            177:18, 180:11,           119:1, 119:2, 119:23,   192:16, 192:18,
291:10, 294:14,         143:12, 144:22,           188:20, 259:18            120:2, 120:4, 120:6,    193:10, 193:11,
294:22, 295:23,         304:10, 306:6              Mort [8] - 57:11,        120:15, 120:16,         194:2, 194:3, 194:6,
296:8, 297:6, 299:1,     minutes [9] - 35:11,     57:13, 71:21, 72:4,       120:21, 120:23,         194:11, 195:6, 195:9,
304:4, 304:7, 305:6,    36:16, 37:3, 39:4,        74:17, 75:7, 75:13,       121:4, 121:5, 121:17,   195:17, 195:19,
306:10                  39:5, 106:11, 142:23,     83:16                     121:18, 124:3, 124:5,   196:4, 196:6, 196:11,
 MEATS [2] - 1:10,      179:2, 247:1               most [5] - 24:21,        124:9, 124:10, 125:8,   196:12, 197:7, 197:8,
1:10                     Miss [14] - 246:20,      29:10, 64:17, 65:1,       125:9, 125:11,          197:11, 197:17,
 meats [11] - 59:4,     263:22, 264:3, 279:9,     66:1                      125:12, 126:22,         198:6, 198:8, 199:8,
60:2, 67:15, 70:19,     284:2, 284:8, 285:19,      mostly [4] - 33:5,       126:23, 127:15,         199:10, 200:15,
71:1, 78:14, 79:4,      285:23, 286:9,            66:15, 66:17, 122:23      127:16, 129:16,         200:16, 200:23,
122:15, 146:20,         286:16, 298:5, 298:7,      mother [2] - 229:3,      129:20, 130:1, 130:2,   201:3, 201:15,
146:21, 247:9           298:8, 301:9              229:4                     132:3, 132:5, 132:21,   201:17, 202:4, 202:5,
 Medicare [3] - 98:2,    misstated [1] - 17:20     moved [3] - 213:16,      132:22, 133:4, 133:6,   203:10, 203:11,
98:4, 98:7               mix [1] - 70:23          214:1, 214:21             134:1, 134:3, 134:21,   204:11, 204:13,
 medication [1] -        Monday [5] - 39:8,        MS [601] - 11:9,         134:22, 135:19,         204:20, 204:21,
13:18                   39:15, 63:9, 76:8,        11:10, 11:12, 11:19,      135:21, 137:1, 137:2,   206:1, 206:3, 206:5,
 meet [5] - 81:5,       96:8                      15:16, 15:17, 16:4,       139:14, 139:15,         206:9, 208:3, 208:4,
111:20, 212:1, 212:3,                             16:7, 17:3, 17:5, 17:9,   139:23, 140:2,          211:20, 211:23,
                         money [17] - 15:15,
265:8                                             17:11, 26:15, 26:16,      140:22, 140:23,         212:11, 212:13,
                        93:10, 99:16, 99:17,
 meeting [2] - 47:2,                              26:19, 26:20, 34:13,      142:2, 142:7, 142:17,   212:19, 212:21,
                        122:1, 122:7, 123:20,
266:1                                             34:15, 35:13, 35:15,      143:2, 145:4, 145:5,    213:1, 213:4, 216:5,
                        127:9, 132:19, 133:2,
 MEGAN [1] - 6:6                                  35:22, 35:23, 39:10,      149:18, 149:19,         216:7, 216:12,
                        135:16, 243:15,
 members [1] - 265:3                              39:11, 42:2, 42:3,        151:5, 151:8, 151:23,   216:14, 218:11,
                        244:3, 295:5, 298:13,
 men [5] - 45:3,                                  42:10, 42:13, 44:11,      152:2, 152:17,          218:19, 221:19,
                        300:1, 300:2
274:11, 274:23,                                   44:15, 45:12, 45:13,      152:18, 153:9,          221:21, 222:23,
                         Monolopolus [34] -
275:15, 277:13                                    45:16, 49:19, 49:20,      153:11, 155:13,         223:2, 223:12,
                        5:4, 5:8, 101:14,
 mentioned [1] -                                  50:13, 50:14, 51:17,      155:17, 156:21,         223:13, 227:21,
                        101:19, 101:23,
225:7                                             51:18, 52:2, 52:3,        156:23, 157:11,         227:23, 231:2, 231:8,
                        106:23, 107:14,
 message [1] - 254:7                              53:11, 53:21, 56:18,      157:13, 158:23,         231:13, 231:14,
                        108:6, 108:9, 108:13,
 messages [1] -                                   56:19, 58:3, 58:4,        159:3, 159:10,          232:2, 232:3, 232:14,
                        108:17, 108:22,
254:6                                             59:16, 59:18, 65:10,      159:11, 159:17,         232:15, 233:5,
                        109:13, 109:18,
 met [6] - 111:18,                                65:11, 67:19, 68:6,       159:18, 160:2, 160:5,   233:12, 233:16,
                        110:4, 110:10,
111:23, 136:12,                                   68:10, 68:11, 68:18,      160:10, 160:11,         233:17, 233:23,
                        110:14, 110:20,
136:14, 229:4, 265:3                              68:19, 70:2, 70:7,        160:18, 160:20,         234:1, 234:22,
                        111:4, 111:18,
                                                  70:10, 70:12, 77:16,      162:14, 162:15,         234:23, 235:5, 235:6,
 might [18] - 12:23,    113:10, 113:15,
                                                  77:17, 77:22, 77:23,      162:22, 163:3,          235:15, 235:16,
13:18, 36:22, 96:18,    114:4, 114:10,
                                                                            163:14, 163:16,         236:2, 236:4, 237:7,




                                     Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 326 of 336
                                                 Thomas C. Howells
                                                                                                                             18
237:8, 237:14,          284:9, 284:11,           275:15                   89:11, 91:19, 93:5,      177:17, 179:2, 297:15
237:19, 238:3, 238:4,   286:13, 286:15,           named [1] - 226:5       93:8, 100:16, 112:22,     nights [1] - 297:5
239:6, 239:8, 239:15,   287:1, 287:4, 287:14,     names [3] - 184:6,      113:3, 113:16,            nigs [7] - 280:18,
239:17, 239:21,         287:17, 288:4, 288:6,    221:23, 251:19           119:15, 120:12,          280:23, 281:3, 281:6,
240:3, 240:9, 240:10,   288:9, 288:12,            national [1] - 44:23    121:2, 122:6, 122:19,    282:2, 283:6, 283:10
240:15, 240:16,         288:14, 288:15,           nature [2] - 48:8,      127:5, 133:17, 136:9,     nine [12] - 18:23,
242:19, 242:21,         289:2, 289:5, 289:8,     284:23                   139:5, 139:6, 155:3,     55:16, 80:20, 127:7,
243:2, 243:3, 243:16,   289:9, 289:12,            near [2] - 145:12,      158:19, 160:21,          128:9, 133:11,
243:17, 244:19,         289:13, 289:18,          285:10                   169:23, 174:8, 175:6,    133:21, 151:1, 179:3,
244:22, 245:1, 245:3,   289:20, 290:1, 290:2,     necessary [2] -         175:21, 177:5, 177:8,    205:21, 206:16
245:5, 245:7, 245:10,   290:7, 290:8, 290:21,    173:5, 199:12            178:23, 179:8,            nineteen [1] - 205:16
245:12, 245:16,         290:22, 291:6, 291:8,     need [12] - 23:8,       185:18, 193:23,           ninety [6] - 78:19,
245:18, 247:2, 247:3,   291:17, 291:18,          53:12, 53:16, 98:1,      195:7, 200:13,           79:4, 88:8, 88:16,
248:4, 248:5, 248:13,   291:20, 291:21,          99:16, 99:17, 100:3,     200:18, 200:20,          89:1, 151:2
248:14, 248:19,         292:7, 292:8, 292:10,    130:8, 144:6, 146:22,    201:2, 219:1, 219:2,      ninety-five [1] -
248:20, 249:15,         292:12, 292:15,          259:8, 290:23            221:20, 224:23,          151:2
249:17, 249:20,         292:16, 293:4, 293:5,     needed [15] - 23:9,     238:6, 244:7, 250:9,      ninety-two [1] - 88:8
249:23, 250:20,         295:3, 295:6, 295:13,    54:13, 54:21, 81:5,      251:12, 251:16,           nobody [2] - 145:19,
250:22, 251:7, 251:9,   295:14, 295:17,          82:14, 82:16, 111:22,    253:11, 254:4,           278:8
252:6, 252:8, 252:22,   295:20, 296:2, 296:7,    222:9, 261:16, 262:3,    255:22, 259:2,            non [8] - 67:15, 71:2,
253:1, 253:5, 253:7,    296:16, 296:17,          264:15, 295:15,          265:14, 270:23,          93:21, 113:5, 132:7,
255:6, 255:7, 256:4,    297:1, 297:2, 297:17,    295:21, 296:22, 300:2    281:4, 283:22, 294:8,    144:4, 163:11, 164:13
256:7, 256:14,          297:18, 298:19,           needs [2] - 273:5,      301:8, 301:14, 303:22     non-Caucasian [2] -
256:15, 257:4, 257:6,   298:20, 299:3, 299:4,    289:6                     nevermind [1] -         163:11, 164:13
258:4, 258:5, 258:9,    299:7, 299:9, 299:12,     negative [2] -          224:1                     non-deer [5] - 67:15,
259:4, 259:5, 259:14,   299:13, 300:3, 300:6,    260:13, 278:2             NEW [2] - 1:4, 308:1    71:2, 93:21, 113:5,
259:16, 260:7, 260:9,   300:10, 300:12,           Negro [1] - 281:18       new [4] - 78:11,        132:7
261:11, 261:13,         301:5, 301:6, 301:15,     Negrych [22] -          112:19, 147:3             non-work [1] - 144:4
261:17, 261:19,         301:17, 302:1, 302:2,    161:13, 231:10,           New [6] - 1:18, 6:4,     none [8] - 140:13,
262:4, 262:6, 262:10,   302:16, 302:17,          236:18, 237:2,           6:8, 11:15, 51:1,        161:18, 179:22,
262:12, 262:15,         302:20, 302:21,          237:23, 238:19,          308:6                    211:17, 242:20,
262:17, 264:21,         303:5, 303:6, 303:17,    239:5, 239:10,            Newfane [3] - 214:5,    245:2, 275:2, 299:8
264:23, 265:5, 265:7,   303:18, 303:23,          240:22, 241:8,           214:22, 214:23            noon [6] - 144:10,
265:11, 265:13,         304:23, 305:1,           241:10, 241:15,           newspaper [1] - 48:5    173:23, 174:1, 174:4,
265:19, 265:20,         305:14, 305:16,          241:23, 251:10,           next [5] - 44:17,       177:22, 179:6
266:5, 266:6, 266:11,   305:22, 306:1, 306:6,    251:19, 261:8,           78:18, 115:18,            normal [4] - 39:13,
266:13, 267:12,         306:8, 306:13            261:14, 292:20,          143:22, 284:22           66:7, 129:14, 148:17
267:13, 267:20,          multi [1] - 228:6       297:12, 298:5, 298:7,     nice [18] - 144:16,      normally [3] -
267:23, 268:3, 268:5,    multi-color [1] -       298:8                    144:17, 223:16,          152:22, 243:13,
268:9, 268:10,          228:6                     Negrych's [1] -         254:11, 254:15,          263:12
268:17, 268:19,          multiple [4] - 30:15,   240:14                   254:18, 255:2, 256:2,     Notary [4] - 1:20,
268:22, 268:23,         270:17, 271:6, 283:5                              268:2, 268:4, 268:7,
                                                  neighborhood [1] -                               307:20, 308:5, 308:22
269:8, 269:9, 269:15,    must [6] - 127:12,                               268:12, 268:16,
                                                 21:10                                              nothing [7] - 23:3,
269:16, 270:5, 270:7,   132:15, 134:2,                                    269:13, 269:20,
                                                  neighborhoods [1] -                              62:21, 216:17,
270:10, 270:12,         209:20, 230:5, 286:19                             282:9, 282:14, 282:19
                                                 187:13                                            231:18, 275:2,
270:16, 270:18,          Myers [2] - 249:10,                               nickname [1] - 167:3
                                                  Nelson [25] - 3:1,                               297:10, 308:15
270:22, 271:1, 271:6,   250:12                                             Nicole [3] - 166:11,
                                                 3:4, 3:5, 3:9, 3:11,                               notice [7] - 118:5,
271:7, 272:9, 272:11,                                                     236:19, 282:21
                                                 3:14, 3:16, 3:20, 4:1,                            118:18, 300:8, 300:9,
272:14, 272:17,                   N                                        nig [2] - 281:13,
                                                 7:22, 8:3, 8:6, 8:11,                             300:11, 300:13,
272:21, 273:2, 273:6,                                                     281:15
                         name [25] - 22:9,       8:14, 8:19, 8:22, 9:4,                            304:21
273:7, 273:13,                                                             nigger [3] - 281:19,
                        45:14, 78:8, 82:23,      9:8, 101:1, 181:12,                                Notice [3] - 5:12,
273:17, 274:4, 274:5,                                                     282:2, 301:10
                        85:20, 88:6, 88:10,      181:17, 181:23,                                   91:5, 117:20
274:15, 274:16,                                                            niggers [6] - 264:11,
                        101:1, 101:13,           182:7, 182:9, 182:10                               November [10] - 4:9,
275:8, 275:9, 275:18,                                                     286:23, 292:14,
                        109:17, 109:18,           Never [1] - 170:3                                9:20, 56:6, 56:15,
275:20, 276:5, 276:6,                                                     303:15, 304:17,
                        123:4, 162:2, 163:10,     never [73] - 12:4,                               203:23, 204:1,
276:10, 276:11,                                                           305:13
                        166:23, 183:16,          12:7, 28:1, 29:22,                                204:14, 204:15
277:11, 277:14,
                        210:17, 226:20,          38:10, 43:5, 52:17,       night [12] - 66:10,      number [15] - 33:12,
277:19, 277:20,
                        229:20, 239:14,          54:4, 61:16, 61:18,      77:1, 104:14, 104:15,    67:21, 84:23, 85:2,
278:4, 278:5, 279:23,
                        251:15, 252:4,           65:7, 66:8, 73:12,       107:4, 168:12,           85:3, 85:12, 85:18,
280:1, 283:21,
                        274:11, 274:22,          73:15, 76:11, 89:9,      169:16, 173:21,          85:19, 125:18,
283:23, 284:4, 284:5,




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 327 of 336
                                                 Thomas C. Howells
                                                                                                                                19
182:20, 232:8, 232:9,    162:14, 162:22,         291:6, 291:20, 292:7,     97:19                      184:23, 186:12,
239:13, 304:8            163:14, 164:8,          292:15, 295:3,             offered [3] - 97:9,       189:12, 190:4,
 numbers [2] -           164:15, 166:19,         295:17, 296:2,            98:16, 243:8               204:15, 207:2,
109:11, 304:4            170:19, 171:2,          296:16, 297:17,            offhand [1] - 184:16      208:21, 210:17,
 nurse [1] - 185:12      171:17, 172:3,          298:19, 299:3, 299:7,      office [44] - 51:10,      215:7, 217:1, 217:7,
 nursing [1] - 185:14    172:12, 172:18,         299:12, 300:3,            51:11, 51:12, 57:13,       217:22, 220:7, 225:9,
                         173:1, 175:1, 175:14,   300:10, 301:5,            58:14, 61:18, 65:13,       231:21, 232:7, 233:8,
          O              175:20, 176:13,         301:15, 302:1,            74:8, 75:14, 139:19,       236:8, 246:23,
                         177:4, 177:12, 178:6,   302:16, 302:20,           140:1, 154:19, 155:6,      251:23, 252:4, 259:2,
 o'clock [26] - 33:3,
                         178:11, 178:19,         303:5, 303:17, 305:22     155:8, 155:19,             259:12, 262:18,
35:1, 37:9, 37:14,
                         179:21, 180:3,           Object [3] - 17:3,       155:20, 155:21,            265:16, 273:5,
96:14, 104:16,           180:17, 182:15,                                                              284:21, 299:16,
                                                 94:2, 119:23              156:16, 156:18,
143:20, 145:17,          190:14, 192:16,                                                              302:6, 304:1, 304:20
                                                  Objection [3] -          156:19, 157:1, 157:4,
145:18, 146:11,
                         193:10, 194:2, 194:6,   120:4, 269:15, 292:10     157:5, 157:14,              one-thirty [1] -
146:16, 167:17,          195:6, 195:17, 196:4,    objection [11] -         157:21, 158:2, 158:5,      144:13
167:22, 167:23,          196:11, 197:7,          11:12, 110:16,            158:6, 158:7, 158:10,       ones [1] - 53:16
168:4, 168:5, 168:8,
                         197:11, 198:6, 199:8,   110:22, 139:23,           158:14, 160:8,              open [11] - 64:22,
168:10, 174:3,           200:15, 200:23,         170:14, 222:23,           221:14, 221:15,            94:1, 145:14, 145:15,
176:22, 177:2,           201:15, 202:4, 208:3,   235:15, 275:18,           248:8, 256:17,             158:17, 167:20,
177:18, 178:15,
                         211:20, 212:11,         291:17, 295:13, 297:1     257:15, 257:17,            236:18, 244:17,
179:3, 180:2, 246:21     212:19, 213:1, 216:5,    objections [1] - 6:19    257:21, 258:1,             285:20, 286:11, 294:9
 OASDI [10] - 2:8,       216:12, 218:11,          objects [1] - 117:8      258:17, 258:18              opening [4] - 105:13,
2:13, 2:17, 7:4, 7:10,   221:19, 223:12,          obligation [2] -          offices [1] - 1:17        105:20, 106:12,
7:16, 14:23, 17:15,      227:21, 231:2,          131:23, 278:23             often [8] - 24:6,         106:20
18:6, 18:18              231:13, 232:2,           observation [1] -        211:13, 221:7,              operation [2] -
 oath [6] - 6:16,        232:14, 233:5,          249:7                     232:19, 233:3,             29:15, 29:16
12:16, 94:19, 116:11,    233:16, 233:23,          observations [1] -       235:13, 236:20,             opinion [7] - 248:15,
118:9, 150:7             234:22, 235:5, 237:7,   259:17                    247:14                     256:22, 257:2,
 object [253] - 15:16,   237:14, 238:3, 239:6,    observe [4] - 114:12,     old [11] - 14:6, 20:10,   267:21, 287:16,
16:4, 17:9, 26:15,       239:15, 239:21,         121:21, 142:1, 219:11     21:1, 25:12, 98:14,        291:1, 301:16
26:19, 35:13, 35:22,     240:9, 240:15,           observed [5] - 32:7,     114:4, 132:14,              Oppenheimer [3] -
39:10, 42:2, 42:10,      242:19, 243:2,          123:1, 123:2, 160:6,      184:10, 184:17,            5:10, 117:18, 118:4
44:11, 49:19, 50:13,     243:16, 244:19,         258:14                    184:22, 214:2               opportunity [10] -
52:2, 53:11, 56:18,      245:1, 245:5, 245:10,    obviously [1] -           once [15] - 30:11,        48:11, 49:11, 49:14,
58:3, 59:16, 65:10,      245:16, 247:2, 248:4,   243:23                    33:13, 36:12, 36:23,       49:18, 98:16, 174:17,
67:19, 68:10, 68:18,     248:13, 248:19,          occasion [2] - 217:1,    64:4, 81:19, 83:19,        243:8, 243:14,
70:2, 70:10, 77:16,      249:15, 249:20,         259:2                     95:4, 100:2, 106:1,        243:15, 264:5
77:22, 90:1, 90:11,      250:20, 251:7, 252:6,    occasional [1] -         159:19, 165:9,              Opportunity [1] -
90:16, 90:21, 93:12,     252:22, 253:5, 255:6,   162:21                    165:22, 221:9, 285:3       236:12
93:18, 99:12, 102:1,     256:4, 256:14, 257:4,
                                                  occasions [2] - 62:2,     One [1] - 220:17           opposed [3] -
105:8, 105:21, 106:6,    258:4, 259:4, 259:14,
                                                 283:5                      one [81] - 12:3, 17:2,    122:15, 222:10,
109:15, 111:14,          260:7, 261:11,
                                                  occurred [5] -           17:8, 22:23, 26:13,        242:10
112:15, 113:20,          261:17, 262:4,
                                                 254:20, 277:10,           28:6, 28:7, 28:12,          opposing [1] - 181:8
114:6, 114:22, 116:9,    262:10, 262:15,
                                                 285:9, 289:21, 293:20     33:8, 33:12, 36:14,         oral [1] - 12:21
116:14, 117:9, 119:1,    264:21, 265:5,
                                                  occurs [1] - 279:1       45:1, 52:7, 52:17,          orally [2] - 46:22,
120:15, 120:21,          265:11, 266:5,
                                                  October [11] - 2:9,      64:23, 67:21, 71:20,       46:23
121:4, 121:17, 124:3,    266:11, 267:12,
                                                 2:13, 2:18, 4:8, 7:5,     77:20, 78:12, 79:12,        order [13] - 59:5,
124:9, 125:8, 126:22,    267:20, 268:3, 268:9,
                                                 7:11, 7:17, 9:19,         124:23, 125:6,             59:9, 68:22, 177:20,
127:15, 129:16,          268:17, 268:22,
                                                 131:1, 131:10, 203:23     125:14, 132:12,            219:14, 219:15,
130:1, 132:3, 132:21,    269:8, 270:5, 270:10,
                                                  odd [1] - 153:7          133:22, 137:10,            221:11, 222:1, 222:8,
133:4, 134:1, 134:21,    270:16, 272:9,
                                                  OF [3] - 1:4, 308:1,     138:6, 140:12,             223:5, 223:6, 223:8
135:19, 137:1,           272:14, 272:21,
                                                 308:3                     140:14, 142:4,              orders [16] - 23:14,
139:14, 140:22,          273:6, 273:13, 274:4,
                                                  offend [2] - 302:19,     144:13, 146:12,            23:17, 23:18, 23:20,
142:2, 142:17, 145:4,    274:15, 275:8, 276:5,
                                                 303:4                     149:7, 151:18,             24:9, 24:11, 28:17,
149:18, 151:5,           277:11, 277:19,
                                                  offended [1] - 280:12    151:19, 157:6,             58:7, 59:1, 59:2,
151:23, 152:17,          278:4, 283:21, 284:4,
                                                  offensive [7] - 272:3,   157:16, 157:17,            59:12, 60:8, 220:10,
153:9, 155:13,           284:9, 286:13, 287:1,
                                                 273:8, 275:3, 283:10,     161:21, 166:8,             220:12, 223:7, 246:2
156:21, 157:11,          287:14, 288:4, 288:9,
                                                 283:13, 283:16,           166:17, 171:8, 172:1,       origin [1] - 44:23
158:23, 159:10,          288:14, 289:2, 289:8,
                                                 301:11                    177:15, 177:19,             original [1] - 73:13
159:17, 160:2,           289:12, 289:18,                                   179:7, 184:14,              originally [1] - 177:1
160:10, 160:18,          290:1, 290:7, 290:21,    offer [2] - 97:16,




                                     Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 328 of 336
                                                     Thomas C. Howells
                                                                                                                                   20
 otherwise [3] -           129:15, 141:15,           224:1, 224:2, 224:16,       people [62] - 24:3,     54:12, 189:22, 196:16
38:22, 151:3, 221:10       141:18, 142:15,           227:18, 228:21,            30:1, 38:1, 40:14,        permitted [1] -
 outcome [1] - 61:18       149:17, 149:22,           228:22, 229:2              40:17, 43:6, 48:3,       248:23
 outside [8] - 25:10,      151:7, 189:23, 190:1,      Patties [1] - 53:2        51:11, 52:11, 53:19,      persistent [1] - 33:14
144:16, 160:17,            190:9, 199:4, 200:4,       patties [1] - 54:16       58:7, 58:14, 59:1,        person [45] - 38:5,
165:21, 215:11,            223:22, 241:14,            patty [8] - 24:4, 24:5,   59:2, 59:13, 59:14,      46:5, 46:8, 52:20,
215:19, 216:9, 249:22      242:4, 242:5, 242:6,      52:12, 53:2, 53:3,         59:22, 60:10, 61:17,     53:6, 76:1, 112:19,
 oversaw [4] - 29:16,      243:12, 296:9, 299:23     53:15, 54:5                62:11, 71:7, 71:8,       160:1, 166:23,
29:17, 29:19, 37:22         PALERMO [1] - 6:3         pay [78] - 3:2, 3:6,      78:21, 78:22, 79:15,     174:18, 193:16,
 overseen [3] - 29:14,      paper [23] - 21:2,       3:12, 3:17, 3:21, 4:4,     79:18, 93:1, 101:10,     195:14, 198:10,
30:3, 35:17                220:21, 220:23,           4:8, 7:23, 8:7, 8:15,      106:11, 114:11,          221:4, 221:12,
 overtime [4] - 32:21,     221:3, 284:1, 284:7,      8:23, 9:5, 9:12, 9:19,     118:15, 122:23,          223:10, 230:21,
33:1, 33:4, 33:5           284:13, 284:15,           15:20, 17:2, 17:8,         140:3, 142:3, 154:16,    231:1, 231:11,
 owe [1] - 128:1           285:17, 286:18,           20:8, 32:20, 32:23,        154:17, 166:5,           235:10, 237:11,
 own [10] - 11:10,         287:19, 288:1,            33:4, 33:5, 36:21,         180:20, 218:12,          239:19, 246:23,
26:18, 67:22, 70:9,        290:16, 291:11,           39:19, 39:21, 39:23,       221:14, 229:18,          250:5, 250:6, 257:18,
112:1, 180:10, 190:1,      292:5, 292:21,            40:2, 40:6, 40:7, 41:2,    233:6, 239:3, 239:9,     257:21, 257:23,
210:12, 273:5, 291:1       292:22, 293:14,           41:3, 87:2, 88:4,          239:18, 243:23,          258:2, 258:12,
 owner [3] - 236:16,       293:17, 293:21,           88:13, 90:5, 90:14,        244:23, 246:4, 250:2,    258:15, 259:10,
236:17                     294:1, 294:5, 294:9       91:19, 91:22, 93:2,        253:14, 259:13,          260:1, 268:8, 268:12,
 owners [8] - 12:2,         papers [1] - 221:8       93:9, 100:10, 108:5,       268:2, 268:4, 277:17,    268:16, 269:14,
119:8, 196:16,              paragraph [2] -          108:9, 108:13,             278:7, 280:10,           269:21, 278:16,
230:19, 268:13,            264:9                     108:17, 109:9,             302:13, 302:18,          280:11, 288:2,
278:8, 278:9, 303:14        pardon [2] - 183:8,      109:17, 114:20,            303:3, 303:4             289:17, 290:6
                           185:8                     118:19, 119:10,             people's [1] - 248:18    person's [2] -
                                                     126:6, 126:10,              per [2] - 89:8, 89:9    248:18, 277:1
           P                Pardon [1] - 120:1
                            paren [2] - 87:12,       128:22, 129:1,              perceived [1] -          personal [7] - 74:1,
 pack [17] - 24:20,                                  129:17, 132:19,            125:22                   112:1, 165:15,
                           87:13
58:17, 59:4, 59:12,                                  133:2, 138:15, 152:4,       percent [5] - 92:9,     211:18, 211:22,
                            parents [4] - 226:19,
60:7, 164:2, 164:4,                                  152:6, 152:9, 152:12,      137:18, 290:10,          215:10, 257:7
                           226:22, 226:23, 227:6
167:12, 167:14,                                      152:14, 153:5,             296:9, 296:11             personalities [1] -
                            parking [2] - 281:6,
167:15, 219:11,                                      181:15, 181:20,             perform [3] - 28:16,    279:14
                           283:7
219:13, 221:18,                                      182:2, 182:6, 191:6,       53:23, 117:12             personally [4] - 84:1,
                            part [14] - 15:23,
222:8, 229:9, 229:14,                                191:8, 192:20,              performance [7] -
                           32:2, 33:19, 84:20,                                                           113:13, 123:1, 164:17
281:8                                                203:15, 203:17,            44:9, 47:4, 47:8,
                           196:8, 196:9, 197:16,                                                          personnel [2] -
 package [2] - 67:6,                                 203:23, 204:14,            47:12, 118:18, 153:2,
                           198:10, 200:19,                                                               118:16, 305:5
67:7                                                 242:6, 243:8, 296:10       176:12
                           247:8, 264:8, 299:21,                                                          persons [1] - 70:9
 packed [2] - 60:10,                                  Pay [2] - 5:5, 108:23      performed [2] - 30:1,
                           305:5                                                                          perspective [1] -
246:2                                                 paycheck [4] - 83:2,      151:21
                            part-time [7] - 15:23,                                                       11:11
 packer [1] - 168:15                                 139:3, 263:9, 263:12        period [28] - 3:2,
                           196:8, 196:9, 197:16,                                                          phone [10] - 232:8,
 packers [2] - 229:23,                                paychecks [3] -           3:21, 4:4, 7:23, 9:5,
                           198:10, 299:21                                                                232:9, 250:1, 250:9,
239:4                                                119:10, 124:8, 263:14      9:12, 77:8, 88:4,        250:10, 253:13,
                            participate [5] -
 packing [3] - 229:17,                                paying [2] - 11:10,       88:21, 90:14, 116:2,     253:17, 254:1, 283:6
                           49:11, 49:14, 49:18,
245:19, 247:13                                       39:20                      118:12, 126:4,            phones [5] - 221:14,
                           63:1, 63:3
 packs [2] - 246:23,                                  payment [1] - 242:23      130:16, 130:20,          221:16, 253:9,
                            parties [2] - 6:14,
247:13                                                Payroll [20] - 3:1,       138:15, 151:4, 152:6,    253:14, 253:20
                           6:16
 padding [2] - 52:21,                                3:5, 3:11, 3:16, 3:20,     176:9, 181:15, 182:6,     physical [1] - 218:8
                            partner [1] - 245:15
52:23                                                4:3, 4:7, 4:17, 5:2,       183:3, 191:6, 191:9,      physically [2] - 77:7,
                            partners [1] - 229:17
 page [12] - 15:4,                                   5:4, 7:22, 8:6, 8:14,      203:17, 204:15,          114:13
                            party [7] - 164:22,
15:5, 15:8, 85:18,                                   8:22, 9:4, 9:11, 9:18,     218:9, 229:7              pick [6] - 95:19,
                           165:1, 165:5, 165:10,
87:14, 87:17, 87:18,                                 10:12, 11:4, 108:22         Periods [2] - 5:5,      134:7, 180:10,
                           216:16, 302:13
124:21, 191:17,                                       payroll [14] - 88:4,      108:23
                            passed [2] - 41:22,                                                          246:10, 246:23,
236:1, 238:18, 285:5                                 88:21, 90:13, 109:21,       periods [14] - 3:6,     253:17
                           127:21
 pages [1] - 307:2                                   126:4, 128:21,             3:12, 3:17, 4:8, 8:7,     picked [2] - 69:5,
                            passing [1] - 20:15
 paid [38] - 35:2, 51:7,                             130:19, 130:20,            8:15, 8:23, 9:19,        80:17
                            past [3] - 90:19,
51:13, 76:19, 77:6,                                  138:14, 181:9,             109:9, 128:22,            picking [1] - 246:4
                           222:11, 248:11
77:8, 88:23, 89:4,                                   181:19, 182:1, 182:5,      181:20, 182:2,
                            Patrick [15] - 184:7,                                                         picture [10] - 153:13,
93:4, 93:6, 97:10,                                   205:5                      203:23, 211:16
                           184:19, 186:2,                                                                156:14, 156:15,
97:11, 97:15, 119:7,                                  pension [2] - 80:13,       permission [6] -
                           208:19, 211:18,                                                               157:23, 225:17,
119:16, 122:8,                                       80:22                      44:3, 44:6, 54:2,
                           213:3, 213:5, 216:8,                                                          227:11, 228:12,
126:19, 128:13,




                                        Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 329 of 336
                                                       Thomas C. Howells
                                                                                                                                       21
228:18, 228:20, 229:1       172:21                      prefer [1] - 246:17       progression [1] -          quitting [1] - 179:1
 pictures [2] - 114:16,       Porterhouse [1] -         premises [3] - 42:15,    53:9
228:10                      169:18                     65:8, 71:23                progressive [2] -                    R
 piece [5] - 61:9,            portion [4] - 18:9,       premiums [1] -           33:21, 34:3
                                                                                                             R-E-G-A-L-L-A [1] -
61:10, 220:21,              37:17, 52:1, 61:5          241:14                     promotion [1] -
                                                                                                            183:17
220:23, 221:3                 pose [1] - 13:11          prepare [1] - 28:6       118:20
                                                                                                             race [11] - 19:6, 19:8,
 pig [1] - 165:11             position [23] - 21:22,    presence [2] - 256:8,     prostate [1] - 134:20
                                                                                                            44:22, 45:17, 46:6,
 pills [1] - 13:20          22:10, 25:21, 27:10,       256:10                     protected [1] -
                                                                                                            85:23, 257:14, 277:1,
 place [11] - 58:19,        30:10, 30:18, 30:23,        Present [1] - 6:9        276:21
                                                                                                            277:2, 278:12, 278:17
58:20, 59:14, 72:21,        48:23, 57:12, 57:16,        present [8] - 118:13,     provide [2] - 79:4,
                                                                                                             racially [2] - 272:2,
94:12, 95:16, 179:14,       73:3, 73:6, 74:13,         118:23, 119:9,            240:5
                                                                                                            273:8
180:13, 211:1, 211:4,       74:15, 74:23, 75:1,        231:22, 255:23,            provided [14] -
                                                                                                             rack [1] - 173:4
278:20                      75:5, 75:8, 75:11,         266:3, 284:6              34:17, 35:20, 36:18,
                                                                                                             racking [1] - 115:12
 placed [1] - 60:5          94:23, 103:15,              president [7] - 30:12,   85:1, 85:11, 85:13,
                                                                                                             radius [2] - 78:18,
 places [3] - 69:2,         113:18, 114:2              30:13, 30:16, 41:23,      91:9, 118:3, 191:15,
                                                                                                            79:5
73:10, 84:7                   positions [3] - 48:2,    42:8, 42:11, 42:18        203:8, 203:14,
                                                                                                             Raelean [15] -
 Plaintiff [2] - 1:7, 6:5   58:1, 58:13                 presidents [1] -         206:22, 238:17, 304:3
                                                                                                            221:17, 226:21,
 Plaintiff's [2] - 5:12,      positive [2] - 92:11,    30:15                      providing [1] -
                                                                                                            226:23, 227:5,
117:20                      227:13                      presumption [1] -        173:15
                                                                                                            227:20, 228:8,
 plan [2] - 49:2, 57:3        possession [3] -         275:6                      Public [4] - 1:20,
                                                                                                            254:17, 266:18,
 plant [41] - 22:1,         118:13, 118:14,             pretty [2] - 43:7,       307:20, 308:5, 308:22
                                                                                                            266:21, 267:10,
25:22, 28:19, 28:20,        118:17                     227:2                      public [2] - 94:1,
                                                                                                            267:16, 271:15,
29:6, 29:9, 29:11,            possible [5] -            previously [2] - 53:7,   94:3
                                                                                                            279:10, 279:21, 280:3
30:23, 31:4, 31:13,         113:18, 215:17,            180:1                      punch [2] - 76:21,
                                                                                                             raise [13] - 126:6,
31:17, 31:20, 33:16,        228:9, 228:10, 267:6        prime [2] - 61:6,        77:2
                                                                                                            127:4, 129:2, 130:23,
33:19, 35:16, 37:16,          possibly [1] - 275:5     94:12                      punched [2] - 76:23,
                                                                                                            131:3, 138:17,
37:19, 38:17, 39:14,          posting [1] - 48:7        principals [1] -         77:1
                                                                                                            138:21, 152:9,
41:6, 41:9, 41:12,            pound [2] - 94:12,       120:18                     purchase [1] - 283:1
                                                                                                            152:12, 153:5, 204:4,
41:15, 41:19, 42:4,         172:16                      problem [18] - 30:7,      purchased [2] - 75:2,     204:16, 205:8
42:7, 42:18, 42:21,           pounds [2] - 69:14,      32:4, 38:23, 39:2,        83:6
                                                                                                             raises [6] - 44:13,
46:1, 48:16, 73:14,         69:15                      42:23, 43:9, 61:16,        purposes [4] - 14:9,      44:16, 44:18, 46:13,
73:16, 78:19, 79:17,          poured [1] - 210:5       75:9, 75:11, 178:18,      15:13, 15:19, 69:21        152:15, 241:11
89:12, 139:16,                pp.)(Not [2] - 2:21,     214:11, 218:21,            pursuant [3] - 1:16,       ran [8] - 38:5, 52:12,
248:11, 272:19,             7:20                       219:1, 231:19, 249:8,     60:8, 246:2                53:3, 53:14, 57:13,
273:20, 273:22                practice [2] - 199:23,   253:10, 278:9, 294:5       push [1] - 286:11         59:13, 59:23
 plants [1] - 77:20         200:12                      problems [2] -            put [20] - 24:4, 48:1,     Rand [2] - 1:18, 6:3
 play [1] - 249:5             pre [12] - 109:8,        176:12, 242:3             48:4, 48:5, 52:14,          Randolph [2] - 5:10,
 plays [1] - 249:2          126:4, 128:21,              Procedure [1] - 1:17     60:10, 141:1, 141:3,       117:17
 PLLC [2] - 1:17, 6:2       130:20, 181:10,             procedures [4] -         142:19, 142:20,
                                                                                                             rang [1] - 122:22
 plus [5] - 29:20,          181:14, 181:19,            31:18, 57:20, 61:12,      142:21, 147:2,
                                                                                                             rate [10] - 87:2,
37:21, 39:23, 74:2,         182:1, 182:5, 191:5,       61:15                     149:21, 149:23,
                                                                                                            89:15, 90:7, 99:7,
299:21                      203:17, 203:22              proceeding [2] -         150:1, 201:6, 251:15,
                                                                                                            99:11, 129:9, 129:12,
 point [9] - 72:22,           Pre [16] - 3:1, 3:6,     12:5, 12:17               251:19, 252:4, 264:20
                                                                                                            149:17, 191:20,
156:17, 166:16,             3:11, 3:17, 3:20, 4:3,      process [2] - 43:13,      putting [3] - 59:1,
                                                                                                            192:20
166:17, 176:23,             4:8, 5:5, 7:23, 8:7,       60:22                     199:15, 244:13
                                                                                                             Rates [6] - 2:8, 2:13,
193:1, 193:7, 212:7,        8:15, 8:23, 9:5, 9:12,      processed [1] -                                     2:17, 7:4, 7:10, 7:16
229:13                      9:18, 108:23               122:21                               Q                rates [4] - 14:23,
 pole [1] - 211:11            Pre-Checking [2] -        processing [6] -
                                                                                  qualified [1] - 60:21     17:16, 18:7, 18:19
 policies [10] - 31:18,     4:8, 9:18                  66:19, 67:1, 67:12,
                                                                                  questioned [1] -           read [9] - 11:9,
32:3, 32:7, 57:20,            Pre-Checkwriting         67:15, 71:19, 149:1
                                                                                 90:23                      13:22, 236:5, 258:5,
61:12, 61:14, 118:19,       [14] - 3:1, 3:6, 3:11,      produce [1] - 91:7
                                                                                  questions [8] - 6:20,     258:8, 303:18,
276:3, 276:8, 276:14        3:17, 3:20, 4:3, 5:5,       products [2] -
                                                                                 12:10, 51:19, 85:6,        303:21, 304:11, 307:1
 policy [11] - 33:23,       7:23, 8:7, 8:15, 8:23,     122:16, 185:5
                                                                                 202:7, 237:12,              reading [1] - 125:10
34:2, 34:11, 50:3,          9:5, 9:12, 108:23           Profile [1] - 210:16
                                                                                 237:15, 306:13              reads [1] - 12:9
50:8, 241:16, 241:18,         pre-checkwriting          program [7] - 14:23,
                                                                                  quit [6] - 20:8, 20:10,    ready [8] - 37:7,
241:21, 242:12,             [12] - 109:8, 126:4,       17:16, 18:7, 18:19,
                                                                                 20:13, 21:4, 197:14,       146:20, 147:7,
253:8, 253:12               128:21, 130:20,            78:17, 79:2
                                                                                 298:15                     147:16, 246:11,
 pork [6] - 23:2,           181:10, 181:14,             Programs [6] - 2:8,
                                                                                  quite [2] - 26:9,         246:13, 246:15,
147:14, 172:7,              181:19, 182:1, 182:5,      2:13, 2:17, 7:4, 7:10,
                                                                                 53:17                      246:17
172:10, 172:15,             191:5, 203:17, 203:22      7:16                                                  realized [1] - 285:16




                                          Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 330 of 336
                                                    Thomas C. Howells
                                                                                                                                     22
 really [20] - 38:2,      126:6, 126:15, 127:9,      reduction [1] - 14:17     218:15                      reported [1] - 238:14
38:3, 43:5, 57:4, 63:7,   129:1, 129:5, 130:23,      refer [9] - 18:8, 42:8,    relative [21] - 14:17,     reporter [9] - 12:9,
84:18, 91:16, 136:19,     133:12, 138:7,            238:18, 264:8,             53:9, 111:4, 111:12,       12:11, 12:21, 13:6,
146:12, 168:11,           138:16, 205:8,            280:18, 281:12,            121:12, 122:1,             68:13, 68:15, 69:12,
173:20, 189:14,           241:11, 254:5             282:2, 285:4, 304:8        128:23, 130:22,            258:8, 303:21
200:19, 226:3,              recess [3] - 84:4,       Referee [1] - 6:17        133:9, 170:7, 241:2,        reports [2] - 109:9,
270:20, 273:14,           181:5, 306:7               reference [2] -           256:19, 257:3,             182:2
273:16, 274:18,             recognize [29] -        255:17, 282:5              271:15, 271:21,             represent [1] - 11:23
287:5, 294:16             15:2, 87:16, 89:1,         references [1] -          278:12, 278:15,             represented [1] -
 reason [52] - 12:12,     110:10, 123:11,           283:14                     282:7, 282:18,             91:6
13:15, 13:17, 16:8,       153:13, 156:4, 156:8,      referencing [1] -         292:21, 308:15              representing [2] -
16:10, 18:2, 18:14,       193:2, 225:16,            206:6                       relay [1] - 231:23        84:1, 111:12
19:3, 69:6, 70:4, 70:5,   225:19, 225:22,            referred [1] - 305:13      released [6] - 2:9,        request [2] - 72:10,
88:18, 108:4, 108:8,      226:2, 226:3, 226:10,      referring [4] -           2:13, 2:18, 7:5, 7:11,     153:22
108:12, 108:16,           226:13, 226:23,           208:16, 264:10,            7:17                        requested [4] -
109:21, 109:23,           227:3, 227:11,            280:20, 283:9               religion [1] - 277:1      128:5, 154:12, 258:7,
111:9, 116:12,            227:20, 228:2, 228:8,      reflect [8] - 137:15,      remarks [1] - 266:15      303:20
117:14, 126:1,            228:11, 228:19,           138:9, 149:15,              remarried [1] - 184:2      requesting [3] -
128:12, 130:14,           228:23, 229:3,            150:17, 151:2, 151:9,       remember [26] -           154:9, 242:14, 295:7
131:16, 133:18,           248:11, 263:10,           151:20, 206:7              14:14, 48:7, 49:9,          required [3] - 35:10,
134:4, 141:5, 150:3,      263:11                     reflected [2] - 150:8,    50:6, 86:7, 86:8,          51:2, 91:7
150:4, 150:11, 159:1,       recollection [14] -     152:15                     87:23, 89:17, 91:4,         requirement [1] -
173:18, 208:12,           110:14, 110:20,            reflecting [3] - 119:5,   97:6, 99:1, 99:8,          40:20
237:10, 240:19,           129:9, 130:11, 131:7,     132:11, 138:4              100:10, 100:11,             reserved [1] - 6:20
244:21, 252:3, 252:7,     135:1, 165:12,             reflects [1] - 150:16     100:12, 109:20,             resignation [1] -
259:11, 261:4,            170:12, 182:14,            refresh [3] - 131:6,      115:3, 116:4, 126:9,       305:8
261:20, 262:7,            191:11, 193:6,            134:23, 191:10             166:15, 177:7,              resource [1] - 42:17
287:11, 288:23,           206:11, 230:6, 230:9       refreshes [1] -           177:11, 186:23,             resources [1] - 42:14
289:3, 289:10,              recommend [2] -         206:11                     226:5, 229:5, 229:12        respect [4] - 252:21,
289:22, 295:4,            273:11, 274:2              Regalla [1] - 183:17       remind [1] - 116:11       253:4, 269:22, 270:1
296:12, 296:19,             recommendation [2]                                  reopen [1] - 31:10
                                                     regard [14] - 31:17,                                  respectful [1] -
305:20                    - 272:18, 272:20                                      rephrase [1] - 13:11
                                                    34:16, 37:12, 41:6,                                   252:17
 receipt [1] - 14:18        recommended [1] -       41:9, 41:12, 41:15,         replace [3] - 135:12,      respective [1] - 6:16
 receipts [1] - 119:10    197:22                    44:8, 47:15, 63:5,         249:13, 250:12              responded [3] -
 receive [12] - 79:19,      record [37] - 12:18,    82:11, 207:5, 273:3,        replacing [1] - 250:6     259:10, 285:20,
80:1, 118:6, 119:13,      14:13, 14:22, 17:15,      276:22                      replied [1] - 286:22      286:20
131:18, 137:11,           18:6, 18:18, 19:6,         regarding [20] - 42:5,     Report [34] - 3:1, 3:4,    response [1] -
139:3, 149:10,            31:13, 87:12, 88:3,       79:19, 120:19,             3:6, 3:9, 3:11, 3:15,      175:12
151:11, 154:21,           90:13, 110:11, 111:3,     125:21, 138:21,            3:17, 3:20, 4:1, 4:3,       responses [1] -
224:19, 242:22            123:7, 124:19, 126:3,     179:20, 203:15,            4:6, 4:8, 4:11, 4:13,      12:21
 received [50] - 7:3,     128:21, 130:19,           253:8, 255:12,             4:14, 5:5, 5:8, 7:23,       responsibility [3] -
7:8, 7:14, 7:20, 8:2,     132:10, 137:7,            260:14, 261:10,            8:3, 8:7, 8:11, 8:15,      32:2, 32:9, 38:11
8:4, 8:9, 8:12, 8:18,     138:14, 152:4,            265:4, 265:8, 266:16,      8:19, 8:23, 9:5, 9:8,       responsible [2] -
8:20, 9:3, 9:7, 9:9,      152:15, 162:11,           272:20, 276:3, 276:8,      9:12, 9:15, 9:19, 9:23,    36:7, 38:8
9:14, 9:16, 9:21, 10:1,   181:8, 191:5, 191:8,      276:14, 282:13, 284:1      10:3, 10:6, 108:23,         restaurant [4] - 45:3,
10:4, 10:7, 10:10,        203:13, 204:21,            regardless [2] -          110:4                      59:6, 61:11, 78:15
10:14, 10:16, 10:19,      205:18, 206:1, 206:5,     44:22, 50:19                report [30] - 30:5,        Restaurant [2] -
10:22, 11:2, 11:6,        206:7, 206:20, 207:5,      Regina [8] - 227:3,       30:8, 88:4, 111:4,         21:17, 27:23
43:21, 80:22, 93:1,       223:3, 226:18             227:5, 266:18, 267:7,      123:7, 124:20, 126:4,       Restaurants [2] -
109:3, 110:5, 117:22,       records [16] - 85:16,   267:10, 267:17,            128:22, 130:20,            28:2, 40:22
118:11, 123:16,           93:10, 108:5, 108:9,      271:15, 279:10             131:13, 132:10,             restaurants [7] -
124:15, 124:23,           108:13, 108:17,                                      133:8, 181:10,
                                                     register [3] - 122:14,                               23:18, 24:11, 28:6,
125:17, 128:14,           109:18, 109:22,                                      181:12, 181:14,
                                                    122:18, 122:19                                        28:8, 28:10, 40:18,
128:18, 133:3,            118:20, 118:21,                                      181:17, 181:20,
                                                     regular [7] - 44:9,                                  45:4
149:15, 152:4,            127:13, 127:18,                                      181:22, 182:6, 182:8,
                                                    67:15, 67:18, 80:11,                                   result [1] - 78:2
152:11, 204:4,            128:3, 150:9, 203:14,                                191:6, 203:17,
                                                    88:13, 177:21, 197:1                                   retaliation [4] -
204:15, 208:13,           305:5                                                203:20, 203:22,
                                                     regularly [3] - 33:9,                                41:16, 42:6, 79:20,
224:12, 224:14,             rectify [2] - 47:8,                                204:18, 204:22,
                                                    82:13, 162:20                                         276:23
224:16, 305:6             47:13                                                205:1, 238:8, 238:12,
                                                     relationship [3] -                                    retire [2] - 56:4, 80:4
 receiving [13] - 80:9,     reduced [1] - 308:10                               239:4
                                                    120:17, 207:22,                                        retired [26] - 14:8,




                                       Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 331 of 336
                                                   Thomas C. Howells
                                                                                                                                 23
14:16, 15:12, 15:18,      29:17, 29:20, 35:8,                               135:17, 136:6, 136:8,     227:9, 228:4, 236:13,
                                                             S
16:2, 16:21, 56:2,        35:9, 36:15, 38:20,                               136:10, 181:13,           236:21, 238:19,
56:8, 56:14, 57:1,        52:8, 52:9, 52:10,        salary [1] - 119:5      181:18, 181:23,           244:16, 244:18,
80:7, 83:10, 83:13,       57:13, 64:16, 66:12,      salesman [3] - 95:1,    182:7, 182:9, 182:10,     250:8, 252:7, 252:9,
84:6, 84:9, 86:12,        67:6, 67:21, 71:3,       95:15, 95:17             182:21, 183:1, 183:5      252:14, 258:2, 259:3,
95:21, 98:3, 98:6,        71:6, 71:14, 71:15,       Sanchez [3] -            schultz [1] - 136:2      259:12, 263:6,
100:1, 100:4, 130:3,      82:5, 112:23, 113:3,     263:22, 264:3, 279:9      Schwartz [1] - 71:20     263:17, 263:20,
185:10, 243:21,           114:10, 114:16,           sat [1] - 75:16          score [2] - 279:22,      264:1, 264:15,
243:22                    120:11, 144:18,           satisfactorily [1] -    280:5                     279:10, 279:12,
 retirement [16] -        144:19, 145:9,           117:12                    SEAFOOD [1] - 1:10       279:17, 293:14,
14:18, 15:7, 16:13,       145:11, 145:12,           Saturday [9] - 39:17,    Sean [15] - 168:5,       293:16, 293:18,
18:10, 18:22, 48:23,      156:7, 167:12,           40:7, 107:11, 107:14,    168:7, 225:10,            296:19, 298:17,
49:1, 49:2, 57:3, 80:8,   167:14, 167:15,          189:9, 190:3, 199:13,    225:11, 243:7, 244:8,     303:19, 304:4, 304:9
80:9, 80:12, 132:16,      188:21, 189:2,           199:14, 251:20           244:13, 245:8,             seeing [2] - 165:12,
132:18, 132:23, 133:3     219:11, 219:13,           Saturdays [13] -        248:23, 254:18,           225:21
 reviews [1] - 118:18     221:18, 222:8, 229:9,    21:6, 21:7, 39:9,        256:1, 271:14,             seem [1] - 181:2
 rib [2] - 61:6, 94:12    229:14, 258:16,          63:10, 76:9, 76:10,      279:20, 280:2, 281:2       Seibert [46] - 6:9,
 rich [1] - 99:17         281:8, 294:2             92:11, 107:18,            season [16] - 93:22,     99:2, 116:1, 121:3,
 Richard [6] - 22:9,       rooms [2] - 67:18,      107:20, 107:22,          101:18, 102:17,           121:13, 135:22,
25:20, 30:9, 44:7,        157:9                    249:1, 251:11, 251:14    104:10, 104:11,           156:18, 156:19,
45:19, 46:18               Roseann [2] -            sausage [21] - 22:17,   104:20, 104:21,           160:9, 160:23, 161:3,
 rid [1] - 296:21         229:20, 229:22           69:8, 69:12, 69:13,      105:5, 106:12,            161:16, 166:11,
 Ro [2] - 229:19,          roughly [2] - 144:10,   69:14, 69:16, 69:21,     107:16, 116:19,           211:19, 214:8,
229:21                    176:22                   70:9, 175:19, 175:23,    148:17, 192:4,            226:18, 230:19,
 Road [1] - 11:15          Round [15] - 168:5,     176:6, 176:8, 200:10,    202:12, 216:19,           230:20, 236:16,
 roast [4] - 165:11,      168:7, 225:11, 243:7,    200:13, 200:14,          216:23                    236:19, 239:4, 239:9,
172:15, 172:16,           244:8, 244:13, 245:8,    200:18, 200:20,           second [15] - 15:4,      246:10, 246:23,
172:21                    248:23, 254:18,          201:1, 201:2, 201:4,     37:12, 85:18, 88:10,      252:9, 258:2, 258:19,
 Rob [2] - 226:5,         256:1, 271:14, 280:2,    201:6                    105:2, 124:21,            258:20, 261:20,
227:13                    281:2, 282:11, 282:17     saw [4] - 112:7,        144:11, 144:12,           261:21, 263:5, 263:6,
 ROBERT [1] - 1:11         routes [1] - 21:2       159:23, 258:14,          191:16, 295:1,            264:19, 265:2, 266:2,
                           routine [2] - 148:14,   268:13                   296:21, 296:22,           268:20, 279:8,
 Robert [19] - 6:9,
                          148:18                    schedule [7] - 96:23,   297:13, 298:6, 304:1      282:21, 283:5, 293:7,
156:19, 160:9,
160:23, 211:19,            routinely [1] - 61:22   115:9, 115:13,            Security [14] - 14:9,    293:8
                           rtea.html [1] - 2:7     115:16, 115:17,          14:18, 14:22, 15:1,        SEIBERT [2] - 1:11,
214:8, 226:18,
230:19, 236:16,            rule [3] - 50:15,       168:11, 193:14           15:13, 15:19, 15:21,      1:11
252:9, 258:19,            83:23, 139:12             scheduled [9] - 33:6,   17:19, 18:8, 80:8,         Seibert's [1] - 258:1
261:20, 263:6, 265:2,      Rules [1] - 1:16        82:13, 82:15, 115:8,     100:2, 100:3, 132:20,      Seiberts [7] - 164:19,
266:2, 268:20, 279:8,      rules [6] - 12:8,       168:9, 176:23, 177:2,    133:2                     164:21, 165:13,
283:5, 293:7              14:17, 16:3, 75:19,      177:10, 251:13            see [85] - 13:9, 15:5,   207:23, 212:10,
 Roberts [27] -           75:21, 83:19              schedules [7] -         16:12, 16:15, 16:17,      224:14, 227:6
155:23, 157:10,            run [6] - 24:5, 58:8,   32:14, 32:16, 63:5,      17:21, 18:12, 19:1,        Seiberts' [1] - 165:6
158:2, 158:18,            79:9, 122:18, 122:19,    63:6, 63:7, 115:5,       32:17, 44:12, 67:20,       selected [1] - 51:14
158:21, 161:8,            272:16                   118:18                   81:20, 85:11, 85:20,       selection [1] - 60:22
165:15, 178:3,             running [3] - 24:4,      school [24] - 19:13,    88:8, 88:10, 88:13,        sell [2] - 95:2, 147:15
212:14, 225:19,           53:2, 62:12              19:22, 20:2, 20:4,       94:3, 94:4, 94:7,          sells [1] - 92:17
230:20, 236:17,            runs [3] - 188:8,       20:9, 20:10, 20:12,      109:11, 109:17,            semis [2] - 58:16,
252:14, 253:2,            239:16, 239:19           20:22, 21:4, 21:14,      109:18, 111:6,            58:19
258:20, 284:20,            Rush [19] - 221:17,     21:15, 22:5, 25:9,       125:13, 136:6, 143:7,      send [2] - 33:12,
285:6, 285:11, 286:9,     226:21, 227:1, 227:3,    185:13, 186:3, 186:4,    143:8, 143:9, 153:21,     59:6
287:22, 290:19,           227:20, 228:8,           187:19, 187:20,          154:8, 155:9, 155:11,      senior [1] - 20:14
291:4, 291:5, 291:16,                              208:23, 209:2,           155:15, 155:16,            sense [1] - 83:4
                          254:17, 266:18,
291:19, 294:6             266:21, 267:7,           294:19, 297:23,          155:18, 156:10,            sent [1] - 140:1
 ROBERTS [1] - 1:12       267:10, 267:16,          302:14                   156:12, 156:14,            sentence [1] -
 role [2] - 73:9,         267:17, 271:15,           Schultz [35] - 3:1,     156:15, 157:22,           236:15
240:14                    279:10, 279:11, 280:3    3:4, 3:5, 3:9, 3:11,     159:15, 159:16,            separate [13] - 66:12,
 roll [7] - 58:8, 58:9,    Rush's [1] - 226:19     3:14, 3:16, 3:20, 4:1,   160:1, 160:3, 160:7,      66:19, 66:21, 66:22,
59:7, 59:13, 59:22,                                7:22, 8:3, 8:6, 8:11,    165:5, 181:2, 191:17,
                           Rushes [1] - 227:5                                                         67:20, 70:22, 71:6,
                                                   8:14, 8:19, 8:22, 9:4,   191:20, 191:23,
59:23                                                                                                 122:14, 149:1,
                                                   9:8, 101:2, 134:9,       207:16, 217:3, 226:2,
 room [46] - 29:15,                                                                                   188:14, 194:12,
                                                   134:11, 135:15,




                                      Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 332 of 336
                                                     Thomas C. Howells
                                                                                                                                      24
215:21, 216:2               shape [1] - 217:20       77:7, 85:10, 87:11,        303:13                       smaller [1] - 61:10
 serious [2] - 232:5,       share [2] - 156:19,      88:2, 90:13, 93:10,         site [1] - 25:10            smoke [4] - 38:14,
242:3                      241:2                     109:7, 110:1, 111:2,        sitting [3] - 152:11,      38:16, 39:3
 served [1] - 91:5          shared [1] - 157:1       118:2, 123:5, 124:18,      226:10, 268:16               smoked [1] - 38:20
 SERVICE [1] - 1:9          sharp [1] - 117:8        126:2, 128:20,              situation [4] - 33:8,       smoker [3] - 70:16,
 service [2] - 80:22,       sheet [1] - 109:19       130:18, 131:12,            241:5, 277:9, 285:8         70:17, 249:22
81:9                        shelf [1] - 58:12        132:9, 133:7, 133:8,        six [40] - 14:7, 15:8,      smooths [1] - 210:7
 services [4] - 132:6,      Sher [47] - 21:18,       137:5, 138:2, 138:13,      28:22, 31:2, 43:18,          snowplow [1] -
150:18, 173:15, 243:1      28:1, 28:3, 28:11,        149:3, 149:5, 150:14,      46:21, 53:19, 57:19,        217:14
 Services [2] -            28:13, 28:17, 38:17,      150:21, 151:15,            84:17, 89:21, 104:16,        Social [14] - 14:9,
138:15, 149:6              39:14, 41:19, 41:23,      152:3, 153:12, 156:3,      108:3, 111:6, 111:11,       14:18, 14:22, 15:1,
 set [9] - 40:15, 44:18,   42:9, 42:20, 43:11,       189:10, 189:13,            124:22, 125:6,              15:13, 15:18, 15:21,
46:14, 96:22, 147:4,       45:12, 47:22, 48:22,      189:14, 191:4,             125:14, 130:3,              17:19, 18:8, 80:7,
147:5, 148:19,             51:7, 51:17, 51:19,       191:14, 199:15,            131:14, 131:15,             100:1, 100:2, 132:19,
214:12, 307:3              51:20, 51:22, 52:10,      199:16, 203:6,             132:15, 138:5,              133:2
 setting [1] - 146:18      53:10, 55:4, 65:18,       204:20, 205:11,            143:15, 145:17,              socialize [5] -
 seven [51] - 15:8,        65:19, 66:4, 66:18,       206:4, 206:10,             145:18, 145:22,             113:14, 113:15,
32:18, 32:19, 33:3,        67:11, 69:1, 69:3,        206:12, 214:16,            146:10, 146:16,             165:16, 212:9, 212:14
33:6, 43:18, 55:16,        69:8, 70:13, 70:19,       225:15, 226:1,             149:7, 167:20, 174:3,        socially [1] - 164:21
55:22, 56:13, 63:9,        71:4, 71:13, 72:19,       226:12, 227:8,             181:2, 189:3, 193:2,         sold [2] - 95:2,
66:7, 67:14, 76:7,         95:2, 95:18, 139:18,      227:16, 228:1, 228:4,      207:1, 210:23,              122:16
77:5, 93:16, 96:7,         209:3, 209:7, 247:7,      228:11, 228:18,            288:22, 297:7,               someone [34] -
96:14, 108:3, 111:5,       247:8, 247:21, 276:19     228:23, 236:1,             297:14, 297:15              22:20, 32:4, 32:7,
111:11, 133:11,             SHER [1] - 21:18         238:16, 239:16,             six-thirty [3] - 297:7,    37:6, 38:5, 39:3, 44:4,
141:4, 143:15,              Sher-Del [47] - 21:18,   263:4, 279:7, 285:2,       297:14, 297:15              47:12, 52:19, 54:4,
143:20, 145:22,            28:1, 28:3, 28:11,        304:2                       sixteen [6] - 88:7,        129:14, 148:1,
146:4, 146:6, 146:12,      28:13, 28:17, 38:17,       showed [14] - 29:10,      88:14, 88:23, 138:17,       148:20, 163:11,
146:13, 167:17,            39:14, 41:19, 41:23,      43:7, 43:15, 47:15,        139:8, 152:5                169:17, 210:13,
167:21, 167:23,            42:9, 42:20, 43:11,       48:13, 52:19, 54:6,         sixty [22] - 14:12,        222:10, 231:22,
168:3, 168:5, 168:8,       45:12, 47:22, 48:22,      93:16, 114:20, 116:3,      16:2, 18:23, 56:5,          232:4, 232:12,
168:10, 177:2,             51:7, 51:17, 51:19,       134:17, 169:6, 195:2,      56:6, 57:2, 65:21,          247:18, 252:21,
177:10, 177:18,            51:20, 51:22, 52:10,      264:1                      81:3, 81:5, 81:12,          253:17, 257:20,
179:5, 205:21,             53:10, 55:4, 65:18,        showing [2] - 48:14,      98:7, 98:13, 105:12,        258:14, 258:18,
205:22, 206:16,            65:19, 66:4, 66:18,       124:21                     106:3, 106:13,              267:22, 274:1,
206:17, 211:3,             67:11, 69:1, 69:3,         shows [6] - 126:5,        106:17, 106:20,             296:14, 298:12,
246:21, 246:22,            69:8, 70:13, 70:19,       131:14, 133:9, 149:7,      132:15, 296:11              299:20, 301:10,
288:22, 298:3, 298:6,      71:4, 71:13, 72:19,       151:17, 192:23              sixty-five [4] - 81:3,     302:12, 304:16
298:9                      95:2, 95:18, 139:18,       shut [1] - 158:19         81:12, 98:13, 132:15         sometime [4] -
 seven-twenty [1] -        209:3, 209:7, 247:7,       sick [5] - 49:22,          sixty-six [1] - 132:15     81:16, 146:10, 147:1,
246:22                     247:8, 247:21, 276:19     62:21, 74:1, 134:7,         sixty-two [9] - 14:12,     272:20
 seventeen [5] -            Shield [3] - 49:9,       134:14                     16:2, 56:5, 56:6, 57:2,      sometimes [13] -
20:11, 87:10, 186:11,      242:8, 242:10              side [9] - 66:12,         81:3, 81:5, 98:7,           111:22, 143:15,
187:1, 187:4                shift [2] - 146:4,       101:22, 107:5, 113:1,      98:13                       145:8, 145:17,
 seventy [11] - 14:7,      249:13                    113:10                      size [1] - 180:16          176:19, 218:16,
105:12, 123:10,             shop [14] - 28:9,         sign [9] - 11:9, 48:7,     sizes [1] - 61:5           219:15, 219:16,
124:23, 125:6,             37:17, 37:18, 37:21,      153:17, 252:21,             skill [2] - 200:8,         222:14, 223:5,
125:14, 132:13,            37:23, 40:9, 44:12,       253:4, 259:9, 259:10,      200:21                      246:14, 301:4
137:11, 178:3, 178:4,      52:1, 57:22, 59:15,       259:21, 263:12              skills [3] - 23:6, 23:9,    somewhere [3] -
178:10                     79:12, 92:12, 92:15,       signatures [4] -          200:22                      31:10, 103:17, 194:4
 seventy-five [2] -        92:16                     87:17, 263:6, 263:8,        slash [2] - 86:22,          son [23] - 127:22,
132:13, 137:11              shops [1] - 79:10        263:10                     236:19                      200:17, 201:18,
 seventy-one [3] -          short [4] - 84:4,         signed [4] - 87:14,        slice [1] - 293:22         204:4, 204:6, 205:7,
124:23, 125:6, 125:14      144:12, 181:5, 306:7      87:15, 269:10, 279:8        slicer [3] - 54:16,        205:14, 205:20,
 seventy-six [1] -          Shorthand [1] -           significant [1] -         54:20, 55:2                 206:14, 206:15,
14:7                       308:9                     131:4                       slicers [2] - 52:12,       206:23, 208:13,
 several [2] - 105:5,       shotgun [1] - 106:12      similar [2] - 282:8,      53:1                        208:16, 208:19,
279:12                      show [71] - 14:21,       282:13                      slip [1] - 244:14          214:6, 214:9, 216:2,
 sex [2] - 44:22, 277:1    15:4, 16:11, 17:14,        sirloins [3] - 147:14,     slips [1] - 244:17         216:8, 217:2, 217:3,
 sexual [2] - 255:4,       18:5, 18:17, 43:23,       199:15, 199:16              small [2] - 136:20,        224:1, 225:5, 227:18
257:3                      44:1, 51:16, 62:12,        sit [3] - 64:18, 74:10,   179:14                       son's [4] - 207:8,




                                        Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 333 of 336
                                                       Thomas C. Howells
                                                                                                                                      25
207:13, 207:16,             190:23, 191:2, 194:21      58:11, 169:17,           141:8, 154:3, 156:3,       178:7, 258:22, 258:23
207:19                       started [58] - 21:23,     171:21, 172:1, 173:6,    174:20, 178:15,             surprised [1] -
 soon [1] - 285:7           22:2, 27:8, 28:22,         283:2                    180:13, 188:14,            179:19
 sorry [9] - 16:12,         29:1, 56:11, 80:21,         steaks [6] - 59:10,     190:19, 204:5,              swinging [2] - 67:23,
21:15, 46:12, 54:23,        84:17, 85:17, 86:7,        170:2, 170:10,           206:14, 207:21,            68:1
98:6, 128:23, 167:9,        86:19, 86:20, 89:18,       170:13, 170:23, 171:6    231:9, 235:11, 241:6,       Sworn [1] - 307:14
203:12, 285:14              90:10, 92:8, 92:10,         steal [1] - 286:21      246:16, 250:23,             sworn [3] - 11:16,
 sorter [1] - 188:12        95:4, 95:7, 95:9,           still [29] - 26:11,     254:6, 258:5, 258:23,      12:17, 308:14
 sounds [1] - 175:12        100:8, 102:9, 112:17,      31:4, 31:7, 37:18,       261:6, 261:7, 262:8,        system [2] - 294:20,
 South [1] - 19:20          136:14, 136:16,            40:4, 51:19, 78:4,       266:20, 280:16,            297:23
 speaking [1] - 210:9       140:11, 140:15,            80:14, 83:1, 83:8,       280:21, 282:6,
 special [9] - 21:11,       141:3, 141:11,             83:10, 89:8, 91:20,      289:10, 295:7                         T
23:6, 23:8, 25:9,           144:20, 146:15,            100:9, 103:21,            strip [9] - 27:2, 27:3,
                            155:23, 156:1,                                      59:10, 169:17, 170:2,       table [6] - 136:20,
43:22, 50:23, 94:11,                                   134:19, 148:17,
                            156:19, 162:3, 163:4,                               171:20, 171:23,            136:21, 136:22,
177:20, 242:22                                         163:18, 165:1, 188:6,
                            164:4, 164:20, 167:5,                               172:1, 283:1               252:13, 293:16,
 specific [2] - 230:6,                                 193:4, 202:11,
                            168:10, 188:9, 189:1,                                strips [1] - 147:14       293:18
230:9                                                  202:20, 203:2, 215:3,
                            191:1, 191:11, 192:2,                                                           tables [1] - 67:5
 specifically [3] -                                    215:4, 268:15,            strong [1] - 65:20
                            192:5, 192:8, 195:3,       269:13, 288:2             stub [2] - 91:19, 92:1     taught [23] - 22:7,
169:13, 203:16,
                            195:13, 195:23,             stipulated [1] - 6:15                              22:8, 22:20, 23:9,
209:16                                                                           stubs [4] - 91:22,
                            202:2, 203:4, 204:6,                                                           23:10, 23:12, 23:16,
 spend [2] - 74:11,                                     stipulations [1] -      92:1, 114:20, 119:10
                            204:10, 212:6,                                                                 23:21, 185:22,
218:5                                                  6:13                      students [1] - 279:11
                            216:20, 229:8,                                                                 189:14, 189:15,
 spent [1] - 111:13                                     stock [7] - 58:8,        stuff [17] - 27:4,
                            229:12, 297:7                                                                  189:18, 190:10,
 spoken [2] - 178:3,                                   58:9, 59:7, 59:13,       30:4, 48:21, 52:14,
                             starting [9] - 85:7,                                                          192:15, 195:11,
178:9                                                  59:22, 59:23, 147:7      68:3, 80:10, 147:10,
                            87:2, 90:5, 100:10,                                                            195:20, 198:14,
 spot [1] - 256:5                                       stocked [1] - 59:7      147:12, 148:10,
                            166:15, 168:3,                                                                 201:13, 213:8,
 spouse [1] - 98:21                                     Stockyard [13] -        148:12, 155:15,
                            178:22, 179:6, 236:15                                                          213:14, 213:19,
 Square [7] - 1:18,                                    82:23, 83:1, 83:6,       201:5, 202:13, 277:5,
                             starts [1] - 83:19                                                            214:19, 230:13
6:4, 103:20, 103:21,                                   83:8, 84:10, 86:13,      286:21, 302:7
                             State [2] - 51:2,                                                              tax [6] - 92:2, 118:11,
107:22, 108:2, 111:21                                  86:16, 86:22, 96:3,       stupid [1] - 287:10
                            308:6                                                                          118:14, 127:18,
 Sr [18] - 3:1, 3:4, 3:5,                              96:11, 96:13, 100:5,      submitted [4] - 86:9,
                             STATE [1] - 308:1                                                             128:3, 149:12
3:9, 3:11, 3:14, 3:16,                                 100:9                    232:22, 236:8, 291:9
                             state [9] - 78:11,                                                             taxed [1] - 15:15
3:20, 4:1, 7:22, 8:3,                                   stood [1] - 294:8        Subpoena [2] - 5:12,
                            149:12, 261:21,                                                                 taxes [4] - 127:23,
8:6, 8:11, 8:14, 8:19,                                  stop [10] - 72:20,      117:19
                            276:21, 282:5, 282:7,                                                          133:14, 149:13,
8:22, 9:4, 9:8                                         103:23, 165:3,            subpoena [5] - 91:6,
                            282:12, 282:17,                                                                151:13
 SS [1] - 308:2                                        202:15, 217:7,           91:8, 91:9, 91:11,
                            282:22                                                                          teach [28] - 22:14,
 SSA [1] - 18:20                                       261:16, 262:3,           118:5
                             statement [8] -                                                               26:13, 26:14, 169:19,
 SSI [10] - 2:8, 2:13,                                 264:15, 279:1, 279:5      successful [1] -
                            222:21, 232:18,                                                                170:7, 170:10,
2:17, 7:4, 7:10, 7:16,                                  stopped [2] - 72:19,    198:21
                            232:23, 235:12,                                                                174:22, 175:8,
14:23, 17:15, 18:6,                                    86:15                     sudden [1] - 81:19
                            262:9, 269:4, 269:10,                                                          189:22, 190:2, 190:4,
18:18                                                   store [7] - 179:5,       suggest [1] - 251:1
                            272:2                                                                          194:9, 196:1, 196:3,
 staff [1] - 265:3                                     202:13, 202:15,           summer [3] - 64:18,
                             statements [5] -                                                              196:9, 196:17, 197:1,
 stage [1] - 169:11                                    202:16, 237:15,          217:21, 249:2
                                                                                                           198:17, 199:1, 199:6,
                            118:10, 119:11,            267:2, 283:1              superiors [1] -
 stamps [4] - 282:9,                                                                                       201:8, 213:7, 213:11,
                            269:5, 271:3, 277:17        street [3] - 54:1,      272:16
282:15, 282:19,                                                                                            214:9, 214:12,
282:23                       states [2] - 233:2,       54:3, 64:19               supervise [1] - 234:3     214:17, 215:1, 230:3
                            279:10                      Street [1] - 19:21       supervised [5] -
 stand [2] - 155:11,                                                                                        teaching [7] -
273:21                       STATES [1] - 1:3           Strike [1] - 219:12     233:15, 233:22,            170:12, 171:11,
 standing [3] - 11:12,       stating [2] - 280:22,      strike [61] - 15:18,    235:11, 235:14,            189:13, 190:20,
159:23, 222:18              305:11                     16:22, 21:15, 23:7,      236:20                     194:12, 230:6, 230:9
 stands [1] - 285:11         station [1] - 155:18      27:14, 27:18, 33:20,      supervises [2] -           team [3] - 187:8,
 start [24] - 28:23,         stay [8] - 39:17, 69:4,   37:15, 39:12, 42:4,      232:20, 233:3              187:11, 229:23
40:11, 53:8, 54:15,         75:14, 107:3, 144:17,      46:19, 49:21, 52:4,       supervisor [3] -           Ted's [1] - 218:4
84:14, 96:2, 96:13,         179:2, 199:16, 257:22      56:3, 57:20, 57:21,      73:17, 231:11, 256:11
                                                                                                            telephone [1] - 283:6
104:8, 143:14,               stayed [3] - 27:8,        61:23, 75:1, 75:23,       supervisory [1] -
                                                                                                            ten [22] - 51:10,
145:17, 145:20,             65:2, 75:13                77:4, 77:12, 77:13,      73:9
                                                                                                           55:16, 55:22, 56:13,
146:18, 167:17,              staying [2] - 107:8,      78:1, 86:20, 87:21,       supposed [3] -            59:10, 69:14, 69:15,
168:5, 168:7, 168:13,       218:21                     91:4, 95:12, 95:21,      139:13, 246:21,            100:18, 106:11,
168:15, 174:3,               stays [1] - 68:23         110:1, 113:14, 126:6,    247:13                     111:19, 123:23,
186:10, 187:3, 189:1,        steak [8] - 58:10,        126:16, 135:16,           surprise [4] - 178:5,     142:23, 179:1, 179:3,




                                         Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 334 of 336
                                                     Thomas C. Howells
                                                                                                                                      26
211:3, 213:12,             173:2, 175:2, 175:21,     106:17, 106:20,            236:1, 247:18,            144:14, 154:16,
213:20, 214:3,             176:14, 177:5, 178:7,     131:15, 143:17,            247:22, 278:7,            201:8, 215:4, 221:11,
214:21, 215:4, 215:7,      178:12, 179:22,           144:13, 146:4, 149:8,      284:16, 297:20,           251:2
233:7                      180:5, 192:17, 194:7,     205:14, 205:21,            297:21, 298:9              top [1] - 304:10
 tenderloin [1] - 61:5     195:7, 195:18, 196:5,     205:22, 206:15,             three-thirty [13] -       Tops [1] - 43:20
 term [3] - 256:22,        197:12, 198:7, 199:9,     206:17, 207:1, 207:9,      32:19, 32:20, 33:4,        towel [19] - 284:1,
281:19, 281:22             201:2, 201:16,            297:7, 297:14, 297:15      33:7, 63:9, 63:15,        284:7, 284:13,
 terminate [3] -           204:12, 211:21,            thirty-five [2] -         66:7, 71:3, 76:7, 77:5,   284:15, 285:17,
256:17, 271:13, 274:2      212:12, 212:20,           205:14, 207:9              96:7, 96:17, 146:4        286:18, 287:19,
 terminated [2] -          213:2, 216:6, 216:13,      thirty-four [1] - 149:8    throw [1] - 91:23        288:1, 290:16,
273:11, 274:3              218:12, 221:20,            thirty-seven [2] -         ticket [2] - 24:14,      291:12, 292:5,
 termination [2] -         227:22, 231:3, 233:6,     205:22, 206:17             69:6                      292:21, 292:22,
256:23, 272:20             236:3, 237:15, 239:7,      thirty-two [3] -           timecard [9] - 77:7,     293:15, 293:17,
 terrific [1] - 279:14     239:16, 239:22,           205:21, 206:15, 207:1      140:6, 140:9, 140:21,     293:21, 294:1, 294:5,
 Test [2] - 2:5, 6:23      242:20, 244:20,            Thomas [19] - 5:13,       143:5, 143:7, 149:21,     294:9
 test [9] - 15:6, 15:10,   245:2, 245:6, 245:11,     87:14, 87:15, 88:11,       149:23, 150:2              track [1] - 139:8
16:13, 17:18, 17:23,       245:17, 249:16,           117:21, 123:8,              timecards [11] -          trade [1] - 185:21
18:9, 18:21, 61:1,         249:21, 250:21,           124:20, 130:22,            30:4, 76:22, 76:23,        train [13] - 44:4,
61:3                       251:8, 252:7, 252:23,     131:13, 132:11,            118:18, 139:10,           45:5, 45:8, 53:3,
 testified [13] - 11:17,   253:6, 256:5, 257:5,      137:7, 137:8, 150:15,      139:13, 139:17,           53:19, 54:2, 54:12,
72:23, 105:5, 116:1,       259:15, 260:8,            151:16, 232:18,            139:18, 139:19,           60:19, 183:5, 186:18,
135:16, 135:22,            261:12, 261:18,           233:2, 235:13,             139:22, 143:8             186:20, 194:7, 199:3
177:9, 178:2, 180:1,       262:5, 262:11,            236:17, 285:10              timers [1] - 25:12        trained [20] - 27:14,
180:4, 180:20, 201:1,      262:16, 264:22,            THOMAS [4] - 1:2,          tips [8] - 123:9,        27:17, 31:17, 41:6,
208:19                     265:6, 265:12,            1:16, 307:11, 308:7        124:21, 133:10,           41:9, 41:12, 41:15,
 testify [8] - 13:15,      266:12, 267:21,            thorough [1] - 86:9       137:9, 138:4, 138:9,      43:17, 52:15, 52:17,
83:20, 118:5, 118:9,       268:4, 268:18, 270:6,      thoughts [1] - 290:4      150:23, 151:17            60:20, 112:10, 169:2,
180:17, 222:23,            270:11, 270:23,            thousand [30] - 15:7,      title [3] - 76:1,        169:4, 186:13,
300:10, 308:14             272:10, 272:15,           15:14, 15:20, 18:1,        238:21, 238:22            186:15, 193:23,
 testifying [1] - 150:7    272:22, 273:14,           18:11, 18:23, 123:10,       titles [1] - 52:9        194:4, 213:5, 217:2
 testimony [13] -          275:19, 277:12,           123:23, 124:1,              TO [1] - 2:1              training [6] - 21:11,
12:14, 12:16, 13:19,       283:22, 284:10,           124:22, 125:6,              today [18] - 13:16,      25:9, 27:20, 43:21,
83:20, 83:21, 128:17,      286:14, 287:2,            125:14, 127:7, 128:9,      14:6, 40:4, 43:20,        79:19, 80:1
129:8, 296:8, 307:5,       287:15, 288:5,            131:14, 132:12,            83:9, 91:13, 91:20,        transcript [6] - 6:18,
308:7, 308:10,             288:10, 289:3,            133:11, 133:22,            91:22, 118:5, 121:9,      12:10, 12:19, 307:4,
308:11, 308:19             289:19, 291:7,            133:23, 137:10,            129:11, 134:19,           308:18, 308:19
 text [2] - 254:5,         292:11, 295:4,            138:5, 149:7, 150:16,      203:2, 223:7, 265:16,      transfer [1] - 118:20
254:7                      295:18, 296:3, 299:8,     151:1, 151:18,             268:15, 290:11,            TRAPP [2] - 1:17, 6:2
                           300:4, 301:16,            205:15, 205:21,            303:13                     trays [4] - 209:5,
 Thanksgiving [1] -
                           303:22, 305:23            206:16, 207:1, 207:10       together [4] - 37:8,     209:13, 209:16,
43:1
                            theirs [1] - 212:23       three [63] - 17:7,        142:14, 229:18,           209:17
 THE [143] - 16:5,
17:4, 17:10, 35:14,         themselves [1] -         22:19, 22:21, 24:15,       229:23                     treat [1] - 270:14
42:11, 44:12, 45:14,       298:13                    25:5, 26:9, 26:17,          toilet [1] - 223:19       treated [1] - 269:22
53:12, 59:17, 67:20,        third [3] - 23:19,       32:19, 32:20, 33:4,         tolerate [7] - 33:15,     treats [3] - 270:1,
70:3, 70:11, 90:17,        34:9, 87:17               33:7, 34:6, 34:8, 34:9,    62:5, 62:17, 81:17,       270:3, 270:8
90:22, 93:19, 94:3,         thirteen [7] - 126:11,   47:16, 53:13, 56:17,       247:17, 247:22,            trial [3] - 6:20, 12:13,
94:20, 110:23,             126:15, 126:19,           62:2, 63:9, 63:15,         298:18                    12:15
111:15, 114:7,             131:14, 204:4,            64:6, 66:7, 67:14,          tolerated [3] -           Trial [1] - 1:15
116:15, 117:10,            204:16, 205:8             71:3, 74:2, 74:4, 76:7,    255:20, 255:21,            tried [1] - 39:17
120:1, 120:5, 120:22,       thirty [48] - 11:9,      77:5, 85:3, 96:7,          255:22                     trouble [3] - 260:18,
124:4, 129:17, 132:4,      31:15, 32:19, 32:20,      96:17, 102:7, 103:13,       Tom [3] - 85:20,         262:1, 264:13
133:5, 134:2, 135:20,      33:4, 33:7, 35:11,        104:6, 104:18,             129:1, 150:22              truck [1] - 60:11
140:1, 142:3, 142:18,      35:19, 35:20, 37:3,       106:22, 107:1, 119:8,       Tommy [1] - 252:12        trucks [4] - 58:17,
151:6, 152:1, 153:10,      37:10, 39:5, 63:9,        141:4, 143:17, 146:4,       took [24] - 30:11,       58:22, 58:23, 59:3
155:14, 156:22,            63:15, 63:20, 64:22,      148:13, 151:18,            37:14, 39:1, 54:4,         true [37] - 15:21,
157:12, 159:1, 160:3,      66:7, 66:14, 67:16,       165:4, 172:16, 180:2,      59:14, 61:15, 65:4,       19:4, 50:19, 50:21,
160:19, 162:23,            71:3, 71:11, 71:16,       180:22, 184:5,             65:5, 73:4, 79:7,         59:15, 92:13, 92:15,
163:15, 170:20,            76:7, 77:5, 82:6, 82:8,   187:15, 202:9,             80:18, 82:1, 114:16,      124:11, 129:10,
171:18, 172:4,             85:3, 85:4, 96:7,         205:15, 209:8,             122:20, 127:23,           133:3, 158:22,
172:13, 172:19,            96:17, 106:13,            209:14, 209:18,            134:7, 142:4, 144:3,      171:16, 176:3,




                                        Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 335 of 336
                                                     Thomas C. Howells
                                                                                                                                   27
178:12, 178:16,            151:19                                              59:12, 61:5, 62:12,
                                                                U                                                  W
194:5, 197:23, 198:4,       twenty-five [8] -                                  68:3, 69:5, 71:5,
212:23, 216:21,            30:20, 31:14, 64:3,        U.S [82] - 55:12,        73:10, 80:17, 84:6,        W-2 [71] - 3:4, 3:9,
221:13, 223:22,            64:7, 71:10, 127:8,       55:13, 55:18, 55:21,      95:19, 99:18, 113:3,      3:14, 4:1, 4:6, 4:11,
224:6, 242:18,             128:9, 138:6              55:23, 56:1, 56:3,        122:9, 129:18,            4:12, 4:14, 4:15, 4:19,
246:18, 247:4,              twenty-four [1] -        56:16, 57:6, 72:23,       129:22, 130:8, 134:8,     4:21, 4:22, 5:1, 5:8,
247:10, 258:20,            100:17                    73:2, 73:4, 73:10,        134:17, 138:23,           8:3, 8:11, 8:19, 9:8,
281:9, 288:8, 289:7,        twenty-one [5] -         73:11, 73:19, 74:14,      142:5, 146:18, 147:4,     9:15, 9:23, 10:3, 10:6,
290:20, 291:5,             132:12, 133:22,           75:2, 75:15, 75:19,       147:5, 148:19,            10:9, 10:15, 10:18,
292:14, 300:2, 307:4,                                75:23, 76:3, 76:6,        155:11, 160:16,           10:21, 11:1, 110:4,
                           137:10, 149:7, 151:18
308:18                                               76:13, 77:11, 77:12,      174:1, 177:16,            111:3, 118:10, 123:7,
                            twenty-two [3] -
 truth [6] - 12:17,                                  77:13, 77:15, 78:2,       187:12, 193:14,           123:16, 124:1,
                           100:16, 139:8, 150:16
270:22, 289:17,                                      78:6, 78:11, 78:23,       199:12, 199:13,           124:15, 124:20,
                            twice [4] - 33:13,
308:14, 308:15                                       79:3, 79:7, 79:10,        203:1, 222:1, 225:21,     125:1, 125:17,
                           81:19, 165:22, 221:9
 truthful [5] - 289:16,                              79:15, 79:21, 80:13,      235:21, 244:18,           125:22, 127:6, 128:8,
                            two [91] - 14:12,
289:23, 290:6,                                       80:21, 80:23, 81:14,      246:4, 246:10,            128:15, 131:13,
                           16:2, 17:1, 20:13,
290:10, 291:19                                       81:23, 82:20, 82:21,      246:23, 253:17,           131:18, 131:21,
                           22:19, 22:21, 24:15,
 truthfully [1] - 13:15                              83:1, 83:2, 83:3, 83:6,   281:6, 283:7, 293:22,     132:10, 133:8,
                           26:9, 35:1, 37:14,
                                                     84:9, 86:12, 86:20,       304:10                    133:12, 133:15,
 try [3] - 13:10, 43:16,   47:2, 56:5, 56:6, 57:2,
                                                     86:22, 87:1, 87:9,         upset [1] - 241:10       137:6, 137:12, 138:2,
68:5                       71:1, 74:2, 79:7,
                                                     96:3, 96:12, 100:5,        upstairs [2] - 36:15,    138:7, 149:5, 149:10,
 trying [20] - 26:12,      79:10, 81:3, 81:5,
                                                     130:4, 130:5, 186:7,      38:3                      150:14, 150:21,
26:21, 53:22, 54:8,        82:11, 85:4, 87:16,
                                                     186:10, 186:13,                                     151:11, 151:15,
67:13, 71:12, 91:3,        88:8, 88:16, 89:1,
                                                     186:16, 186:18,                                     181:12, 181:17,
159:4, 176:20,             98:7, 98:13, 100:16,
                                                     186:20, 187:22,
                                                                                          V              181:22, 182:8,
190:16, 190:18,            103:13, 104:18,
                                                     188:2, 188:3, 189:5,       vacation [10] - 50:1,    203:20, 204:18,
195:10, 215:21,            104:21, 104:22,
                                                     189:11, 193:5, 193:7,     50:3, 50:8, 50:16,        204:22, 205:1, 205:3,
219:4, 220:17, 222:6,      106:4, 106:11,
                                                     194:10, 197:10,           62:20, 74:2, 97:10,       205:12, 205:19,
243:7, 250:4, 258:10,      106:23, 107:16,
                                                     197:18, 198:4,            97:11, 97:15, 208:13      206:20, 207:6
287:16                     114:20, 127:22,
                                                     199:19, 199:21,            vacations [1] - 72:11     W-2's [7] - 92:1,
 Turtle [2] - 167:4,       132:12, 132:13,
                                                     200:11, 200:13,            Valerie [1] - 308:5      92:2, 92:5, 124:8,
167:5                      136:20, 137:10,
                                                     202:23, 276:14             VALERIE [2] - 1:20,      127:17, 206:21,
 twelve [28] - 15:7,       139:8, 141:13,
                                                      ultimate [1] - 26:4      308:21                    207:16
15:14, 15:19, 18:1,        143:12, 143:17,
                                                      ultimately [1] - 198:4    varied [6] - 96:1,        W-4 [1] - 87:12
18:10, 18:23, 21:1,        144:8, 144:21, 147:5,
                                                      under [16] - 12:16,      96:22, 180:5, 180:6,       wages [10] - 119:6,
37:9, 37:10, 51:10,        150:16, 158:13,
                                                     15:6, 17:17, 18:10,       180:8, 202:8              123:9, 124:21,
63:20, 64:22, 82:6,        158:14, 162:11,
                                                     18:22, 20:3, 30:1,         various [1] - 152:14     133:10, 137:9, 138:4,
89:2, 89:4, 89:22,         166:5, 166:8, 177:15,
                                                     68:3, 83:19, 94:19,        vary [1] - 193:13        138:9, 139:4, 150:23,
90:14, 110:11,             177:19, 180:2,
                                                     116:11, 118:9, 150:7,      vats [1] - 201:6         151:17
126:10, 127:8, 128:9,      184:18, 187:15,
                           190:4, 193:1, 196:2,      213:13, 238:18,            venison [2] - 191:23,     wait [4] - 47:19,
176:22, 178:15,
                                                     308:11                    192:3                     218:17, 218:20,
180:15, 193:3, 204:9       201:20, 201:21,
                           201:22, 201:23,            Under [2] - 2:5, 6:22     verbatim [1] - 308:8     246:14
 twelve-thirty [4] -
                           202:9, 205:21,             union [14] - 44:12,       versa [2] - 69:7, 70:5    waited [1] - 190:22
37:10, 63:20, 64:22,
                           206:15, 207:1,            44:13, 44:14, 44:16,       versus [2] - 201:23,      waiting [3] - 190:23,
82:6
                           208:22, 217:7,            46:14, 50:10, 65:14,      222:12                    218:22, 235:20
 twenties [1] - 187:3
                           217:22, 225:16,           82:20, 82:21, 82:22,       vice [10] - 30:11,        waived [2] - 6:17,
 twenty [39] - 30:20,
                           226:4, 227:5, 227:16,     83:3, 211:6, 247:23       30:13, 30:15, 30:16,      6:18
31:14, 45:15, 59:10,
                           229:18, 280:9,             UNITED [1] - 1:3         41:23, 42:8, 42:11,        walk [7] - 158:1,
64:3, 64:7, 66:1,
                           284:16, 285:22,            unless [4] - 20:8,       42:18, 69:7, 70:5         158:4, 158:20, 159:2,
71:10, 76:16, 82:12,
                           286:19, 295:5,            40:11, 125:10, 299:22      vice-versa [2] - 69:7,   159:8, 218:8
82:17, 82:18, 97:14,
100:16, 100:17,            297:21, 304:20, 306:6      untimely [1] - 247:14    70:5                       walked [3] - 160:16,
100:18, 127:8, 128:9,       two-thirty [1] -          untruth [1] - 240:7       violating [1] - 32:7     255:2, 286:2
132:12, 133:10,            143:17                     untruthful [2] -          violation [1] - 69:23     wall [1] - 232:10
133:22, 137:10,             type [6] - 22:23,        289:1, 289:4               vision [1] - 74:1         wants [1] - 173:9
138:6, 139:7, 139:8,       34:18, 80:1, 163:17,       up [67] - 12:14, 15:9,    volunteer [3] - 71:8,     wash [5] - 209:5,
149:7, 150:16, 151:1,      163:21, 211:15            20:15, 23:14, 23:17,      151:3, 151:6              209:13, 209:17,
151:18, 151:19,             typed [2] - 12:13,       23:20, 24:9, 24:16,        volunteered [1] -        285:15, 294:2
193:1, 193:7, 234:7,       12:14                     24:18, 24:20, 27:1,       190:13                     washing [2] -
246:22, 247:1               types [1] - 22:23        27:2, 28:17, 38:20,        vs [1] - 1:8             209:16, 285:16
 twenty-eight [1] -                                  41:22, 43:7, 47:15,                                  watching [1] - 170:5
                                                     58:7, 59:1, 59:2,                                    website [3] - 15:1,




                                        Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-1 Filed 10/03/19 Page 336 of 336
                                                  Thomas C. Howells
                                                                                                                             28
17:19, 18:8               206:2                    witnessed [2] -        108:14, 108:18,            160:23, 161:3, 161:6,
 websites [1] - 18:20      WITNESS [143] -        160:6, 301:8            109:14, 111:4, 111:6,      161:11, 212:22,
 wedding [7] -            16:5, 17:4, 17:10,       wits [1] - 117:7       111:10, 116:20,            224:9, 230:15
215:12, 224:3, 225:2,     35:14, 42:11, 44:12,     woman [3] - 45:5,      123:8, 123:13,
225:4, 225:6, 229:5,      45:14, 53:12, 59:17,    228:5, 255:9            124:15, 124:20,
302:6                     67:20, 70:3, 70:11,      word [2] - 234:2,      125:1, 125:22,
 week [29] - 5:3, 11:5,   90:17, 90:22, 93:19,    282:1                   126:12, 127:7, 127:9,
40:3, 40:5, 50:5,         94:3, 94:20, 110:23,     words [2] - 282:8,     128:8, 131:13,
50:16, 72:12, 72:13,      111:15, 114:7,          282:13                  131:18, 132:11,
93:17, 96:1, 97:14,       116:15, 117:10,          worker [2] - 211:6,    132:16, 133:8,
100:17, 105:1, 105:2,     120:1, 120:5, 120:22,   287:10                  133:13, 133:15,
107:1, 107:17, 108:1,     124:4, 129:17, 132:4,    workers [1] - 304:20   137:14, 138:3, 149:6,
126:7, 129:2, 131:1,      133:5, 134:2, 135:20,    workplace [11] -       150:16, 150:19,
135:8, 138:17, 139:7,     140:1, 142:3, 142:18,   118:19, 215:22,         150:22, 151:13,
180:5, 190:19, 193:8,     151:6, 152:1, 153:10,   255:19, 256:10,         151:17, 151:22,
217:7, 217:23, 304:21     155:14, 156:22,         261:2, 271:5, 275:22,   154:13, 162:10,
 weeks [16] - 4:17,       157:12, 159:1, 160:3,   276:9, 278:13,          164:23, 165:1, 169:8,
10:13, 22:19, 22:21,      160:19, 162:23,         278:21, 280:7           181:13, 181:18,
74:4, 104:21, 104:22,     163:15, 170:20,          works [11] - 75:19,    182:9, 184:15,
107:16, 196:2,            171:18, 172:4,          157:10, 162:17,         202:16, 205:13,
201:20, 201:23,           172:13, 172:19,         186:7, 188:7, 188:19,   206:17, 207:9, 212:4,
205:6, 297:21,            173:2, 175:2, 175:21,   210:16, 210:18,         249:2, 288:19, 288:21
297:22, 298:9             176:14, 177:5, 178:7,   241:16, 245:21           years [76] - 2:5, 6:23,
 West [1] - 11:15         178:12, 179:22,          workweek [1] - 39:13   16:15, 17:18, 21:1,
 WESTERN [1] - 1:4        180:5, 192:17, 194:7,    world [1] - 57:7       26:9, 26:17, 28:22,
 White [1] - 308:5        195:7, 195:18, 196:5,    wrap [13] - 59:21,     29:5, 30:21, 31:2,
 WHITE [2] - 1:20,        197:12, 198:7, 199:9,   62:14, 147:8, 147:21,   31:14, 31:15, 45:15,
308:21                    201:2, 201:16,          147:22, 148:2, 148:5,   50:5, 55:16, 55:22,
 white [17] - 19:9,       204:12, 211:21,         148:6, 231:5, 234:11,   56:13, 56:17, 73:17,
45:19, 46:7, 46:10,       212:12, 212:20,         234:14                  80:16, 80:17, 80:20,
271:17, 271:23,           213:2, 216:6, 216:13,    wrapped [21] - 60:2,   80:21, 81:5, 81:7,
272:5, 273:4, 274:8,      218:12, 221:20,         62:11, 67:17, 67:18,    81:9, 83:16, 89:21,
274:9, 274:20, 275:3,     227:22, 231:3, 233:6,   147:19, 148:7, 148:8,   98:13, 101:17, 102:4,
275:12, 275:13,           236:3, 237:15, 239:7,   233:9, 234:8, 234:9,    102:5, 102:6, 102:7,
278:17                    239:16, 239:22,         234:18, 234:21,         103:13, 103:14,
 whites [1] - 275:11      242:20, 244:20,         235:19, 235:22,         104:6, 106:22,
 whole [9] - 31:1,        245:2, 245:6, 245:11,   235:23, 245:22,         111:19, 126:16,
44:14, 79:17, 89:10,      245:17, 249:16,         246:1, 246:2, 247:9     130:3, 130:4, 130:11,
185:23, 194:18,           249:21, 250:21,          wrapper [1] - 62:12    134:6, 140:12,
224:4, 234:16, 308:14     251:8, 252:7, 252:23,                           145:22, 153:7, 165:4,
                                                   wrappers [1] - 59:14
 widower [1] - 183:13     253:6, 256:5, 257:5,                            166:10, 186:11,
                                                   wrapping [3] -
 wife [6] - 98:23,        259:15, 260:8,                                  187:1, 187:4, 187:15,
                                                  115:15, 168:19,
183:20, 185:1,            261:12, 261:18,                                 189:3, 209:8, 209:14,
                                                  293:18
225:20, 225:22,           262:5, 262:11,                                  210:23, 211:3,
                                                   write [2] - 140:9,
225:23                    262:16, 264:22,                                 213:12, 213:20,
                                                  140:15
 William [2] - 166:23,    265:6, 265:12,                                  214:3, 214:21, 215:4,
                                                   writing [4] - 46:22,
167:5                     266:12, 267:21,                                 215:7, 226:8, 239:13,
                                                  244:8, 304:13, 308:10
                          268:4, 268:18, 270:6,                           269:3, 271:11,
 window [10] -                                     written [4] - 51:9,
                          270:11, 270:23,                                 273:19, 277:3, 277:4,
153:18, 155:9,                                    122:8, 236:10, 305:19
                          272:10, 272:15,                                 279:12, 300:23,
155:12, 155:15,                                    wrote [3] - 236:8,
                          272:22, 273:14,                                 305:18
156:16, 157:14,                                   298:17, 303:14
                          275:19, 277:12,                                  yell [1] - 36:14
159:16, 159:17,
                          283:22, 284:10,                                  YORK [2] - 1:4,
160:17, 259:9                                               Y
                          286:14, 287:2,                                  308:1
 winter [5] - 211:8,
                          287:15, 288:5,           year [71] - 14:14,      York [6] - 1:18, 6:4,
211:13, 215:7,
                          288:10, 289:3,          14:15, 15:1, 18:1,      6:8, 11:15, 51:2,
217:12, 217:13
                          289:19, 291:7,          18:7, 18:19, 20:14,     308:6
 wise [1] - 21:16
                          292:11, 295:4,          28:23, 44:17, 50:16,     young [1] - 22:18
 withholding [1] -
                          295:18, 296:3, 299:8,   66:14, 67:16, 84:16,     yourself [11] - 25:2,
87:13
                          300:4, 301:16,          84:17, 95:7, 106:16,    29:22, 154:21, 155:1,
 witness [2] - 83:19,
                          303:22, 305:23          108:6, 108:10,




                                      Sue Ann Simonin Court Reporting
